Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of January 18, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

   General      1  

SECTION 1.2

   Specific Terms      1  

SECTION 1.3

   Usage of Terms      2  

SECTION 1.4

   [Reserved]      2  

SECTION 1.5

   No Recourse      2  

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      3  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

   Representations and Warranties of Seller      4  

SECTION 3.2

   Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

   Protection of Title of Purchaser      8  

SECTION 4.2

   Other Liens or Interests      9  

SECTION 4.3

   Costs and Expenses      10  

SECTION 4.4

   Indemnification      10  

ARTICLE V. REPURCHASES

     12  

SECTION 5.1

   Repurchase of Receivables upon Breach      12  

SECTION 5.2

   Reassignment of Purchased Receivables      12  

SECTION 5.3

   Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

   Liability of Seller      13  

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

   Limitation on Liability of Seller and Others      14  

SECTION 6.4

   Seller May Own Notes or the Certificate      14  

SECTION 6.5

   Amendment      14  

SECTION 6.6

   Notices      15  

SECTION 6.7

   Merger and Integration      15  

SECTION 6.8

   Severability of Provisions      15  

SECTION 6.9

   Intention of the Parties      15  

SECTION 6.10

   Governing Law      16  

SECTION 6.11

   Counterparts      16  

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16  

SECTION 6.13

   Nonpetition Covenant      17  

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A — Schedule of Receivables Schedule B-1 —   Representations and
Warranties of the Seller Regarding the Receivables Schedule B-2 —  
Representations and Warranties of the Seller Regarding the Pool of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 18, 2018, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 18, 2018, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2018-1, as
Issuer, and Wells Fargo Bank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 18, 2018.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2018-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Wells Fargo Bank, N.A., as trust collateral agent
and any successor trust collateral agent appointed and acting pursuant to the
Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

4



--------------------------------------------------------------------------------

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 20(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

 

13



--------------------------------------------------------------------------------

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to GM Financial, 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or (b) in the case of Purchaser, to AFS SenSub Corp., 2215-B Renaissance Drive,
Suite 10, Las Vegas, Nevada 89119, Attention: Chief Financial Officer, with a
copy to AFS SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or such other address as
shall be designated by a party in a written notice delivered to the other party
or to the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions . If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant . Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

 

Name:   Title:  

AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial, as Seller

By:  

 

Name:   Title:  

 

Accepted:

WELLS FARGO BANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:  

 

Name:   Title:  

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001345107   111000861929   111001379632   111001753425   111001381590  
111001882170   111000926235   465379592   465023463   464973296   464865617  
464366012   464306901   464134352   462599648   461518854   459335451  
111000532979   111000929395   111000473243 111001862785   111000603732  
111000481354   111000962752   111001419974   111000536579   111001389633  
465379477   465023471   464973312   464865385   464366020   464306984  
464134139   462599457   461518904   459335485   111000539910   111001312774  
111000975374 111000967353   111001813871   111000500547   111001350710  
111001318196   111001412988   111000902723   465379501   465023489   464973320  
464865393   464366046   464306844   464134048   462599465   461518763  
459335493   111000957510   111001749060   111000979132 111000986095  
111000929845   111001895646   111000482546   111000470688   111001882406  
111001343778   465379337   465023497   464973379   464865419   464366053  
464306851   464133453   462599358   461518813   459335527   111000884968  
111000898974   111000564604 111000946653   111001876443   111000487507  
111001405913   111001872236   111000508466   111000584549   465379378  
465023513   464973387   464865245   464366061   464306877   464133461  
462599416   461518821   459335295   111000926684   111001407612   111000502628
111000559192   111000597958   111001883799   111000505542   111000238499  
111001348414   111001397205   465379402   465023521   464973403   464865161  
464365832   464306661   464133511   462599218   461518839   459335311  
111000874541   111001317702   111001795049 111001852638   111001309556  
111001413372   111000603338   111000975363   111000966330   111000856372  
465379410   465023547   464973197   464865088   464365840   464306695  
464133552   462599275   461518532   459335337   111001382748   111001387844  
111000510986 111000584369   111001321213   111001820048   111001331393  
111001831499   111001738013   111001786139   465379436   465023554   464973213  
464864883   464365907   464306554   464133362   462599291   461518573  
459335345   111000571253   111000958072   111000547739 111000463174  
111000931961   111000912241   111000856237   111001297608   111000960952  
111001400851   465379238   465023570   464973239   464864909   464365923  
464306562   464133438   462599309   461518342   459335352   111001332776  
111001867791   111001741512 111001826617   111000533217   111000880582  
111001333104   111000496406   111000493414   111000479609   465379246  
465023588   464973247   464864768   464365931   464306570   464133057  
462599085   461518367   459335360   111000964787   111001894522   111001314035
111000575729   111001813264   111001414643   111000551790   111001369888  
111000927810   111000936427   465379311   465023331   464973254   464864677  
464365949   464306596   464132950   462599176   461518375   459335378  
111001831129   111001860390   111001353319 111000263510   111001744278  
111000896725   111001368012   111000578711   111000900990   111001300197  
465379147   465023356   464973262   464864503   464365956   464306604  
464132653   462598962   461518391   459335196   111001301862   111000856585  
111000911655 111000916784   111000591738   111001380814   111001720306  
111000945797   111000862818   111001764450   465379170   465023380   464973270  
464864214   464365964   464306612   464132281   462599036   461518409  
459335212   111001369170   111001753166   111000555963 111000913950  
111000950412   111000961414   111001327994   111001413484   111000864449  
111001877927   465379196   465023398   464973288   464863869   464365717  
464306653   464132141   462598897   461518250   459335220   111000927551  
111000913040   111001897682 111001829519   111000578597   111000268997  
111000525465   111000965250   111000982642   111001331944   465379071  
465023406   464973072   464863760   464365758   464306463   464131887  
462598939   461518169   459335238   111000504574   111001342159   111001727291
111001342609   111001817000   111000522620   111000587564   111000536669  
111001367437   111001753740   465379105   465023414   464973098   464863786  
464365774   464306497   464131747   462598806   461518185   459335246  
111001791595   111001294278   111001385101 111000876925   111000472916  
111000901902   111000906121   111000869354   111000503438   111000569597  
465378917   465023422   464973106   464863349   464365782   464306505  
464131465   462598814   461518078   459335105   111001409423   111001328052  
111000949409 111000942244   111001782012   111001417848   111001846473  
111000886229   111000584886   111000855203   465378925   465023448   464973114  
464863232   464365790   464306521   464131218   462598822   461517914  
459335113   111001325947   111001725255   111001804657 111001744122  
111000539932   111001393504   111000533048   111000933749   111001387103  
111001373120   465378933   465023455   464973122   464863257   464365808  
464306539   464130855   462598681   461517799   459335121   111001771762  
111000969366   111000558629 111001811958   111000596429   111000500648  
111000554524   111000947520   111000276345   111001891844   465378982  
465023265   464973130   464863034   464365824   464306356   464130921  
462598723   461517708   459335139   111000869028   111000898941   111000518849
111001897738   111000952201   111000894093   111001416690   111001321235  
111000846810   111000511965   465379006   465023323   464973155   464862481  
464365568   464306372   464129832   462598533   461517765   459335170  
111000926392   111000480881   111000915301 111000933895   111000968275  
111000464096   111000976397   111001795094   111000562657   111001789110  
465378826   465022887   464973163   464862135   464365576   464306398  
464129451   462598566   461517773   459335048   111001398565   111000594214  
111001831422 111001398363   111001750635   111000962718   111000879467  
111000478552   111000498206   111001414586   465378842   465022937   464973171  
464861657   464365584   464306406   464129428   462598590   461517583  
459334843   111001343116   111001734468   111000924031 111001300142  
111001728179   111001741871   111001888110   111001810856   111001817448  
111000527478   465378685   465022457   464972967   464861582   464365626  
464306422   464128982   462598608   461517492   459334876   111000850691  
111001315799   111000515037 111000910069   111000915558   111001794699  
111001806615   111000527209   111001887760   111000558146   465378719  
465022465   464972975   464861475   464365634   464306430   464126713  
462598616   461517385   459334884   111000954168   111000934582   111001767666
111000914603   111000529975   111000586787   111000533947   111000930892  
111000556458   111000592065   465378735   465022507   464972983   464861343  
464365659   464306240   464126770   462598434   461517401   459334728  
111001749352   111000957138   111000494460 111001773214   111000502954  
111001734075   111001866868   111001331146   111000901788   111001866745  
465378768   465022531   464973007   464861350   464365667   464306257  
464126671   462598459   461517419   459334744   111001798637   111001884352  
111001766227 111001724591   111000518636   111001309107   111001376943  
111001408556   111000887376   111000916380   465378776   465022341   464973023  
464861228   464365691   464306265   464126473   462598509   461517468  
459334751   111000980640   111001748070   111000917471 111000461239  
111000892596   111001336860   111001316183   111000866700   111001418254  
111001765901   465378784   465022382   464973031   464861301   464365402  
464306273   464126333   462598376   461517336   459334793   111001351700  
111001744661   111001399937 111000918382   111001364726   111000520314  
111000503517   111000600177   111001759432   111000595417   465378560  
465022390   464973049   464861186   464365436   464306307   464125913  
462598384   461517344   459334801   111001864136   111001357403   111001305372
111001889302   111000955125   111000595798   111000955529   111001732725  
111001721239   111001311683   465378420   465022416   464973056   464860998  
464365477   464306117   464125673   462598392   461517237   459334611  
111000873427   111000472882   111001726212 111000964079   111001343532  
111001889234   111000513754   111000551543   111000511112   111001374615  
465378438   465022234   464972827   464861038   464365493   464306133  
464125210   462598251   461517013   459334652   111001806200   111001838205  
111001412371 111001293996   111001849230   111000542059   111000939622  
111000916920   111001758206   111001804219   465378354   465022267   464972843  
464860741   464365501   464306190   464124411   462598293   461516874  
459334678   111001836078   111001349404   111000560273 111001348447  
111000893339   111001370677   111001403326   111000931589   111001895905  
111000461813   465378396   465022119   464972850   464860766   464365527  
464306000   464123926   462598152   461516742   459334694   111000589713  
111000857407   111001307172 111000874259   111001303718   111000867903  
111000910249   111000488979   111000953156   111001315250   465378412  
465022135   464972884   464860774   464365535   464306026   464123033  
462598038   461516759   459334470   111001862482   111001411471   111000517714
111000238916   111001862998   111000924390   111000489004   111001327309  
111001402561   111000601392   465378248   465022176   464972934   464860790  
464365352   464306059   464122761   462598079   461516809   459334496  
111000874079   111000476921   111000940118 111001757429   111000574830  
111001835280   111000495326   111001302997   111000539875   111001397542  
465378297   465022184   464972942   464860691   464365394   464306067  
464122480   462597998   461516817   459334520   111000584381   111001394404  
111001374626 111000470509   111001789468   111000521191   111001852830  
111000944123   111000532148   111000960839   465378123   465022218   464972959  
464860303   464365212   464306083   464122589   462598012   461516650  
459334587   111001369282   111000915851   111000965902 111001312796  
111001373108   111000271373   111000597846   111000591895   111001878704  
111001339010   465378149   465022051   464972710   464860329   464365220  
464306091   464122415   462597824   461516668   459334348   111000483930  
111001816829   111000517433 111000943605   111000556649   111001842211  
111000883675   111001840130   111000598184   111000941962   465378057  
465022101   464972728   464860139   464365238   464305903   464122274  
462597881   461516429   459334397   111001393908   111000846922   111000952391
111000455322   111001777410   111000943492   111001410829   111000458370  
111000977691   111001362645   465377943   465021913   464972744   464860105  
464364967   464305911   464121854   462597774   461516437   459334199  
111000975228   111001364748   111000873663 111001787163   111001789806  
111001868163   111001792541   111001791876   111000516207   111000846258  
465377802   465021939   464972751   464860014   464364900   464305978  
464121821   462597790   461516445   459334298   111001868242   111001785172  
111000539448 111001845483   111000935437   111000961908   111001889133  
111000896961   111001891417   111001774990   465377778   465021947   464972777  
464859826   464364785   464305762   464121441   462597626   461516510  
459334074   111001315542   111000934784   111001313124 111001850175  
111000867868   111000531440   111001419738   111001806671   111000605082  
111001735717   465377596   465021806   464972785   464859875   464364801  
464305838   464121508   462597550   461516361   459334116   111001878793  
111001357492   111000584516 111001778590   111001378035   111001320740  
111000511943   111001845359   111000910700   111000984385   465377620  
465021814   464972793   464859909   464364843   464305887   464121367  
462597568   461516395   459334157   111000933222   111000848609   111000917033
111001812005   111000277661   111000940859   111001821702   111001318589  
111000931916   111000858161   465377638   465021822   464972801   464859792  
464364645   464305630   464120880   462597584   461516155   459334173  
111001848565   111000457751   111001814322 111000984150   111001836977  
111001418535   111001404484   111001380016   111000486247   111001807177  
465377679   465021830   464972587   464859669   464364686   464305689  
464120583   462597204   461516163   459334181   111001813646   111000880661  
111001766317 111000893441   111000983249   111000516599   111001834885  
111001836214   111001721015   111001382085   465377547   465021848   464972595  
464859438   464364470   464305705   464120369   462597089   461516171  
459333936   111001740690   111001794453   111000917741 111000584044  
111001859815   111001765248   111000530562   111001848778   111001367987  
111000902879   465377562   465021889   464972611   464859305   464364520  
464305713   464120427   462597147   461516197   459333969   111001791775  
111001837125   111000846191 111000598959   111001355625   111000948554  
111000891517   111001891855   111000849330   111000964158   465377398  
465021905   464972629   464859339   464364363   464305739   464119650  
462597154   461516056   459333993   111000497766   111000908550   111001300827
111000559259   111000930803   111001301547   111001884341   111000557808  
111000524464   111001878232   465377448   465021723   464972637   464859248  
464364173   464305549   464119312   462596974   461516072   459334009  
111000912094   111001306261   111000920666 111000576652   111000955877  
111001316565   111001307745   111001872506   111000543779   111000857632  
465377273   465021749   464972652   464859263   464364215   464305564  
464119189   462596990   461516098   459333811   111001365165   111000939307  
111001361981 111000547346   111000904781   111000979840   111001834009  
111000856147   111000456480   111001374255   465377299   465021798   464972678  
464859081   464363910   464305598   464119213   462597006   461515942  
459333852   111001763291   111000851311   111001875970 111001338974  
111001308487   111000957183   111000578216   111000966789   111001732118  
111000455344   465377364   465021624   464972694   464859024   464363811  
464305424   464119247   462597030   461515983   459333696   111001326544  
111000845538   111001407533 111000863730   111001897334   111000878264  
111001789491   111001800709   111000968354   111000917190   465377380  
465021640   464972454   464858729   464363852   464305457   464119114  
462596909   461515835   459333787   111000925481   111001335982   111001343262
111000575921   111001317140   111001290241   111001847036   111000854460  
111000850488   111000467796   465377166   465021657   464972462   464858752  
464363860   464305465   464119023   462596958   461515694   459333613  
111000954405   111000511268   111001867162 111000584055   111001743952  
111001878591   111001367897   111000527726   111000488711   111001347985  
465377174   465021665   464972488   464858661   464363886   464305473  
464118371   462596768   461515702   459333621   111000266726   111000903139  
111000597374 111001320335   111000965777   111000256927   111000576528  
111000251371   111000570162   111000900271   465377224   465021673   464972520  
464858372   464363688   464305481   464118009   462596644   461515736  
459333654   111001365514   111000508040   111000589690 111000602843  
111001312640   111001837394   111001320627   111000960525   111001880639  
111000259289   465377133   465021681   464972546   464858430   464363696  
464305499   464117720   462596677   461515769   459333662   111001736505  
111000455939   111001730060 111001859804   111001838407   111000530933  
111000492334   111001419008   111001843144   111000971415   465377158  
465021459   464972553   464857960   464363704   464305507   464117787  
462596552   461515785   459333670   111001401997   111000490073   111001823759
111000922657   111001329895   111000456705   111000548381   111001320188  
111001868657   111001356604   465376945   465021467   464972561   464857846  
464363738   464305291   464117605   462596636   461515603   459333456  
111001322797   111000882742   111001387530 111000570757   111000881853  
111001835796   111000874383   111001313090   111000909472   111000500615  
465376952   465021475   464972355   464857564   464363753   464305366  
464117324   462596479   461515645   459333464   111001315069   111001350417  
111001745651 111000601516   111000846876   111000891753   111000852693  
111000585696   111000882720   111000561746   465376960   465021483   464972363  
464857390   464363605   464305382   464116888   462596495   461515660  
459333472   111000894576   111001338918   111001358505 111000505755  
111000591862   111000923917   111000924503   111000945821   111001301570  
111001352813   465377018   465021517   464972371   464857085   464363639  
464305143   464116946   462596529   461515678   459333522   111001774372  
111001784597   111001794071 111000480454   111001390017   111001736178  
111000944909   111001340304   111000592199   111000505575   465376861  
465021368   464972389   464856848   464363654   464305150   464117027  
462596537   461515496   459333530   111000575684   111001741893   111000883305
111001824075   111000486146   111000602876   111000533419   111000907784  
111000479227   111000886016   465376911   465021376   464972397   464856673  
464363506   464305168   464116797   462596388   461515512   459333555  
111000540721   111001325127   111001884307 111000877555   111000522754  
111001368865   111000500413   111001729585   111000899278   111001414216  
465376929   465021400   464972439   464856491   464363332   464305200  
464116656   462596420   461515561   459333340   111000926156   111000506048  
111001778770 111000919024   111001362353   111000541104   111001413079  
111000923973   111000914490   111001720643   465376937   465021426   464972256  
464856582   464363357   464305259   464116466   462596255   461515397  
459333381   111001840736   111001821937   111001738800 111000487541  
111000575112   111001344320   111000598027   111000846629   111000931231  
111001372567   465376762   465021442   464972280   464856301   464363373  
464305044   464116318   462596263   461515306   459333415   111000594001  
111001421540   111001792080 111000849622   111000479519   111001368832  
111001747002   111000601954   111000965003   111001780627   465376770  
465021277   464972298   464855667   464363381   464305051   464116367  
462596271   461515330   459333423   111000556100   111000501212   111000964800
111000928956   111000529920   111001310749   111000603248   111001302076  
111000937888   111001741927   465376796   465021301   464972306   464855741  
464363415   464305127   464115930   462596032   461515231   459333449  
111000547481   111000976162   111001885005 111001858544   111001885993  
111000897412   111000509951   111001364984   111000541610   111000913297  
465376630   465021160   464972322   464855063   464363423   464305135  
464116037   462596040   461515249   459333282   111001380432   111000902419  
111000936034

 

SCH-A-2



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001823489   111000461824   111000571365   111000849925   111001852144  
111000845628   111000578609   465376713   465021194   464972157   464854942  
464363241   464304930   464115807   462596107   461515124   459333167  
111001316914   111000846438   111000909078 111001882934   111001413899  
111000932265   111001320492   111000476729   111000985881   111000496765  
465376549   465021244   464972165   464855006   464363258   464305010  
464114610   462596115   461515132   459333175   111001408422   111000529784  
111000931590 111000929564   111001861908   111000478990   111000256826  
111001376527   111000255713   111000557482   465376598   465021038   464972199  
464854900   464363282   464304807   464114263   462595943   461514994  
459333191   111001390028   111000863808   111000872055 111000909809  
111000602483   111000876879   111001881045   111000279809   111000896196  
111001744313   465376440   465021046   464972207   464854918   464363308  
464304815   464113968   462595984   461514820   459333217   111001369765  
111000845729   111001758330 111001323035   111000454387   111001781796  
111001304056   111001404417   111001761491   111000846865   465376457  
465021079   464972215   464854637   464363118   464304849   464113984  
462596024   461514838   459333001   111000973967   111000936113   111000947418
111000908785   111000571590   111001403966   111000903825   111001382355  
111000492020   111001723882   465376515   465021087   464972223   464854439  
464363134   464304864   464114032   462595547   461514846   459333019  
111001333126   111000513901   111001742311 111001840758   111001398745  
111001825133   111001853055   111001849869   111001878502   111000482030  
465376325   465021111   464971985   464854447   464363159   464304914  
464113802   462595554   461514564   459333076   111000900709   111000872415  
111000459573 111000975914   111001353443   111000481703   111000480915  
111000598465   111001807830   111000922118   465376358   465020923   464971993  
464854462   464363167   464304674   464113828   462595604   461514614  
459332862   111000249233   111000568136   111001869917 111001750039  
111000584820   111000586024   111000555929   111000924165   111000477674  
111001888514   465376374   465020931   464972025   464854355   464363175  
464304708   464113711   462595430   461514366   459332912   111001888198  
111001409816   111001302830 111000505373   111000454938   111001380454  
111001864620   111000848261   111001804163   111000454242   465376218  
465020949   464972058   464854157   464363217   464304716   464113455  
462595463   461514242   459332938   111000539213   111001788030   111001804253
111001318253   111000475706   111000855281   111000874316   111000473995  
111001408174   111000518546   465376242   465020980   464972082   464854249  
464363001   464304732   464113166   462595489   461514259   459332946  
111000922073   111000532261   111000571006 111000902329   111001841524  
111000523711   111001892003   111000884159   111001800967   111001830588  
465376275   465021004   464972108   464853936   464363019   464304765  
464113117   462595513   461514184   459332953   111000864898   111000550452  
111001403551 111000546895   111001319805   111001372039   111000964899  
111001742524   111000847631   111000496204   465376093   465020816   464972116  
464853589   464363050   464304609   464113125   462595356   461514218  
459332722   111001752750   111001372826   111000883260 111000860883  
111000852075   111001415228   111000931219   111000847619   111001389598  
111001778028   465376127   465020899   464972124   464853597   464363068  
464304625   464112036   462595414   461513111   459332755   111000876239  
111000580961   111000557460 111000599680   111001892058   111001388755  
111000595507   111001876780   111000490668   111001772178   465376150  
465020907   464971878   464853605   464363084   464304633   464111293  
462595174   461513012   459332805   111000863954   111000892338   111001412821
111001787691   111001874193   111000864135   111000966790   111001320571  
111000272295   111001362342   465376184   465020683   464971886   464853431  
464363092   464304658   464111343   462595026   461512949   459332839  
111001776217   111001784890   111001389587 111000912869   111000882393  
111001877286   111001386506   111000850792   111000887657   111000556425  
465375889   465020709   464971894   464853456   464362896   464304492  
464111103   462594920   461512766   459332607   111000476538   111001417433  
111000535501 111001421607   111000899100   111000863280   111000580297  
111000850916   111000923984   111001834638   465375913   465020717   464971902  
464853258   464362904   464304500   464110998   462594953   461512394  
459332714   111000588734   111001370835   111000459786 111000922477  
111000979941   111000952920   111001733221   111000939611   111000982978  
111001387631   465375939   465020758   464971910   464853266   464362912  
464304518   464110840   462595000   461512048   459332490   111000876318  
111001404507   111000883888 111000557774   111000866575   111000951828  
111001320694   111000516993   111001330820   111001322023   465375962  
465020790   464971951   464852862   464362946   464304534   464110766  
462594821   461512071   459332508   111001852717   111001854382   111000560521
111000530652   111001786892   111000955103   111001806716   111000580433  
111001878951   111000878129   465375764   465020808   464971969   464852946  
464362763   464304542   464110303   462594862   461512097   459332516  
111000941658   111000561522   111001405373 111001880538   111000959400  
111000463860   111001854865   111000908358   111001883014   111001894106  
465375822   465020576   464971977   464852342   464362789   464304336  
464110246   462594904   461511917   459332375   111000863066   111000957374  
111000456301 111001848666   111001390826   111001420572   111001392581  
111000456895   111001764146   111000962381   465375830   465020584   464971753  
464851971   464362805   464304351   464109982   462594763   461511792  
459332383   111001834706   111001341529   111001891125 111000909641  
111000887310   111001337692   111001362511   111000517152   111001402033  
111001873169   465375863   465020592   464971803   464851815   464362813  
464304369   464110014   462594789   461511685   459332391   111000461598  
111000531529   111001854764 111000514553   111000461127   111001356109  
111001395821   111001729338   111000911206   111000538706   465375731  
465020626   464971811   464851377   464362821   464304401   464110030  
462594615   461511701   459332409   111000604878   111001371487   111001365570
111001757092   111001291242   111001736909   111000855180   111000584303  
111000933929   111000845774   465375749   465020642   464971829   464851443  
464362847   464304427   464109917   462594680   461511750   459332417  
111000961492   111001300434   111001399263 111001885241   111001420549  
111000851254   111001775384   111000527568   111001741668   111000982541  
465375541   465020469   464971837   464851484   464362854   464304435  
464109719   462594540   461511768   459332433   111001897468   111000860524  
111001363972 111001406992   111000861985   111001399623   111000532137  
111000580310   111001807975   111000937912   465375558   465020485   464971852  
464849462   464362649   464304260   464109529   462594599   461511560  
459332441   111001401379   111000519941   111000893687 111001397889  
111000482591   111001307701   111001750725   111001846226   111000592829  
111000959422   465375566   465020493   464971860   464849009   464362706  
464304278   464109396   462594342   461511610   459332250   111000864326  
111000936797   111001730273 111000482973   111000474109   111001854056  
111001410403   111000948217   111000912678   111001340146   465375616  
465020519   464971662   464849074   464362714   464304286   464109289  
462594193   461511388   459332276   111000529694   111000514867   111000570443
111001406677   111000519042   111001417578   111001337300   111001352420  
111001793766   111001724636   465375657   465020535   464971688   464848845  
464362722   464304302   464109305   462594268   461511412   459332292  
111000968455   111001382074   111001351104 111000504529   111000950210  
111001765394   111000267288   111001404855   111000487114   111000845123  
465375434   465020543   464971712   464847326   464362730   464304112  
464109362   462594292   461511438   459332300   111001897020   111001801159  
111001361183 111001384773   111001788423   111000927348   111000886948  
111001302133   111001365536   111001771391   465375509   465020329   464971720  
464847177   464362748   464304161   464108679   462594094   461511255  
459332144   111000904657   111001310413   111000491579 111000941119  
111000895780   111001847991   111000456626   111000551688   111000936551  
111000940916   465375319   465020337   464971563   464846872   464362755  
464304179   464108703   462593880   461511305   459332151   111001394460  
111001749970   111000976869 111001331573   111000895713   111001376279  
111000984240   111000952863   111001388238   111001409614   465375194  
465020386   464971589   464846724   464362524   464304187   464108497  
462593906   461511347   459332177   111000917651   111001804488   111000871672
111000934896   111001402167   111001370857   111001776655   111001869737  
111000902071   111000511617   465375228   465020394   464971605   464846559  
464362557   464304195   464108364   462593955   461511164   459332193  
111000919406   111001809821   111001745314 111000535141   111001352824  
111001314282   111001354006   111001746854   111000541373   111001881168  
465375277   465020212   464971621   464845346   464362565   464304005  
464108414   462593682   461511198   459332227   111000952919   111000886960  
111000515891 111000922129   111001759948   111000598218   111001839161  
111001728933   111001400941   111000478057   465375079   465020253   464971639  
464845130   464362623   464304013   464107952   462593732   461511222  
459332011   111000905737   111000891854   111000493481 111000893250  
111001356682   111000938205   111001795511   111000942288   111000544062  
111000523463   465375095   465020279   464971647   464844935   464362425  
464304039   464107978   462593534   461510943   459332029   111001414980  
111000565054   111000863695 111001736099   111000590265   111000490938  
111000947744   111000488575   111000453982   111000471353   465375137  
465020295   464971399   464844604   464362433   464304062   464107820  
462593559   461511008   459332078   111001724940   111000853560   111000456648
111001867904   111001878669   111000538212   111000476718   111001294076  
111000912814   111001821320   465375145   465020311   464971407   464844455  
464362441   464304096   464107671   462593302   461511024   459331781  
111001891046   111000238343   111001404406 111000537345   111000563760  
111001748362   111000888669   111000525230   111000874204   111000860142  
465375152   465020121   464971415   464844331   464362458   464303890  
464107291   462593005   461511032   459331807   111001786140   111001806019  
111000456750 111001361699   111000580590   111001414519   111001729125  
111000512292   111000528963   111000958263   465374973   465020139   464971431  
464843929   464362482   464303924   464107333   462592908   461511040  
459331849   111001342991   111001885151   111000513776 111000984318  
111001343734   111001828754   111001731038   111000477001   111000925133  
111001408242   465375020   465020154   464971472   464843762   464362490  
464303932   464107218   462592916   461510919   459331898   111000600379  
111000545928   111001394415 111001336679   111001337377   111001855923  
111000953460   111000493436   111001414496   111001883395   465375038  
465020162   464971480   464843622   464362508   464303940   464106459  
462592932   461510927   459331989   111001889111   111001892889   111000887882
111000958623   111000485886   111000900967   111001394965   111000956014  
111000917673   111000933413   465375061   465020170   464971514   464843093  
464362292   464303957   464106467   462592940   461510752   459331682  
111001359258   111001382546   111000979974 111000487798   111001865115  
111001401931   111000973877   111001305361   111000463893   111001780830  
465374916   465020188   464971522   464843101   464362300   464303999  
464106483   462592957   461510703   459331716   111001296719   111000586473  
111000943032 111001353858   111001393234   111000525869   111001760524  
111001401357   111001361004   111000541722   465374957   465020006   464971530  
464843200   464362318   464303825   464106210   462592841   461510406  
459331757   111000922152   111000557167   111000974036 111000874776  
111000558618   111000866519   111001890438   111000494055   111000940095  
111001771144   465374635   465020014   464971548   464842962   464362334  
464303833   464106095   462592866   461510463   459331765   111000845550  
111000263015   111000598612 111001741488   111000259672   111000253643  
111000927337   111000938058   111001393975   111001887793   465374650  
465020022   464971290   464842632   464362359   464303841   464105865  
462592890   461510505   459331773   111001893273   111001382276   111001384605
111000861008   111001839813   111001396574   111001761660   111001394943  
111001403539   111000580129   465374668   465020048   464971308   464842541  
464362383   464303858   464105568   462592791   461510281   459331526  
111001895792   111001826640   111000928046 111001772864   111000589117  
111000962370   111000574098   111001297620   111001762863   111000890101  
465374528   465019842   464971316   464842418   464362391   464303874  
464105410   462592569   461510315   459331559   111000578070   111000246498  
111001797546 111000530843   111000959310   111001327039   111000896028  
111000957318   111001385123   111000865989   465374544   465019859   464971332  
464841998   464362144   464303882   464104546   462592353   461510356  
459331591   111000856989   111000531035   111001784744 111001304427  
111001292344   111000490163   111000926617   111000962527   111000953370  
111001392109   465374379   465019875   464971357   464842020   464362151  
464303650   464104603   462592288   461510257   459331609   111001343251  
111000851546   111000922422 111001833693   111001354972   111000536984  
111000527063   111000543016   111000924682   111000276985   465374387  
465019966   464971365   464841857   464362169   464303775   464104264  
462592312   461510133   459331617   111001324485   111000974025   111001401627
111000854527   111001375155   111000569227   111001293750   111001883137  
111000484661   111001845810   465374411   465019750   464971373   464841899  
464362185   464303544   464104306   462592338   461509978   459331625  
111000955732   111000535219   111000950254 111001853235   111000969793  
111000506879   111000888108   111001368371   111001372590   111000258301  
465374429   465019776   464971381   464841907   464362201   464303551  
464104314   462592171   461510000   459331450   111000938654   111000486180  
111000532867 111001837440   111000570881   111001312303   111001411987  
111000900620   111001292546   111001857194   465374478   465019784   464971241  
464841741   464362235   464303601   464103837   462592064   461510042  
459331484   111000489363   111001392020   111000480027 111001724894  
111001745516   111001892643   111001340911   111000557695   111000531305  
111001391760   465374338   465019834   464971258   464841774   464362243  
464303619   464103944   462592072   461509879   459331500   111001883216  
111000950221   111001366065 111000278673   111000927900   111001786443  
111000570072   111000894644   111000531057   111001349774   465374155  
465019610   464971266   464841626   464362037   464303643   464103688  
462592148   461509887   459331310   111000530922   111001726425   111001770806
111000882359   111000567977   111001390938   111000490770   111001814816  
111000934920   111001308320   465374189   465019628   464971274   464841006  
464362045   464303478   464103415   462591793   461509945   459331351  
111000478473   111000557785   111001408219 111001408017   111000938856  
111000515947   111001720294   111000497508   111000983609   111000856877  
465374221   465019636   464971092   464840826   464362052   464303486  
464103175   462591801   461509788   459331369   111001847665   111001804411  
111001832478 111001833301   111001763471   111000473209   111001421832  
111000483637   111001292221   111000854246   465374056   465019693   464971126  
464840842   464362078   464303510   464102888   462591645   461509747  
459331385   111001725569   111000937002   111001378204 111001400895  
111001747596   111000848711   111001324496   111000953640   111001325891  
111001405508   465374072   465019719   464971142   464840479   464362086  
464303528   464102599   462591678   461509614   459331138   111001381118  
111000953998   111001774484 111001738204   111000921588   111001789569  
111001753616   111001845236   111001300838   111001720474   465374114  
465019727   464971167   464840545   464362094   464303536   464102417  
462591702   461509432   459331278   111000532946   111001778444   111000470363
111000482007   111001852807   111000552780   111000495810   111000247624  
111001415903   111000599174   465374122   465019503   464971175   464840578  
464362110   464303379   464102250   462591710   461509366   459331005  
111000938542   111001326735   111001307329 111001842929   111000969254  
111001370666   111001765046   111001864899   111000970829   111000849666  
465373900   465019529   464971183   464840438   464362136   464303387  
464102128   462591546   461509390   459331047   111000852930   111001309231  
111001880752 111000918933   111000504484   111001807199   111001804567  
111000494886   111000910722   111000599927   465373934   465019545   464970995  
464840230   464361930   464303395   464101807   462591561   461509200  
459331062   111001389015   111000470071   111000914377 111001772572  
111000977084   111001317555   111000234327   111000888591   111001374514  
111000538100   465374015   465019552   464971001   464840297   464361948  
464303437   464070689   462591603   461509259   459331088   111000572298  
111000886296   111001393683 111000604902   111001742489   111001403078  
111000484403   111000926370   111001307396   111001820307   465373793  
465019578   464971043   464840123   464361955   464303197   464016393  
462591330   461509143   459330908   111000875845   111000545546   111000455119
111000936247   111001291646   111001861605   111001870414   111001306182  
111000882652   111001748722   465373801   465019594   464971068   464839729  
464361963   464303205   464000678   462591348   461509051   459330924  
111000513596   111000937530   111001355232 111001337861   111001370307  
111001871965   111001417792   111001816324   111001308960   111001392042  
465373835   465019388   464970854   464839828   464361971   464303247  
464000603   462591355   461509069   459330999   111001327815   111000524138  
111001352778

 

SCH-A-3



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000879197   111000919923   111001780593   111001826280   111001341765  
111001817123   111001800518   465373884   465019404   464970862   464839604  
464361989   464303254   464000645   462591389   461508889   459330783  
111001854326   111001836999   111001322090 111001788298   111000594506  
111001752952   111001744391   111000593336   111000925515   111001838137  
465373702   465019412   464970870   464839489   464361997   464303288  
464000504   462591298   461508897   459330791   111000558113   111001799111  
111000477753 111000499274   111001391973   111000462511   111001844066  
111000501661   111000555143   111000877869   465373751   465019446   464970888  
464839513   464362003   464303296   464000520   462591124   461508913  
459330809   111001759005   111001396338   111000505306 111001787242  
111000853100   111001862639   111000258356   111001293895   111000960772  
111000541935   465373769   465019453   464970938   464839281   464362011  
464303098   464000363   462591181   461508939   459330825   111000488744  
111000466357   111001894993 111000588789   111000905557   111001359012  
111001881911   111000584224   111000901722   111001832399   465373777  
465019289   464970979   464839349   464361799   464303114   464000397  
462591074   461508772   459330833   111000233360   111000501795   111000979323
111001835527   111000910395   111001375504   111001849050   111000262531  
111000909450   111001295033   465373629   465019297   464970730   464839067  
464361823   464303148   464000413   462590837   461508780   459330635  
111001413451   111001422103   111000574009 111001853875   111001788210  
111000592919   111001831275   111000970571   111000514799   111001776958  
465373678   465019313   464970789   464838747   464361831   464303155  
464000173   462590845   461508798   459330668   111000542970   111000876813  
111001797771 111000951705   111001336657   111001834414   111001348515  
111001763718   111000576258   111001824345   465373488   465019339   464970797  
464838705   464361849   464303163   464000264   462590605   461508806  
459330676   111001854731   111001754695   111001770626 111001301312  
111000847394   111001329592   111001325734   111001826235   111000941074  
111001726346   465373496   465019354   464970813   464838531   464361872  
464303189   464000090   462590506   461508822   459330767   111001296977  
111001745965   111001805838 111000465806   111000557303   111000585898  
111001893475   111000918911   111000985993   111001378282   465373504  
465019362   464970599   464838085   464361914   464302959   464000116  
462590415   461508699   459330528   111001750444   111001819462   111001328412
111001374086   111000887512   111001294672   111000900901   111000238758  
111001359449   111001821971   465373520   465019370   464970607   464838150  
464361666   464302975   464000132   462590423   461508640   459330544  
111000528301   111000524408   111000256433 111001774574   111001884060  
111001366403   111001856632   111000965238   111000889895   111000597048  
465373330   465019180   464970656   464837822   464361682   464302983  
464000140   462590449   461508491   459330577   111000873270   111000604823  
111000908763 111000584819   111001740971   111000583841   111001414711  
111001312853   111001843481   111000848474   465373363   465019198   464970474  
464837897   464361690   464303023   463999946   462590308   461508509  
459330593   111000915952   111001355771   111001879558 111001394831  
111001379474   111001360766   111000890268   111001727471   111001822073  
111000536568   465373389   465019206   464970482   464837954   464361724  
464303072   464000066   462590373   461508384   459330619   111001339009  
111001749925   111000899841 111001737225   111000951266   111000853997  
111001340270   111000243046   111001389611   111001375335   465373439  
465019214   464970508   464837707   464361781   464303080   463999821  
462590381   461508343   459330437   111000603833   111001843098   111001363398
111001397698   111000272341   111001869928   111001391669   111000965586  
111001313584   111001755506   465373249   465019222   464970573   464837749  
464361534   464302793   463999920   462590209   461508178   459330460  
111000923489   111001784171   111000898402 111000530595   111000883338  
111001412629   111001320919   111001391704   111001335061   111000485549  
465373256   465019255   464970318   464837624   464361567   464302827  
463999771   462590159   461508228   459330239   111001315665   111001895545  
111001292311 111001747350   111000259436   111001765192   111000544466  
111001311313   111000956283   111001753155   465373322   465019263   464970383  
464837285   464361583   464302884   463999789   462589995   461508236  
459330353   111001416173   111000589746   111000556739 111000883181  
111001778860   111001827449   111001292041   111001822130   111001885713  
111001365301   465373090   465019271   464970391   464837319   464361591  
464302926   463999797   462589888   461508061   459330080   111001387912  
111001855888   111001806198 111000506857   111001859613   111000907065  
111000559507   111000518063   111001412573   111001301895   465373157  
465019073   464970409   464837111   464361633   464302660   463999805  
462589912   461508137   459330122   111001317285   111001791359   111000858958
111001419053   111000461688   111000893957   111000887028   111001420527  
111000887433   111001396877   465373173   465019081   464970425   464468289  
464361443   464302678   463999573   462589961   461507972   459330130  
111000593044   111001394426   111000477922 111000917729   111000876677  
111000930465   111001377326   111001360025   111001766362   111000930870  
465373181   465019107   464970466   464417443   464361450   464302686  
463999599   462589979   461507832   459330197   111000535567   111000875643  
111001862909 111000947711   111001772280   111000581344   111000911914  
111000276525   111001777892   111000471847   465372985   465019115   464970193  
464416072   464361492   464302728   463999607   462589797   461507535  
459330007   111000579633   111001892081   111000903533 111001739609  
111000520291   111000979806   111000599141   111000863213   111001774899  
111000914366   465373041   465019156   464970235   464416098   464361310  
464302736   463999615   462589805   461507477   459329835   111000589320  
111001293064   111000937754 111001829496   111000872730   111000270822  
111000585674   111000922534   111001738989   111001356121   465372845  
465019164   464970250   464415934   464361336   464302504   463999631  
462589821   461507485   459329876   111001295864   111001883373   111001355209
111001387899   111001325059   111000884452   111000869332   111001355434  
111000531631   111001299374   465372852   465019172   464970276   464415959  
464361344   464302546   463999649   462589870   461507519   459329918  
111000518894   111001823906   111000934683 111000949421   111000862458  
111000555086   111000510795   111001839891   111000572412   111001888705  
465372860   465018976   464970094   464415967   464361385   464302553  
463999664   462589714   461507337   459329926   111000577956   111000267592  
111000926347 111000280182   111001351261   111001375548   111000856721  
111001744346   111001328131   111000515004   465372894   465018992   464970177  
464415975   464361393   464302561   463999672   462589748   461507345  
459329728   111000894295   111001801373   111000275636 111001798198  
111000948790   111001870087   111001850995   111001817886   111000586686  
111000466852   465372928   465019008   464970185   464416007   464361195  
464302595   463999482   462589565   461507394   459329751   111000599613  
111000971303   111001384267 111000968286   111000250099   111001321538  
111000490972   111000453465   111001353139   111001394066   465372761  
465019057   464969971   464416064   464361203   464302629   463999508  
462589623   461507238   459329777   111001418344   111001305417   111000533161
111000550553   111000465008   111001758701   111000515251   111001887423  
111001299992   111000562837   465372787   465019065   464969997   464415835  
464361229   464302637   463999409   462589631   461507329   459329793  
111001788591   111001320098   111000485831 111000256129   111001304078  
111000547919   111000271351   111001879479   111000956845   111000523272  
465372795   465018851   464970011   464415843   464361286   464302645  
463999425   462589649   461507139   459329801   111001869681   111001333351  
111000921252 111000932232   111001767330   111000911082   111001409625  
111000556852   111000883989   111000876464   465372811   465018877   464970037  
464415876   464361047   464302405   463999433   462589284   461507154  
459329603   111001739373   111001314170   111000850893 111001412786  
111000944099   111001409726   111001744885   111000477865   111000518210  
111001792956   465372662   465018901   464970052   464415884   464361054  
464302439   463999243   462589334   461507196   459329637   111001781358  
111000878499   111001726830 111000533813   111000856653   111000562073  
111000579576   111001888592   111000861176   111000539347   465372670  
465018919   464970060   464415892   464361062   464302447   463999276  
462589177   461507212   459329660   111000889963   111001400693   111000546143
111001727561   111001821173   111001777005   111001779737   111000904680  
111000964316   111000885183   465372688   465018927   464969856   464415918  
464361104   464302454   463999292   462589201   461507022   459329694  
111001362713   111001896085   111000955518 111001787972   111000466504  
111001357256   111001397081   111000555457   111000551093   111001792046  
465372555   465018935   464969864   464415926   464361138   464302488  
463999318   462589227   461506834   459329488   111001723860   111000591402  
111001788579 111000267525   111001900250   111001310570   111001290993  
111001742850   111001294896   111000861288   465372415   465018950   464969880  
464415678   464361161   464302496   463999136   462589110   461506867  
459329512   111000888434   111000574559   111000583403 111001329075  
111001762111   111000911879   111000898480   111000964844   111000497373  
111000576988   465372290   465018745   464969906   464415694   464361179  
464302264   463999151   462588948   461506883   459329538   111001294290  
111000462050   111001820442 111000574357   111000485965   111001340450  
111000982754   111001754684   111000530955   111001858533   465372316  
465018752   464969914   464415736   464360924   464302298   463999169  
462588997   461506743   459329314   111001328670   111000892619   111000983799
111001728416   111000966509   111001361116   111000896590   111000952087  
111000926561   111001326465   465372357   465018760   464969740   464415751  
464360957   464302322   463999177   462588856   461506768   459329322  
111000918416   111000567360   111000480779 111000490602   111001304584  
111001777982   111001830533   111000532339   111001389565   111000887174  
465372167   465018802   464969773   464415769   464360965   464302330  
463999185   462588898   461506636   459329355   111001864046   111000845909  
111001390152 111000595552   111001835303   111001307408   111000901924  
111000503528   111001863203   111001801957   465372175   465018810   464969799  
464415801   464360973   464302363   463999193   462588906   461506511  
459329389   111001763808   111001395012   111001861414 111001865812  
111001348942   111000877050   111000894071   111000482759   111000934010  
111001421528   465372191   465018638   464969815   464415819   464360981  
464302124   463999003   462588914   461506420   459329462   111001333430  
111000516511   111001769354 111001291400   111001362544   111000848979  
111000847844   111000856990   111001341338   111001734424   465372209  
465018661   464969625   464415827   464360999   464302132   463999060  
462588757   461506438   459329215   111001861650   111001884509   111001401920
111000985612   111000876194   111000945337   111001809764   111000463949  
111000463231   111001836876   465372076   465018521   464969633   464415520  
464361021   464302140   463999094   462588773   461506446   459329223  
111001846080   111000488609   111000857957 111001871820   111000495876  
111000523126   111000523283   111000870985   111001329413   111000950366  
465372084   465018547   464969658   464415546   464360866   464302199  
463998906   462588658   461506487   459329231   111001354365   111001390466  
111000474828 111000916830   111001871033   111000466717   111000974496  
111001406622   111001750275   111001332530   465372134   465018562   464969666  
464415553   464360874   464302207   463998914   462588690   461506313  
459329280   111000547212   111000604946   111001850737 111000528895  
111000867419   111001896535   111001353678   111000542600   111000555693  
111000927214   465372159   465018570   464969674   464415561   464360882  
464302231   463998930   462588708   461506321   459329058   111000956542  
111001764696   111000880357 111000907571   111000519693   111000579206  
111000481804   111000512269   111001868590   111000985038   465371938  
465018596   464969690   464415587   464360908   464302256   463998948  
462588542   461506388   459329074   111000919811   111000505272   111001886130
111001347143   111000867453   111000906435   111001778422   111001809720  
111001873158   111000914760   465371987   465018604   464969708   464415645  
464360718   464301993   463998955   462588559   461506396   459329116  
111001731027   111001356941   111000485684 111000910104   111000922815  
111001418401   111000848216   111001321291   111000980572   111001749745  
465371847   465018612   464969500   464415652   464360759   464302017  
463998989   462588187   461506404   459329132   111001381983   111000508567  
111000936584 111001894050   111001878614   111001874351   111000884182  
111001380476   111000273836   111001883520   465371862   465018380   464969518  
464415488   464360767   464302058   463998773   462588054   461506255  
459329181   111000603989   111000912588   111000559574 111001343486  
111000565100   111000508624   111000455850   111000850714   111000536973  
111001337221   465371904   465018398   464969526   464415504   464360783  
464302066   463998815   462588070   461506115   459328928   111001729316  
111001886310   111000526264 111000508668   111001371027   111000498453  
111001326768   111000560666   111000914254   111000465895   465371912  
465018430   464969542   464415512   464360601   464302090   463998823  
462585720   461505984   459328951   111001386719   111001848767   111000280463
111001382973   111000459810   111000257489   111000522507   111000889996  
111001788007   111001340731   465371730   465018463   464969567   464415264  
464360643   464302108   463998831   462583527   461505703   459328985  
111000466548   111001336556   111001330280 111000577114   111000522776  
111000495900   111000587609   111000564457   111000930577   111001361273  
465371755   465018471   464969583   464415272   464360650   464301878  
463998872   462583378   461505570   459328993   111000264409   111000602326  
111001819653 111000264814   111000453656   111000523980   111000878084  
111000889547   111001795779   111000864214   465371771   465018489   464969591  
464415306   464360668   464301886   463998666   462582396   461505596  
459328811   111001400389   111000937877   111001299240 111000514205  
111001397946   111000866171   111001782113   111000958678   111000936450  
111000547852   465371664   465018299   464969609   464415314   464360684  
464301894   463998674   462581869   461505661   459328878   111000908998  
111000893777   111000475773 111001723815   111001297013   111000549843  
111001395269   111000543612   111001803858   111001774956   465371680  
465018315   464969385   464415330   464360502   464301902   463998682  
462581919   461505562   459328621   111001292894   111000887107   111001881720
111001334273   111001808842   111000543409   111000854325   111000465671  
111001787556   111000862896   465371516   465018323   464969393   464415348  
464360510   464301985   463998708   462581380   461505364   459328688  
111001397665   111001347389   111001895196 111001823636   111000913938  
111000940400   111000946158   111000917448   111001809630   111000846551  
465371540   465018349   464969427   464415355   464360536   464301811  
463998716   462581323   461505372   459328522   111001836461   111000924154  
111000951075 111001416375   111001311616   111000978737   111000980213  
111000869174   111001381556   111001857374   465371565   465018356   464969468  
464415157   464360569   464301829   463998724   462581190   461505265  
459328563   111000562523   111001370228   111001296348 111000526118  
111000557640   111000577327   111000975015   111001807481   111000915615  
111000254587   465371573   465018364   464969492   464415173   464360577  
464301837   463998765   462581034   461505182   459328613   111000897399  
111000958588   111001312886 111001730835   111001364399   111000910935  
111000889941   111000864720   111001753830   111001840657   465371581  
465018372   464969252   464415181   464360585   464301852   463998575  
462580747   461505208   459328381   111000980022   111000498161   111000511730
111000960806   111000484267   111001391524   111001884633   111000568170  
111000873944   111000941535   465371599   465018125   464969260   464415207  
464360411   464301860   463998591   462580796   461505224   459328431  
111000267097   111001304955   111001747024 111001745617   111000889569  
111001375111   111001381512   111001339683   111000888928   111000975633  
465371607   465018166   464969286   464415249   464360429   464301688  
463998609   462580622   461505117   459328274   111001307240   111000493942  
111000917066 111001301615   111001405395   111000267503   111000969467  
111001340258   111001416791   111000927124   465371409   465018190   464969294  
464415256   464360437   464301704   463998641   462580630   461504896  
459328316   111001356042   111000876228   111000279865 111001855091  
111000475436   111001324801   111001340214   111001723590   111000584662  
111000907357   465371433   465018216   464969302   464415033   464360452  
464301514   463998435   462579798   461504748   459328332   111000912230  
111000490567   111001871695 111001305709   111001391232   111001375100  
111001884576   111001297428   111001385910   111001790976   465371474  
465018273   464969310   464415041   464360478   464301530   463998468  
462579566   461504755   459328365   111001317645   111000559215   111000891584
111000930050   111000474435   111000602102   111000886498   111001383851  
111001309770   111001800978   465371490   465018034   464969336   464415066  
464360254   464301548   463998476   462577362   461504813   459328118  
111001847812   111001838913   111001892014 111001870379   111001824615  
111001734772   111001853178   111001854933   111000907481   111001839239  
465371276   465018059   464969369   464415090   464360288   464301597  
463998500   462576539   461504698   459328126   111000280148   111001380803  
111001412304

 

SCH-A-4



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001415880   111000594618   111000514946   111000877678   111001800495  
111001340977   111000942659   465371375   465018117   464969112   464415108  
464360304   464301605   463998518   462574740   461504722   459328134  
111001881764   111001745853   111001783989 111001305822   111000847068  
111000971516   111000897175   111000498352   111001757250   111000924604  
465371383   465017903   464969120   464415124   464360312   464301415  
463998278   462574195   461504730   459328167   111000454208   111001317342  
111000951334 111000542037   111001733625   111001392378   111000566459  
111000456031   111000524284   111001880640   465371177   465017937   464969138  
464415132   464360361   464301431   463998310   462573536   461504573  
459328209   111000940736   111001748856   111000587058 111000947586  
111000922321   111001824255   111001403089   111000593088   111001379160  
111000480409   465371243   465017945   464969161   464414903   464360106  
464301480   463998344   462573296   461504433   459328217   111001404787  
111000495315   111001372545 111001386157   111000872358   111000553837  
111000494190   111000846900   111000532980   111000884777   465371078  
465017960   464969211   464414929   464360148   464301308   463998351  
462570912   461504391   459328225   111000943997   111000587159   111001761110
111001422215   111000905164   111001891349   111000927168   111001380768  
111000269268   111001862921   465371094   465017986   464969245   464414937  
464360163   464301316   463998427   462570318   461504235   459327987  
111001861098   111001418030   111000923658 111000965496   111000894352  
111001750613   111000569946   111001832041   111000980943   111000896938  
465371136   465017804   464968999   464414952   464360205   464301340  
463998138   462569955   461504326   459328027   111001389666   111000967746  
111001839644 111000565133   111001294593   111000946631   111001316677  
111000896635   111000966947   111000550902   465370989   465017812   464969005  
464414960   464360247   464301357   463998161   462569757   461504128  
459328043   111000881796   111001886792   111001800349 111001784339  
111001755797   111001416612   111001324508   111000559967   111001389150  
111000604575   465371037   465017820   464969021   464415009   464359991  
464301373   463998195   462569385   461504144   459328076   111000267491  
111001795005   111001769141 111001412685   111000970694   111000521944  
111001400176   111001875622   111001740881   111001816638   465371060  
465017861   464969039   464415017   464360015   464301381   463998211  
462569443   461504003   459328092   111001359900   111001857936   111000571130
111001750994   111000920082   111000893575   111001355029   111001881214  
111001764685   111000481961   465370831   465017887   464969062   464414796  
464360031   464301407   463998237   462569484   461504078   459327854  
111000911789   111001395337   111001763831 111001799649   111000970649  
111000846348   111000552948   111000934616   111001801216   111001832603  
465370732   465017630   464969070   464414812   464360049   464301209  
463998021   462569179   461504102   459327862   111000491344   111000553916  
111000523700 111001402819   111001417286   111000879377   111000534599  
111000584145   111001726414   111000902149   465370815   465017648   464969088  
464414820   464360056   464301217   463998039   462568148   461503971  
459327953   111001890023   111001420954   111000983531 111001806648  
111000931848   111000534151   111000901373   111001412360   111001349583  
111000868117   465370609   465017671   464969096   464414838   464360072  
464301233   463998054   462567926   461503690   459327961   111000973204  
111001401908   111000900439 111001293042   111000551969   111000592874  
111000962820   111001810722   111000941973   111000878028   465370641  
465017689   464968882   464414853   464360080   464301241   463998062  
462567728   461503625   459327698   111000479418   111000889974   111001326803
111001391614   111001747170   111001325082   111000476954   111001841074  
111000559798   111000269224   465370666   465017705   464968916   464414663  
464360098   464301266   463998096   462567207   461503658   459327706  
111000844830   111000921139   111001375346 111001845023   111000487316  
111001828271   111000506958   111000945528   111000538784   111000868319  
465370674   465017739   464968924   464414671   464359926   464301290  
463998104   462567074   461503484   459327714   111000943739   111000850703  
111000598779 111001743794   111000960727   111000529605   111001408499  
111001862145   111001761457   111001343183   465370583   465017507   464968932  
464414689   464359934   464301092   463997882   462566738   461503518  
459327763   111001336095   111000898312   111000855898 111000846113  
111001823041   111001828507   111000585113   111000556661   111000867408  
111001883081   465370419   465017515   464968965   464414697   464359942  
464301100   463997890   462566480   461503526   459327805   111001327770  
111000545221   111001298643 111001420729   111000462959   111000945865  
111001296371   111000536872   111000489127   111001875228   465370450  
465017531   464968767   464414713   464359975   464301134   463997916  
462566399   461503450   459327557   111001778297   111001812465   111000940770
111000248456   111001418940   111001359450   111001309297   111000537693  
111000913411   111001351429   465370468   465017556   464968775   464414721  
464359777   464301183   463997932   462565185   461503336   459327581  
111001408411   111000470408   111000491524 111000983474   111000925144  
111000557550   111001892991   111000554412   111001747798   111001760771  
465370476   465017572   464968791   464414739   464359801   464300920  
463998005   462564592   461503369   459327607   111000955316   111001399184  
111001750714 111001336398   111000564480   111001816290   111000934087  
111000858947   111001813590   111000545276   465370278   465017622   464968817  
464414747   464359819   464300938   463997742   462564469   461503211  
459327623   111000478428   111000557358   111001828574 111000940411  
111000852727   111000564244   111001304764   111001344601   111001379991  
111001315317   465370286   465017416   464968833   464414762   464359827  
464300946   463997759   462564279   461503229   459327458   111001720575  
111000944831   111000600199 111000873911   111000507195   111000966026  
111000539954   111000865080   111000484986   111001314855   465370336  
465017432   464968858   464414770   464359835   464300953   463997783  
462561937   461502973   459327482   111000580512   111001401795   111001337805
111001348739   111001742906   111001849577   111001764292   111000937956  
111000497294   111000455085   465370351   465017440   464968643   464414523  
464359850   464300979   463997833   462559345   461502940   459327300  
111000562916   111001892384   111000524363 111001295932   111000520112  
111000893485   111000933604   111000569148   111000969894   111001307127  
465370146   465017457   464968676   464414549   464359876   464301035  
463997619   462558834   461502791   459327334   111001369136   111001880167  
111001398846 111000848463   111001327499   111001807717   111000603428  
111001866116   111001349066   111000492187   465370179   465017481   464968684  
464414580   464359652   464301050   463997692   462558685   461502825  
459327367   111001851659   111000253238   111001349358 111000595967  
111001781763   111001839992   111000862627   111001327343   111001893655  
111001868196   465370039   465017499   464968692   464414598   464359702  
464300839   463997726   462558503   461502858   459327102   111000473018  
111000908606   111000486359 111000916694   111000892473   111001829485  
111001777454   111000894587   111001724401   111000476167   465370088  
465017275   464968700   464414606   464359728   464300847   463997494  
462558230   461502643   459327169   111001359315   111001726043   111001882158
111000892888   111001881865   111001325431   111000565841   111001725648  
111000864797   111001750130   465370138   465017309   464968718   464414648  
464359520   464300862   463997536   462558131   461502684   459327219  
111001359427   111000599309   111001783002 111001897064   111000247107  
111001305552   111001319704   111000513080   111000849611   111001797502  
465369924   465017317   464968726   464414374   464359553   464300870  
463997569   462557281   461502601   459327235   111001399140   111000954001  
111000966723 111000829068   111000901294   111001827001   111000876970  
111001856407   111000968141   111001418737   465369957   465017333   464968734  
464414382   464359348   464300680   463997577   462555731   461502411  
459326971   111001826820   111000455401   111000983485 111000870738  
111000527591   111000546682   111001855158   111001791809   111001340719  
111000937259   465369965   465017341   464968536   464414481   464359355  
464300706   463997452   462555558   461502312   459327029   111001322146  
111000947643   111000932973 111001877365   111000550384   111001320368  
111000558764   111001394998   111000453544   111000502415   465369858  
465017358   464968544   464414515   464359439   464300714   463997478  
462554593   461502387   459327052   111001397025   111000899919   111000905715
111001732196   111000465255   111000961931   111000920307   111001364502  
111001419132   111000512371   465369866   465017374   464968569   464414259  
464359454   464300722   463997312   462554403   461502254   459327060  
111001753975   111000943728   111001876421 111001792316   111000982080  
111000526927   111000846618   111000896589   111001822422   111001397755  
465369882   465017382   464968585   464414283   464359462   464300730  
463997148   462553975   461502304   459327078   111000562758   111001879963  
111000891179 111000575864   111001841478   111001787141   111001786274  
111001333250   111001297114   111001407623   465369890   465017184   464968601  
464414325   464359470   464300748   463997171   462553892   461502098  
459326856   111000588037   111001838788   111000917707 111001736561  
111000928709   111001808549   111000504901   111001398082   111000944875  
111000592986   465369593   465017192   464968619   464414341   464359488  
464300771   463997197   462553223   461502130   459326872   111001403731  
111000872460   111000946608 111001413697   111000593987   111000505957  
111000847091   111001405924   111001354040   111001337962   465369619  
465017200   464968627   464414077   464359249   464300789   463997213  
462552308   461502163   459326898   111001358280   111000963304   111001388160
111000589331   111000565661   111001726908   111001773034   111001867522  
111001793991   111001364063   465369635   465017226   464968635   464414101  
464359322   464300581   463996991   462552076   461502171   459326765  
111000518940   111001847137   111000863785 111001816672   111000856080  
111000909135   111000584796   111001766250   111001391209   111000982204  
465369650   465017242   464968437   464414119   464359132   464300664  
463997007   462552001   461502197   459326815   111000549630   111001843188  
111000269066 111001758149   111000554805   111001857240   111001315913  
111001862088   111001379047   111001746382   465369494   465017036   464968452  
464413970   464359165   464300466   463997023   462551631   461502049  
459326567   111001352464   111001871178   111001760311 111001755786  
111001292883   111001300120   111001854494   111001791821   111000523902  
111000518524   465369528   465017044   464968460   464413988   464359009  
464300490   463997031   462550823   461502080   459326583   111000527861  
111001343420   111000881987 111000936483   111000530742   111000238613  
111001831950   111000921623   111000535286   111001330819   465369544  
465017051   464968478   464413996   464359041   464300508   463997056  
462550526   461501926   459326609   111000976678   111000898660   111000574526
111000871683   111001773427   111000520358   111001827225   111000895094  
111000600739   111001775003   465369569   465017069   464968494   464414010  
464359066   464300557   463997064   462550419   461501983   459326617  
111000943199   111000878017   111000856406 111000882506   111001353005  
111001801115   111000272240   111001730958   111001736606   111001372578  
465369387   465017119   464968528   464414028   464359090   464300383  
463997080   462550336   461501793   459326443   111001826897   111000554502  
111000858453 111001741332   111000894655   111000923298   111001419750  
111001859624   111001823344   111000901991   465369403   465017135   464968312  
464414051   464358878   464300417   463996892   462550401   461501835  
459326450   111001320380   111000955248   111001396169 111000582974  
111001386023   111001759375   111000936461   111000959905   111001825964  
111001299442   465369460   465017143   464968361   464414069   464358886  
464300433   463996926   462549924   461501868   459326492   111000893261  
111001891035   111001408028 111000929610   111001309051   111001349415  
111001372668   111000598128   111000916571   111001761929   465369478  
465017150   464968379   464413871   464358894   464300227   463996934  
462549841   461501637   459326559   111001836821   111000514834   111000550980
111000876082   111000912645   111001312695   111000531912   111001811138  
111001394033   111000233911   465369163   465016905   464968395   464413897  
464358951   464300250   463996959   462548298   461501645   459326260  
111000601246   111000922310   111000916537 111001735683   111001301806  
111001327781   111000512337   111001894140   111000533149   111000893878  
465369205   465016939   464968403   464413905   464358787   464300268  
463996967   462548132   461501413   459326401   111001321673   111000564727  
111000577248 111000844942   111001294065   111001724962   111001330684  
111001355052   111001868859   111001393436   465369213   465016947   464968429  
464413939   464358795   464300300   463996975   462547753   461501421  
459326195   111000517534   111001382849   111000913073 111000506712  
111000545287   111001380498   111001384380   111001769668   111001341732  
111000922826   465369254   465016954   464968114   464413954   464358811  
464300318   463996769   462546847   461501439   459326229   111001859534  
111001346175   111000852457 111000971033   111000470510   111000479722  
111001814254   111000881235   111000893519   111000861413   465369262  
465016962   464968122   464413962   464358829   464300144   463996777  
462546490   461501306   459326237   111000565852   111000525027   111000539190
111000572793   111000475650   111000243899   111001785464   111001308724  
111001775812   111001324610   465368959   465016996   464968148   464413764  
464358837   464300177   463996793   462545237   461501330   459326013  
111001321437   111001376426   111001749341 111000916548   111000909427  
111001836753   111001326421   111001740948   111000536186   111001771896  
465368520   465017002   464968155   464413806   464358845   464300185  
463996819   462544891   461501348   459326096   111000547335   111000560655  
111000518445 111000522710   111000587137   111000906413   111001794329  
111001893329   111000949386   111000517095   465368546   465017010   464968163  
464413814   464358852   464300219   463996850   462544917   461501389  
459326120   111000509805   111000460744   111001754178 111000503652  
111001745741   111001797759   111000951367   111001323394   111001418052  
111000501043   465368165   465017028   464968213   464413665   464358860  
464300029   463996645   462544735   461501231   459325890   111000855821  
111000956463   111001370543 111000587294   111000879669   111000863145  
111001317263   111000573659   111001293222   111000594494   465368090  
465016822   464968288   464413681   464358696   464300060   463996660  
462542424   461501082   459325932   111000868870   111000917594   111001854067
111000912982   111001364906   111000943087   111000927539   111000557145  
111000898020   111001362623   465368140   465016830   464968304   464413699  
464358712   464300078   463996686   462541616   461501116   459325940  
111001325644   111000591503   111000466403 111000950311   111001370004  
111001776004   111000905287   111001397384   111001848048   111000900844  
465367993   465016863   464968007   464413715   464358738   464300102  
463996694   462541103   461501157   459325957   111000868397   111001352879  
111001891181 111001727943   111000569496   111001800990   111001859983  
111000555828   111000893126   111001848587   465367787   465016871   464968015  
464413723   464358563   464300110   463996710   462540766   461501025  
459326005   111001341260   111001403348   111000927966 111000859487  
111000862953   111000596889   111000879603   111000927012   111000557730  
111001412898   465367373   465016889   464968064   464413749   464358571  
464299924   463996728   462540121   461501033   459325817   111001789828  
111001367505   111000526107 111000956362   111000908639   111000589375  
111000599859   111000537277   111000981483   111000863763   465367043  
465016681   464968080   464413756   464358597   464299932   463996744  
462539982   461500860   459325858   111000906266   111000464456   111000492266
111001819754   111000492514   111000857193   111001317959   111000523159  
111001309848   111000517017   465366912   465016707   464968098   464413509  
464358605   464299940   463996538   462539727   461500753   459325676  
111001822837   111000582547   111000940679 111001386977   111001886264  
111000505979   111001295189   111001811701   111001391557   111000246735  
465366631   465016723   464968106   464413517   464358621   464299965  
463996546   462539453   461500779   459325692   111001795195   111001776059  
111001301222 111001780582   111000598375   111000501537   111001772077  
111001817134   111001875004   111000906468   465366722   465016749   464967892  
464413608   464358639   464299981   463996595   462539511   461500787  
459325718   111001745033   111001766878   111000903184 111001808583  
111000260540   111001369125   111000913220   111000524699   111001766058  
111001841490   465366169   465016772   464967918   464413616   464358464  
464299833   463996637   462538828   461500811   459325734   111001808538  
111001733355   111001387349 111000588183   111000939284   111001894555  
111000888254   111001764764   111001751546   111001786050   465366102  
465016780   464967934   464413632   464358480   464299890   463996421  
462537135   461500829   459325601   111000596250   111000886432   111000566875
111000556773   111001371241   111001754280   111001863731   111001393302  
111001347110   111000858026   465365682   465016541   464967967   464413384  
464358498   464299684   463996462   462536723   461500647   459325619  
111000550227   111001750152   111001301985 111000586732   111000857362  
111001349246   111001862123   111000561500   111000953246   111001868578  
465365328   465016558   464967983   464413392   464358514   464299700  
463996496   462536590   461500670   459325627   111001390411   111000979435  
111001889773

 

SCH-A-5



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000470352   111000545872   111000970469   111000490747   111001418995  
111000986107   111000863088   465365245   465016574   464967769   464413400  
464358522   464299767   463996504   462536111   461500522   459325643  
111000899458   111000554467   111000589409 111001376662   111000899818  
111001364209   111000601303   111001338930   111001774743   111000867936  
465365112   465016582   464967785   464413426   464358530   464299775  
463996512   462535469   461500548   459325395   111001359865   111001358202  
111000602540 111001363028   111001306698   111001806895   111000468786  
111001416678   111001370420   111001743435   465365146   465016590   464967793  
464413434   464358332   464299601   463996520   462535261   461500563  
459325403   111001769466   111001850748   111001738271 111001906874  
111000574403   111001728843   111001812230   111001861357   111001791292  
111001296023   465364875   465016608   464967801   464413475   464358357  
464299619   463996231   462534215   461500316   459325429   111001382311  
111000926493   111000907997 111000559721   111000984363   111001863382  
111001309545   111001384199   111000898390   111000856642   465364925  
465016624   464967629   464413301   464358381   464299635   463996298  
462533217   461500365   459325452   111001819709   111001349314   111001749194
111001808527   111000599848   111001762931   111000966116   111000484346  
111001412438   111000235429   465364438   465016632   464967694   464413327  
464358399   464299643   463996330   462533225   461500407   459325510  
111000471230   111000539617   111000554894 111000938171   111001403898  
111001834975   111000867576   111000467381   111000562028   111001780098  
465364255   465016640   464967702   464413368   464358407   464299650  
463996348   462533258   461500233   459325528   111001309938   111001398576  
111001351610 111000268458   111000948835   111000534162   111001324856  
111000932243   111000467134   111000553297   465364339   465016426   464967710  
464413160   464358449   464299676   463996371   462528217   461500241  
459325288   111001849128   111001733816   111001791034 111001391467  
111000919631   111001352172   111000896826   111000571893   111000258288  
111000496888   465363158   465016434   464967736   464413178   464358183  
464299551   463996397   462527466   461500274   459325312   111001742445  
111000919305   111000897232 111000877173   111001795331   111001750107  
111001314934   111000564491   111000535253   111001833637   465362879  
465016459   464967751   464413228   464358274   464299569   463996132  
462527276   461500282   459325338   111000940084   111000899133   111000907133
111000856619   111001883159   111000549663   111000557493   111000468630  
111000904130   111001816436   465362929   465016475   464967470   464413236  
464358068   464299577   463996223   462526195   461500209   459325361  
111001819620   111000849127   111000855292 111001290342   111001800451  
111001363691   111000948970   111000983801   111000981696   111000935673  
465362622   465016483   464967512   464413244   464358076   464299403  
463995969   462526039   461500050   459325379   111001374963   111000548617  
111001725840 111001371353   111001331764   111000932647   111000907908  
111000542509   111000478417   111001746034   465362663   465016491   464967546  
464413038   464358092   464299452   463995985   462525759   461500084  
459325171   111000858699   111000570634   111000246342 111000581063  
111001872416   111000594304   111001325071   111000591121   111001726111  
111001874698   465361780   465016509   464967603   464413095   464358100  
464299460   463996025   462525189   461499915   459325205   111001745044  
111000852749   111000557000 111000279247   111000580624   111000944224  
111001300232   111001722847   111001779063   111001416094   465361715  
465016327   464967363   464413103   464358134   464299478   463996066  
462525072   461499949   459325213   111001339278   111001845966   111001777331
111000604564   111000583942   111000600661   111001303033   111000557572  
111001780942   111001755517   465361426   465016335   464967371   464413145  
464357912   464299296   463995886   462524042   461499998   459325254  
111001415307   111000910003   111000881617 111001357009   111001828989  
111000470879   111000563074   111001822040   111000859858   111001726526  
465360899   465016343   464967389   464412899   464357920   464299304  
463995894   462523929   461499865   459325049   111000935998   111000943122  
111001798817 111000877229   111000522866   111001382434   111000485011  
111001359090   111000454051   111001757654   465360683   465016350   464967413  
464412915   464357938   464299338   463995928   462522665   461499899  
459325056   111001769837   111001417343   111001815839 111001833952  
111000906873   111001836540   111000522619   111001343666   111000551059  
111000474749   465360543   465016368   464967421   464412923   464357987  
464299148   463995936   462522285   461499675   459324901   111001897086  
111000891595   111001845977 111001399050   111001413989   111000902554  
111001770480   111001334172   111001780795   111001772909   465360311  
465016376   464967439   464412931   464358001   464299213   463995712  
462522152   461499683   459324927   111001790066   111001813466   111000942930
111000860805   111001350181   111000512719   111001301693   111001351755  
111001888288   111001775609   465360022   465016392   464967256   464412956  
464358027   464299262   463995753   462522012   461499386   459324968  
111001319311   111000469529   111000907087 111000526297   111000855506  
111001314293   111001836551   111001763268   111001406880   111000544422  
465359768   465016418   464967280   464412980   464358035   464298967  
463995811   462522020   461499477   459324992   111000454321   111000573390  
111001748407 111000586709   111000464939   111001831691   111000877746  
111000871267   111001414294   111001849634   465359628   465016236   464967298  
464412998   464357805   464298975   463995530   462519703   461499212  
459324836   111001789547   111001353915   111000859409 111001887490  
111000588712   111001857677   111000570432   111000981865   111001750657  
111001896333   465359552   465016244   464967306   464413004   464357821  
464298983   463995563   462519323   461499063   459324877   111001799054  
111000979637   111001319276 111001800080   111000980516   111000509748  
111000926763   111000551183   111000473029   111001746708   465359206  
465016251   464967132   464412766   464357854   464299049   463995571  
462518770   461498982   459324885   111000569722   111001300962   111001300467
111001763921   111000462623   111000907199   111000923399   111001730633  
111001821038   111000946743   465357747   465016277   464967157   464412774  
464357862   464299072   463995589   462518788   461499030   459324653  
111001334026   111000567933   111000603541 111000877285   111000586428  
111001894061   111001305316   111000475166   111001357324   111001782821  
465357283   465016285   464967173   464412782   464357870   464299080  
463995597   462518341   461498867   459324752   111001802385   111000969715  
111001816807 111001381343   111001802497   111000847327   111000570926  
111001383097   111000876532   111000939554   465357184   465016293   464967181  
464412790   464357888   464299098   463995613   462518127   461498891  
459324638   111000487091   111000857070   111000929137 111000912252  
111001744087   111000513046   111001870863   111000527951   111001365402  
111000933750   465357218   465016087   464967199   464412824   464357896  
464298843   463995423   462518085   461498933   459324422   111000852244  
111000885600   111000600054 111001416320   111000553433   111001340371  
111000597026   111001377517   111000845808   111001350620   465357044  
465016095   464967215   464412857   464357722   464298876   463995431  
462513508   461498800   459324448   111001776565   111001327107   111001733984
111000470598   111001327950   111001404169   111001797580   111001342508  
111000541306   111001895185   465356756   465016103   464967223   464412865  
464357771   464298884   463995449   462512120   461498651   459324455  
111001364995   111000858891   111001828743 111000514058   111001335207  
111001784610   111000560475   111000936674   111000256422   111000461251  
465356467   465016152   464967017   464412873   464357573   464298918  
463995464   462512062   461498701   459324471   111001384638   111000599208  
111000476684 111001769376   111001337850   111000900642   111001826303  
111000492233   111000507724   111001312808   465356558   465016160   464967025  
464412659   464357607   464298934   463995472   462511775   461498511  
459324489   111001411437   111001848307   111001816447 111001341620  
111000598724   111000876846   111000947632   111000905894   111001347020  
111000271081   465356277   465016186   464967041   464412667   464357623  
464298942   463995282   462511742   461498586   459324497   111001859455  
111001335623   111001330291 111001881944   111001319063   111001352734  
111000546783   111000851535   111001350574   111000852547   465356152  
465015972   464967058   464412675   464357649   464298819   463995290  
462511270   461498628   459324513   111000913488   111001340191   111000259504
111001406420   111000957082   111001735548   111001344050   111000889716  
111001822152   111000922804   465356210   465015980   464967082   464412683  
464357664   464298827   463995340   462511148   461498446   459324299  
111001828158   111000509232   111001892621 111000556706   111000467000  
111000556256   111000932760   111001735560   111000565155   111001311953  
465355998   465016004   464967116   464412691   464357433   464298835  
463995357   462511163   461498487   459324356   111000967892   111001825728  
111001732882 111000588497   111001314169   111001374233   111001315676  
111000523766   111001333654   111000465930   465355949   465016038   464966928  
464412717   464357466   464298629   463995399   462510777   461498297  
459324364   111000938676   111000915390   111000577484 111001775058  
111001294357   111000279292   111001357021   111000595765   111000479508  
111001355186   465355881   465016079   464966969   464412733   464357474  
464298645   463995167   462510116   461498370   459324158   111001772156  
111000891719   111000960424 111000492031   111001340180   111001897345  
111001777915   111000944033   111000545625   111001817088   465355204  
465015857   464966985   464412535   464357482   464298678   463995183  
462509191   461498198   459324166   111001385730   111001890179   111000593123
111001412124   111001321572   111000568732   111000968084   111001387888  
111000465705   111000539336   465354850   465015865   464966993   464412543  
464357524   464298686   463995191   462509076   461498230   459324208  
111001775351   111001311942   111001876948 111000877982   111000913219  
111001419682   111001806536   111001811509   111000525319   111000935460  
465354686   465015873   464966787   464412550   464357532   464298694  
463995258   462508367   461497976   459324018   111001338491   111001847687  
111000948622 111001833626   111001422170   111000937169   111000459854  
111001896737   111001389363   111001842378   465354280   465015899   464966795  
464412568   464357318   464298710   463994962   462507641   461497869  
459324034   111000479801   111000522833   111000554579 111001357043  
111001315058   111000939217   111001833503   111001331696   111000544534  
111000576898   465354157   465015907   464966811   464412600   464357326  
464298520   463994970   462507567   461497877   459324109   111001739115  
111000458640   111000949498 111000881527   111000532418   111000276558  
111001794093   111000514227   111000948004   111001801777   465354173  
465015923   464966829   464412618   464357359   464298538   463994988  
462507468   461497810   459323887   111001747721   111000478462   111000454039
111000250493   111001883058   111001293031   111001353173   111001350866  
111000899469   111001811273   465354181   465015931   464966837   464412402  
464357383   464298546   463994996   462507245   461497729   459323978  
111000888366   111001723657   111001299071 111000594887   111000888681  
111000510818   111000949768   111000560026   111001374211   111001728359  
465354033   465015956   464966878   464412410   464357391   464298561  
463995043   462506924   461497547   459324000   111001886994   111000856507  
111000589881 111000506824   111000529346   111001745796   111000585876  
111001745493   111001397801   111000589353   465353753   465015964   464966662  
464412444   464357219   464298587   463995068   462506957   461497570  
459323770   111000961762   111001836652   111000258110 111001290432  
111001406879   111000887646   111000882168   111001416904   111000890842  
111000878556   465353431   465015766   464966670   464412477   464357235  
464298389   463995076   462506494   461497323   459323812   111001290207  
111000873179   111000572603 111001762492   111001340472   111001762425  
111001319254   111000532014   111000846449   111001866161   465353258  
465015774   464966688   464412279   464357292   464298488   463994871  
462506395   461497208   459323820   111001807874   111001392435   111001894353
111000878815   111001860323   111001307239   111001820206   111001871426  
111000559776   111000949443   465353308   465015782   464966738   464412303  
464357300   464298249   463994889   462505272   461497034   459323838  
111001884532   111000872673   111001789479 111000860333   111000458594  
111001767509   111001417534   111001398970   111000490286   111001415464  
465352458   465015790   464966761   464412311   464357136   464298264  
463994897   462505132   461497042   459323853   111001769499   111000541407  
111001307183 111001420426   111000476820   111001390602   111001879468  
111001369248   111000603035   111001404912   465351799   465015808   464966779  
464412329   464357144   464298280   463994905   462505215   461497018  
459323523   111001389228   111001865823   111001305248 111000553736  
111001861740   111001750815   111001771672   111001367976   111000277829  
111001815851   465351815   465015816   464966597   464412352   464357169  
464298298   463994921   462505231   461496754   459323549   111000543511  
111001855057   111000928068 111001299802   111000255230   111001399858  
111000543465   111001420796   111001390567   111001720003   465351872  
465015832   464966605   464412378   464357177   464298306   463994939  
462504937   461496069   459323564   111000874888   111001367404   111000978074
111000934335   111001876971   111001296854   111001847597   111000553635  
111000930487   111000545041   465351583   465015642   464966613   464412386  
464357193   464298330   463994954   462504499   461495574   459323598  
111001802699   111001354624   111000974575 111000453218   111001393515  
111001836988   111001887928   111000873618   111000860243   111001315137  
465350841   465015659   464966621   464412220   464356989   464298348  
463994749   462504408   461495582   459323390   111000557505   111001391850  
111000590591 111000931141   111000862773   111001855383   111001342913  
111001823838   111000531237   111000941603   465350593   465015667   464966639  
464412246   464357029   464298363   463994756   462504481   461495590  
459323408   111000604924   111000871537   111001728258 111000897298  
111001749701   111000983586   111000273106   111001792585   111000592616  
111000461611   465350601   465015675   464966647   464412261   464357052  
464298140   463994764   462504341   461495376   459323473   111001845416  
111000473838   111000864528 111000533464   111001757823   111000584729  
111001843290   111000955035   111000544635   111001357740   465350403  
465015691   464966654   464412030   464357060   464298157   463994798  
462504275   461495251   459323317   111000543858   111001853921   111000577293
111000457997   111001406958   111000470385   111000466469   111000474468  
111000500705   111000524802   465350171   465015717   464966498   464412048  
464357094   464298165   463994814   462504002   461495319   459323218  
111000857665   111000519648   111000259065 111001394448   111000604160  
111000860580   111001727909   111001357223   111001810654   111001298812  
465349926   465015741   464966506   464412063   464356856   464298173  
463994830   462503830   461495186   459323234   111000850253   111000981731  
111001390624 111000971606   111000846393   111000889479   111000851131  
111000943357   111000963168   111000924323   465349041   465015527   464966522  
464412071   464356864   464298199   463994657   462503392   461495053  
459323242   111000495887   111000851658   111000983463 111000859184  
111000524655   111000850118   111000238365   111000485077   111000506947  
111001828619   465348910   465015543   464966548   464412089   464356948  
464298207   463994673   462503368   461494981   459323051   111000590131  
111001792855   111001402606 111000251988   111001790538   111000957970  
111000498880   111000891247   111001418883   111001348784   465348241  
465015550   464966290   464412097   464356690   464298223   463994681  
462503178   461494726   459323119   111000847305   111001296113   111001834212
111001417455   111001420998   111001382827   111000524879   111000489790  
111000978535   111000917493   465347870   465015576   464966324   464412113  
464356740   464298033   463994707   462503202   461494791   459322897  
111001325150   111000473399   111000529469 111000570667   111001880303  
111000506543   111000858970   111000965069   111000599860   111000460979  
465347904   465015584   464966332   464412121   464356807   464298074  
463994723   462502949   461494635   459322939   111001898100   111000900372  
111001333575 111001888930   111001402976   111001328872   111000456558  
111000849240   111001808897   111000869129   465347755   465015592   464966373  
464411941   464356542   464298132   463994483   462502683   461494213  
459323010   111000453500   111000479733   111000880155 111001763011  
111000457975   111000941197   111001330392   111000589904   111001420819  
111001853291   465347649   465015618   464966381   464411958   464356559  
464297944   463994509   462502568   461494221   459322772   111001315328  
111001867229   111001338299 111000892978   111001307655   111000955260  
111000878781   111000892057   111001885184   111000948442   465347706  
465015634   464966399   464411966   464356567   464297951   463994525  
462502360   461494254   459322848   111000865967   111000856428   111000857935
111000924468   111000274264   111001814546   111001764719   111000514733  
111000569407   111000914119   465347524   465015410   464966407   464411990  
464356583   464297969   463994558   462499773   461494262   459322673  
111001864574   111001351889   111000483615 111000925043   111000462960  
111001833435   111000863752   111001389082   111000587621   111001364300  
465347177   465015436   464966415   464411834   464356617   464297977  
463994590   462499633   461494171   459322699   111001372770   111001887861  
111001349459

 

SCH-A-6



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001311087   111000488856   111000854347   111000273814   111001777836  
111000905906   111000545692   465346955   465015444   464966217   464411842  
464356682   464297985   463994608   462498866   461494007   459322541  
111000269572   111000874530   111001784979 111000906671   111000579004  
111001320133   111000564840   111001722892   111001291488   111001308522  
465346385   465015451   464966225   464411867   464356435   464297993  
463994319   462498874   461494015   459322574   111001749363   111000938250  
111000467471 111000511055   111000891191   111001323338   111000533318  
111001369608   111000929249   111000881943   465345858   465015485   464966241  
464411883   464356450   464297811   463994335   462498494   461494098  
459322624   111000956722   111000873775   111000587452 111001749633  
111001362229   111000901890   111000927595   111000458695   111000983654  
111001352060   465345213   465015501   464966274   464411909   464356476  
464297902   463994343   462498577   461493918   459322632   111001885386  
111000604597   111000904387 111000885240   111001351788   111001313786  
111000957295   111001419288   111000468539   111000963506   465344117  
465015303   464966043   464411719   464356518   464297910   463994376  
462498296   461493959   459322384   111001877343   111000885093   111001415004
111001837361   111000918045   111000573615   111001861964   111001306935  
111000554355   111000911824   465343663   465015311   464966050   464411743  
464356526   464297688   463994459   462498379   461493629   459322392  
111001374918   111000280519   111000515352 111000855786   111001739733  
111001741714   111000576326   111000461015   111000873810   111001416386  
465343218   465015329   464966084   464411768   464356328   464297720  
463994475   462498254   461493645   459322434   111000936494   111001832681  
111001864361 111000965733   111000943256   111001355805   111001389172  
111001311155   111000945023   111001802341   465342640   465015337   464966118  
464411784   464356336   464297746   463994186   462498015   461493751  
459322442   111001309691   111000890112   111000592784 111001348380  
111001720676   111000921128   111000591086   111000487721   111001316127  
111000930218   465342657   465015352   464966126   464411586   464356351  
464297761   463994210   462497777   461493447   459322467   111001881797  
111001391568   111000599657 111001785891   111001793878   111000536164  
111001841861   111001890292   111000603901   111000590928   465342673  
465015154   464966134   464411602   464356369   464297787   463994277  
462497231   461493389   459322491   111001874328   111000604036   111000873214
111000600245   111001306733   111000584965   111000977679   111000599804  
111001363769   111001745167   465342525   465015162   464966159   464411636  
464356377   464297803   463994061   462494311   461493256   459322301  
111001822231   111001729080   111001782393 111000560239   111000478798  
111000539000   111000856440   111001812599   111000566279   111000864225  
465342608   465015188   464965920   464411651   464356393   464297597  
463994095   462493370   461493280   459322335   111001843885   111000878422  
111000925368 111001793216   111001864901   111000524396   111000928440  
111000926314   111001420886   111000556997   465341949   465015196   464965938  
464411669   464356401   464297647   463994103   462493255   461493082  
459322343   111001871831   111001318534   111001736336 111001878276  
111001316419   111000598173   111001749442   111000968578   111000916593  
111000860861   465341618   465015204   464965946   464411685   464356427  
464297654   463994111   462493271   461493116   459322160   111001384762  
111001770929   111000551835 111001354039   111000522709   111001850287  
111000553523   111000534724   111000873449   111000233371   465341659  
465015048   464965961   464411487   464356195   464297662   463994129  
462493164   461493140   459322186   111001859174   111001895725   111001827539
111001761356   111001360991   111001323417   111001356086   111000893092  
111000273791   111001383749   465341253   465015063   464965979   464411495  
464356203   464297670   463994160   462492372   461493165   459322228  
111001347064   111001743255   111000890583 111000956069   111000597475  
111001384368   111001379182   111001845843   111000942200   111000866553  
465341089   465015071   464965995   464411503   464356229   464297498  
463993949   462491978   461493181   459322053   111000542992   111000523171  
111001362038 111001732770   111001337759   111000472983   111001313393  
111000568013   111000557471   111000576832   465341105   465015089   464966001  
464411511   464356237   464297506   463993956   462491689   461492993  
459322145   111000555121   111001307970   111001857408 111001891697  
111000453308   111000907021   111001809843   111000961627   111001780560  
111000499555   465340172   465015097   464966019   464411537   464356245  
464297530   463993972   462491291   461492944   459321873   111000885778  
111000858150   111000514069 111001789042   111001871145   111001321415  
111001312505   111001776352   111001364030   111001743648   465339323  
465014926   464965821   464411545   464356260   464297308   463993980  
462490962   461492811   459321881   111001838429   111001379913   111000528121
111001732220   111000496068   111001775160   111000484694   111000939273  
111000262777   111001859680   465338762   465014942   464965839   464411578  
464356278   464297324   463994012   462490400   461492688   459321931  
111000856046   111000584909   111001829261 111000864090   111000561926  
111000938025   111000600065   111001793081   111000907201   111000959411  
465338796   465014975   464965854   464411370   464356294   464297332  
463994053   462490087   461492704   459322004   111000985476   111000540541  
111001384672 111000514777   111001379137   111001875295   111001308421  
111000884979   111001306496   111000897401   465338606   465015006   464965870  
464411388   464356104   464297340   463993824   462489618   461492738  
459322012   111000899863   111000949601   111001298856 111000480982  
111001837686   111000546659   111001807605   111000859948   111001358640  
111000929306   465338168   465014819   464965888   464411396   464356112  
464297357   463993832   462489311   461492746   459321758   111001322483  
111001305642   111000479812 111000963270   111001883485   111001396406  
111001738428   111001351070   111000878769   111001405722   465338069  
465014827   464965904   464411404   464356161   464297373   463993857  
462489071   461492563   459321667   111001791922   111000959118   111001809203
111000263273   111001760658   111001877477   111001300265   111001804961  
111000248298   111000904220   465337889   465014850   464965680   464411420  
464355973   464297399   463993873   462488271   461492613   459321717  
111001316442   111000917617   111000480443 111000861109   111001877972  
111000594337   111001331269   111000971178   111001330730   111000964293  
465337749   465014876   464965714   464411446   464356013   464297407  
463993691   462488081   461492456   459321493   111000459922   111000529324  
111001314125 111001385505   111001302144   111000911026   111000865002  
111000595204   111000453993   111000962459   465337467   465014892   464965722  
464411248   464356021   464297464   463993741   462488040   461492472  
459321550   111001303606   111001327095   111000849004 111001370396  
111001303178   111000565481   111001750758   111001801340   111001834111  
111000971628   465337152   465014900   464965730   464411263   464356039  
464297183   463993758   462487505   461492365   459321576   111000548224  
111001734446   111000925931 111000244823   111000848733   111001384650  
111001294986   111001787422   111001864833   111001825975   465337194  
465014686   464965755   464411271   464356047   464297191   463993782  
462487364   461492423   459321352   111000948295   111000901036   111000958667
111001416049   111000591053   111000894846   111000965722   111000965452  
111001761109   111000480151   465336972   465014694   464965763   464411289  
464356054   464297209   463993584   462487265   461492332   459321444  
111001845214   111001314046   111000277368 111000471038   111000866137  
111001824446   111000901407   111001376910   111001883610   111000968264  
465336774   465014728   464965813   464411305   464356062   464297225  
463993626   462487273   461492142   459321469   111000851209   111000536456  
111000851344 111001420909   111000530337   111001344892   111001370172  
111000263442   111001734143   111000487462   465336832   465014744   464965540  
464411313   464355841   464297241   463993667   462486531   461492183  
459321246   111001334194   111001356907   111001865418 111000866384  
111001853044   111001723084   111000929913   111000975105   111000596182  
111000594876   465336196   465014769   464965565   464411339   464355858  
464297258   463993675   462484759   461492043   459321287   111000962538  
111000244216   111001793687 111000270495   111001849971   111000907830  
111001864495   111000463657   111000472736   111001853482   465336055  
465014785   464965573   464411099   464355924   464297282   463993444  
462484403   461492076   459321329   111000871391   111001389857   111000922916
111001401425   111000454174   111001822826   111001290252   111000580196  
111000541070   111000959433   465335990   465014793   464965581   464411115  
464355734   464297084   463993469   462483637   461491938   459321113  
111001778703   111000884799   111000962965 111000544545   111000527546  
111000950029   111000543342   111001896186   111000596867   111000900079  
465335594   465014512   464965631   464411123   464355742   464297118  
463993527   462483108   461492019   459321147   111000907942   111001721194  
111000980910 111001816313   111000248906   111001820026   111001417961  
111000557842   111000902543   111000863190   465335354   465014520   464965649  
464411131   464355759   464297134   463993568   462482910   461491870  
459321154   111000501256   111001730903   111001747710 111000454343  
111000575606   111000252754   111001382186   111001814265   111000972753  
111000975521   465335057   465014546   464965656   464411149   464355783  
464297142   463993360   462482407   461491896   459321188   111000890910  
111001802712   111000495203 111000484997   111000961133   111000559428  
111001401368   111001888154   111001419660   111001335702   465334860  
465014553   464965664   464411156   464355817   464297167   463993378  
462482365   461491748   459321238   111001728191   111001789121   111000504170
111000852648   111000570274   111000985645   111001790471   111001798974  
111000538548   111001384885   465334738   465014587   464965425   464411164  
464355825   464296912   463993410   462481987   461491797   459321030  
111000594797   111001404709   111000916032 111000952458   111000880908  
111000941377   111000561386   111001809900   111000917112   111001856351  
465334647   465014645   464965433   464411172   464355650   464296961  
463993428   462481383   461491656   459321063   111001349752   111000575550  
111000539145 111001853550   111000858105   111000878501   111000567034  
111000887983   111001860569   111000542015   465334316   465014678   464965441  
464411206   464355692   464296979   463993436   462481177   461491698  
459320818   111001790998   111001822501   111000872808 111000543005  
111001353083   111000847776   111001740937   111001869221   111000269730  
111000565076   465334340   465014413   464965458   464410950   464355528  
464296987   463993204   462480906   461491581   459320826   111001810845  
111000517006   111001863416 111001309635   111001325093   111000545603  
111001384278   111001295381   111001752547   111001344274   465334142  
465014421   464965474   464410968   464355403   464296995   463993212  
462480864   461491441   459320867   111001334093   111001361644   111000247220
111000912274   111000888984   111000918124   111001761435   111001368001  
111000604586   111000887545   465334027   465014439   464965482   464410976  
464355502   464297001   463993246   462480641   461491367   459320909  
111000941771   111000899526   111001893015 111001389789   111001790460  
111000244519   111000598117   111000898817   111001874216   111001827922  
465333870   465014454   464965508   464410984   464355247   464297043  
463993287   462480328   461491094   459320925   111001338952   111001362375  
111000968062 111000254756   111000579903   111001840152   111001842389  
111000563670   111000506868   111000490578   465333532   465014280   464965318  
464411016   464355254   464297076   463993295   462477506   461491102  
459320768   111000943504   111000538391   111000892855 111000892305  
111000544006   111001421427   111001773955   111000913275   111001297024  
111000944606   465333540   465014298   464965326   464411065   464355270  
464296839   463993303   462477399   461491029   459320776   111000974429  
111001880011   111000888906 111001392525   111000894914   111001878300  
111000887343   111000960266   111001888963   111001810182   465333474  
465014306   464965342   464411073   464355288   464296847   463993089  
462477415   461490906   459320784   111001365109   111001312022   111000520932
111001824200   111000940613   111001419187   111000539606   111001421483  
111001324531   111001828776   465333326   465014314   464965359   464410802  
464355312   464296854   463993154   462476995   461490799   459320792  
111000937620   111000543308   111001374873 111001863810   111000502280  
111000890077   111000861761   111001363466   111001385156   111001772550  
465332666   465014322   464965367   464410810   464355338   464296904  
463993188   462476821   461490831   459320602   111000498543   111000885554  
111001367459 111001728764   111001389026   111000510638   111000606814  
111000559237   111001341091   111001720766   465332542   465014348   464965375  
464410828   464355353   464296672   463992974   462476300   461490740  
459320644   111001741613   111001293952   111000944235 111001764067  
111001724142   111001877679   111000586439   111000938755   111001354017  
111000849677   465332435   465014397   464965409   464410893   464355361  
464296680   463992990   462476110   461490757   459320669   111000899391  
111001785857   111000532474 111001780931   111001736189   111001791977  
111001766384   111001829227   111000981089   111001847003   465332252  
465014207   464965417   464410919   464355155   464296706   463993006  
462476029   461490450   459320438   111000576933   111000500479   111001745820
111001291073   111000478978   111001755416   111000908257   111001778039  
111000498385   111001317634   465331858   465014215   464965193   464410661  
464354950   464296730   463993022   462475401   461490393   459320479  
111001876094   111000896646   111000940398 111001744447   111001381455  
111001814872   111000978243   111000855630   111000534364   111000530348  
465331791   465014256   464965219   464410687   464354968   464296748  
463993048   462475203   461490302   459320313   111000917831   111001409490  
111000894060 111001391636   111000859421   111001405429   111001358572  
111001752176   111001844224   111001381916   465331619   465014033   464965227  
464410711   464354976   464296755   463993063   462474776   461490153  
459320354   111001373276   111001408602   111001348830 111000876105  
111000271340   111000545074   111001317993   111000951659   111000984116  
111001326881   465331502   465014041   464965235   464410745   464355015  
464296763   463992859   462474792   461490161   459320388   111001305934  
111000879951   111000935538 111001321022   111001407601   111000497081  
111000863381   111000868005   111001348605   111001769691   465331536  
465014090   464965250   464410760   464355023   464296565   463992867  
462474529   461490062   459320156   111001363983   111000255702   111001352666
111000488081   111000535309   111001733412   111001763415   111000457403  
111000878354   111001362386   465330835   465014108   464965300   464410778  
464355049   464296599   463992875   462474214   461490088   459320164  
111000526635   111001377652   111001804354 111000941647   111000471050  
111000911970   111000977613   111000929834   111000513833   111001417714  
465330033   465014124   464965060   464410554   464354885   464296607  
463992917   462474255   461490005   459320180   111001353162   111000866148  
111001371601 111000868601   111001877747   111000968983   111000505474  
111000852323   111000521371   111001827438   465330041   465014140   464965078  
464410570   464354893   464296615   463992941   462474313   461489866  
459320305   111001770985   111000530168   111000539101 111001875521  
111001297653   111000860412   111000472376   111000598320   111001419930  
111001412326   465330066   465014157   464965094   464410596   464354901  
464296649   463992958   462474172   461489627   459320032   111001357245  
111000886454   111000879973 111000586080   111001363534   111001805119  
111001886444   111000544297   111001370262   111000277830   465330108  
465013910   464965102   464410620   464354919   464296656   463992743  
462473497   461489676   459320040   111000938722   111000535332   111000959062
111001897402   111001390275   111001823276   111001304595   111001745583  
111000854684   111000566325   465329761   465013928   464965169   464410646  
464354927   464296482   463992768   462472978   461489403   459320057  
111000458011   111000864191   111001779153 111000591840   111001749554  
111000481714   111000949331   111001747136   111001780290   111001860468  
465329266   465013936   464965177   464410653   464354935   464296508  
463992818   462472846   461489486   459319943   111001888952   111001312819  
111001829722 111000872370   111000499601   111001740904   111000867510  
111000877993   111000456165   111001830140   465328755   465013944   464965185  
464410455   464354745   464296532   463992842   462472499   461489304  
459319984   111000857564   111000597228   111000507667 111000598577  
111001833132   111000889839   111001896793   111000943807   111000483604  
111000576595   465328318   465013977   464964964   464410463   464354752  
464296540   463992644   462472341   461489353   459320008   111000924840  
111001363174   111000931927 111001885061   111000963102   111000976364  
111001396473   111001890900   111001395708   111001302560   465328342  
465013993   464964972   464410471   464354778   464296557   463992651  
462471558   461489379   459320024   111000850556   111000914153   111001362803
111001384683   111000911363   111001757924   111001404259   111001344656  
111001871819   111001371588   465328193   465014025   464965029   464410489  
464354810   464296318   463992693   462471459   461489262   459319828  
111001855743   111000852581   111000900721 111001366593   111001850074  
111000511998   111000892327   111001368483   111001788546   111000576753  
465327880   465013811   464965037   464410497   464354679   464296326  
463992701   462471228   461489015   459319836   111000969423   111001757339  
111000480500

 

SCH-A-7



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000503821   111000866351   111001834593   111000529436   111000549203  
111001376572   111000896792   465327492   465013852   464965052   464410513  
464354521   464296334   463992719   462471244   461489023   459319893  
111001823007   111000580983   111001860143 111000528862   111001340135  
111001726504   111001317364   111000527850   111001418322   111001299194  
465327179   465013878   464964857   464410323   464354372   464296375  
463992503   462470907   461489031   459319919   111001847496   111001858881  
111001792327 111001314372   111001865430   111000524734   111001834515  
111000568169   111000243675   111001867083   465327195   465013886   464964865  
464410331   464354398   464296383   463992511   462470949   461489064  
459319927   111001356299   111001813859   111001298340 111000555660  
111001800327   111000275614   111001872056   111001868758   111001894162  
111001871101   465327039   465013894   464964873   464410349   464354448  
464296391   463992529   462470683   461488884   459319703   111001758442  
111001296089   111000458921 111001312910   111000856271   111000971235  
111001853381   111001722825   111000943762   111000859904   465326650  
465013902   464964899   464410364   464354463   464296417   463992537  
462470568   461488918   459319562   111001368797   111001867353   111000872910
111001758947   111000970706   111000876712   111001350888   111000560172  
111001847968   111001748777   465326288   465013696   464964915   464410430  
464354273   464296433   463992545   462470626   461488926   459319596  
111001297406   111001831062   111000592863 111001884947   111001734738  
111001420022   111000590513   111000580039   111001826628   111000597161  
465326031   465013738   464964923   464410240   464354299   464296201  
463992586   462470477   461488942   459319422   111000479744   111000891630  
111001310132 111001879312   111000876217   111000905467   111001894241  
111000503731   111001734211   111001892508   465325454   465013753   464964949  
464410265   464354307   464296219   463992388   462470493   461488967  
459319455   111000548112   111001862268   111001772875 111000941153  
111000857834   111000949904   111001720036   111001830342   111001836124  
111001332811   465325363   465013589   464964956   464410299   464354331  
464296243   463992396   462470345   461488819   459319471   111001367831  
111000865901   111001330044 111000585595   111001418096   111001761121  
111001803533   111001774967   111000929520   111000602663   465325421  
465013605   464964725   464410315   464354125   464296268   463992412  
462470378   461488835   459319497   111000855922   111000469732   111001336501
111001379351   111000501841   111000976881   111000548291   111000506497  
111001829148   111000277841   465079259   465013654   464964741   464410067  
464354133   464296292   463992446   462470261   461488710   459319273  
111001327130   111000585089   111000522877 111000557954   111001866756  
111001321257   111001394886   111000909506   111000571095   111001402831  
465068609   465013670   464964758   464410109   464354158   464296086  
463992479   462470154   461488736   459319299   111000936359   111000877791  
111000904590 111001386269   111001390501   111001839857   111001351968  
111001358189   111000550542   111001787196   465066785   465013688   464964766  
464410117   464354190   464296094   463992248   462470048   461488744  
459319307   111001816188   111001333328   111000972865 111000911813  
111000925986   111000981337   111001750680   111001358583   111001421865  
111000972034   465066678   465013449   464964774   464410125   464354208  
464296151   463992255   462469933   461488454   459319182   111000582378  
111001846248   111000560228 111001789288   111000890381   111000938878  
111001780065   111000489262   111001785374   111001889649   465066686  
465013464   464964782   464410141   464354240   464296185   463992305  
462469958   461488397   459319216   111001755067   111000508017   111001328074
111000561476   111001728337   111000484931   111001332518   111000954393  
111000844919   111001883980   465066694   465013498   464964790   464410208  
464353994   464295955   463992354   462469966   461488421   459319265  
111000462982   111000860298   111001385055 111001297226   111001371735  
111000948048   111000921814   111001319715   111000479148   111001381488  
465066702   465013514   464964816   464409945   464354000   464295989  
463992370   462469982   461488231   459319059   111000855911   111000584763  
111001729574 111000543780   111001783833   111000924424   111000970212  
111000517365   111000913815   111000885149   465066710   465013522   464964840  
464409986   464354075   464295997   463992081   462469867   461488249  
459319125   111000541979   111000974193   111000986242 111000902004  
111001306564   111000579756   111001744324   111000927911   111000951008  
111001328265   465066736   465013530   464964600   464409994   464353879  
464296003   463992099   462469768   461488124   459318929   111000580578  
111000868207   111001801351 111000935718   111001354107   111000578306  
111000489970   111001884969   111001321897   111000565616   465066546  
465013548   464964626   464410000   464353903   464296011   463992172  
462469818   461488140   459318978   111001386720   111001415600   111001370251
111000516049   111000846528   111000890224   111000847035   111000889266  
111000550946   111000571422   465066553   465013555   464964642   464410026  
464353937   464296037   463992180   462469693   461488157   459318994  
111001783787   111001776497   111001385527 111000532250   111001802677  
111001721105   111000961964   111000908145   111000271430   111001881573  
465066561   465013324   464964667   464410042   464353945   464295823  
463992198   462469537   461487944   459319000   111000498127   111000963089  
111001896388 111000848632   111000543803   111000483020   111000259830  
111000850961   111001411055   111001888277   465066587   465013332   464964675  
464409820   464353770   464295849   463991992   462469628   461488017  
459318846   111001421450   111000502695   111001324148 111001314912  
111001855259   111000587676   111001370969   111000535848   111000483064  
111000942301   465066595   465013340   464964683   464409853   464353804  
464295864   463992016   462469370   461487829   459318879   111000881460  
111000508039   111000584831 111000591839   111000896275   111000547010  
111001757542   111000454040   111001797085   111000517084   465066603  
465013357   464964691   464409861   464353812   464295880   463992040  
462469263   461487886   459318887   111000955440   111000874114   111001372927
111000925470   111000858789   111001852234   111000893328   111000856912  
111001387989   111001750938   465066470   465013365   464964451   464409879  
464353820   464295898   463992057   462469321   461487670   459318911  
111000927191   111000586697   111001321617 111000927922   111001748249  
111000912500   111000570724   111001371308   111000875654   111001736695  
465066488   465013373   464964469   464409887   464353853   464295930  
463992065   462469131   461487514   459318721   111000490691   111000908134  
111000534678 111000983407   111000984756   111001797096   111001356660  
111000544804   111001896209   111001415677   465066496   465013407   464964485  
464409705   464353721   464295690   463991851   462469156   461487308  
459318747   111001369260   111001833244   111000604935 111000879164  
111000970784   111000944314   111000517297   111001752165   111000554658  
111001397676   465066512   465013415   464964550   464409713   464353747  
464295724   463991885   462468778   461487225   459318770   111000475278  
111001362960   111000854921 111000586327   111001788928   111000943784  
111000970166   111001382041   111001774686   111000265860   465066520  
465013266   464964568   464409747   464353549   464295757   463991893  
462468596   461487274   459318796   111000501278   111001290375   111000892866
111000571769   111000967667   111001797670   111000462577   111001377359  
111000266119   111000492378   465066330   465013274   464964576   464409762  
464353580   464295773   463991919   462468547   461487050   459318556  
111001406273   111001416870   111001850647 111001772022   111001758790  
111000464670   111000924312   111001304236   111001828181   111001895332  
465066355   465013290   464964584   464409788   464353606   464295781  
463991943   462468554   461487134   459318564   111001388946   111001310277  
111000501818 111000481972   111000877634   111001377438   111000573727  
111000890561   111000500424   111000849598   465066363   465013092   464964337  
464409796   464353614   464295807   463991711   462468372   461487159  
459318663   111000471252   111000541575   111001826112 111000504912  
111001735436   111000936630   111001806064   111000564659   111000925302  
111001785453   465066371   465013100   464964378   464409572   464353457  
464295591   463991729   462468406   461486946   459318424   111000975600  
111001745662   111001414238 111001732095   111001292625   111000901665  
111000857171   111001342283   111001402066   111001824244   465066413  
465013134   464964394   464409580   464353465   464295625   463991752  
462468307   461487019   459318473   111001744650   111000510100   111001852155
111001779186   111000846988   111000491984   111000930500   111000900989  
111000871807   111000904770   465066421   465013142   464964402   464409606  
464353473   464295666   463991760   462468349   461486805   459318507  
111001769275   111000495966   111001306384 111000560262   111000884058  
111001292535   111001394381   111001290421   111001295707   111000547773  
465066280   465013159   464964410   464409614   464353515   464295682  
463991786   462468182   461486847   459318291   111000849217   111001772606  
111000573479 111001376213   111000936955   111001785352   111000984532  
111001775722   111001727651   111000453735   465066306   465013167   464964238  
464409655   464353531   464295427   463991802   462468216   461486854  
459318333   111001376718   111000470419   111000562680 111001766148  
111001749958   111001353825   111001893060   111000875575   111000537312  
111001868444   465066314   465013175   464964261   464409663   464353325  
464295443   463991810   462468141   461486722   459318176   111000886162  
111000903364   111000487956 111001813196   111001729877   111000971943  
111000589689   111001810441   111001325486   111001837664   465066090  
465013001   464964279   464409465   464353333   464295450   463991836  
462468042   461486789   459318200   111001404192   111001889379   111000903904
111000244205   111001793935   111000598599   111001415453   111001318220  
111001838148   111001413732   465066124   465013035   464964287   464409499  
464353341   464295468   463991588   462467846   461486649   459318218  
111001825065   111000535691   111000849699 111001897604   111000481095  
111001339223   111000874013   111001818775   111001878827   111001799661  
465066140   465013043   464964303   464409531   464353374   464295500  
463991604   462467879   461486656   459318226   111001420101   111001827168  
111001332754 111000975701   111000256130   111000848418   111001723679  
111001375740   111001319119   111001314473   465066181   465013050   464964105  
464409564   464353390   464295294   463991612   462467911   461486664  
459318259   111001385471   111000467594   111001895220 111000478158  
111001800013   111000495753   111000952829   111001394213   111000543375  
111000522945   465065944   465013084   464964113   464409358   464353408  
464295328   463991620   462467929   461486482   459318044   111001301828  
111000597824   111000529537 111001386067   111000482119   111001756855  
111001739474   111000474503   111001343475   111000600717   465065969  
465012888   464964154   464409366   464353192   464295344   463991679  
462467937   461486565   459318069   111001734918   111001376752   111001877826
111001353375   111000461981   111000597936   111001305585   111000965339  
111000462870   111000939655   465065977   465012896   464964188   464409374  
464353242   464295385   463991703   462467804   461486581   459318085  
111000577776   111000871166   111001414148 111000852176   111000267277  
111001401481   111001728494   111000498262   111001341675   111000467336  
465065985   465012904   464964196   464409382   464353259   464295393  
463991463   462467598   461486466   459317822   111000954539   111001362241  
111000564806 111000550159   111000931006   111001762470   111001758105  
111001349572   111001761424   111000935224   465066009   465012946   464964220  
464409408   464353267   464295401   463991471   462467432   461486292  
459317871   111001291286   111000892990   111001762065 111001855372  
111000921331   111001342610   111000472860   111001754864   111001723523  
111001391737   465066017   465012953   464964048   464409416   464353283  
464295419   463991497   462467465   461486318   459317608   111001781347  
111000522305   111001416218 111000526770   111000877948   111001396844  
111001402998   111001305282   111000533183   111000529829   465066025  
465012706   464964097   464409432   464353291   464295229   463991513  
462467325   461486219   459317616   111000457627   111001731397   111001896579
111000860018   111001404462   111000568709   111000863459   111000258378  
111000506688   111001804578   465066033   465012722   464963883   464409457  
464353085   464295237   463991539   462467341   461486227   459317624  
111000902813   111000568765   111001764911 111000530517   111001406352  
111001751579   111000495731   111001381950   111000590883   111001869344  
465065837   465012730   464963891   464409234   464353127   464295260  
463991562   462467374   461486243   459317673   111001389037   111000873584  
111001748069 111000908460   111000885071   111001312965   111000862683  
111001891596   111000521562   111001825278   465065852   465012763   464963917  
464409242   464353135   464295021   463991364   462467275   461486086  
459317749   111001771650   111000966701   111000904455 111001739597  
111001409737   111000978007   111000948352   111001853213   111001870627  
111000546389   465065902   465012797   464963933   464409267   464353150  
464295039   463991372   462467309   461486094   459317467   111000539178  
111001721947   111001725626 111000868937   111000457335   111000556155  
111001337119   111000250482   111001363051   111000586978   465065928  
465012854   464963958   464409275   464353168   464295070   463991380  
462467150   461486102   459317517   111000964945   111001774091   111000517163
111001381680   111000926246   111000983441   111001895994   111000512191  
111001764056   111000523508   465065936   465012599   464963966   464409283  
464353176   464295088   463991406   462467010   461486177   459317533  
111001369507   111000547201   111000938306 111001806749   111000900743  
111001884206   111000465301   111001342980   111000569193   111001341710  
465065761   465012607   464963974   464409317   464353036   464295104  
463991422   462467028   461486003   459317558   111001878546   111000868128  
111001409186 111001414755   111000975341   111000923300   111000583133  
111000535815   111000492479   111001417039   465065787   465012615   464963990  
464409325   464353069   464295146   463991208   462467085   461485906  
459317335   111001391445   111000866261   111001293884 111000980628  
111000453207   111001815941   111000484289   111000926729   111001895961  
111001828383   465065795   465012623   464963750   464409341   464353077  
464295153   463991224   462466947   461485963   459317368   111000943414  
111001760276   111000908482 111000968152   111000945281   111001292760  
111000513899   111001362724   111001420156   111001858948   465065647  
465012631   464963776   464409101   464352830   464294917   463991240  
462466772   461485799   459317384   111001771324   111000929283   111000490185
111001364951   111000967689   111001785903   111000961740   111001302492  
111000492042   111000509254   465065654   465012656   464963784   464409143  
464352855   464294925   463991281   462466715   461485682   459317392  
111001396215   111001347019   111001392536 111000529964   111000874215  
111001317870   111000980729   111001752514   111000271609   111000261394  
465065712   465012698   464963792   464409168   464352889   464294958  
463991299   462466582   461485690   459317400   111000484908   111001343879  
111000909708 111001375289   111001412236   111001884666   111000912443  
111001800541   111000912779   111000954483   465065514   465012516   464963800  
464409176   464352905   464294974   463991315   462466590   461485559  
459317426   111001414924   111000569508   111000512696 111000587519  
111001355401   111000945551   111001358044   111001363343   111001847733  
111001892306   465065548   465012524   464963842   464409184   464352913  
464294990   463991083   462466541   461485575   459317459   111000970425  
111000517118   111001838441 111000968770   111001293446   111001399825  
111000985599   111001397216   111000576641   111000977309   465065589  
465012540   464963859   464409200   464352723   464294826   463991091  
462466392   461485583   459317251   111001838564   111000274231   111000497003
111001417501   111001351362   111001404776   111001391883   111000954157  
111000499566   111000943964   465065597   465012581   464963867   464409218  
464352731   464294834   463991117   462466400   461485500   459317269  
111001882024   111001320830   111000845886 111001291882   111000592896  
111001399353   111000873988   111000550878   111000577271   111000986051  
465065605   465012367   464963644   464409226   464352749   464294875  
463991158   462466285   461485377   459317277   111001791483   111000905849  
111001746955 111000853683   111000901395   111000258930   111000458404  
111000543072   111001825245   111000497069   465065613   465012391   464963651  
464408988   464352764   464294602   463991182   462465931   461485393  
459317293   111000950265   111001362634   111001897840 111000517130  
111000894767   111001858667   111000932984   111001344049   111001879345  
111000965272   465065381   465012425   464963685   464409002   464352780  
464294644   463990929   462465832   461485419   459317319   111000853751  
111000960592   111000915020 111000963135   111001855901   111000579891  
111000469697   111001754415   111000475234   111000982327   465065431  
465012433   464963693   464409010   464352798   464294651   463990945  
462465915   461485435   459317095   111000471555   111000559912   111001890045
111000974610   111001757687   111001352453   111000596160   111001734705  
111001726470   111000514935   465065449   465012441   464963701   464409069  
464352814   464294669   463990978   462465634   461485443   459317103  
111001792653   111000874855   111001381725 111001324777   111001733232  
111000863022   111000545793   111001412843   111000576562   111001842200  
465065456   465012458   464963719   464408889   464352624   464294685  
463991000   462465725   461485237   459317186   111001894724   111001295617  
111001757722

 

SCH-A-8



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001312639   111000568833   111000567269   111000971583   111000845842  
111000947227   111001798851   465065480   465012466   464963727   464408897  
464352632   464294727   463991018   462465568   461485260   459317202  
111001781471   111000956531   111000479216 111000457267   111001378721  
111000861345   111000855191   111000915266   111001846406   111000591020  
465065498   465012300   464963529   464408913   464352640   464294743  
463991026   462465410   461485146   459316931   111000872448   111001421584  
111001405227 111000967601   111001722230   111001408332   111000865529  
111000899492   111000908932   111001410166   465065258   465012326   464963560  
464408921   464352657   464294495   463991059   462465436   461485153  
459316956   111000496956   111000944460   111000462443 111000872932  
111000912960   111000543768   111000506677   111000583504   111001803612  
111000568787   465065282   465012359   464963578   464408939   464352665  
464294503   463990804   462465501   461485179   459316964   111001297136  
111000921319   111000928518 111000474840   111000872145   111001347592  
111001823164   111001368191   111001765282   111001732893   465065316  
465012144   464963602   464408947   464352699   464294511   463990853  
462465352   461485203   459316980   111001350394   111001375784   111001857161
111001338985   111001332721   111001327501   111001358088   111001897255  
111000480612   111001835077   465065332   465012151   464963610   464408954  
464352707   464294537   463990879   462465360   461485062   459317020  
111001321730   111001299453   111001737191 111001393885   111000884597  
111000463343   111001873709   111001336848   111000587182   111001808156  
465065340   465012169   464963404   464408962   464352525   464294578  
463990903   462465220   461485104   459317038   111000569621   111000910137  
111000925492 111001824121   111001830386   111001786016   111001349796  
111000574537   111000527096   111000524835   465065365   465012219   464963438  
464408970   464352541   464294404   463990630   462465287   461484974  
459317061   111000514137   111001837563   111001347693 111000547403  
111001416443   111000875801   111001769433   111000528996   111000885587  
111000921050   465065142   465012227   464963453   464408772   464352566  
464294420   463990648   462465022   461484982   459316899   111000890459  
111000515330   111001759612 111001300579   111000598623   111000978412  
111000531024   111000984936   111000914276   111001731432   465065167  
465012235   464963461   464408780   464352616   464294461   463990655  
462465097   461485005   459316923   111001319423   111000562321   111001342137
111001389475   111000486023   111001380005   111000871964   111001421821  
111000932221   111001383918   465065183   465012029   464963479   464408798  
464352426   464294289   463990689   462464900   461485021   459316758  
111001301952   111000596036   111001310110 111001420347   111001754909  
111001832333   111000521359   111001760580   111000953741   111001744627  
465065191   465012052   464963487   464408806   464352442   464294297  
463990721   462464926   461484826   459316766   111001860839   111000886566  
111001394976 111000515497   111000521382   111000508208   111000574122  
111001789839   111000932131   111000953213   465065217   465012060   464963495  
464408814   464352459   464294362   463990747   462464801   461484891  
459316774   111000554973   111000461914   111000874967 111001414744  
111000530618   111001731016   111000602742   111001353353   111001315003  
111000903353   465065233   465012110   464963297   464408822   464352517  
464294156   463990515   462464843   461484669   459316634   111001312516  
111001784272   111001734255 111001730981   111001309264   111000980066  
111000518647   111001413024   111000520190   111000927360   465065241  
465011872   464963339   464408830   464352301   464294255   463990523  
462464660   461484677   459316667   111001836012   111001347862   111000244485
111001844044   111000887927   111001775733   111001840231   111000982507  
111001841692   111000507364   465065043   465011898   464963347   464408855  
464352319   464294040   463990531   462464587   461484685   459316691  
111001384302   111000883743   111001795274 111001761615   111000947812  
111000849813   111000488249   111000927562   111001744582   111000548707  
465065050   465011922   464963388   464408863   464352343   464294057  
463990549   462464611   461484693   459316527   111000977523   111000553343  
111001417208 111001882169   111001298519   111001753054   111000576843  
111001865834   111001850962   111001882866   465065076   465011963   464963396  
464408640   464352178   464294065   463990598   462464470   461484552  
459316550   111000932917   111000274455   111001827236 111001734378  
111000595631   111001302548   111001897356   111000261125   111000534274  
111001869849   465065084   465011757   464963156   464408657   464352186  
464294073   463990606   462464512   461484594   459316469   111000252192  
111001350170   111000553927 111000960660   111000556807   111000921162  
111001294650   111000263127   111001769208   111001775924   465065092  
465011765   464963206   464408665   464352228   464294081   463990416  
462464538   461484602   459316493   111001763594   111000965531   111001415385
111001319636   111001757205   111001352318   111000846281   111000601493  
111000600571   111000926257   465065118   465011773   464963255   464408699  
464352236   464294149   463990440   462464330   461484321   459316246  
111000897243   111001336815   111000550676 111000970762   111000461846  
111001765912   111001795926   111001770895   111001316790   111000581467  
465065126   465011781   464963263   464408723   464352277   464293943  
463990457   462464140   461484362   459316261   111000532160   111001340539  
111001848420 111001311717   111000476415   111000932669   111000463411  
111001406172   111000586147   111000871694   465065134   465011799   464963271  
464408731   464352087   464293950   463990473   462464215   461484222  
459316311   111000975699   111001409029   111000562691 111000575066  
111001353016   111001744054   111001809696   111001895264   111001828798  
111001399421   465064939   465011807   464963289   464408749   464352111  
464293968   463990481   462464082   461484255   459316360   111000910485  
111001771773   111000946675 111000538201   111000919721   111001889054  
111001884105   111001360047   111000496091   111000876420   465064954  
465011849   464963065   464408756   464352129   464293984   463990507  
462464132   461484263   459316386   111001362061   111001794048   111000478754
111000563456   111000597004   111000599736   111000474334   111001793700  
111001346995   111000867644   465065019   465011864   464963073   464408764  
464352160   464294008   463990325   462463720   461484107   459316139  
111001307981   111000547830   111001762627 111001291332   111001738912  
111001743873   111000523788   111000887387   111001775531   111000932254  
465065035   465011641   464963107   464408533   464351964   464294016  
463990408   462463779   461484131   459316147   111001393212   111001774002  
111000466313 111001315126   111001413552   111000532508   111001881922  
111001371072   111001368315   111000890897   465064848   465011674   464963131  
464408574   464352012   464294024   463990150   462463811   461484040  
459316204   111000847215   111000887501   111001292399 111001395854  
111000975262   111001362432   111000920161   111001806772   111001380443  
111001780706   465064855   465011682   464962919   464408582   464351840  
464294032   463990176   462463654   461483810   459316220   111000234473  
111001753661   111000538267 111001403528   111001367998   111000248793  
111001319951   111001726706   111001740498   111001739788   465064871  
465011690   464962968   464408590   464351865   464293810   463990192  
462463712   461483687   459315883   111001397733   111000875788   111001795588
111000578564   111001760119   111000595147   111001766160   111000866744  
111001827641   111000914085   465064897   465011716   464963032   464408616  
464351907   464293836   463990200   462463514   461483596   459315891  
111001874148   111001896502   111000950490 111000569980   111001349044  
111000571242   111001380870   111001891877   111001763909   111001738945  
465064921   465011724   464962810   464408632   464351717   464293851  
463990218   462463423   461483455   459315909   111001353724   111000558450  
111001810340 111000600111   111000264342   111001420279   111001827494  
111000473300   111000926189   111001786083   465064715   465011732   464962851  
464408418   464351725   464293893   463990242   462463340   461483265  
459315917   111000956317   111001297507   111000512618 111001382940  
111001872180   111000938968   111001331067   111000899065   111000461295  
111000563771   465064780   465011492   464962869   464408426   464351758  
464293901   463990259   462463092   461483125   459315958   111001325149  
111000589544   111001832704 111000868375   111000874585   111000254240  
111001771313   111000850815   111000979660   111001772033   465064806  
465011518   464962877   464408475   464351766   464293919   463990044  
462463118   461483190   459315966   111000896613   111000923681   111001885511
111000871223   111001791270   111000466661   111000888805   111000484638  
111000923490   111000588644   465064624   465011526   464962679   464408509  
464351782   464293661   463990077   462463027   461483067   459316006  
111000958331   111000950232   111001317094 111001808763   111000888692  
111001788355   111000529223   111000498464   111000898143   111001772628  
465064673   465011542   464962687   464408293   464351824   464293679  
463990093   462462623   461483075   459315784   111000849060   111001754000  
111001408792 111001365345   111001418388   111000945786   111000592032  
111001827393   111000901452   111001371566   465064491   465011575   464962703  
464408319   464351600   464293760   463990101   462462664   461482911  
459315792   111001347233   111001732590   111000944785 111000604362  
111000919226   111001792888   111001743468   111000499690   111001413136  
111000983744   465064509   465011591   464962711   464408327   464351626  
464293786   463990127   462462672   461482945   459315826   111000905456  
111001733210   111001787624 111000939396   111000588420   111000898288  
111000965418   111000859678   111000966655   111000899357   465064533  
465011633   464962745   464408343   464351642   464293802   463990135  
462462508   461482952   459315842   111000514744   111001815154   111000542385
111000464614   111000531350   111001827180   111001330910   111000541081  
111000958353   111000877443   465064566   465011377   464962752   464408350  
464351675   464293588   463989897   462462441   461482978   459315669  
111000525735   111001341125   111001405261 111000900068   111000542981  
111001347536   111000957745   111000857687   111000551633   111001725996  
465064574   465011385   464962760   464408376   464351691   464293596  
463989954   462462268   461482994   459315677   111000957598   111000507892  
111000875104 111001314361   111000855146   111001322573   111001398532  
111000891416   111000894329   111000262542   465064392   465011401   464962786  
464408160   464351535   464293638   463990036   462462375   461482788  
459315701   111000502505   111000866407   111000886825 111001317881  
111000257737   111000914311   111000893812   111001885421   111000583290  
111000941322   465064400   465011468   464962570   464408236   464351568  
464293653   463989830   462462201   461482796   459315719   111001834649  
111000487608   111000477821 111001381365   111001743334   111001402954  
111000599916   111000910632   111000901306   111001329817   465064426  
465011484   464962596   464408251   464351576   464293422   463989848  
462462078   461482861   459315727   111000929711   111001357100   111001817459
111000951378   111001814670   111001782595   111000951491   111000855258  
111001721778   111000941388   465064442   465011245   464962604   464408277  
464351584   464293430   463989863   462462128   461482671   459315743  
111000518096   111001740869   111000594382 111001802510   111001752345  
111001402044   111000535354   111000551666   111000266692   111001407645  
465064459   465011252   464962612   464408053   464351378   464293455  
463989871   462461963   461482697   459315768   111000559260   111000575033  
111001400064 111001724030   111001347615   111001808785   111000542240  
111001838665   111001367202   111001887704   465064467   465011286   464962653  
464408079   464351394   464293489   463989699   462462029   461482523  
459315552   111000456064   111000892035   111000600593 111000474536  
111001383705   111000576742   111001334712   111000490905   111000984408  
111001891631   465064475   465011294   464962463   464408103   464351428  
464293521   463989731   462462045   461482549   459315578   111000456615  
111000260056   111000905018 111001895039   111000848531   111000506745  
111000507870   111000980617   111000934188   111001381893   465064269  
465011310   464962489   464408129   464351451   464293273   463989749  
462461765   461482606   459315586   111000525757   111000524071   111001338356
111001766373   111001412258   111001401054   111001797906   111001371779  
111001809348   111000539471   465064327   465011328   464962521   464408145  
464351279   464293323   463989764   462461500   461482630   459315610  
111000509210   111001384537   111000468427 111001332675   111001290937  
111001838395   111001360823   111000871447   111001894814   111001399870  
465064343   465011336   464962539   464407949   464351295   464293356  
463989657   462461559   461482424   459315479   111000911059   111000595136  
111000954382 111001865991   111000915705   111001371836   111001821555  
111000590412   111000985960   111000911149   465064376   465011179   464962547  
464407964   464351329   464293364   463989467   462461286   461482457  
459315495   111001865801   111001392356   111001336310 111000911116  
111001379957   111001385291   111000485729   111000979266   111001415273  
111000905186   465064152   465011195   464962562   464407972   464351352  
464293174   463989483   462461146   461482465   459315537   111000875621  
111001853189   111000920217 111001830645   111000512944   111001329053  
111001832939   111000857676   111001338828   111001369529   465064178  
465011211   464962356   464407980   464351154   464293224   463989491  
462460932   461482473   459315545   111001333777   111001307958   111000570409
111001720980   111001292108   111001349549   111000850422   111001726290  
111000915233   111001310299   465064186   465011237   464962398   464408004  
464351170   464293257   463989517   462460973   461482481   459315339  
111000596799   111001360867   111000847552 111001418636   111000891090  
111000544848   111000899111   111001291545   111000544264   111000900765  
465064202   465011005   464962406   464408012   464351220   464293018  
463989525   462460825   461482515   459315347   111001303549   111000876374  
111001880505 111000858420   111000964439   111001803049   111001291084  
111001382221   111000986354   111001331472   465064210   465011039   464962414  
464408046   464351238   464293042   463989533   462460858   461482358  
459315420   111000565010   111001890988   111000944471 111000497317  
111001838261   111001373793   111001414384   111000977714   111001739531  
111000479755   465064038   465011062   464962430   464407816   464351246  
464293067   463989327   462460734   461482374   459315271   111001781965  
111001393357   111000502022 111000906693   111001875554   111000540215  
111000576382   111001846833   111001420842   111001896669   465064079  
465011070   464962448   464407824   464351022   464293083   463989335  
462460767   461482390   459315297   111001309972   111001795724   111001747901
111000941355   111001401009   111001326319   111000462847   111001748047  
111000523193   111000249761   465064087   465011088   464962455   464407857  
464351048   464293125   463989384   462460684   461482416   459315115  
111001783282   111000922297   111000569160 111000942233   111001840365  
111000456042   111001867397   111001797265   111000488025   111001404293  
465064129   465010890   464962232   464407899   464351071   464292929  
463989194   462460718   461482234   459315164   111000517400   111001754044  
111000459528 111000940208   111001733737   111001770884   111000480331  
111001388979   111001382951   111000933907   465064137   465010908   464962240  
464407915   464351147   464292945   463989210   462460601   461482242  
459315198   111000962606   111000945157   111001865070 111000528705  
111001300490   111000597295   111000867475   111000943661   111001867184  
111000872864   465064145   465010916   464962273   464407931   464350909  
464292986   463989269   462460478   461482267   459315206   111001877567  
111001367448   111000269606 111000950175   111000971639   111001896760  
111000851175   111000909854   111001801722   111000476471   465063964  
465010932   464962307   464407691   464350925   464293000   463989277  
462460338   461482275   459314993   111001735739   111000904589   111000900776
111000506701   111000522743   111000480072   111001771638   111001328401  
111000865675   111000867532   465063972   465010957   464962315   464407766  
464350974   464292770   463989293   462460403   461482291   459315016  
111000597677   111000968208   111000513800 111000485774   111000910496  
111001833558   111001340900   111000898806   111001832849   111001877781  
465063998   465010981   464962331   464407782   464350982   464292796  
463989046   462460247   461482309   459315057   111001404631   111001307756  
111000578159 111000876790   111000903140   111000546187   111001414104  
111000604733   111001891383   111000539011   465064004   465010999   464962141  
464407790   464350990   464292804   463989079   462460148   461482101  
459315065   111001839903   111000527131   111001412539 111001783596  
111000910924   111001775542   111000543533   111000910744   111001896726  
111001820992   465063824   465010809   464962158   464407584   464351006  
464292846   463989103   462460015   461482143   459314860   111001824592  
111000862155   111001387136 111001747899   111001419457   111001348087  
111000556537   111000916896   111001365930   111000559068   465063832  
465010817   464962166   464407592   464351014   464292887   463988931  
462460064   461482150   459314969   111000469956   111000493548   111001818348
111001779681   111001303156   111001854405   111001773797   111000584022  
111001734222   111000258299   465063881   465010833   464962174   464407634  
464350792   464292671   463988972   462459967   461482184   459314985  
111000597352   111000876183   111000965834 111001801250   111000234844  
111001419020   111000916245   111001743985   111000977275   111001822679  
465063907   465010841   464962182   464407451   464350800   464292705  
463988980   462459801   461482192   459314720   111001752660   111001409557  
111000482670

 

SCH-A-9



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000917156   111001742232   111000458752   111001758521   111000474019  
111001758509   111000907874   465063725   465010858   464962190   464407477  
464350834   464292713   463988998   462459850   461482028   459314738  
111001856474   111001740016   111001774046 111001892036   111001729899  
111001750006   111001335690   111001771739   111000981674   111000535769  
465063782   465010668   464962208   464407485   464350867   464292721  
463989012   462459868   461482044   459314753   111000863134   111001408983  
111000505519 111000587351   111001399780   111001792675   111000457559  
111001824109   111001369181   111001373995   465063618   465010700   464962216  
464407493   464350677   464292747   463989020   462459652   461482085  
459314811   111001350484   111000934807   111000864203 111000601011  
111000455849   111001374581   111000923276   111000920093   111001305484  
111000910070   465063535   465010767   464962018   464407543   464350685  
464292754   463988790   462459660   461481913   459314662   111001853853  
111001390758   111001771010 111000862571   111000945067   111000946495  
111001836056   111000956766   111001784553   111000473984   465063386  
465010528   464962034   464407550   464350727   464292549   463988824  
462459488   461481921   459314688   111000462904   111000951918   111000954685
111000844920   111000856192   111001776116   111001340887   111000953291  
111000493830   111001415217   465063303   465010536   464962042   464407568  
464350768   464292556   463988832   462459496   461481970   459314712  
111000945191   111001390141   111001772493 111001877589   111001720700  
111000264319   111000263880   111000950243   111000588295   111000908101  
465063311   465010585   464962059   464407295   464350776   464292622  
463988691   462459504   461481988   459314522   111000874024   111000909517  
111000488586 111000503348   111001348560   111001862033   111000903612  
111000460665   111001877882   111001384616   465063345   465010601   464962067  
464407303   464350784   464292630   463988782   462459520   461481996  
459314530   111001407432   111000575572   111000936180 111000562286  
111000969906   111000917437   111001302379   111001327017   111001764810  
111000966082   465063162   465010619   464962075   464407345   464350594  
464292390   463988527   462459389   461481822   459314589   111001823096  
111001897301   111001319030 111001406105   111001333520   111000881381  
111000853885   111000864988   111001406116   111001850658   465063246  
465010627   464962083   464407360   464350628   464292416   463988550  
462459264   461481897   459314597   111001390354   111001876724   111001291411
111001758385   111001745066   111000971549   111001318095   111000879715  
111000557257   111001826583   465063048   465010429   464962109   464407378  
464350651   464292432   463988584   462459165   461481723   459314381  
111000265590   111001746461   111001848510 111000570522   111000469394  
111001328579   111001865069   111000958050   111000604047   111000883068  
465062925   465010445   464962117   464407394   464350669   464292440  
463988600   462459033   461481749   459314183   111000513956   111001818988  
111000503382 111000488003   111000869927   111001336219   111000533341  
111000903319   111001355445   111001376369   465062990   465010452   464962125  
464407410   464350438   464292481   463988618   462459058   461481756  
459314191   111000921904   111000570252   111000487293 111000467167  
111000560789   111001858702   111001743165   111001292872   111001333665  
111001341237   465062800   465010460   464961887   464407428   464350446  
464292499   463988634   462459074   461481772   459314225   111000866867  
111000480724   111001782764 111000511101   111000569755   111000984644  
111000866250   111000466481   111001798390   111001313157   465062883  
465010478   464961895   464407196   464350479   464292523   463988394  
462459090   461481624   459314282   111000482557   111000536636   111000946787
111001405968   111000568934   111001873619   111000935527   111000549876  
111000862256   111001318994   465062685   465010494   464961937   464407238  
464350487   464292283   463988402   462458860   461481517   459314290  
111000877072   111000882180   111000864696 111000471319   111000853302  
111001307677   111001869625   111001882046   111001740588   111000892013  
465062693   465010502   464961945   464407279   464350495   464292317  
463988436   462458423   461481541   459314340   111001860435   111001404394  
111001805478 111001778668   111000847697   111000480319   111000900541  
111000899021   111001360283   111001793698   465062719   465010312   464961978  
464407089   464350511   464292325   463988444   462458431   461481558  
459314076   111001408455   111001391782   111000940905 111001809427  
111000604126   111001371757   111000585012   111001750398   111001868028  
111001348863   465062727   465010320   464961986   464407105   464350347  
464292333   463988451   462458340   461481566   459314100   111000897265  
111000936371   111000872437 111001380421   111000885598   111001376998  
111000573705   111001351430   111000876521   111001416803   465062743  
465010338   464962000   464407121   464350354   464292341   463988469  
462458357   461481376   459314134   111001312392   111001760681   111000540169
111001373254   111000983272   111001417556   111000928866   111000548864  
111000463017   111000579598   465062537   465010353   464961770   464407162  
464350370   464292358   463988493   462458217   461481418   459314175  
111000516948   111001745673   111001802802 111000461240   111001381770  
111001332978   111000593459   111001349998   111000924110   111000904983  
465062578   465010395   464961788   464406925   464350396   464292366  
463988253   462457946   461481426   459313961   111000458460   111001371106  
111000560813 111000857766   111000573211   111001338671   111000454905  
111000845459   111001744199   111001360553   465062586   465010205   464961804  
464406966   464350404   464292382   463988279   462458001   461481319  
459314050   111001858038   111001813376   111001339425 111001306463  
111001809607   111001821656   111001336321   111000869220   111001412933  
111001857453   465062602   465010247   464961812   464406982   464350420  
464292168   463988303   462457896   461481210   459314068   111001893341  
111001355074   111001297440 111001855136   111000963607   111001323024  
111000845516   111001333261   111001831758   111001816784   465062628  
465010304   464961838   464407014   464350222   464292176   463988311  
462457748   461481251   459313813   111001371016   111001362230   111000483109
111000481017   111000915109   111000461666   111000557392   111000848205  
111000554591   111001821005   465062438   465010106   464961846   464406800  
464350248   464292200   463988329   462457664   461481087   459313912  
111000850859   111000595114   111000573738 111000520055   111000873236  
111000913400   111000959444   111000857980   111000905085   111000279810  
465062461   465010114   464961853   464406818   464350099   464292242  
463988337   462457722   461480972   459313607   111000869398   111000248254  
111001294335 111000866508   111000591749   111000544556   111001361295  
111001337704   111001364232   111001894409   465062495   465010122   464961861  
464406826   464350115   464292069   463988345   462457730   461481004  
459313623   111000959545   111001867094   111000516308 111001417668  
111001357582   111000918258   111000520235   111000547289   111001366188  
111001759555   465062404   465010130   464961879   464406842   464350198  
464292077   463988378   462457581   461480907   459313672   111000523137  
111001769398   111000885824 111001298250   111000891742   111000565728  
111001897918   111001329581   111000239209   111001776835   465062412  
465010155   464961689   464406859   464349992   464292085   463988386  
462457607   461480832   459313680   111000889468   111000919462   111001319298
111001363039   111000960323   111001418827   111000957048   111001753032  
111000237128   111001403225   465062297   465009991   464961697   464406883  
464350081   464292101   463988139   462457433   461480634   459313482  
111001886343   111001793643   111000858138 111000506802   111001871224  
111001836449   111001750826   111000464197   111000550698   111000601314  
465062313   465010007   464961721   464406651   464349885   464292119  
463988188   462457508   461480659   459313532   111001363017   111001723938  
111000892754 111000898198   111000876486   111001863124   111000915277  
111001897121   111000914850   111000965373   465062123   465010015   464961739  
464406685   464349901   464292127   463988212   462456823   461480527  
459313540   111001382838   111001421067   111001316295 111001879255  
111001303932   111001340247   111001858915   111001295482   111000975846  
111000914715   465062131   465010049   464961747   464406693   464349927  
464292143   463988220   462456476   461480451   459313557   111000471791  
111000907795   111001847283 111001821230   111001359562   111000475199  
111001761839   111001411190   111001290476   111001742041   465062156  
465010056   464961754   464406750   464349950   464291954   463988014  
462456542   461480493   459313326   111001786173   111001879569   111000922972
111000504226   111000537615   111001798211   111000576360   111000469800  
111001370419   111000496338   465062032   465009892   464961762   464406776  
464349976   464291962   463988022   462456559   461480204   459313367  
111001326702   111001872786   111001340696 111000863336   111001865283  
111000907683   111000898716   111000923894   111001301479   111001314709  
465062065   465009900   464961549   464406784   464349828   464291988  
463988048   462456377   461479669   459313417   111001727415   111000508792  
111001833200 111000903836   111000939970   111000262429   111001895174  
111000942042   111001811813   111000546334   465062073   465009975   464961556  
464406586   464349653   464292028   463988055   462456302   461478513  
459313201   111000578104   111000948655   111000532249 111001307969  
111000602966   111000512382   111001390444   111001887232   111001333441  
111001321774   465062081   465009751   464961564   464406594   464349687  
464292044   463988113   462456310   461478521   459313243   111001744256  
111001858476   111001772998 111001764977   111001757373   111000507735  
111000903252   111000497092   111000544163   111000975723   465062107  
465009769   464961580   464406610   464349695   464291848   463987826  
462455999   461478349   459313276   111001801621   111001403371   111001297327
111001298867   111000598814   111001333373   111000878398   111001375571  
111000848182   111001389093   465061877   465009777   464961598   464406628  
464349745   464291855   463987834   462455858   461478364   459313284  
111000846236   111000548448   111001781820 111001847935   111000259054  
111000940107   111000462926   111001779041   111000545120   111001312943  
465061901   465009801   464961606   464406404   464349752   464291897  
463987867   462455866   461478224   459313318   111001792394   111001378226  
111000892563 111001344094   111001363770   111000969748   111001780863  
111000914939   111000271294   111000502808   465061919   465009827   464961614  
464406412   464349554   464291913   463987875   462455874   461478067  
459313094   111000499634   111001757340   111001415431 111000895106  
111000592706   111001883867   111001416599   111000491580   111000526433  
111001394684   465061950   465009645   464961390   464406420   464349570  
464291939   463987883   462455718   461478125   459313102   111001896782  
111001313180   111000932063 111001314383   111000577721   111000970560  
111001810991   111001738608   111000536388   111000982743   465061992  
465009686   464961424   464406446   464349604   464291715   463987891  
462455742   461477770   459313128   111000499500   111000516083   111001971157
111001861290   111000903397   111001849780   111000870570   111000536344  
111001330471   111001375447   465061786   465009736   464961440   464406479  
464349646   464291731   463987917   462455783   461477713   459313136  
111001334701   111001777757   111001776880 111001369844   111000854459  
111000849239   111001791607   111001348458   111000479597   111000965070  
465061810   465009546   464961465   464406487   464349505   464291756  
463987719   462455809   461477572   459313151   111001377618   111000552285  
111001868736 111001796523   111001401469   111000957969   111000883158  
111000467550   111000905232   111000485190   465061851   465009561   464961499  
464406297   464349513   464291772   463987735   462455635   461477267  
459313193   111001316464   111001317892   111001327882 111000598364  
111001881719   111000961267   111001819552   111001762571   111000259470  
111000268672   465061661   465009587   464961523   464406313   464349521  
464291780   463987743   462455650   461477184   459312997   111000504675  
111001764382   111000578991 111000948880   111000549911   111000876048  
111000923546   111001415756   111000495258   111000460777   465061687  
465009595   464961283   464406339   464349539   464291590   463987750  
462455668   461476962   459313003   111001887265   111000542655   111000910317
111000549786   111000917640   111001294931   111000472758   111001376101  
111000471858   111000958207   465061711   465009603   464961291   464406354  
464349356   464291657   463987768   462455700   461476491   459313029  
111001864642   111001347569   111000970593 111000548538   111001353993  
111000277009   111000911644   111001347109   111000872224   111001391906  
465061638   465009629   464961366   464406362   464349372   464291699  
463987784   462455510   461476376   459313037   111001365558   111001396316  
111000871784 111000962864   111001732769   111001376909   111000565807  
111001333542   111001406240   111000588745   465061471   465009637   464961374  
464406370   464349430   464291707   463987792   462455536   461476137  
459312799   111001879839   111001727684   111001817987 111001401751  
111000474952   111001364489   111001349628   111000482074   111000978175  
111001892801   465061505   465009439   464961382   464406388   464349232  
464291467   463987628   462455544   461475568   459312815   111000456019  
111001379812   111000473715 111001858634   111001845225   111001840433  
111000482579   111000470060   111001325790   111000935763   465061513  
465009454   464961150   464406172   464349240   464291541   463987685  
462455569   461475386   459312823   111000512023   111000971617   111001334239
111000933941   111000544376   111000580758   111000946956   111000555840  
111000862414   111001815794   465061539   465009462   464961168   464406180  
464349257   464291558   463987693   462455577   461475220   459312849  
111000495708   111000502752   111000968095 111000979839   111001396383  
111000976049   111000865046   111001822589   111000555907   111000493425  
465061323   465009488   464961176   464406214   464349273   464291350  
463987495   462455429   461475121   459312872   111001360092   111001306250  
111001291556 111000510997   111000878758   111000961425   111000272947  
111000264612   111000865462   111000594898   465061331   465009314   464961200  
464406248   464349307   464291368   463987529   462455452   461474710  
459312880   111001364861   111000278336   111000470475 111001895556  
111000543645   111001818001   111001823894   111001403135   111001738574  
111001723130   465061349   465009322   464961218   464406271   464349331  
464291376   463987552   462455486   461474223   459312914   111000568866  
111001377911   111001889841 111001408994   111000921353   111000475616  
111000487732   111001783349   111001808572   111001743200   465061372  
465009330   464961242   464406040   464349158   464291384   463987560  
462455494   461473514   459312922   111000970267   111000943896   111000494303
111001791461   111000571916   111000872662   111001319186   111001804039  
111000586529   111001372084   465061406   465009348   464961267   464406065  
464349190   464291392   463987578   462455312   461473191   459312542  
111000483222   111001824985   111000898659 111000487181   111001345657  
111001312268   111000951839   111000593662   111001315733   111001353465  
465061224   465009363   464961036   464406081   464349216   464291400  
463987602   462455320   461473209   459312567   111001829856   111000857733  
111001737719 111000567775   111001302447   111000967027   111001971247  
111001807425   111000555064   111000916795   465061232   465009397   464961069  
464406107   464349026   464291434   463987396   462455338   461473092  
459312625   111001729798   111001763864   111001364670 111001794947  
111001414126   111001793272   111000589825   111001369697   111000920318  
111001884497   465061257   465009405   464961077   464406123   464349059  
464291459   463987404   462455353   461472979   459312443   111001814861  
111001348302   111001301525 111000577585   111001420123   111001758284  
111001743222   111000849554   111001325251   111000872077   465061315  
465009249   464961093   464406131   464349075   464291301   463987420  
462455361   461472847   459312534   111001378114   111000959635   111001734536
111000589982   111000237904   111000548202   111001416960   111001882563  
111000882157   111001375199   465061117   465009256   464961101   464406149  
464349091   464291152   463987461   462455379   461472771   459312286  
111001824042   111001836270   111000926550 111000873539   111000978546  
111000953639   111001824277   111001330426   111000528187   111001782483  
465061125   465009264   464961143   464406156   464349109   464291186  
463987297   462455270   461472581   459312328   111001418029   111001844965  
111001399173 111001398419   111000526657   111001389734   111001382502  
111000856844   111001352037   111001722117   465061133   465009272   464960962  
464405943   464349000   464291194   463987305   462455114   461471526  
459312344   111001315193   111001863179   111001306711 111000903409  
111001421203   111000508736   111000925391   111000508422   111000580040  
111001331933   465061190   465009090   464960970   464405968   464349018  
464291210   463987313   462455155   461471393   459312369   111000906615  
111000955619   111000504169 111001353881   111000521472   111001826707  
111000489408   111000860939   111001407140   111001744368   465061216  
465009124   464960988   464406024   464348846   464291038   463987339  
462455189   461471443   459312203   111000508130   111000249457   111001798671
111001407083   111000875036   111001767677   111001415486   111001394910  
111001826842   111000940556   465061018   465009132   464960996   464405828  
464348697   464291046   463987354   462455015   461471328   459312229  
111001807762   111000901069   111000847901 111001308128   111000860355  
111000953325   111000874923   111000556111   111000523115   111001761312  
465061059   465009140   464961002   464405851   464348739   464291053  
463987370   462455023   461471351   459312237   111001363905   111001872269  
111001836764

 

SCH-A-10



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000603260   111001765552   111001844628   111001862707   111001368247  
111000454073   111000512977   465061075   465009157   464961028   464405869  
464348762   464291061   463987107   462455031   461471286   459312245  
111000955349   111001296911   111001368034 111000853368   111000964484  
111000546165   111000545243   111000969030   111000569542   111000544646  
465060887   465009165   464960814   464405877   464348770   464291079  
463987149   462455098   461470395   459312278   111001331382   111000907177  
111001400828 111000598230   111000264364   111000870952   111001737720  
111001303886   111000866115   111000558630   465060929   465009181   464960830  
464405893   464348788   464291087   463987172   462454968   461470288  
459312054   111000946619   111000932995   111000938115 111001324520  
111000911925   111000874642   111000456671   111000857306   111001394101  
111001812645   465060986   465009199   464960848   464405901   464348580  
464291095   463987198   462454802   461469785   459312070   111000860940  
111000574346   111000851704 111001721262   111001838283   111001888851  
111001357986   111000936405   111000539099   111000520101   465060770  
465008977   464960855   464405919   464348648   464290907   463987206  
462454828   461469694   459312120   111000931905   111001305833   111001867263
111000863662   111000570847   111000548426   111001857183   111001875789  
111001746393   111001381905   465060788   465008993   464960897   464405695  
464348655   464290915   463986950   462454869   461469439   459311874  
111000504440   111000465570   111001343352 111000518456   111001880077  
111000953471   111000595428   111001359472   111000936012   111001379946  
465060812   465009025   464960913   464405729   464348671   464290923  
463987016   462454877   461469330   459311916   111000258604   111000896815  
111001862279 111001420314   111001742175   111001842075   111000542194  
111001293255   111001385224   111001760478   465060820   465009066   464960731  
464405745   464348465   464290931   463987024   462454737   461468480  
459311924   111000863796   111001300759   111001834964 111001762829  
111000925919   111001813927   111000581940   111000498217   111001787501  
111001392884   465060879   465008860   464960749   464405752   464348473  
464290956   463987040   462454745   461468555   459311932   111000492367  
111000951648   111000548415 111000513541   111001343587   111000490680  
111001896007   111000984026   111000860029   111001863056   465060671  
465008894   464960756   464405786   464348507   464290972   463987099  
462454752   461468571   459311981   111000947722   111000529054   111000865226
111000465457   111001837406   111001869164   111000898794   111001306812  
111001313933   111001341147   465060747   465008928   464960772   464405794  
464348531   464290766   463986844   462454588   461468415   459311809  
111001316891   111000518670   111001772785 111000565290   111000847406  
111001826190   111000981056   111000551857   111000971000   111001745448  
465060754   465008936   464960541   464405802   464348382   464290790  
463986851   462454596   461468290   459311817   111000521405   111000498554  
111001362791 111000929441   111000247770   111000574975   111001360474  
111000540035   111000868263   111000458561   465060531   465008969   464960566  
464405604   464348408   464290816   463986869   462454604   461467946  
459311841   111000944808   111001311379   111000963810 111001752457  
111000867341   111001414014   111001296966   111000514643   111000516027  
111000517725   465060606   465008712   464960590   464405638   464348416  
464290824   463986877   462454612   461467755   459311866   111000572715  
111000921083   111001768263 111000910946   111001854629   111001300489  
111000878691   111001883553   111001833031   111001331911   465060630  
465008761   464960608   464405653   464348440   464290840   463986885  
462454646   461467524   459311676   111001293660   111001793823   111001729619
111001721408   111001783428   111000881369   111000961481   111000526905  
111000558719   111001769242   465060465   465008795   464960640   464405661  
464348457   464290865   463986935   462454661   461467235   459311692  
111001327152   111000982260   111001845382 111001856610   111000864450  
111001865519   111001858746   111000958038   111000594674   111000589476  
465060473   465008829   464960657   464405679   464348267   464290667  
463986679   462454687   461467243   459311700   111001354646   111001348054  
111000877410 111001759083   111000564402   111001727044   111001378170  
111000454107   111000524868   111000892169   465060499   465008837   464960665  
464405687   464348309   464290683   463986711   462454489   461467284  
459311593   111000861378   111001742984   111001761402 111000868634  
111001778242   111001294537   111001881056   111000580770   111000603518  
111000960581   465060515   465008845   464960426   464405448   464348317  
464290733   463986737   462454497   461467359   459311619   111000600650  
111000901216   111001850715 111001868725   111001344218   111001328041  
111000577631   111000975790   111001329783   111001822972   465060317  
465008597   464960434   464405471   464348119   464290568   463986752  
462454521   461467136   459311627   111000898738   111001823311   111000259458
111001345758   111000522529   111000534904   111000457504   111000953257  
111000533936   111000938340   465060358   465008613   464960459   464405489  
464348127   464290618   463986778   462454562   461467128   459311429  
111001377034   111001388003   111000897254 111000512001   111000480904  
111000600830   111001782461   111000963382   111001360924   111001392200  
465060374   465008647   464960475   464405521   464348143   464290428  
463986802   462454380   461466336   459311437   111000531619   111000495214  
111000586990 111000493302   111001340607   111001376538   111001792204  
111000493267   111000516544   111000900787   465060382   465008654   464960483  
464405547   464348168   464290527   463986570   462454422   461465304  
459311445   111000922613   111001833974   111001330246 111000258312  
111000860108   111001819529   111001398431   111001847328   111001364793  
111001799784   465060267   465008662   464960491   464405554   464347996  
464290535   463986596   462454299   461463549   459311494   111000859847  
111001319838   111001341989 111001827102   111001311357   111000982338  
111001779467   111000936865   111000234620   111000860119   465060283  
465008670   464960517   464405570   464348044   464290311   463986620  
462454307   461462483   459311296   111000947429   111001378462   111000851018
111000923377   111000871627   111001337131   111001306148   111000925559  
111001893161   111000896062   465060291   465008688   464960327   464405315  
464348051   464290329   463986653   462454174   461462442   459311312  
111001299172   111000923388   111001319614 111001735649   111001409399  
111001754066   111000911712   111000466289   111000458785   111000941478  
465060085   465008696   464960335   464405398   464347889   464290337  
463986661   462454182   461462251   459311353   111001861313   111000534263  
111001860277 111001745123   111001396428   111000548673   111000485909  
111000524295   111001310930   111000466346   465060143   465008704   464960343  
464405414   464347897   464290360   463986430   462454190   461462046  
459311361   111000877016   111001822017   111001755270 111000971011  
111000256398   111000587957   111001884251   111001840466   111000960941  
111001393638   465060150   465008480   464960350   464405430   464347970  
464290394   463986448   462454240   461461782   459311379   111000458549  
111001771874   111000527760 111001758655   111001881539   111001765529  
111001368999   111001358819   111000562264   111000263431   465060168  
465008514   464960376   464405216   464347764   464290410   463986455  
462454067   461461717   459311155   111001372972   111001372679   111000476112
111000848014   111000853436   111000947205   111001417017   111001803252  
111000459674   111001748395   465060176   465008522   464960384   464405265  
464347798   464290139   463986463   462454091   461461147   459311189  
111000856170   111001790910   111001333474 111000865877   111001787736  
111000487002   111001382412   111001290230   111001324171   111000894611  
465060192   465008530   464960392   464405299   464347806   464290154  
463986513   462454109   461461055   459311205   111001822220   111001722409  
111001733063 111001855316   111001351159   111000588374   111000566606  
111001382131   111001375908   111001377809   465059962   465008563   464960400  
464405109   464347822   464290170   463986331   462454125   461460859  
459311213   111001816548   111000540079   111000867925 111000964305  
111001791900   111001393324   111000480274   111001397441   111001349088  
111000945270   465059996   465008571   464960418   464405117   464347848  
464290220   463986356   462453960   461460719   459311221   111000558157  
111001326364   111001787387 111000562624   111000985601   111000543656  
111001791304   111001295235   111000969456   111000979457   465060010  
465008589   464960210   464405125   464347855   464290048   463986364  
462453978   461460602   459311056   111000480533   111001842974   111001836337
111000502594   111000897311   111001727314   111000596485   111000879591  
111000458707   111000271429   465060051   465008399   464960228   464405133  
464347624   464290055   463986372   462453986   461460636   459311098  
111001802374   111001773786   111001731544 111000934638   111001416656  
111000925762   111001421988   111000874877   111001293873   111001815389  
465059863   465008407   464960236   464405141   464347632   464290097  
463986380   462453994   461460503   459311130   111000946507   111000600818  
111000475346 111001360799   111001415879   111000527557   111000926662  
111001333553   111000589308   111001343622   465059871   465008415   464960244  
464405182   464347657   464290105   463986398   462454034   461460305  
459310900   111000462522   111001877871   111001805209 111000570207  
111000919495   111000950344   111000502459   111000276301   111000258648  
111000844773   465059897   465008423   464960251   464405034   464347673  
464290121   463986422   462453887   461460107   459310942   111000486933  
111000573749   111001341068 111000597600   111000577079   111000892440  
111001762021   111000600784   111001382423   111001746607   465059921  
465008431   464960269   464405075   464347681   464289909   463986232  
462453903   461459976   459310991   111000874899   111001892553   111000983733
111001309084   111000564581   111000879142   111000505823   111001390815  
111000942828   111000921768   465059939   465008449   464960277   464405083  
464347731   464289917   463986323   462453945   461459984   459311007  
111001730879   111001396259   111000458358 111000560688   111000545096  
111000939093   111000911510   111001895365   111000887163   111000886971  
465059731   465008456   464960285   464405091   464347491   464289925  
463986083   462452111   461459877   459311023   111001297091   111000853920  
111001837631 111001855642   111000524958   111001333856   111000461970  
111000917381   111001787994   111001416971   465059749   465008241   464960293  
464404854   464347541   464289990   463986117   462451261   461459596  
459310827   111001723703   111001368168   111000863853 111001388889  
111000897300   111000544871   111001780548   111001854393   111000524576  
111001307543   465059764   465008282   464960301   464404888   464347392  
464289792   463986208   462449216   461459240   459310835   111000533150  
111000961188   111001829429 111000967588   111000849318   111000483581  
111000945506   111000877432   111001305451   111000601796   465059772  
465008308   464960103   464404904   464347400   464289842   463985978  
462449109   461458440   459310843   111000903117   111000851647   111000521719
111000268199   111001854595   111000522664   111000523698   111001722207  
111001831804   111001726481   465059780   465008324   464960137   464404979  
464347442   464289859   463985986   462447418   461458028   459310868  
111001861267   111000278055   111001868174 111000923782   111001323844  
111001367493   111000915491   111000472208   111001317601   111000902206  
465059798   465008332   464960152   464404995   464347483   464289875  
463985994   462445545   461457897   459310884   111001849689   111001300771  
111001385998 111000579981   111001351823   111001404697   111001860895  
111001302470   111001390871   111001807278   465059806   465008340   464960160  
464404730   464347293   464289883   463985861   462444100   461457905  
459310892   111001402279   111000884216   111001830410 111001753953  
111000254239   111000587081   111001823827   111000920273   111000262788  
111000945720   465059822   465008142   464960178   464404748   464347327  
464289891   463985895   462443037   461457749   459310686   111001851479  
111000883642   111001852852 111000981719   111001748698   111001847452  
111001811790   111000915097   111000505182   111000248917   465059830  
465008167   464960186   464404763   464347335   464289750   463985945  
462442849   461457616   459310702   111001742513   111000874800   111000269538
111001729888   111001856755   111000900091   111001845203   111000855416  
111001863281   111001724434   465059632   465008183   464960194   464404789  
464347350   464289768   463985705   462442740   461457657   459310736  
111001848600   111000455412   111001364388 111001363893   111001321055  
111001795218   111000966307   111000577068   111001819743   111001290454  
465059657   465008209   464960202   464404839   464347368   464289552  
463985770   462442310   461457145   459310744   111000931826   111001392558  
111000849026 111000887196   111000537378   111001389116   111000498510  
111000870413   111000462948   111001726717   465059699   465008217   464960004  
464404623   464347376   464289586   463985614   462441627   461457178  
459310751   111000901441   111001313179   111001790965 111001778309  
111000906749   111000475605   111000587328   111001830959   111001298979  
111000885734   465059715   465008225   464960020   464404631   464347178  
464289610   463985655   462440454   461456923   459310561   111000919945  
111001857037   111001799368 111000874080   111001742670   111001398789  
111000470318   111001338817   111001792709   111000244665   465059723  
465008027   464960046   464404649   464347244   464289628   463985663  
462440249   461456998   459310629   111000984712   111000490635   111001894948
111001821746   111000952751   111001825627   111000922602   111000847259  
111001340405   111000569643   465059541   465008043   464960053   464404672  
464347251   464289644   463985689   462439936   461457038   459310447  
111000474097   111000583245   111001350002 111000889020   111000936933  
111000257063   111001781550   111001793834   111000890336   111000455603  
465059558   465008050   464960087   464404698   464347079   464289669  
463985440   462439712   461456592   459310454   111001333339   111000938429  
111000913804 111000507320   111001808561   111001877220   111000910766  
111001852054   111000272284   111001326207   465059566   465008068   464960095  
464404466   464347087   464289487   463985457   462436817   461455776  
459310512   111001308386   111001857510   111000260821 111000558809  
111001337760   111000478866   111000497238   111001416421   111000952267  
111000475414   465059574   465008084   464959881   464404532   464347129  
464289495   463985465   462436320   461455685   459310520   111000487585  
111000980347   111001389701 111000916728   111001814399   111001358729  
111000865260   111001307284   111000486124   111000538593   465059616  
465007896   464959907   464404540   464347160   464289503   463985515  
462436056   461455495   459310546   111001759128   111000890796   111000526400
111001379171   111001857576   111000573110   111000888142   111000860467  
111000479474   111000917145   465059475   465007904   464959915   464404557  
464346972   464289529   463985531   462435363   461454738   459310348  
111000268942   111001351014   111000485976 111000525173   111000465693  
111001379362   111000461206   111001405407   111000883215   111000533329  
465059491   465007912   464959923   464404573   464346998   464289545  
463985366   462434960   461454746   459310355   111001402987   111000912117  
111000933862 111000554142   111000578328   111000583885   111000929171  
111001321561   111001831376   111000257883   465059509   465007946   464959931  
464404334   464346865   464289321   463985382   462432568   461454431  
459310371   111000591648   111000549427   111000922961 111000887253  
111001408927   111001733973   111000965755   111000498239   111000885217  
111000459742   465059350   465007961   464959949   464404367   464346881  
464289339   463985408   462430539   461454340   459310405   111000976702  
111001381646   111000886690 111001367358   111001858555   111001395641  
111000960457   111000549685   111001835583   111000949432   465059368  
465007748   464959956   464404433   464346949   464289354   463985416  
462424979   461453953   459310108   111000470486   111001402639   111001821836
111000490253   111001829632   111000543038   111001768533   111000891573  
111000971572   111000511932   465059376   465007755   464959998   464404250  
464346741   464289362   463985424   462424573   461453797   459310132  
111001802273   111001306373   111000590939 111001821151   111001329839  
111001867858   111000933176   111001798402   111000942121   111001370992  
465059384   465007771   464959766   464404292   464346816   464289396  
463985432   462422403   461453805   459310165   111001742029   111000493997  
111000493188 111000854202   111001748317   111000975532   111001326915  
111000889862   111000885486   111001762009   465059418   465007805   464959774  
464404318   464346667   464289404   463985184   462421926   461453599  
459310181   111001765440   111001337513   111001375076 111000971358  
111000910441   111001397878   111001398813   111001334677   111001391041  
111001402684   465059269   465007813   464959790   464404094   464346717  
464289412   463985192   462421645   461453235   459309951   111000924334  
111001391951   111001332800 111001726021   111001735032   111001832254  
111001392143   111001298980   111000890808   111001742401   465059277  
465007821   464959816   464404110   464346725   464289420   463985200  
462419862   461453151   459309969   111001781369   111001412494   111001736303
111000922130   111000515329   111000273982   111001779883   111000603945  
111001307723   111000921207   465059095   465007672   464959857   464404128  
464346568   464289230   463985226   462416967   461452963   459310017  
111001800710   111001384863   111000861648 111001828732   111001861021  
111001297888   111000534757   111000874248   111000556324   111001727730  
465059145   465007680   464959873   464404136   464346519   464289263  
463985234   462416363   461452633   459310041   111001755876   111000858510  
111001736785

 

SCH-A-11



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000884339   111000461655   111000474996   111000469428   111000582884  
111000845415   111001399971   465059152   465007532   464959634   464404151  
464346329   464289271   463985101   462415944   461452567   459310066  
111001409805   111001379283   111000956193 111000581704   111001403438  
111000512180   111000891461   111000547975   111001371689   111000963797  
465059160   465007540   464959659   464404177   464346337   464289305  
463985119   462415670   461452385   459310082   111000581085   111001782203  
111000550306 111001737135   111000480870   111001338345   111000880346  
111001396125   111000549797   111000233405   465059186   465007581   464959667  
464404185   464346352   464289115   463985143   462415332   461452278  
459309829   111000604003   111001353498   111000872134 111000510605  
111000898165   111000465660   111001318590   111000914322   111000969377  
111001756484   465059194   465007607   464959675   464404201   464346402  
464289131   463985176   462415241   461452286   459309910   111001833020  
111001406903   111000953549 111001812634   111000889873   111001803656  
111001343329   111000478484   111001876960   111001862077   465058980  
465007615   464959683   464403971   464346204   464289156   463984898  
462414442   461451189   459309753   111001869175   111000857700   111000494246
111001419806   111001811172   111001353308   111000957532   111001382063  
111000933389   111001307330   465059004   465007466   464959691   464404003  
464346220   464289180   463984955   462411240   461450629   459309787  
111001745730   111000930252   111001420673 111001860761   111001369912  
111001400794   111000576540   111000508051   111001373580   111000260528  
465059012   465007490   464959717   464404011   464346261   464289024  
463985028   462410432   461450454   459309795   111001407937   111000486955  
111000948598 111000986130   111001372051   111001312954   111001752806  
111001848802   111000497823   111001389240   465059020   465007292   464959725  
464404037   464346303   464289057   463984757   462409343   461450462  
459309605   111000464849   111001777432   111000571691 111001354668  
111000268403   111001762436   111000922006   111001346120   111001790347  
111000909898   465059053   465007318   464959485   464404045   464346105  
464289065   463984781   462407008   461450348   459309647   111001338884  
111001823119   111001876252 111001342643   111000859825   111000984273  
111001834278   111000466997   111001886567   111000897906   465058832  
465007326   464959527   464404060   464346162   464288869   463984799  
462398785   461450181   459309662   111000507072   111001759184   111000566662
111001753526   111000546952   111001806435   111001355603   111000572591  
111000915806   111001316510   465058840   465007334   464959550   464403831  
464346170   464288950   463984625   462398389   461450249   459309522  
111000970863   111000555402   111001798334 111001415396   111000563658  
111000517466   111001342902   111001741602   111001897446   111000921364  
465058857   465007342   464959576   464403849   464345966   464288992  
463984633   462398231   461449738   459309563   111001808369   111001826594  
111001821623 111001345983   111001370442   111000484795   111000916212  
111001726201   111001310851   111000473322   465058899   465007375   464959618  
464403872   464345974   464288760   463984641   462397126   461449530  
459309423   111000933491   111001330527   111000267884 111000956474  
111000461150   111000934100   111001372444   111001349707   111000980336  
111001830083   465058907   465007177   464959360   464403922   464346006  
464288786   463984682   462396557   461448193   459309464   111001390590  
111001416779   111001891350 111000957723   111000890606   111000524970  
111000949825   111001358842   111000266131   111001403416   465058741  
465007193   464959378   464403963   464346055   464288828   463984690  
462396219   461448128   459309217   111001777555   111000459012   111001733760
111001364591   111000528480   111000459876   111000560565   111001891967  
111000536816   111000928822   465058766   465007201   464959394   464403690  
464345917   464288836   463984500   462394982   461447674   459309233  
111000541092   111001819664   111000480588 111000895476   111001386674  
111001887715   111000858723   111001374176   111001417411   111000506093  
465058790   465007219   464959402   464403708   464345941   464288844  
463984534   462393877   461447476   459309282   111001754718   111000549528  
111001389846 111000565751   111001843009   111001734389   111000970289  
111001877994   111001775115   111000509995   465058808   465007227   464959410  
464403716   464345750   464288661   463984542   462392671   461447518  
459309308   111001769747   111001764944   111000556638 111001401504  
111000975936   111000508860   111000980662   111001784429   111001880448  
111001378529   465058824   465007250   464959436   464403732   464345768  
464288679   463984559   462392093   461447302   459309316   111001791168  
111000929081   111001407207 111001389824   111001739643   111000530360  
111000535523   111000488520   111001836674   111000875182   465058634  
465007045   464959444   464403740   464345792   464288687   463984567  
462390998   461447187   459309324   111000943953   111000937631   111000489969
111000969861   111000587766   111001389138   111000921375   111000932681  
111001386449   111001343059   465058667   465007052   464959469   464403757  
464345800   464288695   463984591   462389479   461446973   459309142  
111000874428   111001312167   111001357470 111001838069   111001379643  
111001406363   111001874137   111000513035   111000985870   111001730587  
465058675   465007060   464959238   464403765   464345818   464288711  
463984609   462389347   461446874   459309159   111001728562   111000545636  
111001823131 111000577608   111001291309   111000942569   111001773494  
111001726863   111000945629   111000904893   465058691   465007078   464959253  
464403781   464345826   464288729   463984419   462383084   461446593  
459309183   111001831231   111001373467   111000270530 111001855563  
111000970683   111001339931   111001333788   111000569889   111000984329  
111000474514   465058717   465007094   464959261   464403823   464345834  
464288752   463984450   462380122   461446569   459309191   111001360968  
111000940938   111000850141 111001337838   111000517039   111000596159  
111001770187   111000922387   111000899650   111001311560   465058543  
465007102   464959295   464403583   464345669   464288513   463984492  
462378381   461445637   459309035   111000967016   111000959163   111001897097
111000556470   111000857317   111000497777   111001787668   111001375593  
111001844011   111000957059   465058550   465007110   464959329   464403609  
464345677   464288539   463984245   462377508   461444689   459309084  
111001298058   111001885195   111001381613 111000475537   111000859588  
111000864786   111001866813   111001366526   111000519615   111001841377  
465058584   465007128   464959337   464403617   464345701   464288562  
463984294   462377433   461444275   459308854   111000878624   111000589410  
111001404260 111000540248   111000576911   111000516656   111000586204  
111001386708   111001869197   111001338312   465058626   465006922   464959345  
464403625   464345719   464288570   463984302   462376872   461443822  
459308862   111000888658   111001797164   111001753863 111000965058  
111001324834   111000977972   111000521449   111001397126   111001736640  
111000955226   465058444   465006948   464959352   464403641   464345735  
464288620   463984328   462376542   461443517   459308920   111000486539  
111000565122   111001747518 111001306014   111000985555   111000983878  
111000487529   111000486584   111000969568   111001800439   465058527  
465006955   464959121   464403658   464345537   464288414   463984351  
462376443   461443400   459308953   111001827203   111001293682   111000845572
111000911486   111000963045   111000873742   111000598690   111001729743  
111001862280   111001886411   465058287   465006963   464959154   464403674  
464345545   464288448   463984369   462374257   461442642   459308961  
111001303572   111001812500   111000974362 111001807436   111001361598  
111001412911   111001373423   111000524532   111000883574   111000502897  
465058329   465006971   464959162   464403401   464345552   464288463  
463984179   462373655   461442576   459308763   111001349325   111001389723  
111001735043 111001401065   111000506475   111001756383   111000499869  
111001369956   111001890157   111001761952   465058345   465007003   464959170  
464403427   464345586   464288471   463984203   462368093   461442410  
459308839   111001870335   111000852198   111000897355 111000893429  
111001819923   111000855584   111000961649   111000932928   111000880931  
111001849106   465058162   465007011   464959196   464403450   464345602  
464288489   463984211   462367251   461442329   459308847   111000902127  
111000272273   111000915828 111001887502   111001305428   111000598487  
111000935875   111000900013   111000244261   111000545366   465058238  
465007029   464959212   464403484   464345610   464288497   463984229  
462360462   461442162   459308631   111001406228   111001408185   111000277616
111000923759   111000544242   111001325857   111000268975   111001397272  
111000496800   111000536647   465058261   465006773   464959022   464403518  
464345438   464288505   463983999   462359324   461441974   459308649  
111001313629   111000493986   111001418670 111001351979   111001339155  
111000940073   111000855371   111001884813   111000865271   111001299396  
465058071   465006856   464959048   464403534   464345446   464288281  
463984005   462359191   461442014   459308672   111001385257   111001745336  
111001319377 111001825515   111001882888   111000877870   111001359326  
111000880548   111000524004   111000551037   465058097   465006872   464959055  
464403559   464345479   464288315   463984062   462358524   461442030  
459308706   111001329435   111000594281   111001374817 111000523722  
111000931501   111001733580   111001392424   111001341956   111000948745  
111000577530   465058121   465006880   464959071   464403245   464345495  
464288349   463984088   462357963   461442063   459308714   111001381635  
111000487024   111001731263 111001786207   111001875486   111001294807  
111000881774   111000559282   111001347367   111000528020   465058147  
465006906   464959105   464403278   464345529   464288356   463983858  
462355884   461441388   459308508   111000890156   111001794936   111000604665
111000589241   111001354499   111001407409   111001366469   111001737247  
111000501885   111000961919   465057941   465006914   464959113   464403294  
464345321   464288208   463983874   462355892   461441032   459308532  
111001884824   111001351025   111000934975 111000548628   111000969489  
111001763943   111001745594   111001405867   111001809382   111001866071  
465057958   465006674   464958917   464403344   464345347   464288216  
463983908   462354382   461441081   459308565   111001365143   111001304753  
111000907166 111001415318   111001771469   111001754875   111000569036  
111001376437   111001369068   111000554456   465057966   465006690   464958941  
464403351   464345370   464288257   463983916   462352725   461440778  
459308375   111000895241   111001839576   111001421641 111000845730  
111001891923   111000907212   111001859321   111000543960   111000858374  
111000886735   465057990   465006708   464958966   464403393   464345404  
464288265   463983932   462351172   461440372   459308391   111000942165  
111000845202   111000939644 111000252675   111001356705   111000253261  
111001321785   111001774013   111000464838   111001829362   465058014  
465006724   464958982   464403187   464345180   464288034   463983965  
462350984   461439473   459308441   111000907256   111001750433   111001777229
111001757272   111001826033   111001353511   111001404079   111001306553  
111000537547   111001788052   465057834   465006732   464958990   464403229  
464345198   464288109   463983734   462350976   461439044   459308474  
111001393818   111001774596   111000564558 111000494695   111000964248  
111000884418   111000867587   111001292298   111001825829   111000578519  
465057842   465006765   464959006   464403237   464345206   464288117  
463983742   462349952   461438715   459308482   111001897277   111000947834  
111001421999 111000526916   111001326498   111000985364   111000581131  
111000504833   111000893272   111000548336   465057867   465006559   464958800  
464403039   464345230   464288141   463983767   462349804   461438731  
459308284   111000508376   111001812825   111001324474 111001859758  
111001291051   111001371195   111000527423   111000477854   111000507713  
111000880313   465057891   465006591   464958818   464403054   464345263  
464287911   463983791   462348665   461438566   459308292   111000590197  
111001844088   111000965261 111000871649   111000910575   111000476224  
111000271890   111001298946   111000936056   111001421180   465057925  
465006609   464958826   464403070   464345081   464287937   463983809  
462348418   461438368   459308300   111000491614   111001743301   111000517983
111000908516   111001844640   111001881629   111000869781   111001396563  
111000894273   111001798783   465057743   465006617   464958867   464403088  
464345099   464287945   463983825   462346057   461438129   459308326  
111001775777   111000948127   111000466739 111000604755   111001410672  
111001866600   111000904411   111001805636   111001865148   111001300692  
465057768   465006633   464958875   464402890   464345164   464287986  
463983585   462345554   461437709   459308334   111000562736   111001797377  
111001349730 111001362274   111000529302   111001305473   111000519727  
111001865643   111000962011   111001887164   465057776   465006641   464958883  
464402940   464344969   464288026   463983635   462345174   461437469  
459308243   111001872001   111001340382   111000482029 111000904107  
111001876825   111001798806   111000967342   111001304797   111001735122  
111000875946   465057602   465006476   464958891   464402957   464344985  
464287812   463983650   462344862   461437543   459308268   111001394011  
111001822804   111001355984 111001382322   111001391546   111001731229  
111000565830   111001821904   111000554580   111000532317   465057610  
465006518   464958909   464402973   464345008   464287879   463983668  
462344805   461437378   459290136   111000555211   111000955631   111000516241
111001756091   111000860502   111000884351   111001858465   111000583021  
111001401492   111001410188   465057628   465006328   464958685   464402981  
464345040   464287721   463983700   462344672   461437386   459287389  
111001401964   111000472220   111001334240 111000864337   111001315711  
111001725367   111000901340   111000576023   111000957868   111001775698  
465057677   465006336   464958693   464402759   464345057   464287754  
463983726   462344227   461437402   459273173   111000459551   111000458943  
111000886364 111000562400   111000471746   111000479441   111000526365  
111000524857   111000891955   111000596801   465057693   465006351   464958701  
464402809   464344860   464287770   463983486   462343872   461437444  
459242871   111000978489   111000867958   111001369293 111000595248  
111000934166   111000927977   111000571039   111001412270   111001743413  
111001363354   465057503   465006385   464958719   464402841   464344894  
464287622   463983502   462342874   461437345   459237335   111001720812  
111001828956   111000566291 111000972764   111001838766   111001754976  
111000937901   111001399960   111001385516   111000578407   465057537  
465006393   464958727   464402858   464344936   464287630   463983569  
462341835   461437196   459234373   111001368900   111001381972   111001890281
111001827832   111000537435   111001820532   111001845405   111001840927  
111000509478   111000932399   465057545   465006401   464958743   464402882  
464344944   464287663   463983577   462339870   461436818   459212304  
111001747248   111000579778   111000487147 111001368304   111000914951  
111000891203   111001359775   111000847518   111000888131   111001405643  
465057560   465006419   464958750   464402650   464344761   464287523  
463983346   462339441   461436875   459209474   111001743963   111000926831  
111000932175 111001379665   111001301301   111000477720   111000526039  
111001814445   111000600087   111000860120   465057578   465006427   464958768  
464402668   464344779   464287549   463983353   462339086   461436735  
459151056   111000868803   111001350833   111000466368 111000484537  
111001866880   111000587395   111000937091   111001847159   111000483110  
111000845099   465057362   465006229   464958776   464402692   464344795  
464287408   463983361   462338732   461436743   459133039   111000943773  
111000260045   111001844561 111001311098   111001354084   111001832614  
111001378372   111000880672   111000943425   111001869670   465057370  
465006260   464958784   464402718   464344811   464287432   463983387  
462337627   461436669   459127221   111001839666   111000968534   111000526231
111001883340   111001777768   111000866980   111000923568   111001399386  
111001764517   111000561207   465057412   465006286   464958552   464402742  
464344837   464287457   463983437   462337056   461434532   459121091  
111000860962   111000892080   111001790864 111001374806   111000592133  
111000929733   111001746045   111001403696   111001841838   111000471139  
465057446   465006294   464958560   464402510   464344845   464287473  
463983239   462337114   461434433   459104535   111001803454   111001366492  
111000487451 111000883811   111001382524   111001755056   111001749587  
111001353049   111000587216   111000901148   465057461   465006310   464958578  
464402544   464344647   464287499   463983247   462336934   461434326  
459082558   111000501953   111000463152   111001380375 111001759285  
111000983700   111001761200   111000954618   111000534870   111001363141  
111000864012   465057255   465006112   464958594   464402411   464344696  
464287309   463983296   462336827   461434334   459078648   111001381882  
111001879671   111001330381 111000518186   111001315744   111001349279  
111001377663   111000545995   111000896680   111000926820   465057289  
465006138   464958602   464402460   464344498   464287317   463983130  
462336751   461434243   459073680   111000913433   111001865047   111000464984
111001767138   111000852200   111000933143   111001787848   111001827887  
111000890314   111001302065   465057305   465006146   464958677   464402338  
464344563   464287325   463983155   462336652   461433955   459043915  
111001891484   111000485550   111000851434 111001380577   111001833143  
111000982394   111000877599   111000578418   111001371296   111001729956  
465057354   465006161   464958446   464402346   464344597   464287366  
463983163   462336314   461433625   459043246   111000574649   111001008518  
111001295741

 

SCH-A-12



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000916302   111001417679   111000554388   111000942884   111000269718  
111001348076   111001869603   465057131   465006179   464958453   464402379  
464344399   464287374   463983171   462336249   461433369   459002192  
111001823603   111000952155   111001369080 111000896758   111000538694  
111000861693   111000491647   111000280216   111001421416   111000919428  
465057156   465006187   464958461   464402387   464344423   464287184  
463983189   462336116   461433351   458985413   111001353128   111000512809  
111000508893 111001314091   111000915075   111000541924   111001329536  
111001330493   111000488889   111001844156   465057164   465006203   464958479  
464402197   464344431   464287218   463983197   462335860   461432866  
458979572   111000256938   111000595596   111000851681 111000907986  
111000519817   111001788209   111001835897   111001866150   111001350080  
111001786319   465057206   465006211   464958487   464402213   464344464  
464287234   463983205   462335779   461432908   458979309   111001294111  
111001395685   111001802576 111000578654   111001334699   111001332541  
111001320784   111000503551   111001293738   111001376235   465057222  
465006005   464958503   464402221   464344472   464287242   463983007  
462335605   461432643   458979382   111001318501   111001367303   111000884665
111001774125   111000495191   111000270204   111001331304   111001389756  
111001831624   111000930948   465057230   465006039   464958511   464402239  
464344480   464287267   463983015   462335670   461432510   458979267  
111000549708   111001341282   111000544400 111001323608   111001412753  
111001731476   111000867363   111000928844   111000532227   111000942323  
465057248   465006047   464958537   464402247   464344340   464287291  
463983031   462335225   461432262   458979135   111001751355   111000514171  
111000960165 111001884419   111001823186   111001827821   111001766171  
111000475098   111000921780   111000562196   465057008   465006054   464958545  
464402270   464344381   464287093   463983064   462334988   461432015  
458979002   111000548022   111000542576   111000958702 111001743660  
111001296999   111001845360   111000245385   111001370071   111001803487  
111001775148   465057040   465006088   464958347   464402288   464344159  
464287119   463983072   462334996   461431629   458978806   111000470903  
111001859400   111001873293 111000950434   111001870683   111000916515  
111000471397   111000966598   111000278033   111000974216   465057081  
465005882   464958362   464402080   464344183   464287127   463983098  
462334806   461431314   458978830   111000930982   111000913444   111000864146
111001309310   111001856328   111001811745   111000926134   111001324711  
111001725110   111000257579   465057099   465005890   464958370   464402098  
464344209   464287143   463982884   462334301   461431363   458978863  
111001326533   111001403775   111001298676 111000543544   111000542532  
111000901104   111000558797   111001875734   111000953820   111001781381  
465057115   465005908   464958412   464402155   464344217   464287002  
463982892   462333642   461430944   458978723   111000893935   111000588307  
111000871201 111001349347   111001756451   111000929407   111000871504  
111000470532   111000537648   111000952302   465056885   465005924   464958263  
464402023   464344241   464287036   463982918   462333279   461430803  
458978731   111000958229   111000858712   111000598195 111001351980  
111001358707   111000980257   111000558540   111000541597   111001404686  
111001361127   465056901   465005932   464958289   464402064   464344258  
464287069   463982926   462333071   461430811   458978566   111001747259  
111001739216   111000523632 111001796073   111001347570   111000862739  
111000846887   111001321459   111001339942   111001769624   465056927  
465005940   464958297   464401843   464344043   464286871   463982785  
462332735   461430480   458978574   111000521876   111000265321   111001387710
111000564334   111001792912   111000547278   111000464298   111000457302  
111000516522   111000576775   465056950   465005981   464958313   464401876  
464344068   464286897   463982801   462332495   461430316   458978640  
111001297675   111001754101   111000968905 111000887691   111000908910  
111001727785   111001382625   111000477483   111001383154   111001303392  
465056794   465005767   464958321   464401884   464344084   464286905  
463982819   462332388   461430183   458978434   111001396440   111000504204  
111000887398 111001797401   111000876149   111000540978   111000514665  
111000467639   111000583009   111001738181   465056828   465005817   464958081  
464401942   464344126   464286921   463982835   462331919   461429912  
458978509   111000492390   111000985454   111000923311 111001742995  
111001399959   111001733681   111001863270   111000596924   111000952852  
111001361082   465056869   465005825   464958099   464401710   464344142  
464286947   463982579   462331265   461429631   458978350   111000464962  
111001387945   111001738046 111000930959   111001353410   111001317500  
111000512999   111000485493   111000265310   111000877690   465056661  
465005858   464958107   464401785   464343938   464286962   463982603  
462330804   461428963   458978376   111001839756   111000878006   111000563344
111000878859   111000984037   111000580499   111001811510   111000875766  
111001320234   111000866991   465056703   465005866   464958115   464401819  
464343946   464286772   463982454   462330648   461428740   458978384  
111001873338   111000907593   111000979738 111001864013   111001764708  
111001758510   111000884676   111000473355   111000906187   111000875441  
465056711   465005650   464958131   464401603   464343961   464286780  
463982462   462330424   461428435   458978426   111000562860   111001306632  
111001320852 111001791843   111001301233   111001354422   111000524149  
111000939329   111001832423   111000905063   465056547   465005676   464958149  
464401629   464343987   464286806   463982488   462330150   461428070  
458978269   111000934571   111000873674   111000921061 111001349448  
111000874394   111001399667   111000882124   111001350776   111001804624  
111000863471   465056554   465005692   464958164   464401637   464343995  
464286822   463982546   462329913   461427916   458978277   111000578744  
111000851333   111001421168 111000926796   111000564075   111000490208  
111000493009   111000858396   111001383806   111000549135   465056570  
465005700   464958172   464401645   464344027   464286830   463982447  
462329996   461427833   458978087   111000876262   111000491502   111001323697
111000469338   111000516634   111001357087   111000915413   111000589555  
111000943795   111001758486   465056588   465005734   464958198   464401652  
464343813   464286855   463982173   462329517   461427155   458977923  
111000460733   111001742007   111001371858 111000864573   111000949982  
111000532306   111001741376   111000906705   111000922927   111000879489  
465056596   465005742   464957943   464401660   464343821   464286657  
463982207   462328915   461426801   458977931   111000262799   111000879108  
111000245059 111000489138   111000958049   111001364928   111000484896  
111000952245   111000943919   111000567078   465056604   465005585   464957968  
464401678   464343847   464286681   463982231   462328550   461426769  
458977972   111001398666   111000473030   111001349280 111000570904  
111000559484   111001383345   111000970795   111001408433   111001780201  
111000520156   465056414   465005593   464957976   464401470   464343854  
464286715   463982264   462328568   461426363   458977881   111000926202  
111000266894   111001321471 111000590322   111000592908   111000877836  
111000868702   111001822208   111001314990   111000566404   465056430  
465005601   464957984   464401504   464343896   464286723   463982272  
462328451   461426066   458977915   111000280700   111000954720   111000950951
111000595046   111001830117   111001409793   111001779872   111001292513  
111001856801   111001406138   465056471   465005619   464957992   464401512  
464343904   464286731   463982298   462328469   461425852   458977709  
111000913321   111000523216   111001801047 111001877983   111001338176  
111000548314   111000494358   111000975745   111001323923   111001761086  
465056489   465005627   464958016   464401520   464343912   464286756  
463982009   462328477   461425860   458977766   111001858623   111000522428  
111001407960 111001757160   111000533172   111001869759   111000909753  
111001319759   111001364401   111001412292   465056497   465005635   464958024  
464401595   464343706   464286517   463982017   462328113   461425365  
458977584   111000933693   111001330583   111001866284 111000867330  
111000530584   111001347390   111000927528   111000485785   111001880460  
111001872517   465056513   465005445   464958032   464401363   464343714  
464286541   463982066   462328139   461425381   458977600   111000534443  
111000879276   111001731757 111001398071   111001860480   111001805984  
111001838339   111001358998   111001757980   111001302773   465056307  
465005478   464958040   464401397   464343748   464286558   463982124  
462327990   461425282   458977618   111000563018   111000976038   111001300478
111001318983   111000877601   111001737348   111001833514   111001740803  
111000602315   111000598386   465056364   465005494   464957802   464401405  
464343755   464286400   463982165   462327842   461425100   458977642  
111000595215   111000593101   111001873800 111000528716   111000953505  
111000846326   111000886937   111000533789   111000953314   111001299958  
465056380   465005502   464957810   464401439   464343789   464286442  
463981894   462327701   461425118   458977451   111000851265   111000453724  
111000274039 111000970403   111001729440   111000919181   111001316600  
111001752974   111000858611   111000583997   465056398   465005510   464957844  
464401231   464343797   464286459   463981902   462327511   461424897  
458977469   111001758262   111001844774   111000909674 111001363556  
111000602764   111001730969   111001400356   111000931781   111000532441  
111001894386   465056208   465005528   464957851   464401249   464343805  
464286467   463981936   462327545   461424905   458977527   111001754639  
111001731779   111000459911 111001893576   111001384313   111001739902  
111000935785   111001785756   111001293569   111000862289   465056216  
465005536   464957869   464401272   464343557   464286475   463981944  
462327362   461424574   458977576   111000272576   111000868779   111001298373
111000903544   111000586170   111001356626   111001732231   111001825346  
111001364838   111001324632   465056224   465005338   464957893   464401280  
464343565   464286491   463981993   462327131   461424616   458977378  
111000954416   111001414373   111000953011 111000857429   111000884294  
111000853908   111000866665   111000867352   111000957879   111000884205  
465056232   465005353   464957901   464401306   464343573   464286343  
463981787   462325887   461424475   458977386   111000575448   111001364287  
111000943469 111000530135   111001348627   111001829867   111000480836  
111001763606   111001885555   111000564851   465056240   465005411   464957919  
464401314   464343599   464286350   463981795   462324963   461424293  
458977311   111001389127   111001417253   111001761895 111001832894  
111000504754   111000556302   111000956216   111000887040   111001731421  
111000848878   465056265   465005247   464957703   464401322   464343615  
464286384   463981803   462324922   461424160   458976982   111000940477  
111000587171   111000589948 111001350721   111000848441   111000512045  
111001320537   111001291860   111001813411   111001891372   465056273  
465005288   464957711   464401348   464343623   464286194   463981878  
462324708   461423295   458977006   111001746438   111000981472   111000931556
111000898211   111000851007   111000524880   111001891259   111000476280  
111001408578   111000491490   465056091   465005304   464957737   464401173  
464343656   464286202   463981886   462323882   461423063   458977089  
111000930410   111000959006   111000866957 111000461060   111000600290  
111000511987   111000479238   111001833581   111001372028   111000915143  
465056109   465005312   464957752   464401181   464343664   464286228  
463981688   462322363   461422966   458976800   111001737113   111000475087  
111000560105 111001885689   111001819619   111001766575   111000496653  
111000563366   111000577844   111000867497   465056133   465005114   464957760  
464401199   464343672   464286244   463981696   462322207   461422974  
458976834   111000469765   111000849116   111000952256 111000548279  
111001750499   111001802082   111000904152   111001294784   111000590906  
111000580860   465056158   465005130   464957778   464401215   464343680  
464286277   463981704   462322231   461422487   458976867   111000544084  
111001392299   111001347356 111001420033   111001886387   111000885914  
111000578339   111001330651   111001761097   111001773517   465055978  
465005148   464957786   464401223   464343052   464286038   463981720  
462322116   461422552   458976883   111000974531   111001895297   111001341877
111000859713   111000581153   111000244272   111001290218   111001331337  
111000932209   111000541328   465055994   465005155   464957562   464401017  
464343078   464286061   463981753   462321985   461422396   458976933  
111001344702   111000921836   111001726234 111001367314   111001398149  
111001420639   111001390983   111000931972   111001782427   111001342834  
465056000   465005031   464957570   464401025   464343144   464286103  
463981779   462321910   461422271   458976693   111001344331   111001347176  
111000458325 111000468551   111001769804   111000915536   111001798042  
111001392154   111001379249   111001852436   465056018   465005064   464957588  
464401033   464342971   464286111   463981548   462321621   461422198  
458976750   111001346838   111001339706   111000861659 111000939565  
111001407599   111000852299   111000487068   111000983553   111000897388  
111001794149   465056059   465005072   464957596   464401041   464343003  
464286129   463981555   462321423   461422230   458976628   111001388935  
111001411202   111000494752 111000953550   111001895343   111000474761  
111001414700   111000954944   111000985948   111000936898   465055879  
465005080   464957612   464401058   464342849   464286160   463981621  
462321308   461422073   458976446   111001314439   111000874305   111001853493
111000535736   111000474446   111001834201   111001884611   111000862829  
111000274051   111000972843   465055929   465004893   464957638   464401066  
464342872   464285931   463981654   462320938   461421661   458976487  
111000492389   111000887185   111000519772 111000918315   111001879390  
111001779074   111000467370   111001332642   111000885790   111001369675  
465055937   465004935   464957687   464401074   464342740   464285949  
463981407   462320003   461421687   458976503   111001808998   111000570566  
111001727022 111001879907   111000892912   111000603574   111000848654  
111000917516   111000942132   111000933840   465055747   465004984   464957422  
464401090   464342765   464285956   463981431   462319765   461421703  
458976545   111000870671   111000909595   111000859410 111001869557  
111000980123   111001371959   111001299497   111000847260   111001847632  
111000901351   465055762   465004828   464957430   464401108   464342773  
464285964   463981456   462318890   461421414   458976552   111000512911  
111000970199   111000858903 111001814793   111001834155   111001306788  
111001731926   111000876903   111000852288   111000886410   465055796  
465004836   464957463   464400910   464342807   464286020   463981464  
462318932   461420747   458976313   111001820228   111001751243   111000963337
111000577181   111000587744   111000474075   111000547111   111000912803  
111000466414   111001301941   465055804   465004851   464957505   464400928  
464342609   464285832   463981498   462318361   461420556   458976396  
111001880000   111001412797   111000846359 111001326522   111000893362  
111001770727   111001382669   111001880741   111001735526   111000543364  
465055820   465004729   464957521   464400936   464342617   464285840  
463981266   462318379   461420358   458976404   111000498846   111000501458  
111000848610 111000956272   111000947700   111000526073   111001340843  
111001369855   111001401548   111000568631   465055838   465004745   464957539  
464400969   464342666   464285857   463981274   462318296   461420432  
458976206   111000277380   111001311199   111001824604 111000951716  
111000570094   111001328805   111001314484   111000856899   111000251999  
111001876083   465055648   465004752   464957273   464400993   464342682  
464285899   463981282   462318031   461420135   458976230   111000280452  
111001349965   111001741264 111000277863   111001298474   111000529526  
111001866431   111000456794   111001390174   111001789211   465055671  
465004760   464957315   464401009   464342500   464285915   463981308  
462318056   461420069   458976289   111000862302   111000908718   111000251438
111001776486   111001296584   111000544961   111000926549   111000599769  
111001404068   111001868769   465055689   465004778   464957323   464400811  
464342526   464285725   463981332   462317678   461419921   458976297  
111000532092   111000954629   111000602146 111001356862   111000961010  
111001720913   111000939105   111000571118   111000983384   111000926741  
465055697   465004786   464957331   464400829   464342534   464285741  
463981373   462317280   461420010   458976099   111001336499   111000883462  
111000930443 111000890695   111001854843   111000490781   111001791944  
111001365008   111001725187   111001881966   465055713   465004588   464957349  
464400837   464342583   464285758   463981381   462317371   461419863  
458976149   111001831297   111000489879   111001293604 111000964710  
111001804859   111000603585   111001871684   111001353487   111001761749  
111000861974   465055507   465004596   464957364   464400845   464342385  
464285790   463981209   462316985   461419889   458976164   111001841265  
111001744458   111001338165 111000504596   111000884711   111000265589  
111001849814   111001841906   111000471881   111000894947   465055523  
465004653   464957380   464400860   464342401   464285816   463981217  
462316928   461419814   458975992   111001724704   111001389206   111000577787
111001356165   111001872832   111000528547   111001420594   111001405519  
111000280496   111001785644   465055531   465004455   464957133   464400878  
464342419   464285659   463981225   462316944   461419681   458976008  
111001853572   111000959141   111000845594 111000946259   111001869568  
111000456323   111001335173   111000884812   111001385538   111001377045  
465055556   465004505   464957141   464400670   464342435   464285683  
463981241   462316837   461417594   458976016   111001346221   111000569317  
111001387002

 

SCH-A-13



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001887995   111000951187   111001373209   111001891192   111000878073  
111000968499   111001861234   465055572   465004521   464957158   464400688  
464342468   464285691   463981001   462316688   461417495   458975869  
111001306485   111001861379   111001753199 111000454736   111001741781  
111001762975   111000597385   111000977208   111000471364   111000879636  
465055580   465004372   464957174   464400696   464342252   464285550  
463981019   462316712   461417578   458975885   111001856597   111001745954  
111001887074 111001808460   111001354860   111000928967   111000276491  
111001416588   111001824211   111001781976   465055606   465004380   464957190  
464400704   464342278   464285568   463981043   462316563   461417446  
458975893   111000943537   111001795173   111000945315 111001873079  
111000966981   111001884464   111000953123   111001414698   111000930106  
111001408804   465055440   465004398   464957208   464400753   464342286  
464285584   463981068   462316076   461417016   458975927   111001339289  
111001349538   111000956003 111001388957   111001320223   111001787905  
111001787095   111000968365   111001334127   111000562422   465055457  
465004414   464957216   464400787   464342294   464285592   463980912  
462315854   461416877   458975802   111001846798   111000561588   111001294661
111001727202   111000948644   111000479429   111000856710   111000962077  
111000493380   111000458381   465055465   465004448   464957224   464400555  
464342336   464285600   463980938   462315870   461416745   458975851  
111000866306   111001414913   111000970717 111001326937   111000896736  
111000460003   111001325105   111000588790   111001406059   111001836269  
465055473   465004224   464957257   464400597   464342187   464285618  
463980953   462315706   461416760   458975679   111000924895   111001735807  
111001757744 111001386191   111001334071   111000952144   111001417927  
111001354488   111000525892   111001749217   465055481   465004232   464957265  
464400605   464342237   464285386   463980961   462315029   461416489  
458975687   111000509849   111001741578   111000526028 111000553444  
111000871661   111001385493   111000525689   111001405698   111000549179  
111000951750   465055275   465004240   464957026   464400621   464342021  
464285402   463980979   462314907   461415887   458975695   111001883160  
111000864382   111001418939 111001364782   111001721004   111000909157  
111000507151   111001299352   111000548853   111000914243   465055291  
465004265   464957042   464400639   464342054   464285436   463980987  
462314766   461415804   458975521   111001404574   111001384414   111001757148
111000968040   111001757294   111001390747   111001389273   111000532531  
111000542307   111000237892   465055358   465004273   464957059   464400647  
464342096   464285444   463980771   462314709   461415200   458975539  
111001769792   111001358459   111001342328 111001830038   111001875396  
111001872999   111000885880   111000985971   111001290533   111001344779  
465055168   465004299   464957067   464400662   464341924   464285469  
463980789   462314733   461415226   458975554   111000524082   111000513462  
111000941580 111001400222   111001875992   111000585449   111000900170  
111000538144   111000880043   111000868892   465055176   465004331   464957075  
464400456   464341932   464285485   463980797   462314394   461415192  
458975562   111001338378   111001858803   111001852908 111001778859  
111001789109   111001830870   111000566897   111001406161   111001816289  
111001730767   465055192   465004109   464957109   464400464   464341965  
464285519   463980862   462314063   461414906   458975570   111000494617  
111000872785   111001887085 111000598634   111001812926   111001772730  
111001376167   111001853561   111000881954   111001770851   465055200  
465004133   464957117   464400480   464342005   464285261   463980870  
462314105   461414666   458975596   111000587632   111000924075   111000865653
111000600470   111001873855   111000983025   111001733434   111000965294  
111001372174   111000523328   465055226   465004208   464956937   464400506  
464341759   464285287   463980664   462313628   461414187   458975430  
111001381815   111001855844   111000878095 111001897963   111001837642  
111001356985   111000852211   111000564110   111001415622   111000548910  
465055267   465004000   464956945   464400514   464341817   464285303  
463980672   462313529   461414039   458975448   111000598803   111001359281  
111000567337 111000485910   111000570780   111001364423   111001879435  
111000933536   111000967780   111001897514   465055101   465004034   464956952  
464400530   464341858   464285329   463980680   462313610   461413965  
458975513   111001352396   111001866048   111000553657 111000910047  
111000541980   111001394280   111001344319   111001737797   111001748711  
111000251449   465055150   465004042   464956978   464400340   464341866  
464285352   463980698   462313495   461413296   458975315   111000546312  
111000852019   111000589511 111001359797   111001330224   111001363118  
111000513451   111001833402   111001878984   111001757441   465054914  
465004059   464956994   464400365   464341635   464285360   463980706  
462313172   461413049   458975356   111001373557   111001359056   111000963911
111001313832   111000568653   111000588453   111000455669   111000960402  
111001832771   111000947249   465054948   465004075   464957018   464400407  
464341643   464285188   463980722   462313081   461412652   458975208  
111000491748   111000544680   111000874057 111001393201   111001783338  
111001372871   111001868398   111000864618   111000916414   111001843324  
465054963   465004083   464956762   464400209   464341668   464285196  
463980730   462313008   461412249   458975257   111001365468   111000884991  
111000898862 111001411347   111001806873   111001354769   111000534421  
111000552689   111000859342   111001319445   465054997   465003887   464956770  
464400233   464341676   464285204   463980573   462312786   461411944  
458975000   111000897209   111001841209   111001297800 111000954731  
111001723747   111001829823   111001880134   111000584077   111001747406  
111000559158   465055002   465003903   464956804   464400274   464341692  
464285246   463980607   462312430   461411969   458975075   111000936438  
111001328827   111000584921 111000883822   111001390679   111000906682  
111001341923   111000884867   111001354691   111000560149   465055044  
465003952   464956853   464400290   464341734   464285253   463980615  
462312463   461411514   458975166   111001370598   111001852829   111001322775
111000931792   111001894218   111001823973   111001794712   111000866182  
111001822006   111001751120   465054823   465003960   464956887   464400316  
464341742   464285105   463980631   462312471   461410813   458974870  
111000960378   111000869040   111001351003 111001323383   111000906299  
111001805524   111001415363   111001868039   111001785688   111000864540  
465054831   465003978   464956903   464400092   464341528   464285139  
463980649   462312513   461409039   458974888   111000940567   111000500075  
111001298407 111001804387   111000591536   111000500626   111000905197  
111001331258   111000891865   111001312493   465054856   465003986   464956648  
464400118   464341569   464284967   463980433   462311614   461408916  
458974813   111000905209   111000867824   111000944066 111001857149  
111001822196   111001390422   111000564132   111001879031   111001349291  
111000933783   465054872   465003747   464956671   464400126   464341577  
464285022   463980441   462311523   461408593   458974821   111000554816  
111000537053   111000550643 111000854033   111000894341   111000596081  
111001885500   111000482995   111000853278   111001755764   465054716  
465003770   464956697   464400134   464341593   464285030   463980466  
462311564   461407652   458974839   111000935617   111000876363   111001310895
111001792338   111000514261   111001742636   111000942682   111000951727  
111000598083   111000542172   465054757   465003804   464956705   464400175  
464341429   464284843   463980474   462311465   461407330   458974847  
111000593774   111000918809   111001738541 111001766496   111001849612  
111001894566   111000238893   111001321280   111001754011   111001896973  
465054765   465003812   464956713   464399989   464341460   464284868  
463980508   462310889   461407397   458974425   111001359001   111000492121  
111001338727 111001318163   111000557404   111000501706   111000952942  
111001795993   111000903869   111000564570   465054799   465003838   464956721  
464400019   464341494   464284892   463980540   462310558   461407173  
458974508   111000597992   111001317184   111000903465 111001895208  
111000904354   111001364074   111000924761   111001401155   111000558348  
111000944538   465054807   465003853   464956739   464400027   464341312  
464284918   463980318   462310418   461406712   458974524   111000523575  
111001834403   111000910812 111000503483   111001389149   111001776026  
111001884936   111000911352   111001853741   111001776374   465054609  
465003630   464956747   464400035   464341387   464284702   463980359  
462307851   461406555   458974581   111001835774   111001413406   111001418131
111001387226   111000915817   111001805670   111001310873   111000476561  
111000575437   111000847361   465054625   465003648   464956531   464400043  
464341163   464284736   463980375   462307604   461405748   458974292  
111001855787   111000891977   111001890427 111000857823   111000501559  
111001777308   111001741411   111001811600   111001334150   111000598016  
465054674   465003663   464956572   464400050   464341239   464284751  
463980391   462307257   461405813   458974300   111001892733   111000569362  
111000516960 111001864866   111000957239   111001798367   111000572995  
111000857946   111001403753   111001348953   465054500   465003671   464956598  
464400068   464341247   464284769   463980409   462307216   461405821  
458974367   111001385044   111001881753   111000926369 111001308533  
111001306520   111000907807   111000544792   111000946866   111000933457  
111001415442   465054526   465003697   464956606   464400084   464341254  
464284777   463980425   462307232   461405490   458974383   111000496327  
111001331191   111001838902 111001753290   111000878466   111001720946  
111001320661   111001798503   111000560329   111000471454   465054534  
465003705   464956614   464399872   464341262   464284801   463980136  
462307091   461405516   458974151   111000540530   111001305439   111001855204
111001339908   111001406554   111000919585   111001292142   111001332743  
111000471409   111001414249   465054559   465003713   464956630   464399880  
464341288   464284629   463980144   462306770   461405383   458974169  
111001741848   111000465749   111001742399 111000476189   111000918449  
111001394156   111000853313   111000861828   111000967117   111000587104  
465054575   465003499   464956424   464399898   464341296   464284660  
463980151   462306432   461405391   458974201   111001337951   111001819530  
111001419121 111000935651   111000906660   111001369833   111001897648  
111000877230   111001304494   111001338750   465054583   465003515   464956440  
464399906   464341031   464284678   463980219   462306069   461405276  
458974235   111000885622   111001860110   111001785060 111000893249  
111001298755   111001841940   111001813231   111001836595   111001851154  
111000478956   465054393   465003606   464956507   464399955   464341056  
464284686   463980227   462305822   461405292   458974086   111001855732  
111000472927   111001372905 111001396934   111001765866   111000543982  
111001737966   111001764326   111000913343   111001412900   465054419  
465003382   464956275   464399765   464341098   464284462   463980243  
462305566   461405144   458974102   111000549595   111001319568   111001874979
111001817910   111001299475   111000522181   111001308623   111001863225  
111001768960   111000520976   465054468   465003408   464956283   464399773  
464341106   464284488   463980268   462304742   461405011   458974003  
111001415510   111001398408   111000585652 111000936977   111000604306  
111001727156   111000868836   111000540158   111000940433   111000853841  
465054476   465003416   464956309   464399781   464341130   464284496  
463980011   462304569   461405060   458973799   111000519682   111000552027  
111000938991 111000883079   111001369530   111001843313   111001312145  
111001376820   111000481837   111001319816   465054484   465003432   464956341  
464399815   464340900   464284306   463980029   462304429   461404907  
458973807   111001771054   111001392716   111000270484 111001399319  
111001782214   111000249222   111000467347   111001316374   111001373759  
111001879378   465054492   465003465   464956358   464399823   464340926  
464284314   463980037   462304288   461404931   458973872   111000936966  
111000597105   111000926998 111000848946   111000507274   111000569115  
111000547188   111001363602   111000570320   111001373041   465054286  
465003267   464956374   464399831   464340934   464284322   463980060  
462303975   461404956   458973880   111000479294   111000948543   111001392491
111000886397   111000556289   111001876432   111000951402   111000251977  
111000868533   111000465020   465054310   465003275   464956176   464399617  
464340983   464284330   463980086   462303520   461404485   458973666  
111001854102   111000522844   111001814063 111000927641   111000942840  
111000880223   111001886354   111001721879   111000456255   111000883125  
465054328   465003291   464956192   464399633   464341007   464284355  
463980102   462303223   461404352   458973708   111000474402   111001338716  
111000846999 111000950096   111000871144   111001795320   111001355366  
111001817729   111001870234   111000491658   465054344   465003317   464956226  
464399666   464340785   464284363   463980110   462302654   461404188  
458973716   111000864865   111001865856   111001361408 111001737427  
111000877511   111001844101   111001300636   111000558854   111001781853  
111000515149   465054377   465003341   464956234   464399690   464340801  
464284199   463980128   462302555   461404089   458973732   111001769972  
111000492299   111000570993 111000580725   111000544668   111000493852  
111001403180   111001320997   111001369372   111000471599   465054385  
465003358   464956242   464399724   464340827   464284207   463979906  
462301714   461404139   458973740   111001407252   111000505395   111001816908
111000955798   111000558135   111001406217   111001810261   111000554681  
111000519985   111001885274   465054187   465003168   464956267   464399740  
464340850   464284215   463979914   462301763   461403933   458973773  
111000925942   111000513079   111000914120 111000497845   111000487844  
111000924211   111000871324   111001347165   111001414463   111000570397  
465054211   465003176   464956069   464399518   464340868   464284231  
463979948   462300963   461403784   458973526   111000925784   111001546391  
111001852188 111000260281   111000525870   111001884723   111000896905  
111001814737   111000527917   111000485796   465054229   465003226   464956085  
464399526   464340876   464284256   463979963   462301078   461403685  
458973583   111001821735   111000570410   111000484087 111001748351  
111001322337   111001756068   111001381297   111000862201   111001297170  
111001314697   465054237   465003242   464956093   464399534   464340652  
464284264   463979971   462300674   461403701   458973476   111000479160  
111000488205   111000538111 111001877006   111001822961   111000546569  
111001841513   111000872280   111000497104   111001375830   465054252  
465003259   464956119   464399542   464340660   464284298   463979997  
462300716   461403438   458973328   111001896715   111000953044   111000857463
111000522608   111001868523   111001839789   111001737809   111001315272  
111001360744   111000601448   465054054   465003077   464956135   464399559  
464340678   464284090   463980003   462300443   461403149   458973195  
111000939633   111001876106   111001364456 111001329479   111000263262  
111000519592   111001773630   111000986286   111000591996   111000520910  
465054062   465003093   464956150   464399567   464340686   464284108  
463979831   462299637   461403222   458973104   111000945180   111001340517  
111000235520 111001403573   111000956182   111001789783   111000510773  
111001311795   111001825481   111001872720   465054088   465003119   464956168  
464399591   464340694   464284116   463979849   462299512   461402968  
458972973   111001787332   111001731836   111000866474 111000531484  
111000933031   111001331731   111000463646   111001385796   111001826459  
111001780379   465054096   465003135   464955939   464399427   464340744  
464284124   463979856   462299371   461402646   458972981   111001418209  
111000912780   111000869275 111000453780   111000528367   111000906390  
111001326836   111000530641   111000479463   111000597701   465054112  
465002954   464955947   464399435   464340769   464284132   463979864  
462299264   461402562   458972841   111000560161   111000475223   111001769477
111000258637   111000911554   111001406330   111001759498   111000882023  
111000547144   111001737012   465054120   465002962   464955954   464399443  
464340553   464284140   463979880   462298985   461402398   458972866  
111001413664   111000561982   111001816751 111001866475   111001406802  
111001824761   111000549810   111000958993   111000938564   111001336680  
465054138   465002988   464955970   464399450   464340561   464283977  
463979898   462299025   461402265   458972668   111000910733   111000577901  
111000469136 111000595956   111001875846   111001402347   111000983238  
111001742108   111001720744   111000553949   465054161   465002996   464956002  
464399468   464340579   464284009   463979666   462298795   461402315  
458972676   111000543229   111000956687   111001418805 111001752615  
111001746450   111000964855   111000955833   111001874610   111001896210  
111000873393   465053932   465003002   464956028   464399484   464340587  
464284033   463979674   462298753   461402075   458972692   111000578935  
111000561308   111000848788 111000918551   111000869938   111000461149  
111001853280   111000879298   111000262520   111000913781   465053940  
465003010   464956036   464399294   464340603   464284066   463979708  
462298563   461401978   458972718   111001345714   111000908178   111000567810
111001335926   111001894791   111001734794   111000468898   111000954269  
111001729170   111000542396   465053965   465002806   464956051   464399344  
464340611   464283878   463979765   462298423   461401994   458972726  
111000921274   111001738855   111000270462 111000944651   111000553039  
111000233247   111000505687   111000569238   111000563647   111000589937  
465053999   465002822   464955814   464399369   464340629   464283944  
463979526   462297383   461402026   458972452   111000870389   111001351351  
111001817392

 

SCH-A-14



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001852728   111000589050   111001394909   111001885780   111001371612  
111000263891   111001781325   465054013   465002855   464955830   464399385  
464340645   464283712   463979542   462297409   461401606   458972478  
111000943830   111001391816   111001297529 111000500031   111000495427  
111000483121   111001809247   111001410368   111000458718   111001845528  
465053817   465002863   464955848   464399393   464340439   464283720  
463979609   462296773   461401614   458972494   111000919833   111000276716  
111000592841 111001378338   111000572760   111000927236   111001846125  
111001290780   111001357302   111001370240   465053874   465002905   464955871  
464399153   464340454   464283753   463979625   462296328   461401531  
458972502   111000577259   111001299318   111001821690 111000879614  
111000553860   111001731713   111001343958   111000877106   111001733872  
111001748799   465053882   465002947   464955889   464399161   464340496  
464283829   463979633   462295510   461401556   458972288   111001863348  
111000551622   111001750286 111001891912   111001309185   111001740487  
111000922949   111000594977   111000848069   111000950300   465053890  
465002699   464955897   464399203   464340512   464283837   463979427  
462295122   461399230   458972312   111001864888   111001344487   111001380836
111000543443   111000896657   111000846540   111000955192   111001894678  
111000512427   111001353230   465053718   465002707   464955913   464399278  
464340520   464283621   463979443   462291782   461399131   458972338  
111000486179   111001380230   111000903803 111000979288   111001884127  
111001852290   111000866890   111000489105   111000858431   111000545412  
465053734   465002715   464955723   464399286   464340538   464283639  
463979492   462291717   461398786   458972213   111001320155   111000966633  
111000855832 111000584123   111001325622   111000597903   111001853516  
111000603709   111000889233   111001294212   465053759   465002756   464955749  
464399039   464340363   464283654   463979286   462291543   461398638  
458972221   111001409580   111000521573   111000868522 111000879007  
111001338480   111000519806   111000917482   111001827607   111000905445  
111001861100   465053809   465002764   464955764   464399054   464340413  
464283662   463979096   462291121   461398224   458972080   111001360452  
111000594944   111000862391 111001771357   111001363130   111000502336  
111000854640   111000908505   111000524936   111001754381   465053593  
465002780   464955772   464399070   464340207   464283670   463979112  
462290917   461397762   458972114   111000906389   111001397913   111000872178
111000532294   111001808000   111000971875   111001383402   111001392165  
111000590096   111000959501   465053601   465002582   464955798   464399088  
464340215   464283704   463979138   462290545   461397390   458971926  
111001331438   111001307295   111000481387 111001781101   111000936146  
111001390859   111001753469   111000543410   111000273555   111000524565  
465053635   465002590   464955624   464399096   464340223   464283522  
463979153   462290446   461397242   458971934   111001848228   111000571466  
111001886725 111001367112   111000937709   111000980202   111000923423  
111001840411   111000892316   111001798154   465053668   465002608   464955657  
464399104   464340249   464283555   463979187   462290305   461397176  
458971793   111000863482   111001373726   111001323642 111000519761  
111001749307   111001328894   111001881641   111000857755   111001413619  
111001854315   465053684   465002624   464955707   464399112   464340264  
464283589   463979211   462290180   461396939   458971835   111000589667  
111000951154   111001394336 111001325598   111000547133   111001809753  
111000854639   111001338200   111000493098   111001792631   465053700  
465002632   464955483   464399120   464340272   464283597   463979047  
462289943   461396673   458971769   111001292670   111001830702   111001862752
111001345501   111000891371   111000516982   111000262463   111000899234  
111001337355   111001295718   465053494   465002483   464955517   464398940  
464340298   464283407   463979062   462289463   461396467   458971546  
111001723422   111001335218   111001348885 111000460014   111000462005  
111000982383   111001758453   111000459168   111000902082   111001334228  
465053502   465002491   464955558   464398957   464340116   464283431  
463979070   462289232   461396525   458971553   111000938014   111000971437  
111000850646 111000501908   111000540732   111000908954   111000568901  
111001351306   111000905298   111000548909   465053510   465002509   464955574  
464398973   464340140   464283449   463978833   462289240   461396178  
458971454   111001315036   111000250011   111000970852 111000505597  
111000482816   111000538515   111001747169   111001416667   111000976993  
111000555569   465053528   465002541   464955590   464398981   464340009  
464283456   463978858   462288994   461395907   458971462   111001421157  
111001723905   111000927719 111000937811   111001385437   111000934043  
111001812858   111001834447   111000466650   111001362465   465053544  
465002558   464955608   464399005   464340017   464283464   463978874  
462289026   461395626   458971470   111000489734   111001412607   111000942187
111001381949   111000972203   111000248748   111000848104   111001730699  
111001311751   111001792192   465053551   465002566   464955368   464398791  
464340041   464283480   463978882   462288580   461395477   458971306  
111001306249   111000941513   111000454972 111001741152   111000529649  
111000506576   111000590625   111000494011   111001742298   111000900484  
465053569   465002350   464955392   464398817   464340058   464283274  
463978908   462288135   461395279   458971314   111000588015   111001720115  
111001746360 111001416881   111000904028   111001849847   111001305596  
111000540563   111001294021   111000498699   465053585   465002384   464955400  
464398841   464340074   464283290   463978940   462287939   461395006  
458971355   111000884586   111001327376   111001762896 111001347749  
111001748979   111000596845   111001322067   111001893453   111000521157  
111000594236   465053353   465002400   464955442   464398882   464339811  
464283308   463978668   462287806   461394819   458971116   111000933200  
111000979525   111000504686 111000540664   111000485662   111000518782  
111000933558   111001894005   111000970818   111000901160   465053361  
465002426   464955459   464398890   464339829   464283324   463978684  
462287459   461393571   458971199   111000924996   111000935943   111001742153
111001784586   111000484740   111001723567   111000546109   111000559800  
111001415846   111001826370   465053387   465002459   464955467   464398924  
464339845   464283365   463978734   462287509   461393159   458971082  
111001890618   111000943975   111001845955 111000457852   111000885857  
111001308285   111001403708   111000263521   111001791528   111001841928  
465053411   465002202   464955244   464398684   464339886   464283381  
463978767   462287376   461392979   458970977   111000534735   111000605037  
111001845854 111001877523   111001307554   111000568103   111000490242  
111000265297   111000885228   111001339773   465053429   465002210   464955251  
464398700   464339910   464283167   463978817   462287269   461392706  
458970985   111000476202   111001310424   111000475188 111001762447  
111001869726   111001336758   111000594359   111001836630   111000913017  
111000521775   465053460   465002236   464955277   464398718   464339936  
464283175   463978445   462287137   461391740   458970993   111000883002  
111000597688   111000877094 111000846753   111001329086   111001304685  
111001882215   111001853460   111001721958   111000891483   465053478  
465002251   464955285   464398734   464339944   464283183   463978452  
462287020   461391690   458970704   111000556144   111000884474   111001769411
111001309220   111000967285   111000457526   111000555761   111000920879  
111000959815   111000898031   465053247   465002293   464955327   464398759  
464339670   464283191   463978288   462286741   461391419   458970597  
111001767633   111001861706   111000889053 111000526310   111000845796  
111000959477   111001409692   111000513372   111001331135   111001772910  
465053270   465002301   464955343   464398775   464339688   464283217  
463978304   462286493   461391468   458970670   111000597510   111001774754  
111001761222 111001731386   111000528828   111000958511   111000465402  
111000258097   111001384188   111001323327   465053288   465002319   464955350  
464398783   464339712   464283241   463978338   462286451   461390965  
458970522   111000536131   111000539516   111000902420 111001415745  
111000962505   111001391625   111000600436   111001743479   111001764573  
111000932029   465053296   465002335   464955137   464398544   464339720  
464283027   463978353   462285263   461391021   458970357   111001830049  
111001418423   111001890652 111001821791   111000535185   111000562343  
111001802947   111001330314   111001354512   111001393391   465053320  
465002095   464955152   464398551   464339738   464283068   463978395  
462285172   461390684   458970423   111000982350   111000871605   111001312583
111000465424   111001338053   111000541362   111001793755   111001351193  
111001358516   111001365749   465053338   465002129   464955186   464398585  
464339779   464283084   463978189   462285230   461390445   458970340  
111000942671   111000527715   111000528413 111000556043   111001392907  
111001363848   111001404608   111001305574   111001364243   111001781178  
465053122   465002152   464955004   464398593   464339787   464282888  
463978197   462284662   461390155   458970217   111000862188   111001777623  
111000910474 111001730330   111000949634   111001855024   111001375368  
111001803218   111001832962   111000926718   465053130   465002160   464955012  
464398668   464339563   464282896   463978239   462284332   461389389  
458969862   111001836427   111001379339   111000962516 111001352712  
111000933390   111001805265   111001368562   111000860872   111000934593  
111000514812   465053148   465002178   464955020   464398676   464339597  
464282938   463978254   462283979   461389454   458969904   111000886522  
111001731083   111001402392 111001328445   111001798187   111000577473  
111001844651   111001842312   111001349145   111001343341   465053155  
465001956   464955038   464398395   464339605   464282946   463978270  
462283755   461388563   458969912   111001727246   111001368045   111000258266
111001874126   111001341563   111000931602   111000951930   111001766429  
111000927326   111000877049   465053171   465001980   464955046   464398403  
464339639   464282953   463978031   462283789   461388373   458969813  
111000849262   111001820723   111000515048 111000556414   111000867857  
111001867465   111001330550   111001838845   111000601325   111001300939  
465053189   465002046   464955053   464398411   464339662   464282979  
463977926   462283599   461388217   458969482   111001369383   111000501593  
111001382580 111000555435   111001347930   111000480230   111001331898  
111000604913   111001799324   111000566741   465053205   465002053   464955061  
464398429   464339423   464282763   463977959   462283664   461388167  
458969516   111001876038   111001772437   111001416274 111000535400  
111000955507   111001752671   111001747653   111001723501   111000924086  
111001790178   465053015   465002061   464955087   464398437   464339431  
464282805   463977967   462283672   461387730   458969532   111001342676  
111001307846   111001393458 111001329198   111000899694   111001775407  
111001295606   111000514520   111000529278   111000594933   465053049  
465001840   464955095   464398478   464339449   464282813   463977975  
462283425   461387359   458969540   111000869297   111000582851   111001877264
111001383682   111000946552   111001855619   111000564536   111000974339  
111001415699   111001314349   465053056   465001865   464954866   464398486  
464339464   464282854   463977744   462283086   461387383   458969367  
111000548178   111000578542   111000547256 111000946440   111001886051  
111000593785   111000610280   111001421630   111000919989   111001730004  
465053080   465001899   464954874   464398502   464339480   464282870  
463977769   462283128   461387177   458969409   111001417770   111000582604  
111000550632 111000481332   111000873551   111001857385   111000852682  
111001888187   111000526062   111000498835   465052892   465001907   464954908  
464398270   464339522   464282631   463977819   462282773   461386955  
458969458   111000975891   111000479115   111001778512 111001292412  
111000493368   111001786612   111001817684   111001390309   111000976746  
111000846494   465052900   465001915   464954924   464398296   464339290  
464282698   463977827   462282500   461385148   458969235   111000979143  
111000575594   111001295976 111000857081   111000456738   111001300085  
111001884868   111001890214   111000456277   111000545355   465052918  
465001949   464954932   464398320   464339357   464282516   463977694  
462282369   461385023   458969292   111000499915   111000858004   111000526354
111000927427   111000934290   111000501863   111000572445   111000273533  
111000854381   111000926112   465052926   465001709   464954957   464398346  
464339381   464282599   463977702   462282203   461385056   458969193  
111001765406   111001376763   111000944640 111001348098   111001797142  
111001719955   111000501133   111000933839   111000597970   111001812960  
465052934   465001717   464954973   464398163   464339399   464282391  
463977710   462281932   461385114   458969201   111000959242   111001867319  
111001360205 111000546817   111001405463   111000930780   111000577013  
111000279225   111000522484   111001800079   465052983   465001741   464954759  
464398189   464339415   464282417   463977728   462281940   461384190  
458968963   111001749284   111001833660   111000600212 111000922983  
111001359955   111000574335   111000600526   111000539987   111000916773  
111000503742   465052801   465001774   464954767   464398221   464339225  
464282458   463977504   462281254   461384075   458968971   111000922062  
111001853897   111001726751 111001792811   111001877466   111001415598  
111001750422   111001853998   111001820497   111000963056   465052827  
465001790   464954775   464398239   464339233   464282466   463977546  
462280934   461383937   458969029   111000541496   111000576809   111001782641
111000863167   111001757115   111001374884   111000459764   111000506587  
111001824626   111001308667   465052850   465001816   464954783   464398015  
464339258   464282482   463977553   462280959   461383846   458968708  
111001338097   111001317320   111001742658 111001837271   111001850401  
111001852458   111001788951   111000965137   111000583391   111001315306  
465052884   465001592   464954809   464398031   464339266   464282490  
463977579   462280306   461383853   458968732   111000899908   111000877117  
111001770974 111000603787   111000244058   111000971189   111001896939  
111000598993   111000605015   111000562466   465052736   465001600   464954817  
464398064   464339274   464282383   463977587   462280397   461383887  
458968534   111000938621   111000978063   111001403764 111001317814  
111000513181   111000847114   111001894971   111000963900   111000542611  
111000984970   465052751   465001618   464954841   464398106   464339282  
464282144   463977595   462279845   461383614   458968583   111000494279  
111000565403   111000563726 111001744043   111001413811   111001753021  
111000584448   111001769332   111000964383   111000560420   465052769  
465001626   464954858   464398148   464339092   464282193   463977603  
462279902   461383705   458968609   111001782438   111001834380   111001397339
111001817730   111000246500   111001869007   111000561915   111000584415  
111000494448   111000584550   465052777   465001675   464954643   464397868  
464339118   464282219   463977371   462278920   461383523   458968427  
111001789020   111000577709   111000565964 111001412034   111001758622  
111000474277   111001773203   111001416117   111001347851   111000877522  
465052587   465001501   464954650   464397876   464339126   464282227  
463977389   462278938   461382970   458968468   111000504709   111001369686  
111000525960 111000985825   111001793654   111000492413   111000579947  
111000597767   111001392648   111000560093   465052603   465001519   464954676  
464397892   464339142   464282235   463977397   462279019   461382996  
458968237   111000533374   111000548459   111001739621 111001790730  
111000891102   111001407342   111000275872   111000604654   111001419884  
111001874520   465052611   465001576   464954684   464397900   464339159  
464282243   463977447   462278128   461382830   458968245   111000553545  
111000258345   111001804590 111000942345   111001823401   111001736763  
111000506532   111000957060   111000935910   111001298003   465052645  
465001360   464954692   464397926   464339167   464282060   463977462  
462277625   461382848   458968344   111001293570   111000559417   111001368348
111001350259   111000872640   111000870918   111000547245   111000590007  
111000872033   111000959927   465052660   465001428   464954742   464397967  
464339175   464282086   463977488   462276718   461382657   458968070  
111000534117   111000555198   111000264443 111001308588   111000952807  
111001733265   111000474491   111001768106   111000854965   111001401773  
465052470   465001451   464954544   464397975   464339183   464282110  
463977314   462276478   461382418   458968112   111000465615   111001763662  
111001408073 111001859309   111001331078   111000859364   111000849172  
111001892823   111000900945   111000494022   465052496   465001469   464954577  
464397769   464338987   464282136   463976886   462276486   461382152  
458968146   111000917392   111001810777   111000485088 111001748520  
111000917459   111001791348   111000908741   111001831635   111001880369  
111001320649   465052538   465001477   464954585   464397801   464338995  
464281930   463976951   462276353   461382053   458968179   111001325509  
111000574201   111000928923 111001736987   111000470026   111000919642  
111001385695   111001780076   111000863279   111000916852   465052546  
465001220   464954593   464397819   464339019   464281948   463976753  
462276395   461381915   458967940   111000470341   111000468393   111001725514
111000957161   111000474569   111001371522   111000572670   111000966093  
111000867947   111000973440   465052553   465001238   464954601   464397835  
464339027   464281955   463976761   462276262   461381782   458968005  
111000559079   111001807447   111000929676 111000467651   111000479823  
111001321268   111000557976   111000878703   111000598151   111001321796  
465052579   465001246   464954619   464397843   464339050   464282003  
463976811   462276296   461381675   458968039   111000561117   111001767699  
111000550395

 

SCH-A-15



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000487518   111001755977   111000580657   111001368360   111000460621  
111000592773   111000598982   465052397   465001261   464954627   464397850  
464338904   464281815   463976860   462276239   461381717   458967882  
111000475627   111001766902   111001759296 111000972618   111001799065  
111000871245   111001816795   111001387013   111001758644   111001775306  
465052405   465001279   464954437   464397652   464338912   464281831  
463976688   462275975   461381204   458967734   111000475357   111001344072  
111000882382 111000916638   111000977006   111001302223   111001297518  
111000957622   111001325510   111001887412   465052421   465001295   464954445  
464397660   464338920   464281856   463976704   462276049   461380925  
458967577   111000924817   111001744694   111001782360 111000850051  
111001404080   111001314080   111000890347   111001895073   111000565391  
111001380757   465052272   465001113   464954452   464397686   464338946  
464281872   463976712   462275744   461380933   458967601   111001409603  
111001795410   111000539909 111000587665   111001753627   111001408871  
111000913242   111001746595   111000535040   111000870604   465052322  
465001139   464954494   464397546   464338961   464281880   463976720  
462275793   461380545   458967619   111001318961   111001767813   111001413585
111000474457   111001311368   111000459225   111001417949   111000850624  
111000978456   111000948497   465052330   465001188   464954510   464397553  
464338979   464281906   463976472   462275819   461380297   458967460  
111000906930   111000524453   111000913264 111001749789   111001737742  
111001417589   111000264623   111000933705   111001364805   111001366234  
465052116   465001204   464954288   464397587   464338714   464281690  
463976514   462275843   461380198   458967403   111001738877   111000936900  
111001364546 111001893442   111001364018   111000936045   111001359113  
111000578092   111000979255   111000921320   465052124   465000974   464954197  
464397629   464338763   464281716   463976548   462275652   461380206  
458967247   111000574256   111000969085   111001820745 111000498138  
111001856957   111000927359   111000567764   111001335779   111001817202  
111001369316   465052132   465000990   464953843   464397454   464338789  
464281732   463976563   462275447   461380289   458967072   111000855382  
111000530809   111000891405 111001391478   111001400929   111000875126  
111001311593   111000556650   111000929182   111000518692   465052140  
465001048   464953900   464397462   464338813   464281740   463976324  
462275348   461379984   458967114   111001290274   111001801328   111001421652
111000569711   111000923861   111001355300   111001325611   111000908875  
111001786836   111000875799   465052207   465001063   464953579   464397470  
464338839   464281757   463976332   462275074   461379877   458966926  
111000456873   111001331517   111001860378 111000559664   111001361611  
111000494796   111000545816   111001807650   111001772527   111001836933  
465052215   465001097   464953397   464397488   464338847   464281773  
463976365   462275033   461379539   458966991   111001815367   111001318129  
111000586057 111001350989   111001296641   111001860952   111000882933  
111001816368   111001322281   111000929272   465051951   465000875   464953496  
464397496   464338607   464281559   463976373   462275058   461379372  
458966801   111001859703   111001399522   111001808796 111001782944  
111000456783   111000930746   111000865024   111000930308   111001290566  
111000563759   465051993   465000958   464953322   464397512   464338623  
464281567   463976399   462274804   461379141   458966744   111001732411  
111000930960   111001794611 111001300782   111001403203   111000940657  
111000532047   111000271104   111001297451   111001878906   465052009  
465000701   464953181   464397520   464338631   464281583   463976431  
462274820   461378986   458966603   111001753188   111000484616   111000547313
111001802307   111000576999   111000470149   111001335780   111000557606  
111000547706   111000968679   465052025   465000735   464953082   464397322  
464338649   464281609   463976464   462274846   461379000   458966439  
111000884834   111000480601   111001343363 111001847979   111001315777  
111000262003   111001402796   111000910373   111000858969   111000469811  
465052041   465000750   464953116   464397397   464338656   464281633  
463976217   462274689   461378648   458966447   111001306351   111001320751  
111000598139 111001755012   111001738103   111001771043   111001364603  
111000514610   111001735481   111000875586   465052066   465000800   464953124  
464397413   464338664   464281641   463976241   462274663   461378663  
458966454   111001310761   111001723477   111001307688 111000510458  
111000532272   111001389688   111000954506   111001320975   111001859994  
111001743547   465052082   465000818   464953132   464397421   464338466  
464281658   463976258   462274499   461378572   458966488   111000876419  
111001774811   111001307419 111001823366   111001300928   111000530078  
111000549090   111000462858   111000967128   111000976195   465051845  
465000834   464953033   464397439   464338474   464281484   463976266  
462274515   461378283   458966496   111001330257   111000497924   111000960110
111001727280   111000527984   111000978748   111001724759   111000956205  
111000498622   111001765585   465051852   465000610   464952886   464397199  
464338482   464281492   463976290   462274523   461378242   458966355  
111000513383   111000884553   111000980000 111001786263   111000911172  
111000507803   111001332596   111000963427   111001379081   111000566358  
465051860   465000628   464952910   464397215   464338490   464281534  
463976076   462274275   461378135   458966397   111001347121   111001306036  
111000881921 111000575617   111000917123   111000456334   111001819901  
111000566370   111001420460   111001730510   465051878   465000644   464952779  
464397223   464338516   464281294   463976100   462274309   461377756  
458966405   111001354703   111000915907   111001364849 111000522170  
111001418591   111000898109   111001348964   111001810115   111000598498  
111000855236   465051886   465000651   464952795   464397272   464338524  
464281302   463976142   462274317   461376519   458966199   111001368214  
111000960682   111001748845 111001873518   111001314686   111000579835  
111000592436   111001391276   111000552050   111001292816   465051894  
465000677   464952548   464397298   464338532   464281328   463976159  
462274168   461375834   458966249   111000571275   111000950984   111001330156
111000893452   111000920532   111001815121   111001757463   111000983597  
111001868837   111001783664   465051902   465000461   464952571   464397306  
464338573   464281336   463976183   462274184   461375859   458966256  
111001414687   111000963360   111000867273 111001318635   111001376224  
111000578463   111000246117   111000494235   111001333115   111001757812  
465051910   465000479   464952597   464397314   464338359   464281344  
463976191   462274218   461375743   458966298   111000523294   111001751298  
111001892777 111001774776   111001395562   111000494998   111001404877  
111001769635   111000535613   111000956261   465051928   465000487   464952480  
464397082   464338375   464281377   463975946   462274101   461375826  
458966116   111000541249   111001332473   111001339098 111000522697  
111000248940   111000927292   111000935189   111000950973   111001390343  
111000578025   465051795   465000529   464952290   464397108   464338383  
464281419   463975953   462273939   461375321   458966132   111000535590  
111001855192   111000573222 111001406565   111000880683   111001851110  
111000862997   111000863101   111001762920   111000521843   465051803  
465000321   464952308   464397124   464338391   464281187   463975979  
462274010   461375206   458966165   111001334688   111001332226   111001414250
111001328186   111001789132   111000280159   111000485921   111000878578  
111000968714   111001856968   465051811   465000339   464952381   464397132  
464338417   464281203   463976043   462273764   461375172   458966173  
111000982440   111000896534   111001850298 111000603417   111001851705  
111001743817   111001855574   111001880774   111001306867   111001319210  
465051688   465000347   464952167   464397140   464338425   464281245  
463976050   462273772   461374951   458965928   111001757890   111000481781  
111000487923 111001412742   111000919596   111000917167   111001814030  
111000470554   111001387035   111000918595   465051464   465000354   464952217  
464397157   464338441   464281252   463975862   462273707   461346124  
458965936   111000945461   111001736112   111000899739 111001786533  
111001413754   111001388991   111000463264   111000944336   111000462386  
111000938104   465051209   465000404   464952233   464397165   464338235  
464281278   463975920   462273723   461315954   458966025   111001354983  
111001405676   111001298159 111000457650   111001721419   111001393379  
111001371869   111000455579   111000924570   111001336422   465051027  
465000420   464952258   464397173   464338276   464281062   463975672  
462273525   461313439   458966058   111000257546   111001854135   111000455625
111000907919   111000454365   111000969232   111000254554   111000460306  
111001841388   111000526747   465050979   465000230   464952282   464396936  
464338284   464281112   463975714   462273533   461306532   458965621  
111000951963   111001396608   111001420303 111000460676   111001382333  
111000904433   111000454714   111000524543   111000459988   111000587788  
465050805   465000248   464952084   464396944   464338300   464281146  
463975722   462273392   461301616   458965670   111000567843   111001328120  
111001865249 111000595608   111001742287   111001879446   111001837675  
111000857799   111001807122   111001843302   465050706   465000289   464952092  
464396985   464338318   464281161   463975748   462273269   461279945  
458965597   111001383840   111001371342   111001293761 111001733052  
111001368359   111000882371   111000966857   111001417725   111001821533  
111000473119   465050730   465000313   464951953   464397058   464338334  
464280965   463975797   462273186   461276370   458965605   111000558865  
111001748564   111000897883 111000586721   111000891663   111000578081  
111000469079   111001829351   111001857587   111000491108   465050458  
465000099   464951821   464397066   464338086   464280973   463970855  
462273228   461275976   458965498   111001749318   111001344308   111001862369
111001845012   111000501896   111000593831   111000594696   111000279258  
111000527197   111001337164   465050482   465000107   464951854   464396829  
464338094   464280981   463967356   462273079   461253239   458965316  
111001293200   111000587430   111001408657 111001781998   111001863708  
111000956081   111000845820   111000571219   111000881213   111001861447  
465050490   465000115   464951706   464396837   464338128   464281013  
463967364   462273087   461235186   458965365   111000953538   111001346287  
111000488272 111000599668   111000871470   111001390051   111000533745  
111001797131   111000453689   111000516836   465050540   465000123   464951748  
464396928   464338144   464281021   463966853   462272949   461218554  
458965175   111001379430   111001771931   111001337120 111000547964  
111000915637   111001318376   111001351407   111001306957   111001824974  
111001414306   465050342   465000131   464951607   464396696   464337930  
464281054   463966457   462272980   461150963   458965167   111000479845  
111000257052   111000586541 111001317386   111000848968   111001355502  
111000602944   111001327567   111000256376   111001391366   465050367  
465000149   464951623   464396738   464337955   464280858   463966010  
462273004   461143125   458965001   111001393470   111000981393   111000882146
111001889683   111001300726   111001754279   111000590085   111001412090  
111001809955   111000464625   465050425   465000156   464951631   464396746  
464337971   464280866   463965350   462273020   461143026   458964848  
111001794217   111001383604   111001867487 111000866418   111000490039  
111001328647   111001365187   111000550003   111001380364   111000490679  
465050243   464999994   464951516   464396779   464337989   464280882  
463965277   462272832   461135469   458964855   111001417297   111000458448  
111000574267 111001877613   111000259447   111001298834   111000479520  
111000534296   111000587575   111000931512   465050250   465000032   464951532  
464396787   464337997   464280890   463965103   462272774   461135170  
458964871   111001782674   111001303516   111000520482 111000877454  
111001404046   111000549539   111001779928   111001739575   111001809933  
111001421146   465050292   465000065   464951342   464396803   464338011  
464280908   463965012   462272691   461133969   458964707   111001317083  
111001414182   111000950489 111001742388   111000953527   111000480375  
111001736718   111000917178   111001303190   111000886476   465050102  
464999846   464951441   464396571   464338045   464280924   463964858  
462272717   461133589   458964723   111000875430   111001882350   111001373669
111000266300   111001337580   111001888749   111000541058   111000589285  
111000266120   111000940297   465050110   464999853   464951219   464396597  
464337815   464280932   463964288   462272519   461133266   458964764  
111000877263   111000906288   111001838272 111001742490   111000887837  
111001309871   111001418692   111000874361   111000262700   111001318455  
465050128   464999887   464951235   464396613   464337823   464280817  
463964312   462272584   461133050   458964608   111001344500   111001369327  
111000546941 111001415868   111001327466   111001857509   111000922208  
111000902497   111000896433   111000462702   465050136   464999895   464951292  
464396647   464337856   464280825   463963744   462272592   461132979  
458964582   111001825313   111000524611   111001357997 111001776284  
111000554085   111000561140   111000560385   111000958768   111001384245  
111001891226   465050151   464999903   464951334   464396654   464337880  
464280833   463963868   462272600   461132698   458964368   111001384559  
111000473669   111000568888 111000591985   111001333676   111001871954  
111000926909   111001790606   111001842165   111000601213   465050219  
464999911   464951094   464396662   464337898   464280643   463963892  
462272444   461132482   458964418   111001744560   111001884239   111001415835
111001324979   111000579239   111000896523   111000495854   111000952098  
111001814973   111000886353   465049997   464999929   464951102   464396688  
464337922   464280650   463963728   462272451   461132201   458964210  
111001414452   111000501098   111001813635 111001755922   111000970627  
111001832030   111001370352   111001360890   111000248737   111001725547  
465050003   464999937   464951136   464396498   464337708   464280668  
463962258   462272485   461130130   458964244   111000860850   111001745437  
111001370295 111001402101   111000919002   111001420493   111000971156  
111000472680   111001765642   111000892620   465050045   464999721   464951151  
464396514   464337724   464280676   463961763   462272352   461129231  
458964277   111000899751   111000520921   111000539314 111000877218  
111000600458   111001376077   111001861627   111001416050   111001407061  
111001327185   465050052   464999739   464951193   464396563   464337757  
464280684   463961706   462272402   461128977   458964038   111000535152  
111001402640   111001306126 111001362027   111000483648   111001315610  
111001888019   111000875733   111000498778   111000873708   465050086  
464999762   464951029   464396357   464337765   464280692   463961193  
462272196   461128860   458964087   111000549056   111001832850   111001306621
111000533138   111001390893   111001805816   111000885105   111000899795  
111000950669   111001756226   465049880   464999796   464951037   464396381  
464337575   464280452   463961011   462272303   461128167   458964103  
111000553893   111000855056   111000489903 111000914759   111000524431  
111001760401   111001291365   111001400637   111001331371   111001786926  
465049906   464999804   464951052   464396415   464337625   464280478  
463961045   462272006   461128027   458964129   111001803555   111001806345  
111000854842 111000275647   111000262430   111000487620   111000555176  
111001742434   111000556010   111000944639   465049963   464999812   464951060  
464396449   464337633   464280486   463960906   462272089   461128076  
458964137   111001765260   111000581399   111000465479 111001358303  
111000966363   111001415015   111000591019   111001321527   111001803544  
111000952818   465049799   464999820   464950914   464396456   464337674  
464280502   463960914   462271974   461127979   458964178   111001782472  
111000934559   111001822275 111001417185   111001787837   111001735447  
111000550890   111001756811   111001854685   111000494123   465049807  
464999838   464950955   464396233   464337419   464280510   463960674  
462271636   461127821   458963907   111000874978   111001778680   111000459034
111000956834   111000944101   111001895095   111000918034   111000527805  
111000893632   111000924345   465049815   464999614   464950971   464396282  
464337476   464280551   463960252   462271479   461127631   458963915  
111001776071   111000963988   111001830791 111001727066   111001823647  
111001815817   111001397317   111001413721   111001366335   111001808370  
465049831   464999622   464950732   464396308   464337484   464280312  
463960187   462271511   461127557   458963998   111001398958   111001823513  
111001415497 111001897974   111000515970   111001776992   111001320166  
111001879132   111001413631   111001743424   465049849   464999663   464950765  
464396316   464337500   464280395   463959882   462271370   461127219  
458964004   111001823771   111001367369   111001754190 111001874418  
111001845539   111001864451   111000555008   111001746629   111001322517  
111000955169   465049864   464999689   464950799   464396332   464337518  
464280437   463959692   462271255   461126914   458964020   111000875159  
111000865204   111000558180 111001360979   111000235070   111001372781  
111001409355   111000880234   111000597666   111001761323   465049658  
464999705   464950815   464396118   464337526   464280205   463959585  
462271065   461126922   458963808   111001301705   111001876779   111001748227
111001735324   111000277021   111001857655   111000966688   111001309792  
111001325958   111001779142   465049666   464999713   464950823   464396126  
464337278   464280247   463959403   462270810   461126666   458963824  
111001398723   111001769770   111001390477 111001305956   111001767015  
111001862853   111001376583   111000870581   111001372703   111000491018  
465049682   464999507   464950591   464396142   464337302   464280254  
463958884   462270695   461126088   458963873   111001337412   111001302515  
111001406767

 

SCH-A-16



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000503797   111000964394   111000491681   111000577574   111001355636  
111001808628   111000603866   465049724   464999523   464950633   464396159  
464337310   464280296   463958892   462270703   461125916   458963659  
111000524688   111001335230   111000506723 111001396552   111001340528  
111001881090   111001742186   111001810092   111001349897   111000892798  
465049757   464999556   464950666   464396167   464337344   464280304  
463958645   462270711   461125650   458963667   111000258547   111001868219  
111001351801 111001778523   111000485167   111001335588   111000940994  
111001342733   111001810609   111000865282   465049567   464999580   464950674  
464396191   464337351   464280106   463958751   462270745   461124802  
458963717   111001351957   111001403944   111001374772 111000562646  
111001871875   111000892383   111000458000   111000937653   111001335577  
111001323204   465049575   464999408   464950682   464396209   464337377  
464280122   463958538   462270513   461124380   458963501   111001382300  
111000974553   111001758161 111000555525   111000922219   111000923962  
111000500592   111001781831   111000914489   111000910834   465049591  
464999416   464950468   464395979   464337393   464280148   463958074  
462270521   461124448   458963519   111000888973   111001393863   111000466526
111000882179   111000494707   111001373311   111001365705   111001342092  
111000526567   111001860165   465049609   464999440   464950500   464395995  
464337401   464280155   463957258   462270372   461124471   458963394  
111000529313   111000921195   111000900732 111001307059   111001830409  
111000541430   111000979929   111000545467   111001811611   111001742063  
465049617   464999457   464950518   464396001   464337195   464279959  
463956144   462270257   461124356   458963402   111001319917   111000533969  
111000589768 111001752929   111001847878   111000929654   111000506565  
111001820217   111001403337   111000596508   465049633   464999465   464950534  
464396019   464337203   464280064   463955906   462270265   461124075  
458963436   111001827528   111000258569   111000567832 111000515509  
111000565188   111000462869   111001750983   111000914142   111001829249  
111001373186   465049443   464999473   464950559   464396027   464337229  
464279819   463955773   462270182   461123689   458963477   111000861323  
111001819721   111000939846 111001348470   111001369271   111001320672  
111001839015   111000863943   111000529289   111000929317   465049450  
464999291   464950344   464396035   464337237   464279835   463955575  
462270125   461123119   458963279   111001734895   111001293749   111001387372
111001739508   111000483558   111001725749   111000982574   111001336141  
111000981797   111000870031   465049484   464999317   464950369   464395896  
464337252   464279868   463955161   462270133   461121493   458963303  
111000928978   111000529043   111001773832 111001338446   111001300119  
111001879356   111000955383   111000492200   111000551015   111000510762  
465049518   464999333   464950385   464395912   464337260   464279884  
463954594   462269838   461120479   458963329   111001878467   111001358448  
111000462566 111000846786   111001394617   111001832412   111000969737  
111001738406   111001770604   111000883901   465049328   464999341   464950427  
464395938   464337039   464279710   463952689   462269846   461119901  
458963345   111001733322   111000871582   111001773090 111000965249  
111000495821   111001327411   111001754954   111001778095   111000904635  
111001822950   465049369   464999168   464950450   464395946   464337062  
464279728   463952507   462269663   461119646   458963378   111000527074  
111001886523   111001857879 111001747675   111001334149   111001355276  
111000598870   111000947452   111000588587   111000485516   465049393  
464999176   464950229   464395953   464337070   464279736   463952291  
462269580   461119539   458963386   111001862101   111001318545   111001308274
111000917404   111001746427   111001295763   111001345860   111000505238  
111000498857   111000850534   465049401   464999184   464950286   464395961  
464337096   464279744   463951665   462269390   461119430   458963121  
111000871302   111001864776   111000973855 111001880022   111000896882  
111000547762   111001387732   111000479979   111000265893   111000864933  
465049203   464999200   464950294   464395748   464337112   464279769  
463950808   462269432   461119471   458963139   111000982585   111000273285  
111001403292 111000855450   111001844112   111001293424   111001868130  
111000579015   111001782966   111000930847   465049229   464999259   464950070  
464395755   464337138   464279777   463950568   462269259   461119414  
458963154   111001747192   111000486438   111000262452 111000979626  
111000953897   111000569687   111000576876   111001410504   111001342227  
111001394303   465049237   464999051   464950096   464395656   464337146  
464279629   463950014   462269143   461119018   458963220   111000872011  
111000276323   111001815491 111000941142   111001769680   111001894960  
111001728573   111001755113   111000491030   111001749813   465049245  
464999085   464950120   464395680   464336841   464279645   463950022  
462269176   461119034   458963253   111001416397   111001748609   111001877635
111000934155   111001312538   111001302795   111001808190   111001722757  
111001298991   111000597217   465049260   464999093   464950153   464395698  
464336858   464279652   463949719   462268996   461119059   458963030  
111001736347   111000872459   111000274815 111001309758   111001886332  
111001298889   111001813949   111000264421   111000544275   111000928608  
465049294   464999101   464950179   464395706   464336882   464279660  
463949339   462268905   461118986   458963048   111000981810   111000471049  
111000922646 111000474053   111001842402   111000587193   111001897727  
111000958599   111000867914   111001835729   465049120   464999127   464950203  
464395714   464336890   464279447   463949347   462268954   461118812  
458963105   111000957026   111000516476   111000921106 111001831837  
111000922444   111000899661   111000966699   111001372477   111001315339  
111001385987   465049153   464998939   464949973   464395730   464336908  
464279470   463949156   462268988   461118390   458963113   111001886073  
111000911790   111001394785 111000579677   111000540237   111000955743  
111001295415   111001723725   111001395001   111000885273   465049161  
464998954   464949999   464395367   464336916   464279512   463949065  
462268798   461118226   458962743   111001312358   111000888096   111001853033
111001412595   111000533734   111001868972   111000246320   111001810890  
111000909371   111000554647   465049179   464998962   464950054   464395466  
464336940   464279538   463948810   462268814   461118150   458962750  
111000871177   111001323271   111000849105 111000505711   111001764955  
111000861952   111000912195   111000590535   111001858847   111001767442  
465049005   464998988   464949874   464395474   464336965   464279546  
463948570   462268632   461117764   458962776   111001415284   111000897333  
111001783675 111001752985   111000508691   111000953336   111001374738  
111000534432   111001310008   111001320414   465049088   464998996   464949882  
464395482   464337005   464279355   463948489   462268335   461117590  
458962784   111001831039   111001337917   111001356659 111000486449  
111000943593   111000909775   111001333160   111000849958   111001403876  
111000970672   465048973   464999010   464949890   464395490   464336742  
464279363   463948331   462268384   461117368   458962800   111000851478  
111000585854   111000515846 111000260809   111001873596   111001364085  
111001873787   111000969726   111000904196   111001340416   465048809  
464999028   464949908   464395508   464336759   464279371   463948349  
462268392   461117392   458962834   111001797984   111001372129   111000498756
111001342801   111000544501   111000958577   111000963865   111000888546  
111001785925   111001876511   465048817   464998822   464949734   464395516  
464336767   464279389   463948364   462268236   461117269   458962578  
111000593268   111000556380   111000518827 111000482737   111000475694  
111000271632   111001763842   111001340584   111001809023   111001874508  
465048825   464998863   464949742   464395581   464336783   464279397  
463948059   462268251   461117145   458962651   111001775441   111001823962  
111000933963 111000976814   111001298957   111001736291   111001819765  
111000536917   111000522899   111000884395   465048841   464998889   464949767  
464395326   464336791   464279413   463948083   462268293   461116261  
458962693   111001839082   111001787635   111001849960 111000971112  
111000976689   111000975857   111001370082   111000592289   111000907920  
111000904826   465048866   464998905   464949775   464395201   464336817  
464279421   463948000   462268020   461115453   458962735   111001405283  
111001789750   111000903162 111000846607   111001864192   111001779939  
111000535714   111001871752   111001750185   111000892675   465048650  
464998921   464949825   464395052   464336825   464279249   463947531  
462268038   461113540   458962479   111000523373   111001330965   111001291983
111000945708   111001813567   111001881933   111000984745   111000514249  
111000598140   111001860840   465048676   464998715   464949833   464395094  
464336601   464279264   463947176   462268087   461111627   458962487  
111000556201   111001791764   111001386641 111001758778   111000551240  
111001338503   111001876454   111000603462   111001855877   111001851761  
465048684   464998731   464949684   464394907   464336627   464279280  
463947275   462267907   461111338   458962511   111000877139   111000257759  
111001726638 111000905850   111000878039   111001309983   111000480599  
111000256141   111000851052   111001871864   465048692   464998756   464949726  
464394972   464336635   464279298   463946970   462267931   461111213  
458962529   111001368292   111000913927   111001896658 111000867734  
111000893351   111000907111   111001381747   111001342744   111001307802  
111000916470   465048536   464998814   464949494   464394790   464336643  
464279306   463946798   462267808   461111254   458962545   111001831466  
111001870874   111001861155 111000548099   111000938160   111001331225  
111000859207   111000978388   111000504406   111001854427   465048551  
464998608   464949502   464394816   464336676   464279322   463946830  
462267691   461111023   458962552   111001361228   111001312426   111000492165
111001747484   111000869242   111000526860   111001739058   111000538403  
111000518580   111001299183   465048569   464998616   464949544   464394717  
464336692   464279132   463946723   462267774   461110587   458962347  
111001804365   111000458886   111000971774 111000524824   111000498734  
111000944707   111000563434   111001380500   111000576865   111001359977  
465048577   464998624   464949551   464394477   464336460   464279181  
463946046   462267782   461109647   458962362   111000944741   111001406385  
111000847743 111000515239   111001290724   111001336275   111000473120  
111001352936   111000563120   111000604812   465048593   464998632   464949593  
464394485   464336502   464279215   463945923   462267451   461108383  
458962404   111001844673   111000864753   111001388294 111000963405  
111001812375   111001791236   111000969850   111001748654   111000968556  
111001751782   465048619   464998665   464949387   464394501   464336528  
464279231   463945782   462267535   461108185   458962453   111001328298  
111000476976   111001356840 111000525308   111000563489   111001355883  
111001828912   111000570050   111001301873   111001414508   465048627  
464998673   464949411   464394527   464336536   464279017   463945550  
462267311   461107054   458962180   111001861223   111000254206   111000868689
111000494864   111001338569   111000521067   111000533295   111000912263  
111000267570   111000972821   465048411   464998681   464949478   464394535  
464336577   464279025   463945352   462267162   461106981   458962222  
111000569339   111001317296   111000545805 111001884071   111000597576  
111000956597   111001879604   111001778073   111000545007   111000984251  
465048445   464998533   464949254   464394550   464336585   464279108  
463944835   462267188   461106791   458962248   111000467561   111000912870  
111000602753 111001768027   111001389936   111000856417   111000984790  
111000465772   111000848485   111001775250   465048486   464998541   464949262  
464394584   464336320   464279116   463944629   462267097   461106437  
458962255   111001800653   111001328164   111001347198 111001781022  
111001402741   111000940310   111001344285   111000493043   111000280508  
111001768623   465048304   464998558   464949296   464394402   464336338  
464278928   463944371   462267105   461106452   458962263   111001410807  
111001331203   111000920521 111001421214   111001856700   111000271698  
111000934919   111000489666   111001779984   111000960604   465048312  
464998566   464949304   464394410   464336353   464278936   463944306  
462266990   461106254   458962305   111001887186   111000971134   111001749015
111000532171   111000855988   111001419086   111001961572   111000599185  
111001292287   111001776633   465048320   464998582   464949130   464394295  
464336361   464278944   463943977   462266834   461106072   458962040  
111001753087   111000909652   111000546693 111001297237   111001866509  
111000465086   111001378596   111000481321   111000882944   111000853065  
465048353   464998590   464949171   464394303   464336387   464278951  
463943555   462266859   461105967   458961950   111000491692   111001742614  
111001404226 111001826145   111001359236   111000278617   111001741859  
111000944976   111000890538   111001876465   465048361   464998376   464949197  
464394162   464336395   464278985   463943415   462266883   461105702  
458962024   111000525241   111001372758   111000475795 111000557235  
111001374143   111001347682   111001388070   111000464748   111001823197  
111001392446   465048403   464998392   464949205   464394188   464336411  
464278803   463943423   462266909   461105777   458961752   111000923748  
111001400132   111000253272 111001865979   111001853123   111000960255  
111000892642   111000533879   111000577350   111001861289   465048205  
464998434   464949239   464394204   464336429   464278837   463943035  
462266917   461105397   458961794   111001844909   111000262294   111001856722
111000514621   111000956801   111001827696   111001300669   111001815109  
111001330022   111000876756   465048221   464998475   464948991   464394261  
464336437   464278845   463942508   462266727   461105116   458961877  
111000468607   111001752154   111001393896 111000251405   111000877038  
111000894408   111000871199   111000916616   111000565706   111001856171  
465048239   464998483   464949023   464394055   464336445   464278852  
463942359   462266776   461104713   458961554   111001293547   111001317476  
111001371937 111000905221   111001816931   111000514845   111001787882  
111000583436   111000933985   111001786184   465048247   464998244   464949031  
464394063   464336197   464278878   463942243   462266784   461104499  
458961661   111000567405   111000573435   111000945203 111000511291  
111000898604   111000555514   111000478147   111000578182   111001748621  
111000914636   465048254   464998285   464949064   464394089   464336213  
464278886   463942276   462266800   461104010   458961356   111000866823  
111001798480   111000594517 111001351148   111001370138   111001812184  
111001846709   111001786993   111001889650   111001724603   465048262  
464998293   464948900   464394097   464336239   464278894   463942292  
462266511   461103921   458961380   111000556065   111001829531   111001377416
111001770738   111001792642   111001292210   111001366650   111001321628  
111000587979   111000983418   465048270   464998368   464948942   464394154  
464336247   464278712   463941831   462266560   461103939   458961398  
111001886837   111001300940   111001312864 111001732950   111001357065  
111000940387   111000272228   111001400200   111000593448   111001370217  
465048288   464998103   464948967   464393958   464336270   464278720  
463940676   462266420   461103780   458961406   111001393605   111001812511  
111001361543 111000954977   111000852389   111001809528   111001312842  
111001301637   111000572524   111000553152   465048296   464998152   464948975  
464394030   464336296   464278746   463940205   462266305   461103798  
458961414   111000923883   111000529391   111000925739 111000860401  
111001351913   111000453421   111000986006   111000927618   111001745224  
111000873281   465048098   464998186   464948835   464393883   464336304  
464278753   463939884   462266198   461103822   458961422   111001813972  
111001335735   111001420820 111000900833   111000546738   111000529267  
111001311010   111000964215   111000561454   111000565436   465048130  
464998210   464948686   464393891   464336312   464278761   463939637  
462265943   461103475   458961497   111000951592   111001843289   111000521753
111001308757   111000884238   111001357537   111001414430   111001386551  
111001825649   111000569564   465048155   464998236   464948702   464393685  
464336072   464278787   463939314   462266016   461103020   458961505  
111000940174   111001785116   111001796152 111000968736   111001323901  
111001348481   111000547155   111000602113   111001347468   111001358730  
465048163   464997972   464948744   464393750   464336080   464278589  
463938779   462266024   461102725   458961240   111001815211   111000535556  
111000463916 111000593820   111001395832   111001893925   111000524767  
111001340573   111001831859   111000892451   465048171   464998012   464948751  
464393594   464336098   464278613   463938787   462266032   461102683  
458961265   111001413170   111000892248   111001418232 111000462803  
111000865451   111001769725   111001728450   111001873585   111001291567  
111001309534   465048189   464998020   464948579   464393610   464336106  
464278621   463938506   462265869   461102550   458961299   111001300287  
111001724175   111000981078 111001292434   111001375290   111001399320  
111000949397   111000904512   111001830498   111001327602   465047991  
464998038   464948595   464393628   464336114   464278639   463938233  
462265885   461102444   458961315   111001880314   111001347299   111000554041
111001865261   111001878760   111000895128   111001373333   111000464568  
111001774215   111001866666   465048007   464998046   464948652   464393636  
464336130   464278654   463937532   462265919   461102196   458961331  
111000509704   111001300984   111000269101 111000578687   111000575538  
111001414621   111000917268   111000852941   111001321718   111000554906  
465048015   464998095   464948496   464393644   464336155   464278548  
463936922   462265646   461102071   458961091   111001788243   111000554131  
111000526590

 

SCH-A-17



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000980673   111001860301   111001327893   111000501717   111000491445  
111000985858   111000901700   465048023   464997873   464948504   464393669  
464336189   464278563   463935460   462265653   461101701   458961109  
111000858475   111001358774   111001776420 111001389161   111001391254  
111000848283   111000966756   111001861919   111000903320   111001734952  
465048056   464997899   464948512   464393461   464335918   464278316  
463935387   462265687   461101644   458961133   111001895141   111001778387  
111001748676 111001881416   111001758891   111001794318   111001838193  
111001767396   111000538177   111000459045   465048064   464997923   464948264  
464393487   464335926   464278332   463935064   462265265   461101420  
458960960   111001806187   111000577417   111000928877 111000926178  
111000852154   111000845145   111000844953   111000539112   111001299756  
111000899122   465048072   464997949   464948322   464393495   464335959  
464278399   463934943   462265364   461101446   458961059   111000501582  
111001825122   111000558371 111001788962   111001343431   111000886678  
111000553534   111001384986   111001296326   111001357717   465047900  
464997956   464948389   464393503   464335983   464278431   463934612  
462265042   461101222   458961075   111000564884   111000879311   111001347266
111000866676   111000956564   111000474390   111000924378   111001861324  
111000973934   111001406655   465047918   464997964   464948157   464393560  
464335991   464278456   463934620   462265117   461101248   458960820  
111001882620   111000865305   111001758497 111000866542   111001747978  
111001319793   111000969434   111000503405   111001365233   111000498408  
465047926   464997790   464948215   464393354   464336015   464278209  
463934505   462264904   461101073   458960671   111001362892   111001740319  
111000247219 111000526691   111001295684   111000511662   111001816740  
111001728382   111001361149   111000473917   465047959   464997808   464948223  
464393412   464336023   464278217   463934224   462264920   461101131  
458960689   111000942109   111001771032   111001742805 111000499588  
111000488991   111000480937   111000544488   111000514913   111000506464  
111000891438   465047983   464997816   464948009   464393420   464336049  
464278225   463934141   462264649   461100984   458960705   111001748553  
111001872630   111000507050 111000575583   111000933468   111001349808  
111001313821   111001719966   111001341978   111000521258   465047777  
464997832   464948058   464393438   464336064   464278258   463933952  
462264664   461100869   458960721   111001874609   111000598566   111000985926
111001415554   111001877624   111001896906   111001323181   111000556841  
111001783743   111000461600   465047801   464997840   464948116   464393446  
464335793   464278266   463933895   462264672   461100752   458960747  
111001782236   111001357661   111001828710 111001369877   111000928451  
111001841894   111000530203   111000982013   111000964451   111000533352  
465047835   464997857   464948132   464393222   464335801   464278274  
463933937   462264391   461100828   458960788   111001304999   111000462465  
111000493212 111000898323   111000585315   111001801924   111001335948  
111001344151   111000855270   111001732376   465047884   464997659   464948140  
464393230   464335819   464278282   463933317   462264441   461100513  
458960564   111001743154   111000525016   111000899188 111000556896  
111001419042   111000855573   111000469574   111001369541   111001398969  
111001874766   465047660   464997667   464947886   464393248   464335835  
464278290   463933143   462264458   461100331   458960614   111001872326  
111000592324   111000883765 111001363129   111000250550   111000483198  
111001323259   111000876992   111000564637   111001835482   465047728  
464997675   464947902   464393255   464335850   464278084   463932905  
462264276   461100380   458960655   111001743941   111001826774   111001875598
111001398790   111000986185   111000601099   111000904488   111000961391  
111000580130   111000953202   465047744   464997683   464947969   464393305  
464335868   464278100   463932822   462264292   461099988   458960663  
111000262474   111001751658   111001416319 111000514025   111001414137  
111001378181   111001379654   111000548943   111000914782   111000238747  
465047769   464997709   464947779   464393313   464335876   464278118  
463932350   462264334   461097073   458960358   111001859073   111001785105  
111001381545 111001787039   111000542666   111000525937   111001732972  
111001399500   111001878579   111000860344   465047603   464997717   464947787  
464393099   464335900   464278126   463932327   462264219   461096562  
458960374   111000896107   111001799919   111000913972 111000471724  
111001838856   111001418849   111001814658   111001865575   111001867779  
111000518726   465047629   464997527   464947795   464393107   464335678  
464278175   463932103   462264029   461095960   458960382   111001746326  
111001792169   111001319265 111000498688   111000853515   111001332327  
111000912634   111000977017   111001357942   111001763932   465047637  
464997535   464947811   464393131   464335686   464277946   463932152  
462264037   461095747   458960390   111001829564   111001357694   111001369192
111001807021   111001307857   111000476336   111000276143   111000901845  
111001337995   111001847294   465047454   464997543   464947837   464393149  
464335694   464277961   463932160   462264094   461095762   458960473  
111000849914   111001781527   111001410706 111001311076   111001878973  
111001861188   111001359067   111000261518   111000528525   111000547841  
465047512   464997550   464947852   464393164   464335702   464277987  
463932004   462263922   461095820   458960499   111001808044   111000964967  
111001314530 111000528378   111001377720   111001837507   111000935190  
111000587812   111000870817   111000950287   465047363   464997568   464947860  
464392992   464335710   464278001   463931881   462263989   461086860  
458960226   111001292322   111001385842   111001328928 111001360878  
111001744706   111001893992   111000952076   111000551295   111000584606  
111000528514   465047371   464997576   464947878   464393065   464335728  
464278019   463931139   462264011   461085979   458960275   111000913062  
111000517107   111000277357 111000585461   111000985937   111001808640  
111000483659   111000551879   111001755168   111001753942   465047389  
464997600   464947688   464393081   464335736   464278043   463930578  
462263864   461063992   458960309   111000566178   111000920048   111001296461
111000940882   111001299868   111000474165   111001315823   111000867712  
111000882607   111001415341   465047397   464997402   464947696   464392901  
464335751   464277854   463930289   462263682   461041642   458960341  
111000582895   111000482715   111001327129 111001725941   111000951435  
111000488171   111000574683   111000891168   111001414520   111001763819  
465047405   464997444   464947712   464392919   464335769   464277862  
463929968   462263724   460991946   458960085   111001293075   111000480364  
111001771975 111000858981   111001328838   111001327534   111000958230  
111001895837   111001318613   111000492985   465047413   464997451   464947720  
464392927   464335777   464277870   463930032   462263773   460956758  
458960093   111001855103   111000935796   111001758789 111000517264  
111000884643   111000932513   111000935448   111000278572   111001857150  
111000592379   465047421   464997485   464947530   464392943   464335512  
464277896   463929778   462263591   460952187   458960150   111000929722  
111001354882   111001336927 111001308689   111001761985   111000898761  
111000580286   111001863113   111001887782   111000526826   465047215  
464997493   464947563   464392950   464335520   464277904   463929570  
462263633   460949167   458960176   111001721093   111000484414   111000275344
111000585528   111000505463   111000917628   111000892271   111001877792  
111000454646   111001728922   465047231   464997501   464947613   464392802  
464335553   464277912   463929257   462263468   460922842   458960184  
111000888063   111000937046   111000960693 111000554939   111000578160  
111000562950   111000259290   111000523687   111000458909   111000569935  
465047249   464997519   464947647   464392810   464335603   464277771  
463929083   462263534   460918816   458960192   111000941096   111000593549  
111001758464 111000932041   111000604711   111000487259   111000933996  
111000524756   111001806334   111001300603   465047280   464997261   464947415  
464392828   464335611   464277797   463929026   462263542   460913718  
458960200   111000579868   111000251427   111000884654 111000598825  
111001376640   111001820510   111000560778   111000933761   111001891473  
111001862156   465047298   464997287   464947431   464392844   464335629  
464277813   463928671   462263377   460912512   458959962   111000523249  
111000863112   111001729990 111000485640   111001789277   111000527579  
111000523856   111001824581   111000901946   111000556122   465047306  
464997295   464947449   464392851   464335645   464277607   463928200  
462263393   460912363   458959970   111000542554   111000569968   111001352295
111000546772   111000592818   111000562141   111000521494   111001295819  
111000548831   111000891304   465047322   464997303   464947480   464392869  
464335348   464277623   463927889   462263435   460888753   458959764  
111000562006   111001772594   111001355120 111001400020   111000872268  
111001846507   111000575897   111001359416   111001774507   111000872347  
465047108   464997311   464947282   464392885   464335355   464277649  
463927723   462263450   460865884   458959772   111000865068   111001325420  
111000499577 111000882786   111000892350   111000514687   111000521809  
111000944268   111000902958   111001734907   465047124   464997337   464947340  
464392703   464335363   464277664   463927459   462263161   460859028  
458959822   111000238095   111001803960   111001882147 111001729923  
111001348616   111000904422   111000844885   111000567809   111001361554  
111001893352   465047132   464997345   464947365   464392745   464335371  
464277672   463927228   462263203   460835986   458959848   111001750051  
111000514036   111000251416 111000583144   111001725660   111000877320  
111000955484   111001418210   111000940635   111001313753   465047173  
464997154   464947381   464392497   464335389   464277714   463926881  
462263237   460832660   458959863   111001794419   111001833930   111001880695
111001347031   111001344139   111001342621   111001389600   111001298384  
111000970807   111000983351   465047207   464997188   464947225   464392513  
464335405   464277508   463926097   462263047   460825128   458959913  
111000980550   111000846337   111000543252 111001306801   111001823557  
111000520134   111001356446   111000933299   111000855810   111000949702  
465047025   464997204   464947241   464392539   464335413   464277516  
463925487   462263096   460794712   458959632   111001373715   111000924244  
111001847272 111001349954   111001378271   111000863437   111001315238  
111001401436   111000874181   111000603675   465047033   464997220   464946995  
464392570   464335421   464277532   463925404   462263104   460783962  
458959699   111001409007   111000862582   111000871739 111001414227  
111001771627   111000931893   111001864956   111001302649   111000526501  
111001318747   465047066   464997246   464947027   464392356   464335454  
464277565   463925370   462262916   460783285   458959715   111000902105  
111000906569   111001308083 111001363488   111001292366   111001882709  
111000943458   111001395786   111001353768   111001828585   465046860  
464997253   464947134   464392406   464335462   464277581   463925040  
462262809   460783079   458959533   111001374244   111000945483   111001376897
111001723321   111000886588   111001404620   111000942851   111001848509  
111001864800   111000960020   465046878   464997030   464946938   464392455  
464335140   464277409   463924860   462262817   460782766   458959558  
111001313102   111001336365   111000574829 111001884835   111000528064  
111000462825   111000528558   111000259278   111001406947   111000860782  
465046902   464997048   464946946   464392471   464335157   464277433  
463924936   462262882   460782774   458959566   111001884554   111001394550  
111001772044 111000862706   111000534140   111001394190   111001358055  
111001339896   111001756710   111000476606   465046928   464997055   464946961  
464392232   464335199   464277458   463924779   462262890   460782584  
458959335   111000519053   111000577945   111001883766 111001354859  
111000472994   111001421911   111000846797   111001808550   111000576944  
111001748058   465046944   464997089   464946748   464392240   464335223  
464277466   463924530   462262601   460780919   458959350   111001376561  
111001752468   111000489116 111001867410   111001387114   111000867633  
111001392671   111000236228   111001863933   111001798132   465046753  
464997097   464946755   464392323   464335256   464277474   463924001  
462262627   460780703   458959418   111000530056   111000261361   111001297080
111000489936   111000537705   111001893071   111001344869   111000271935  
111000928473   111000529908   465046779   464997105   464946771   464392331  
464335272   464277490   463923813   462262411   460780570   458959442  
111000470587   111001786375   111000928664 111000965025   111001897479  
111001294605   111000525768   111001383750   111000844896   111001389970  
465046787   464997139   464946789   464392109   464335298   464277292  
463923797   462262429   460780158   458959244   111001330561   111001366447  
111001399836 111001724052   111000869578   111000509973   111000536760  
111000519929   111001877208   111001401177   465046795   464996933   464946797  
464392133   464335306   464277300   463922955   462262445   460779713  
458959251   111000500176   111000536704   111000974687 111000490714  
111000576629   111000959602   111001414003   111001812454   111000854178  
111000940376   465046811   464996941   464946821   464392174   464335330  
464277318   463923037   462262270   460779010   458959285   111001350316  
111000569441   111001879019 111001364636   111001819608   111001350383  
111000934818   111001391388   111000862324   111000569744   465046670  
464996958   464946615   464392182   464335017   464277326   463922658  
462262114   460778848   458959319   111000912207   111001778141   111001326162
111001895950   111001407544   111001383558   111000899425   111000604081  
111001803375   111000949410   465046688   464996974   464946623   464392190  
464335025   464277359   463922534   462261942   460778756   458959111  
111000257939   111001354590   111001396888 111000978793   111001867937  
111001350361   111001775283   111001364029   111000981595   111000476123  
465046738   464996982   464946698   464392208   464335033   464277375  
463922252   462261959   460777584   458959137   111000534667   111001871707  
111001418793 111001327938   111000529245   111000898222   111000508332  
111000864348   111001398442   111001371926   465046514   464996990   464946706  
464392216   464335041   464277185   463921916   462261967   460776412  
458959178   111000923029   111000546491   111001788232 111001323192  
111000927506   111000897513   111000464917   111000845662   111001895051  
111000263408   465046522   464997006   464946474   464391994   464335058  
464277219   463921999   462261868   460776479   458959194   111001291949  
111000501830   111001417905 111000589926   111000573097   111000491489  
111000585832   111001882989   111001758914   111000511819   465046548  
464997014   464946490   464392018   464335074   464277268   463921783  
462261876   460776370   458959004   111001409030   111001357368   111001865946
111000549540   111001872573   111000530236   111001752558   111001777487  
111001741916   111001401896   465046563   464996826   464946516   464392042  
464335082   464277276   463921528   462261926   460775851   458959020  
111001797175   111000845695   111000514856 111001782854   111001307992  
111000884171   111001372882   111000459001   111000883484   111000500996  
465046571   464996842   464946524   464392059   464335108   464277284  
463921395   462261827   460775299   458959053   111001806581   111000581456  
111001403494 111000848621   111001765338   111000945832   111001376550  
111001868488   111000936539   111001352015   465046373   464996859   464946540  
464392075   464335116   464277060   463921486   462259474   460774714  
458959079   111001801452   111001721857   111001339313 111001373142  
111000879063   111001850681   111000527120   111001880831   111000894880  
111001376886   465046381   464996867   464946557   464392083   464335124  
464277078   463920975   462258690   460774169   458959087   111000502471  
111000935606   111000270440 111001821858   111001746551   111001377944  
111001293514   111000514250   111001373591   111001882080   465046399  
464996891   464946565   464391846   464334887   464277094   463920603  
462255670   460773880   458959095   111000927067   111001858195   111000911723
111000495832   111001722982   111000924457   111001876353   111000585797  
111001878771   111001382670   465046415   464996909   464946599   464391879  
464334895   464277102   463920496   462254921   460773245   458958907  
111001814276   111001832816   111001780694 111001417590   111001726380  
111001350204   111001864710   111000540068   111000866160   111000256343  
465046423   464996925   464946342   464391903   464334911   464277136  
463920579   462252099   460705460   458958915   111001368810   111000985544  
111001310828 111000965654   111001821588   111000876723   111000909810  
111000528334   111001778602   111001378866   465046431   464996693   464946359  
464391630   464334929   464277144   463920389   462251216   460594070  
458958923   111000862436   111000533442   111000527603 111000938441  
111001731139   111000979884   111001879794   111000980235   111001838115  
111000532845   465046456   464996719   464946375   464391655   464334937  
464277169   463920421   462248592   460537889   458958949   111000968118  
111000587698   111001764168 111001847441   111001409243   111000852008  
111000891988   111000539224   111001406925   111000535781   465046464  
464996727   464946383   464391671   464334945   464276922   463920355  
462247891   460530561   458958964   111001315924   111000588464   111001399869
111000231818   111000524497   111000849701   111000859544   111001752019  
111000946451   111000949667   465046365   464996743   464946409   464391747  
464334978   464276989   463919613   462247537   460530314   458958972  
111001300760   111001321886   111001301277 111001405418   111000914456  
111000527232   111001303695   111000936236   111001897536   111000578014  
465046183   464996784   464946441   464391754   464334986   464276997  
463919399   462246752   460521883   458958790   111000854943   111001369350  
111000880278

 

SCH-A-18



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000955989   111000496675   111000535657   111000468865   111000847732  
111001757058   111001741747   465046191   464996792   464946268   464391762  
464334994   464277029   463919159   462245762   460520281   458958857  
111001881405   111001768038   111001353779 111001743659   111001801261  
111000864506   111001380634   111000264678   111000863000   111001337614  
465046217   464996800   464946326   464391523   464334655   464277045  
463919191   462245036   460511181   458958600   111001334105   111000939183  
111001784340 111000571826   111001737304   111000251595   111000596171  
111000542116   111000894598   111000248760   465046050   464996818   464946144  
464391556   464334697   464276823   463918946   462244773   460503170  
458958634   111000599163   111001831769   111001756574 111001762885  
111001403663   111000583470   111000848766   111001801294   111001873428  
111000902284   465046100   464996586   464946185   464391598   464334713  
464276831   463918458   462244807   460497142   458958659   111000580927  
111000930038   111001396642 111000556199   111000892439   111001869018  
111001338132   111000558898   111001824299   111001323451   465046134  
464996602   464946193   464391614   464334721   464276849   463918235  
462244823   460496946   458958493   111000269561   111000969681   111000582491
111001875385   111001827348   111000862515   111001729518   111001350349  
111001886196   111000500727   465045938   464996628   464946227   464391424  
464334747   464276864   463917799   462244534   460495666   458958501  
111001776419   111000589779   111001794981 111001303673   111000238769  
111000941850   111001874160   111001885342   111000491456   111000530214  
465045953   464996636   464946235   464391432   464334770   464276872  
463917328   462244476   460492085   458958527   111000952043   111001818708  
111000463882 111001759634   111000603743   111001834470   111001300007  
111001334453   111000864832   111001725536   465045961   464996651   464945989  
464391440   464334804   464276880   463917252   462244138   460487986  
458958535   111000939510   111000912522   111000977400 111001297631  
111001795690   111001889627   111001834717   111001408208   111000864922  
111000557134   465045979   464996669   464946052   464391465   464334838  
464276898   463916650   462244195   460482870   458958550   111001825425  
111000462397   111001322472 111000893081   111000549494   111000971538  
111001384740   111000874002   111001822668   111000515420   465046019  
464996461   464946060   464391481   464334853   464276773   463916692  
462244021   460482359   458958568   111001326218   111000595169   111001817527
111001774350   111000850231   111000950456   111001341530   111001728281  
111001294009   111000926291   465046027   464996487   464946078   464391499  
464334861   464276807   463916726   462244039   460481567   458958345  
111000945494   111000580398   111000882214 111000588251   111000563827  
111000525331   111001736831   111001400367   111001374895   111000483233  
465045847   464996495   464946128   464391291   464334515   464276815  
463916502   462243924   460481377   458958352   111001783798   111000973990  
111001308702 111001785273   111001878995   111000536399   111000965957  
111001327578   111000581478   111001307150   465045854   464996503   464945898  
464391309   464334531   464276591   463916288   462243783   460479074  
458958360   111000533802   111001334880   111001369079 111001389408  
111000502572   111000480634   111000943076   111000888401   111000604092  
111001377449   465045862   464996529   464945914   464391317   464334556  
464276625   463915652   462243791   460478175   458958394   111001878603  
111001841030   111000526466 111001387439   111001379621   111000551497  
111000576663   111000984284   111000588475   111000585135   465045888  
464996537   464945765   464391366   464334580   464276633   463915660  
462243809   460472129   458958410   111000581108   111000516577   111001352161
111001414812   111001887737   111000509546   111000603327   111000551284  
111001773168   111000907650   465045896   464996552   464945823   464391374  
464334598   464276666   463915587   462243825   460470669   458958428  
111000516959   111001782775   111000908796 111001837710   111000911396  
111000539640   111000534892   111000865765   111000593707   111001353522  
465045920   464996347   464945831   464391390   464334614   464276682  
463915488   462243833   460470438   458958253   111001729697   111001734817  
111001805580 111001858511   111001844167   111001730172   111001882978  
111000850006   111001412966   111000546839   465045722   464996370   464945849  
464391408   464334630   464276690   463914028   462243841   460459886  
458958279   111000983429   111001844998   111001307903 111000980145  
111001752356   111000462533   111000523317   111001380050   111001778466  
111000454859   465045730   464996388   464945641   464391200   464334648  
464276708   463913921   462243684   460454309   458958303   111000856978  
111000923085   111000849587 111000575145   111001341844   111001786094  
111000485459   111000878455   111001768162   111001754426   465045755  
464996396   464945674   464391218   464334382   464276377   463913814  
462243213   460291164   458958311   111001873181   111000500435   111000949487
111001878355   111000501223   111000866238   111000872369   111001846530  
111000558887   111001365020   465045763   464996404   464945583   464391242  
464334416   464276385   463913681   462243239   460285133   458958105  
111000593909   111001290577   111001895927 111001809078   111000474187  
111001327208   111001413967   111000966453   111000859601   111000457414  
465045789   464996412   464945625   464391259   464334440   464276435  
463913715   462243098   460261282   458958139   111001813433   111001731050  
111001861830 111000466986   111000939127   111000593640   111001307048  
111000255218   111000960851   111000480498   465045581   464996248   464945377  
464391267   464334457   464276468   463913483   462243106   460256084  
458958147   111000492301   111001853246   111000927089 111001309118  
111000968792   111000591693   111001402695   111001738327   111001804455  
111000487170   465045607   464996255   464945427   464391283   464334473  
464276492   463912428   462242959   460254345   458958188   111000533228  
111000954270   111001743525 111000489532   111001880572   111000520066  
111001344713   111001419200   111000906334   111000893621   465045615  
464996297   464945443   464391044   464334226   464276518   463912436  
462242991   460245335   458958196   111001328287   111001766755   111000276952
111000982035   111000845167   111001846912   111000570331   111000968073  
111000952683   111000238422   465045698   464996305   464945468   464391051  
464334242   464276575   463911982   462243023   460243207   458957982  
111000946327   111000849341   111000984093 111001895286   111001403067  
111000520011   111001815648   111000927775   111000898525   111001822411  
465045490   464996313   464945484   464391069   464334259   464276260  
463911768   462243049   460242811   458957834   111001779827   111000922107  
111001347783 111001885533   111001415408   111001743031   111001840073  
111000959589   111000903443   111000531114   465045524   464996321   464945252  
464391085   464334267   464276286   463911727   462242876   460239957  
458957842   111000597408   111001413181   111000912937 111000909720  
111001360137   111000493526   111001832715   111001883834   111001405160  
111000278594   465045540   464996339   464945302   464391119   464334309  
464276294   463911438   462242926   460238546   458957925   111001759544  
111000530089   111000883046 111001890630   111000865990   111001312820  
111001767576   111000934212   111001778275   111001842132   465045557  
464996107   464945328   464391135   464334317   464276302   463911297  
462242744   460235666   458957735   111000526589   111000960389   111001892294
111000881088   111001311289   111001775496   111000851029   111000514609  
111000260315   111000970290   465045565   464996115   464945120   464391143  
464334325   464276310   463910075   462242769   460232424   458957743  
111000537266   111001313663   111000884889 111000866159   111001303527  
111001364692   111000497339   111000471285   111000554692   111001374794  
465045573   464996123   464945138   464391168   464334366   464276328  
463909879   462242777   460230741   458957768   111000464322   111000597419  
111001375324 111000876206   111000461701   111001870313   111000563164  
111001294751   111001896153   111001778084   465045367   464996131   464945146  
464390897   464334051   464276336   463909895   462242686   460229081  
458957784   111000905344   111000548101   111000554377 111000600773  
111001851581   111001742377   111000856855   111001317072   111001876870  
111000570702   465045383   464996149   464945187   464390905   464334077  
464276369   463909713   462242710   460226178   458957818   111000548235  
111000850590   111001746821 111000591378   111000876138   111000974227  
111000527153   111000928406   111000961144   111001848532   465045409  
464996156   464945021   464390939   464334085   464276161   463909408  
462242595   460222862   458957610   111000526321   111000864641   111000859252
111001888356   111001869412   111000532609   111000844740   111000902172  
111001760894   111001352217   465045425   464996198   464945047   464390947  
464334127   464276179   463909259   462242496   460222573   458957628  
111000456053   111001317207   111000851445 111000981528   111001860176  
111000877274   111001866521   111001302706   111000977758   111000913882  
465045458   464996206   464945054   464390954   464334135   464276195  
463909283   462242298   460216211   458957636   111000600841   111000525803  
111001854966 111001344689   111001419648   111001737517   111000953077  
111001884701   111000536849   111001777342   465045474   464996008   464944859  
464390988   464334143   464276211   463909051   462241977   460215197  
458957685   111000858688   111001841670   111001302436 111000855102  
111000534410   111000892899   111001365053   111001896692   111000572546  
111001750253   465045276   464996016   464944909   464391010   464334176  
464276229   463908855   462242009   460213648   458957446   111001307891  
111000975071   111001328366 111000515835   111000893317   111001314204  
111001805120   111001772011   111001733940   111001350664   465045284  
464996024   464944727   464390749   464334184   464276245   463908954  
462242058   460207327   458957503   111000857496   111000519749   111001752693
111001894319   111001316767   111001303505   111000468900   111000265680  
111001356064   111000499937   465045326   464996040   464944800   464390798  
464334200   464276252   463908251   462241878   460205354   458957339  
111001332046   111000524059   111000456592 111001327400   111001855349  
111001391007   111000920194   111000963269   111001749116   111000857249  
465045102   464996057   464944826   464390806   464333897   464276096  
463908020   462241894   460200314   458957156   111000954966   111000914681  
111000562501 111001885634   111001832096   111000531013   111001376741  
111001341484   111001416735   111000481994   465045151   464996065   464944628  
464390830   464333905   464276104   463907493   462241944   460199011  
458957164   111001334835   111000579060   111001301716 111000474288  
111000531428   111000854099   111000917819   111001873394   111000913893  
111000907380   465045169   464996081   464944636   464390848   464333921  
464276112   463907360   462241795   460189749   458957271   111000901025  
111001333597   111001896603 111001842187   111000900125   111001863674  
111001722162   111000457874   111001778905   111000587722   465045003  
464995885   464944677   464390889   464333939   464275874   463906750  
462241829   460188204   458957057   111000968501   111000543948   111001305541
111001733333   111000599747   111000597442   111001385808   111001842446  
111001413787   111001313797   465045029   464995893   464944685   464390616  
464333962   464275718   463906024   462241738   460188022   458957073  
111000458774   111001855215   111001396721 111001785071   111001330437  
111000572580   111001343330   111000576966   111000602933   111001812162  
465045078   464995901   464944693   464390640   464333970   464275726  
463904771   462241571   460187321   458957099   111000594562   111000492558  
111000910542 111000961346   111000934324   111000868038   111000897670  
111000482883   111001372949   111000895791   465045086   464995927   464944701  
464390657   464333988   464275734   463904599   462241514   460187198  
458957107   111000956159   111001832232   111001838722 111001422091  
111000581119   111001760906   111000534128   111000568620   111000553556  
111001891529   465044923   464995935   464944560   464390673   464334002  
464275742   463904391   462241233   460182702   458957149   111001736819  
111000851557   111001896759 111001413338   111000944482   111001377001  
111000922590   111001359034   111000983542   111001896490   465044949  
464995943   464944586   464390681   464334010   464275775   463904102  
462241241   460179773   458956893   111001810474   111001780245   111001351395
111001820127   111000558966   111000550823   111001338907   111001738495  
111000484379   111001772055   465044980   464995950   464944594   464390707  
464334036   464275809   463904219   462241266   460179807   458956919  
111000604700   111000497788   111001879637 111000276963   111001737674  
111001815233   111000882304   111000587227   111000603349   111000581142  
465044758   464995984   464944370   464390723   464333749   464275817  
463903989   462241159   460177975   458956927   111001823085   111001373625  
111001741758 111000893531   111001373445   111000598511   111000589274  
111000887073   111000492312   111001745572   465044766   464995752   464944404  
464390491   464333756   464275627   463904060   462241092   460174717  
458956950   111000503304   111001313438   111000960569 111001732499  
111000979547   111001745549   111000896860   111000515206   111001332169  
111001725985   465044790   464995786   464944412   464390525   464333764  
464275668   463903773   462240847   460171168   458956968   111001822321  
111000960907   111000274747 111000597240   111001300209   111001379519  
111000882528   111000520167   111000481949   111001720485   465044832  
464995794   464944479   464390541   464333780   464275676   463903831  
462240870   460163801   458956984   111000492064   111001771908   111001892115
111001413080   111000900192   111001413653   111001338581   111001821443  
111000499667   111000924851   465044642   464995802   464944487   464390558  
464333806   464275486   463903864   462240516   460159858   458956745  
111000556313   111000563669   111000479496 111000456716   111001802217  
111001878164   111001826178   111001870032   111001895769   111000863415  
465044659   464995844   464944230   464390574   464333814   464275544  
463903591   462240425   460156078   458956752   111001328535   111001348010  
111001385943 111001380780   111000575910   111001309567   111001352150  
111001798749   111001790831   111001298429   465044683   464995653   464944289  
464390590   464333822   464275353   463903427   462240318   460155542  
458956802   111000977365   111001853314   111001338648 111000528503  
111001825155   111001857666   111001817639   111001769286   111000886218  
111001743480   465044691   464995661   464944347   464390392   464333830  
464275361   463903260   462240383   460152366   458956869   111001421012  
111000558999   111001892946 111001331900   111000456468   111000530315  
111001340179   111001303831   111000878365   111000482456   465044733  
464995687   464944123   464390426   464333848   464275379   463902114  
462240284   460148315   458956638   111000872101   111000473287   111001879109
111000881044   111000848744   111001328513   111001383592   111001743974  
111001308218   111000548886   465044501   464995695   464944198   464390442  
464333863   464275387   463902155   462240029   460119993   458956729  
111000574087   111000869635   111000896297 111001356615   111001312831  
111000908808   111000950614   111001381196   111001812623   111001883036  
465044550   464995711   464944206   464390475   464333590   464275403  
463901702   462240060   460118763   458956521   111001314945   111000954078  
111000932658 111000466762   111001795207   111000266311   111001393784  
111000604137   111001412247   111000850501   465044584   464995737   464944214  
464390251   464333608   464275247   463901603   462239807   460118292  
458956570   111000543915   111001839846   111000911048 111001294830  
111000909102   111001768667   111001294740   111000908695   111000889064  
111001394640   465044600   464995745   464944222   464390277   464333624  
464275254   463900670   462239849   459997714   458956588   111000561050  
111000884609   111001826213 111001346052   111000926381   111001896951  
111000535679   111001809641   111001751760   111001839149   465044394  
464995554   464943992   464390293   464333681   464275288   463899831  
462239740   459970406   458956596   111000526219   111000503540   111000534498
111001309040   111000576281   111000929586   111001293659   111001792260  
111001396798   111001751119   465044402   464995562   464944016   464390301  
464333699   464275338   463898767   462239450   459930301   458956349  
111001381501   111000970234   111001863214 111000919271   111000513967  
111001842064   111000571332   111000926752   111000862795   111001791023  
465044410   464995570   464944040   464390327   464333723   464275346  
463898577   462239427   459929766   458956414   111000466324   111000971910  
111001834784 111000869107   111001337007   111001720777   111000924356  
111000262733   111000565717   111000548190   465044444   464995588   464944073  
464390335   464333731   464275106   463898460   462239435   459929220  
458956224   111000472668   111000908583   111000898930 111000503326  
111000917561   111000864607   111001355973   111001804949   111001883733  
111001872719   465044469   464995596   464944099   464390368   464333467  
464275114   463898338   462239153   459929121   458956240   111001882923  
111000913905   111001844639 111001416487   111001310547   111000846382  
111001367729   111001380072   111000514698   111001798031   465044477  
464995604   464943901   464390376   464333483   464275130   463897819  
462239039   459929048   458956307   111001772673   111001841153   111001844022
111000274804   111000905434   111000862830   111001393740   111000568990  
111001371780   111001396619   465044485   464995612   464943919   464390160  
464333509   464275148   463897553   462238940   459928966   458956331  
111001837080   111000600908   111001871325 111001350271   111001753515  
111000941210   111000896129   111001310031   111000950861   111000557011  
465044311   464995620   464943935   464390210   464333525   464275189  
463897306   462238973   459928875   458956067   111000956025   111000936393  
111001341417

 

SCH-A-19



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000975756   111000563119   111000518276   111000454758   111001870289  
111001333070   111000477775   465044162   464995638   464943984   464390228  
464333533   464275197   463896977   462239005   459928644   458956109  
111001399049   111001760704   111001380869 111001412674   111001327422  
111001727639   111000882348   111001887377   111000479452   111000523430  
465044196   464995455   464943745   464390236   464333541   464274992  
463896985   462238742   459927836   458956117   111001333744   111000874417  
111000969759 111000911598   111000279887   111000864359   111001778736  
111001307194   111001838575   111000856484   465044238   464995471   464943851  
464390244   464333558   464275007   463896753   462238759   459927570  
458956166   111001819596   111000530001   111000931758 111000543140  
111001878401   111001348425   111001408635   111001380409   111000887613  
111001746236   465044279   464995505   464943638   464390038   464333574  
464275023   463896357   462238775   459926317   458955911   111001356187  
111001770222   111001749295 111000555851   111001741310   111000879670  
111001784520   111001290588   111001772549   111001834010   465044048  
464995331   464943661   464390046   464333319   464275064   463896266  
462238619   459926374   458955929   111000976106   111000526871   111000513495
111001791966   111000522147   111000900855   111001816773   111000470925  
111000469349   111001417006   465044071   464995349   464943679   464390079  
464333335   464275080   463896068   462238387   459926275   458955960  
111001331124   111000490130   111001407195 111001399364   111001731904  
111001830465   111001353263   111000909247   111001832120   111000871616  
465044089   464995380   464943687   464390095   464333350   464275098  
463895953   462238353   459925541   458956018   111001354455   111000911037  
111000524048 111000862166   111001322225   111001307037   111001401010  
111000559271   111001879334   111000577226   465044097   464995406   464943703  
464390103   464333376   464274844   463895219   462238361   459925558  
458955788   111001316497   111000488238   111001897299 111000488159  
111000911183   111000891775   111001337849   111000956890   111000533453  
111001734154   465044139   464995422   464943737   464389881   464333384  
464274851   463895466   462238171   459925038   458955796   111000591064  
111001297383   111001406868 111001301132   111001849162   111000472253  
111000943144   111001412977   111000528918   111000882326   465043941  
464995448   464943554   464389931   464333392   464274877   463895110  
462238130   459924262   458955820   111000927102   111001891428   111000971088
111000498509   111000863493   111000889626   111001364041   111000866485  
111001310806   111001734806   465044006   464995232   464943588   464389956  
464333426   464274927   463895136   462238148   459924239   458955879  
111000591457   111000853964   111001863652 111000602999   111000485695  
111001759926   111000878107   111000890123   111001864653   111001418568  
465044014   464995240   464943596   464389972   464333442   464274935  
463894139   462237975   459923447   458955887   111001297158   111000856394  
111000874518 111001733131   111000466616   111000534500   111000487079  
111000874989   111000939431   111000476437   465044030   464995273   464943604  
464389980   464333186   464274703   463892695   462238023   459922050  
458955598   111000955653   111001378361   111001378541 111000948756  
111000868858   111000921409   111001310525   111001389262   111000465918  
111000559035   465043842   464995281   464943406   464389741   464333202  
464274745   463892794   462237843   459921474   458955614   111000900664  
111000929700   111000846685 111001896591   111001810496   111000981012  
111000248782   111001407027   111000925234   111000868476   465043867  
464995299   464943414   464389758   464333210   464274752   463892653  
462237884   459921284   458955697   111000846674   111001405238   111001795061
111001490175   111000945292   111000853975   111000588150   111000932849  
111000884261   111001871213   465043875   464995307   464943455   464389790  
464333228   464274794   463891804   462237744   459921219   458955465  
111000234642   111001801036   111001852111 111001877152   111001341002  
111000856057   111000600267   111000604788   111001400402   111000904905  
465043891   464995323   464943471   464389808   464333236   464274604  
463891317   462237785   459921110   458955473   111001422080   111000508916  
111000858093 111001786498   111000265668   111000573413   111000573121  
111000941489   111001878298   111001889256   465043909   464995117   464943497  
464389816   464333244   464274638   463891184   462237686   459921128  
458955507   111000926976   111000575505   111000928035 111001397788  
111001384201   111001833659   111000851940   111000912757   111001349561  
111001729068   465043917   464995125   464943513   464389824   464333251  
464274661   463890525   462237694   459920930   458955283   111000940499  
111000852334   111000930027 111000457357   111000573963   111001305394  
111000891966   111001411404   111000511808   111000555817   465043701  
464995133   464943299   464389840   464333277   464274489   463890335  
462237587   459920849   458955291   111001383817   111000884698   111000593875
111000914535   111000923625   111001815299   111000596441   111001748014  
111001325037   111000887129   465043719   464995141   464943323   464389667  
464333285   464274513   463890277   462237595   459908687   458955341  
111000899201   111000565863   111001415611 111000856305   111001299273  
111001372736   111000926437   111000918236   111000564378   111001415352  
465043750   464995158   464943349   464389691   464333293   464274570  
463889642   462237413   459908471   458955358   111000856732   111000554636  
111001338075 111001338031   111001747035   111001337186   111001802824  
111000565043   111000579127   111000569418   465043768   464995166   464943356  
464389717   464333038   464274372   463889337   462237421   459908414  
458955366   111000484009   111001867443   111000548347 111000472107  
111000873821   111001383479   111001413439   111000563377   111001725671  
111000956878   465043776   464995000   464943364   464389733   464333053  
464274380   463889063   462237470   459908224   458955150   111000485392  
111000879838   111000528288 111001895219   111000538133   111001867601  
111001369259   111001312314   111001763347   111001783057   465043792  
464995018   464943380   464389485   464333061   464274422   463888792  
462237314   459907259   458955184   111000852255   111001802172   111001328782
111001862831   111000901272   111001800394   111000974351   111001754246  
111000962729   111000922376   465043800   464995026   464943240   464389519  
464333087   464274448   463888495   462237397   459907226   458955259  
111000471184   111000588622   111000532823 111000579914   111001413035  
111000866597   111000578766   111001299879   111001854281   111001325341  
465043578   464995034   464943257   464389527   464333103   464274455  
463888503   462237223   459907044   458955028   111000259481   111000850523  
111001348357 111001390118   111001846888   111000538504   111000955956  
111000587980   111000529111   111000603372   465043610   464995042   464943109  
464389543   464333111   464274240   463888404   462237249   459906913  
458955093   111000574953   111000912735   111001749475 111001383693  
111000491995   111001351496   111000901171   111000582334   111001394224  
111001292658   465043628   464995067   464943117   464389568   464333129  
464274273   463888115   462237256   459906921   458954872   111001412393  
111001737124   111001764865 111001739205   111000899504   111000868500  
111000874260   111000543791   111000953909   111000486483   465043636  
464995075   464943141   464389576   464333152   464274323   463888198  
462237173   459906863   458954906   111001809988   111001863922   111001329165
111000968411   111000923939   111000532856   111001865137   111000534320  
111001354905   111000876622   465043479   464995083   464943166   464389378  
464333178   464274349   463888206   462237181   459906434   458954948  
111001743806   111001408062   111000958498 111001762694   111001379306  
111000979761   111000956418   111000936764   111000880559   111001722713  
465043487   464994896   464943174   464389386   464332907   464274356  
463886861   462237066   459904900   458954955   111001356930   111000486337  
111000935077 111000939363   111000500200   111001342104   111000983812  
111000945685   111000596755   111000469361   465043511   464994904   464942952  
464389402   464332915   464274364   463886473   462236951   459904447  
458954997   111000507016   111001385167   111000541137 111001800585  
111000483086   111000927573   111000941434   111000928103   111000859027  
111001734974   465043529   464994920   464942986   464389428   464332949  
464274125   463886317   462236829   459904413   458955002   111000886779  
111001755775   111000586620 111001403258   111000264375   111001328849  
111001333957   111001775520   111001308409   111000954517   465043560  
464994946   464942994   464389436   464332964   464274133   463886002  
462236647   459903712   458954724   111001335229   111001386696   111000978018
111000498903   111000876026   111000926808   111000535725   111000937237  
111001785341   111000969243   465043339   464994961   464943018   464389451  
464333012   464274158   463885392   462236654   459903415   458954740  
111001880224   111001827876   111000576764 111001372455   111000537569  
111001365266   111001767712   111001737056   111001805344   111000549416  
465043347   464994979   464943059   464389469   464332642   464274166  
463885491   462236696   459903423   458954781   111000545265   111000889389  
111001400738 111000915569   111000558663   111001812386   111000262137  
111001724197   111001722049   111000903005   465043404   464994987   464942846  
464389279   464332360   464274174   463885335   462236605   459903217  
458954864   111000935965   111000594090   111000520965 111000917943  
111001387495   111001365244   111001757834   111000592953   111001406701  
111000967599   465043412   464994995   464942853   464389287   464332378  
464274190   463885251   462236415   459903225   458954609   111001786881  
111000928563   111000505968 111001762649   111001389745   111000951110  
111000941399   111000469158   111001798288   111000900956   465043438  
464994797   464942903   464389329   464332402   464274224   463884924  
462236332   459903159   458954682   111000554793   111000873304   111000844852
111000524105   111000965126   111001729002   111001772112   111000598409  
111000599994   111000473647   465043446   464994805   464942911   464389337  
464332410   464273952   463884932   462236217   459902078   458954492  
111000873203   111000465941   111000516601 111000904949   111000903016  
111001318321   111001728023   111001836731   111000848496   111000865259  
465043453   464994813   464942937   464389360   464332337   464273986  
463884957   462235854   459902094   458954542   111001896478   111001873743  
111001865092 111001855833   111001293817   111001813297   111001352093  
111000882089   111001865463   111000873641   465043255   464994839   464942945  
464389170   464332196   464274018   463884783   462235896   459901930  
458954559   111001807100   111000893902   111000562983 111001835943  
111000511246   111000585630   111001390961   111001844695   111000979783  
111001856744   465043263   464994698   464942697   464389220   464332030  
464274034   463884148   462235946   459901484   458954336   111001727167  
111001401391   111001360610 111001894083   111000916403   111001838081  
111001749914   111001315519   111001794228   111001349527   465043156  
464994706   464942705   464389238   464332055   464274042   463883744  
462235763   459901252   458954401   111000884700   111001814052   111001813499
111001861043   111000980314   111001835763   111001377955   111000943223  
111001375964   111000891494   465043222   464994714   464942762   464389246  
464332063   464274059   463883801   462235631   459901153   458954427  
111000233393   111001858870   111000594461 111000498307   111001799379  
111000496394   111001328344   111000978704   111000572287   111001816391  
465042992   464994722   464942804   464389097   464331917   464274083  
463883538   462235441   459900981   458954443   111001370464   111000943559  
111001772099 111000964169   111000590489   111000594911   111000880481  
111001327961   111000899470   111001735863   465043024   464994730   464942564  
464389105   464331990   464273879   463883256   462235482   459901005  
458954237   111000870367   111000594595   111000940130 111001404754  
111001795252   111000269594   111000540956   111001420167   111000945090  
111001354332   465043057   464994748   464942572   464389113   464331800  
464273911   463883116   462235508   459900890   458954260   111001382726  
111001803836   111001325802 111000477539   111000934830   111001307262  
111000929104   111000910643   111000453320   111000463815   465042893  
464994755   464942606   464389139   464331859   464273929   463883132  
462235524   459900429   458954278   111000545209   111001823063   111000454680
111000900035   111001398598   111000507948   111000556818   111001306193  
111001878861   111001763527   465042901   464994771   464942622   464388941  
464331891   464273937   463882720   462235409   459900460   458954062  
111001416331   111000889031   111000932546 111001292131   111000585393  
111000943212   111000513507   111000859522   111000861200   111000978254  
465042927   464994789   464942630   464388974   464331719   464273945  
463882662   462235243   459899910   458954120   111001874755   111000576045  
111001407230 111001838171   111001400277   111001894151   111000457593  
111001295369   111001420921   111001725615   465042950   464994607   464942663  
464388990   464331784   464273739   463882100   462235292   459899209  
458954195   111000254576   111001297147   111000883967 111000890763  
111000935493   111001374558   111000856888   111001309590   111000855551  
111000913107   465042976   464994615   464942689   464389022   464331628  
464273747   463882142   462235300   459898912   458953924   111001371870  
111001326511   111000899223 111001860097   111000465727   111001372691  
111000594270   111000564547   111001869704   111000481556   465042984  
464994623   464942440   464389030   464331636   464273754   463881334  
462235169   459898532   458953940   111000514148   111001886893   111000857991
111001368528   111001326780   111000570230   111000510593   111001857262  
111001825593   111000553501   465042760   464994631   464942457   464389055  
464331644   464273762   463880765   462235185   459898615   458953981  
111001769297   111000978883   111001414799 111000871997   111000581052  
111000952841   111001724467   111000574964   111001302694   111001803173  
465042778   464994672   464942465   464388818   464331446   464273770  
463880609   462234998   459898144   458954013   111001836090   111001821522  
111001312628 111001387934   111000893430   111001319591   111001783945  
111000958937   111001324968   111001356750   465042794   464994680   464942507  
464388834   464331461   464273788   463880724   462235011   459897930  
458953825   111001830892   111000959882   111000985577 111001825986  
111001397564   111000914669   111001860558   111001364850   111000508758  
111001821612   465042802   464994474   464942515   464388867   464331537  
464273796   463880500   462234832   459897856   458953734   111001893947  
111001346153   111000533497 111001836416   111000859320   111000599040  
111000917189   111000494213   111000546581   111001416847   465042810  
464994482   464942523   464388875   464331545   464273614   463879833  
462234857   459897658   458953742   111001291321   111000575752   111000481129
111000233584   111000501234   111001399117   111001408893   111001297248  
111000956902   111001762098   465042828   464994490   464942549   464388883  
464331347   464273622   463879346   462234774   459897286   458953775  
111000897029   111000918067   111000526859 111001889885   111001362982  
111000859049   111001856238   111000524352   111000968310   111000527973  
465042844   464994508   464942325   464388727   464331354   464273648  
463879361   462234626   459897302   458953486   111000568800   111000548651  
111000867509 111000905478   111001298890   111000909348   111000849734  
111000582985   111000599905   111000974317   465042885   464994516   464942358  
464388735   464331362   464273655   463879064   462234675   459897245  
458953510   111001762852   111000905175   111001732039 111001318275  
111000955800   111000571781   111001352868   111001804646   111000979233  
111001391917   465042661   464994524   464942366   464388743   464331370  
464273689   463878637   462234519   459897054   458953544   111001871909  
111001834144   111000258592 111001864664   111000239197   111000867970  
111000573200   111001333799   111001732624   111001291310   465042687  
464994540   464942382   464388792   464331404   464273697   463878421  
462234550   459896791   458953304   111001745718   111001362836   111001728797
111001872663   111000898132   111001808033   111001392008   111000578362  
111000909001   111001792574   465042695   464994565   464942408   464388578  
464331412   464273713   463878199   462234444   459896536   458953312  
111000508387   111001412225   111000599196 111001740645   111001317308  
111001840477   111000524677   111001823726   111000540697   111000902318  
465042711   464994581   464942200   464388594   464331255   464273721  
463877563   462234345   459896171   458953320   111000935954   111001321808  
111000492222 111000531888   111001765473   111000942198   111001319894  
111000900888   111000881202   111001331652   465042745   464994375   464942226  
464388636   464331271   464273507   463877571   462234352   459896189  
458953353   111000858532   111001420718   111001766957 111001370374  
111001834032   111001861111   111000521225   111000958971   111001388968  
111001895949   465042752   464994383   464942234   464388644   464331289  
464273515   463877456   462234253   459895843   458953379   111001312246  
111000845336   111000520909 111001772943   111000945753   111001780155  
111001410458   111001883890   111001893026   111000912296   465042562  
464994409   464942259   464388651   464331297   464273531   463876839  
462234063   459895462   458953015   111001849049   111001879424   111001726672
111000969704   111001789356   111001382557   111000528312   111000589432  
111000591222   111000587070   465042588   464994417   464942085   464388669  
464331313   464273549   463876672   462233958   459895249   458953049  
111001817235   111000881695   111000586743 111001800721   111000936922  
111001295651   111001306597   111000539808   111000971820   111001756563  
465042604   464994433   464942143   464388495   464331107   464273556  
463876730   462233735   459894770   458953114   111000579149   111001734176  
111001410908

 

SCH-A-20



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001833390   111001381624   111000489813   111001307789   111000523205  
111001788300   111000554074   465042612   464994441   464941954   464388529  
464331115   464273564   463876458   462233636   459894291   458952777  
111000523384   111001745392   111001779726 111001775339   111000455940  
111001330617   111001405340   111000515857   111001896849   111001796208  
465042620   464994458   464941988   464388537   464331123   464273598  
463876367   462233651   459894358   458952785   111000554366   111000902756  
111000969636 111000977185   111000567393   111001886714   111000977501  
111000514081   111000963472   111001375201   465042638   464994466   464941996  
464388552   464331149   464273390   463876193   462233669   459894135  
458952595   111000879928   111001838126   111001739272 111001792103  
111000585102   111000895061   111000543735   111001740285   111001756215  
111001416128   465042653   464994243   464942036   464388339   464331156  
464273416   463875732   462233727   459893335   458952652   111001374637  
111000880920   111001778534 111001311054   111001801430   111001365378  
111000936506   111001379609   111001769736   111001826099   465042463  
464994250   464942044   464388347   464331180   464273432   463875575  
462233511   459893012   458952660   111001856733   111000942648   111001874407
111000953561   111001832759   111000585517   111000941085   111001749059  
111000932704   111000869118   465042489   464994268   464941830   464388388  
464330968   464273440   463875518   462233529   459892485   458952355  
111000583874   111001311021   111000528109 111001723466   111000936562  
111000928169   111001747608   111001417477   111000957767   111001317421  
465042414   464994276   464941905   464388396   464330984   464273457  
463875302   462233321   459892154   458952181   111001874261   111001735593  
111000871706 111000915659   111001386427   111001733029   111000565942  
111001407959   111001398880   111001314013   465042430   464994300   464941921  
464388404   464330992   464273465   463875245   462233347   459891826  
458952066   111000853458   111000925469   111000476763 111001741949  
111000473940   111001869096   111001811453   111000975352   111000532711  
111000564390   465042232   464994326   464941939   464388248   464331016  
464273499   463875153   462233248   459891842   458951894   111000960918  
111001304933   111001393942 111001871763   111000914692   111001343655  
111001739799   111001313056   111001399432   111001411921   465042273  
464994334   464941715   464388255   464331024   464273267   463874982  
462233255   459891560   458951852   111001814197   111001751681   111001374042
111000591626   111000923007   111001896311   111001414317   111000273780  
111000868612   111000592414   465042281   464994367   464941772   464388271  
464331032   464273275   463874685   462233263   459891644   458951647  
111001390062   111001877680   111000522934 111000591772   111000589791  
111001814311   111000502864   111000247488   111001759173   111001314057  
465042125   464994136   464941780   464388289   464331040   464273309  
463874701   462233081   459891487   458951670   111001297192   111001419514  
111000887152 111001413956   111001310323   111000474042   111001320559  
111000562815   111000939880   111001722768   465042133   464994144   464941798  
464388305   464330844   464273317   463874560   462233107   459891313  
458951720   111001323619   111001738125   111000521427 111000925199  
111001744010   111000524172   111001382603   111001827685   111000967870  
111000906480   465042141   464994151   464941806   464388313   464330869  
464273325   463873893   462233123   459891230   458951555   111001339144  
111000928990   111000560206 111000599589   111000891708   111000582446  
111001390129   111001794925   111001401829   111000985713   465042158  
464994169   464941624   464388073   464330877   464273341   463873455  
462232984   459890828   458951597   111000871515   111000858565   111001734963
111001732703   111001869658   111000861097   111001760883   111000897164  
111001886309   111001833378   465042166   464994185   464941673   464388131  
464330885   464273358   463873521   462233008   459890836   458951605  
111000894532   111001373681   111000938283 111000865945   111000874631  
111000494897   111000975677   111001747013   111001719999   111000940848  
465042182   464994219   464941699   464388180   464330927   464273176  
463873323   462233057   459888673   458951613   111001389767   111001801698  
111000573288 111000966802   111000507296   111000952447   111000904141  
111000561241   111001724164   111001293266   465042208   464994227   464941707  
464388206   464330943   464273184   463873331   462232950   459888608  
458951381   111000523621   111001307734   111001812971 111001812487  
111000587249   111000967094   111001420932   111001882653   111000914737  
111001319175   465042216   464994235   464941459   464387968   464330950  
464273200   463873034   462232968   459888285   458951464   111001763112  
111000586518   111000887466 111001743064   111000958713   111001342935  
111000981922   111001770514   111000484571   111000893496   465042224  
464994029   464941517   464387984   464330794   464273226   463872515  
462232802   459887899   458951506   111000951738   111001892766   111000882405
111001368157   111000560048   111000272217   111000514070   111000953932  
111001751805   111000872257   465042034   464994037   464941541   464387992  
464330828   464273044   463872309   462232844   459887709   458951290  
111000592087   111001336994   111000521326 111001415576   111000866845  
111000966048   111001380746   111001291343   111000461790   111000476897  
465042083   464994060   464941400   464388008   464330836   464273069  
463871053   462232414   459887725   458951316   111001416522   111001779209  
111001389251 111000554018   111000593055   111001869535   111000931095  
111000547931   111000508905   111000588688   465041952   464994086   464941426  
464388024   464330646   464273085   463870063   462231929   459887774  
458951332   111001740511   111001751816   111000890853 111001354534  
111000879333   111000984981   111000978827   111001790381   111001323169  
111001838935   465041960   464994102   464941285   464388032   464330653  
464273093   463869917   462231630   459887782   458951357   111000585786  
111001344195   111001746731 111001829733   111000964888   111000846539  
111001402370   111000523755   111000244047   111000602157   465041986  
464994110   464941079   464388057   464330679   464273127   463869602  
462231473   459887576   458951183   111001306676   111000579194   111001865654
111001407285   111000958476   111001320201   111000266029   111000520864  
111001295123   111001847081   465041812   464993880   464941087   464388065  
464330695   464273135   463869354   462231507   459887410   458951258  
111001746696   111000585472   111001290498 111000964046   111001799885  
111001755191   111001751388   111000859656   111000535680   111001290892  
465041820   464993898   464941095   464387851   464330711   464272988  
463869057   462231358   459887428   458951266   111000478923   111001350877  
111000907076 111001745640   111001743907   111001877084   111000471173  
111001413912   111001799650   111001863168   465041838   464993914   464941160  
464387877   464330729   464272996   463868687   462231234   459887477  
458951092   111001765710   111000942266   111001397957 111000873720  
111000942086   111000549191   111001789255   111001857824   111000531293  
111000957914   465041853   464993930   464941038   464387893   464330570  
464273036   463868505   462231242   459887071   458951118   111001746832  
111001400648   111001850490 111000891944   111000558551   111001293929  
111000852479   111000592403   111001306823   111001387923   465041879  
464993948   464940816   464387901   464330596   464272830   463868547  
462231275   459886966   458951126   111001724995   111000542420   111000844807
111001894139   111000244520   111001832782   111000846652   111000916010  
111001421753   111001325172   465041887   464993971   464940824   464387919  
464330620   464272848   463867960   462230889   459886792   458950953  
111001861931   111001307699   111000865136 111000544815   111001789390  
111001773382   111000917583   111001344971   111000883170   111000865237  
465041895   464993989   464940873   464387737   464330398   464272913  
463867846   462230582   459886644   458950987   111001404215   111001874238  
111000563322 111000880177   111001856946   111001335601   111001347750  
111001371364   111000587968   111000967959   465041713   464994003   464940766  
464387752   464330455   464272723   463867903   462230459   459886495  
458951001   111000571871   111001870740   111000932614 111001803779  
111000590490   111000913466   111001404248   111001782124   111000974283  
111000976757   465041721   464993799   464940790   464387794   464330497  
464272731   463867762   462230210   459886271   458951076   111000592975  
111001405306   111000977343 111000854673   111001352149   111001895680  
111000883945   111000579228   111000272206   111000952166   465041762  
464993807   464940568   464387802   464330307   464272749   463867671  
462230061   459886008   458950888   111000959185   111000603305   111001889425
111001336949   111000895768   111001364681   111001778433   111001844000  
111001888693   111001872292   465041770   464993815   464940600   464387810  
464330349   464272756   463867192   462230095   459885554   458950771  
111000467460   111000906918   111001291455 111000523238   111000508365  
111000879041   111000901317   111001868286   111000903410   111001821498  
465041804   464993823   464940519   464387828   464330356   464272764  
463867044   462230152   459885505   458950813   111001788265   111000576584  
111000259829 111001369361   111001801643   111000548842   111001387990  
111001418311   111000935123   111000546671   465041598   464993831   464940527  
464387836   464330380   464272772   463866202   462230038   459884920  
458950821   111000494640   111000851962   111000551004 111001743996  
111001724490   111000571815   111001311032   111001823715   111000937473  
111000555019   465041648   464993849   464940337   464387620   464330182  
464272780   463866228   462229725   459884839   458950615   111001747563  
111000556762   111000915884 111001773719   111000861840   111001421539  
111000909843   111000525128   111001770693   111001421023   465041507  
464993872   464940410   464387638   464330208   464272798   463866103  
462229527   459884102   458950623   111001403607   111000583548   111000907469
111000893823   111001736976   111000936876   111001309411   111001772325  
111001838227   111001398026   465041515   464993666   464940436   464387711  
464330091   464272582   463865998   462229535   459883674   458950631  
111000868195   111000930993   111001363376 111000976724   111001744144  
111001788692   111000895498   111000959107   111000856765   111001340551  
465041531   464993674   464940444   464387729   464330125   464272590  
463865386   462229220   459883369   458950656   111000871122   111001414531  
111000496013 111001291893   111000495630   111000457548   111001771807  
111001752064   111001328861   111001757711   465041564   464993732   464940204  
464387489   464329960   464272616   463865071   462229139   459883286  
458950706   111001897109   111000894554   111000593190 111001402594  
111001374266   111000479205   111001750590   111000569429   111001412944  
111000526253   465041382   464993740   464940261   464387505   464330067  
464272624   463864876   462229188   459883195   458950722   111001309950  
111001416757   111000588239 111001788489   111000569250   111001874946  
111001421506   111000886140   111000885329   111000865440   465041390  
464993773   464940279   464387513   464329838   464272640   463864520  
462229196   459882981   458950557   111000858868   111001824266   111001865744
111001790774   111000848845   111000572209   111001360485   111000596935  
111000567821   111001379485   465041424   464993526   464940113   464387521  
464329887   464272699   463864181   462229089   459883013   458950573  
111000583908   111001815198   111000966868 111000456525   111000875519  
111001750376   111001798772   111000954281   111001322180   111001351205  
465041465   464993559   464940170   464387539   464329929   464272483  
463863910   462228784   459882882   458950599   111000580400   111001385572  
111000868353 111000603361   111001358617   111001412359   111001375638  
111000906277   111000571297   111001403540   465041259   464993575   464939974  
464387562   464329697   464272517   463863688   462228867   459882726  
458950441   111001343026   111000866104   111001421898 111001858397  
111000967140   111000900495   111000520033   111001303965   111001845629  
111001351328   465041317   464993583   464940014   464387570   464329705  
464272525   463863217   462228479   459882783   458950466   111000600559  
111000598005   111000849329 111001748755   111000456446   111001782056  
111001799841   111001320593   111000919934   111001302537   465041333  
464993609   464940022   464387372   464329713   464272533   463863167  
462228537   459882528   458950284   111001729035   111001876117   111000968590
111000501481   111001893880   111000880335   111001825739   111000540046  
111000551239   111001752480   465041341   464993625   464940048   464387380  
464329721   464272541   463862672   462228552   459882312   458950318  
111000891629   111001342597   111001334161 111000914513   111000955462  
111000501447   111000967296   111001852582   111000922466   111001814759  
465041358   464993633   464940055   464387422   464329754   464272558  
463862680   462228420   459882221   458950227   111000977163   111000579565  
111001869591 111001326500   111000871289   111000533273   111000560543  
111001337052   111001859387   111001324429   465041366   464993385   464939867  
464387430   464329770   464272343   463862391   462228222   459881363  
458950268   111001872854   111001812656   111000501638 111000494763  
111001838519   111000564424   111000981382   111001828361   111001297462  
111000897838   465041127   464993393   464939875   464387455   464329788  
464272368   463862144   462228255   459881298   458950052   111001341271  
111001738990   111000584235 111000467101   111001340821   111000895702  
111001310738   111000548684   111000935549   111001834234   465041135  
464993435   464939891   464387265   464329796   464272376   463862045  
462228305   459880779   458950086   111000461183   111001373052   111001776307
111000508488   111001849061   111001343497   111000879344   111000984228  
111000864966   111000931859   465041150   464993476   464939933   464387307  
464329614   464272384   463861906   462228123   459880688   458950102  
111001355557   111000947733   111000270552 111001791630   111001419839  
111001773247   111001357098   111000261989   111000957600   111001318567  
465041192   464993492   464939750   464387315   464329622   464272400  
463861674   462228164   459880613   458950136   111001294717   111001753278  
111000949858 111000900585   111001880202   111001849500   111000921308  
111000453487   111001878007   111000472264   465041234   464993237   464939768  
464387323   464329648   464272442   463861526   462228180   459880456  
458949971   111000270260   111001317397   111000527748 111001897907  
111000550991   111001766542   111000874552   111001888109   111000924187  
111001779456   465041028   464993245   464939776   464387356   464329655  
464272459   463861005   462228032   459880407   458949989   111000271979  
111000593246   111000878714 111001326230   111000566202   111001345624  
111000462779   111000879300   111001396620   111001851389   465041036  
464993278   464939784   464387117   464329499   464272475   463860536  
462228065   459880209   458950029   111000922950   111001374929   111000604687
111000853223   111001791517   111000874349   111000266108   111000944303  
111000922848   111000509311   465041044   464993310   464939792   464387133  
464329507   464272236   463860437   462228081   459880225   458950045  
111000899830   111001307587   111000524273 111001835909   111000539077  
111000544725   111001769714   111000538223   111000976061   111001298924  
465041051   464993112   464939826   464387174   464329531   464272251  
463860288   462227968   459879110   458949864   111001767598   111000922523  
111000495337 111001795678   111000260326   111000525702   111000514531  
111001798514   111000597127   111001781774   465041069   464993146   464939842  
464387182   464329580   464272285   463860353   462227869   459878674  
458949880   111000876543   111000969445   111000950513 111000876576  
111000517590   111000874439   111001889616   111001310019   111001727224  
111001790493   465041085   464993153   464939859   464387190   464329358  
464272301   463860189   462227893   459878278   458949716   111001360160  
111001401335   111000504732 111001783079   111000265309   111000536883  
111000510829   111001354062   111000971550   111001791045   465041101  
464993161   464939644   464387224   464329382   464272319   463859843  
462227745   459877692   458949724   111001780188   111000528345   111000552498
111001875015   111000554715   111000895230   111000966396   111000873371  
111000479654   111001417488   465040947   464993195   464939701   464386986  
464329226   464272103   463859595   462227604   459877403   458949583  
111000247949   111001815064   111001755281 111000570128   111000529986  
111000580376   111000489037   111000882810   111000982901   111001394516  
465040962   464993203   464939735   464387042   464329242   464272129  
463859496   462227661   459876900   458949609   111000915783   111001296629  
111000904208 111000879221   111001756462   111001414407   111000562961  
111000876611   111001739384   111000521461   465040988   464993021   464939511  
464387075   464329259   464272137   463859538   462227471   459876488  
458949633   111000894419   111001768364   111000515374 111001777667  
111000902925   111001721251   111000515059   111001376875   111000957688  
111001855125   465040830   464993039   464939545   464386895   464329325  
464272145   463859348   462227489   459875480   458949641   111000932153  
111000849644   111001794992 111001413103   111001784968   111000261754  
111000859061   111001866790   111000557662   111000950670   465040855  
464993062   464939586   464386903   464329101   464272152   463859272  
462227505   459875274   458949427   111000858813   111000900428   111000267109
111000503775   111000985027   111000892631   111000496710   111000487428  
111001878726   111000466919   465040657   464993070   464939594   464386929  
464329127   464272178   463859082   462227554   459874962   458949500  
111001817291   111001302278   111000476796 111000851591   111001406262  
111001730789   111000917088   111001882192   111000958735   111001778938  
465040665   464993088   464939610   464386937   464329135   464272186  
463859124   462227570   459874731   458949518   111000455580   111001759386  
111000914704

 

SCH-A-21



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001767037   111001385280   111001358257   111000567292   111000917213  
111000596373   111001740544   465040673   464993096   464939438   464386960  
464329168   464272012   463859173   462227422   459874384   458949526  
111000268447   111000460788   111000862931 111001751906   111001314215  
111000893104   111001781617   111001373434   111000874686   111001810902  
465040699   464992866   464939446   464386770   464329192   464272020  
463859033   462227281   459874392   458949310   111001891451   111000264511  
111001814883 111001385202   111000869916   111001880976   111000589656  
111001392637   111000267480   111000897849   465040707   464992890   464939313  
464386796   464328996   464272053   463858886   462227182   459874079  
458949369   111000534331   111000491625   111000535220 111000854998  
111001806086   111000517411   111001379744   111000268931   111000856631  
111000549988   465040715   464992908   464939388   464386838   464329010  
464272061   463858746   462227034   459873923   458949385   111001354916  
111000922882   111000933042 111001798895   111001752042   111000559451  
111000479317   111001373232   111000956788   111000591851   465040756  
464992932   464939396   464386846   464329036   464272079   463858506  
462227109   459873949   458949211   111001412315   111000511864   111000545175
111000517477   111001755359   111000962853   111000523609   111001300041  
111000965306   111001316138   465040533   464992940   464939222   464386630  
464329044   464271865   463858050   462227000   459873576   458949229  
111001418726   111000483200   111001333193 111001870661   111001415330  
111000577002   111001355568   111001374064   111001745505   111000495270  
465040558   464992965   464939248   464386648   464329077   464271873  
463857805   462227026   459873584   458949237   111000964406   111000595068  
111001843177 111001412708   111001824187   111000585450   111000875755  
111001722858   111000948824   111000573772   465040574   464992981   464939255  
464386663   464328921   464271915   463857847   462226838   459871893  
458949252   111001855945   111001367101   111000905805 111000542587  
111000936988   111000542419   111000457964   111001332945   111001397340  
111001882585   465040632   464992742   464939263   464386705   464328954  
464271949   463857870   462226853   459871612   458949294   111001372916  
111000491535   111000942581 111000970177   111001722050   111001332372  
111000861581   111000587878   111000462892   111000969300   465040426  
464992767   464939297   464386713   464328731   464271964   463857763  
462226879   459871372   458949302   111000890886   111000940545   111000476381
111000927821   111001390264   111000889525   111001317230   111001839802  
111000592201   111001330606   465040491   464992783   464939107   464386739  
464328756   464271741   463857557   462226903   459871232   458949070  
111000929496   111000484829   111000844986 111001864226   111000985623  
111001290263   111000888119   111001785701   111000940578   111001416465  
465040301   464992791   464939115   464386523   464328830   464271782  
463857391   462226713   459870382   458949120   111001868950   111001893666  
111000902509 111000524701   111001337153   111000916964   111001373300  
111000588431   111000246724   111000485853   465040368   464992817   464939149  
464386531   464328855   464271840   463857136   462226796   459870010  
458949138   111001892328   111000846461   111001392222 111000603316  
111000459708   111001332215   111001398981   111001309332   111001379205  
111001784564   465040400   464992825   464938984   464386564   464328665  
464271857   463856989   462226663   459869921   458949146   111001835785  
111000255948   111001773360 111001420875   111001828215   111000462128  
111001897367   111001290881   111001722937   111000502707   465040210  
464992643   464939008   464386606   464328681   464271642   463856260  
462226317   459869756   458949187   111000900596   111001881742   111000559248
111001861638   111000855944   111001796411   111001343464   111000274725  
111000908684   111001781819   465040251   464992650   464939065   464386622  
464328723   464271667   463856195   462226119   459869830   458948932  
111000577664   111000965913   111000935853 111001888312   111001381433  
111001835448   111000885970   111000264162   111001332989   111001882732  
465040269   464992668   464939073   464386408   464328483   464271675  
463856088   462225640   459869236   458948965   111001874452   111001402291  
111001301682 111000900710   111000952481   111000971246   111001315946  
111000546479   111000920712   111000888647   465040277   464992676   464938869  
464386432   464328533   464271683   463856096   462225236   459869194  
458949013   111001864091   111000956328   111000915424 111001833996  
111000853672   111000580017   111000893014   111001337940   111000934795  
111001892856   465040285   464992692   464938968   464386440   464328541  
464271709   463855833   462225277   459869103   458949047   111001331416  
111001315890   111001751265 111000947092   111000564839   111000472343  
111000556076   111000907706   111000498611   111000968028   465040293  
464992718   464938794   464386465   464328574   464271543   463855577  
462225038   459868451   458912847   111000958892   111001745404   111001357144
111000975004   111001353960   111000591750   111001393335   111000852558  
111000931253   111000951671   465040087   464992726   464938810   464386473  
464328384   464271550   463855668   462224817   459868055   458907185  
111000864258   111001800248   111000890392 111001387608   111001728876  
111000933053   111001729596   111001876005   111000913770   111000900877  
465040152   464992734   464938851   464386481   464328400   464271576  
463855346   462224411   459867180   458905759   111000865596   111001416409  
111001758824 111001338873   111000877421   111001298193   111001370329  
111000849284   111001847171   111000930285   465039964   464992544   464938620  
464386283   464328442   464271584   463855205   462224312   459867032  
458902376   111001788333   111001781864   111000553477 111001366122  
111001795522   111000454792   111000508297   111001822703   111000978366  
111000914568   465039972   464992551   464938646   464386291   464328327  
464271600   463854927   462224387   459866901   458891827   111001403393  
111000274792   111001338266 111000479014   111001815075   111001800574  
111000596980   111000504923   111001785183   111001844707   465039998  
464992569   464938679   464386309   464328335   464271618   463854943  
462224155   459866752   458879160   111000961548   111001300872   111001843278
111000959297   111001356020   111000961100   111001340045   111001411976  
111001398633   111001856766   465040053   464992585   464938695   464386333  
464328343   464271436   463854893   462223967   459866554   458869674  
111001332349   111001320100   111001800732 111001855675   111001780234  
111000256400   111000493065   111000862649   111000477786   111001354826  
465039857   464992593   464938703   464386390   464328152   464271444  
463854695   462223975   459866141   458861127   111001303763   111000565166  
111000981438 111001772336   111001378631   111001418243   111000561139  
111001414564   111001778589   111000924749   465039865   464992601   464938489  
464386150   464328251   464271451   463854257   462223892   459865648  
458805975   111001809472   111000862807   111001783844 111000496833  
111000547997   111001879862   111000972674   111001787781   111000877825  
111000892574   465039873   464992627   464938505   464386218   464328038  
464271519   463854026   462223702   459865689   458794153   111000527030  
111001800620   111000551262 111000881572   111000899076   111000502842  
111000950153   111001299734   111001855552   111001300658   465039923  
464992635   464938513   464386226   464328053   464271527   463853838  
462223074   459865614   111000599264   111001318073   111000858059  
111001306902 111001758813   111000570836   111001369787   111001356031  
111000960299   111000859263   111001301019   465039758   464992429   464938539  
464386242   464328061   464271303   463853606   462222217   459865036  
111000872594   111001362410   111001783495   111000876802 111001790167  
111001412719   111000587115   111000876914   111001364771   111001313887  
111000533475   465039782   464992437   464938562   464386259   464328079  
464271329   463853150   462221417   459864625   111001847070   111001726289  
111001420369   111001345613 111001385134   111001319197   111001368461  
111001826202   111000891933   111000940804   111000892956   465039832  
464992445   464938372   464386267   464328129   464271345   463853028  
462221243   459863718   111001407892   111000852716   111000457638  
111000466751 111001864260   111001733399   111001845191   111000549674  
111000487361   111001890696   111000464232   465039618   464992452   464938398  
464386036   464328137   464271352   463852756   462220963   459863551  
111000503629   111000944684   111001806705   111000535039 111001789884  
111001416533   111001851446   111000526220   111001773416   111000560240  
111001404901   465039634   464992460   464938406   464386051   464327956  
464271378   463852491   462220989   459863429   111000547302   111001876522  
111000531349   111000505430 111000958375   111000872404   111001399847  
111001750118   111000945382   111000845932   111001744076   465039642  
464992486   464938448   464386069   464327972   464271394   463852418  
462220856   459863288   111000916504   111000526983   111001883250  
111000971987 111000900686   111000597880   111001334868   111001873675  
111001362319   111000850860   111001798244   465039675   464992494   464938463  
464386085   464327980   464271147   463852236   462220609   459862793  
111001802600   111001304012   111001350709   111000854280 111000469372  
111000562444   111001338064   111001400390   111000464030   111000603406  
111001405553   465039691   464992502   464938471   464386119   464328012  
464271188   463851469   462220203   459862843   111001301581   111001762087  
111000907818   111000575000 111000961807   111001339728   111001788939  
111000246511   111001330976   111001868051   111000975396   465039709  
464992510   464938232   464386127   464327816   464271212   463851154  
462219478   459861928   111001837697   111000868847   111001404002  
111000878657 111001766126   111000981506   111001867038   111000511774  
111001332103   111001306924   111000273319   465039501   464992288   464938166  
464385939   464327881   464271220   463850826   462219510   459861811  
111001387462   111000462678   111001317218   111001390040 111000588565  
111000879210   111000945348   111001312088   111000571286   111000929878  
111000868915   465039543   464992320   464938174   464385954   464327899  
464271246   463850123   462219205   459861225   111001315700   111001841401  
111000592009   111001773236 111001777735   111001802880   111000470329  
111001889964   111000976263   111000558595   111001386539   465039568  
464992353   464938182   464385970   464327923   464270990   463850065  
462219239   459860664   111001725468   111001414485   111000272352  
111001862325 111001404147   111000980167   111000866621   111001308746  
111001331618   111000578812   111001391434   465039576   464992361   464938190  
464385988   464327683   464271006   463849877   462219247   459860318  
111000541519   111000522169   111000570511   111001402932 111000604328  
111000530708   111001336017   111000457908   111001772741   111001810711  
111001338019   465039345   464992379   464938026   464385996   464327691  
464271030   463849950   462219155   459860052   111000902868   111000885037  
111000975655   111001745875 111000910823   111000497058   111000953279  
111001291444   111000952784   111001767161   111000913916   465039402  
464992387   464938042   464386002   464327709   464271055   463849778  
462219197   459859757   111001833424   111001329020   111001889694  
111000594045 111001404428   111000557741   111001318477   111001779579  
111000979996   111001808651   111001771964   465039428   464992411   464938067  
464385830   464327717   464271071   463849513   462218355   459859377  
111001791652   111000513923   111000522439   111000549742 111000486191  
111001727831   111001845607   111001380522   111001339357   111001773663  
111000914041   465039444   464992189   464938075   464385848   464327774  
464271089   463849349   462217944   459859138   111000577912   111001404316  
111001355467   111001749565 111000548785   111001769321   111001737461  
111001783697   111000962819   111000275849   111000565177   465039469  
464992205   464938083   464385889   464327782   464271097   463848499  
462217134   459859153   111001769590   111001307521   111001873259  
111001304179 111001794778   111001304348   111001760041   111001405980  
111000592571   111001802701   111000497036   465039253   464992221   464938091  
464385897   464327790   464271105   463848317   462217035   459859161  
111001414856   111000457841   111000984048   111000878062 111001411123  
111001368023   111001364412   111000856743   111001723512   111000875609  
111001394022   465039261   464992239   464937861   464385723   464327576  
464271113   463848150   462216912   459858676   111001847823   111000965553  
111000859140   111001379531 111000856293   111000954562   111001293536  
111001751883   111000550362   111001398701   111000548662   465039303  
464992247   464937895   464385749   464327600   464270891   463847764  
462215427   459858601   111001811936   111000472871   111000533206  
111000575189 111000962763   111000527849   111000480926   111000486685  
111000495371   111000536524   111001800642   465039329   464992254   464937911  
464385764   464327659   464270909   463847236   462215393   459858239  
111001810227   111001836539   111000591299   111001881225 111000480061  
111001827360   111001294223   111001404899   111000868982   111000496248  
111001349033   465039147   464992098   464937721   464385806   464327428  
464270933   463845818   462215096   459857983   111000894835   111000934740  
111001816964   111000921443 111001402123   111000504866   111001764337  
111001379238   111000845280   111000581164   111001389879   465039162  
464992122   464937804   464385590   464327436   464270941   463845826  
462214859   459857736   111000513170   111001769781   111001724681  
111001746540 111000955787   111000543117   111000919057   111001756394  
111001836887   111001420741   111001873541   465039196   464992148   464937614  
464385608   464327485   464270958   463845842   462214719   459857454  
111001765103   111000908325   111000586091   111000484010 111000910081  
111000896545   111001816649   111001838317   111000936089   111000509175  
111001885443   465039204   464992163   464937671   464385640   464327501  
464270966   463845875   462214354   459857363   111000543500   111000888399  
111001769938   111000570117 111000588532   111001295505   111000574324  
111001810979   111000493166   111001798963   111001319029   465039022  
464992171   464937689   464385673   464327527   464270974   463845297  
462212564   459857447   111001420325   111000464681   111001893543  
111000482524 111000569485   111000985432   111001892935   111001421045  
111001866307   111000949623   111000915086   465039139   464991959   464937705  
464385681   464327535   464270750   463845180   462211400   459856860  
111001808189   111001736493   111001339807   111000917336 111000866496  
111000536276   111001831736   111001394370   111000485404   111001295145  
111000864179   465038917   464991975   464937481   464385699   464327287  
464270784   463844860   462211491   459856175   111001296214   111001361633  
111001407038   111001305800 111000466975   111000944998   111000462667  
111000255915   111000516971   111000481310   111001751007   465038974  
464991991   464937499   464385475   464327303   464270842   463844704  
462211293   459856084   111001354635   111001365457   111001317139  
111001340786 111001877219   111001297417   111000512898   111001420189  
111001413349   111000478620   111001329570   465039006   464992007   464937531  
464385491   464327352   464270644   463844712   462210915   459855805  
111001417804   111000569003   111001359102   111000976184 111001328793  
111001324889   111000958779   111000853267   111001884486   111000866317  
111000853289   465039014   464992015   464937580   464385509   464327378  
464270651   463844597   462211012   459855821   111001737887   111000490040  
111001367347   111001420415 111000588004   111000587845   111001792484  
111000274523   111001747237   111001782348   111001733883   465038776  
464992031   464937366   464385558   464327170   464270669   463844381  
462211046   459855672   111000254217   111000930724   111000874136  
111001791551 111001749420   111001418276   111000919282   111000501728  
111001868512   111000517444   111000862694   465038834   464992056   464937390  
464385343   464327188   464270677   463844233   462210824   459855599  
111000602348   111000866755   111000893643   111001803432 111000478967  
111000478103   111001344959   111000961706   111001331630   111000856169  
111000467369   465038842   464992064   464937416   464385368   464327238  
464270719   463843979   462210873   459855110   111001805973   111000479485  
111000600289   111000502381 111000544208   111001730509   111000535208  
111000525881   111001340854   111000465491   111000918450   465038859  
464991843   464937465   464385376   464327246   464270743   463843995  
462210626   459855151   111001340113   111001824031   111000466896  
111000541991 111001321145   111000881718   111001416241   111000908088  
111001291534   111000961571   111001390208   465038883   464991850   464937473  
464385392   464327030   464270578   463844084   462210535   459854956  
111001855260   111001728595   111000953235   111000881033 111000977938  
111001721712   111001313269   111001860479   111000566123   111001389341  
111001836326   465038909   464991868   464937200   464385418   464327055  
464270586   463843789   462210352   459854857   111000932771   111001847160  
111000598869   111001744267 111001349190   111001394538   111000867543  
111000601583   111000952425   111000468911   111001866037   465038651  
464991876   464937275   464385251   464327089   464270594   463843516  
462210121   459854717   111001294919   111001367189   111000865754  
111001336950 111000522248   111001725389   111000551712   111000919710  
111000489419   111000593886   111000594999   465038677   464991884   464937317  
464385293   464327105   464270602   463843052   462209990   459854758  
111000948486   111001390163   111001377292   111001782179 111001872911  
111001725323   111000512326   111001720654   111000526185   111001846765  
111000245150   465038701   464991892   464937341   464385301   464327121  
464270628   463842880   462210030   459854493   111000974564   111000907335  
111000463310   111000944987 111001374570   111000919901   111000597363  
111000580938   111000984688   111000898570   111000869488   465038719  
464991918   464937358   464385335   464327139   464270636   463842658  
462209628   459854550   111001871673   111000519031   111001343699  
111001413046

 

SCH-A-22



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001333463   111001880145   111001400143   111001368270   111001792822  
111001862246   111000968691   465038727   464991926   464937127   464385194  
464326974   464270420   463842682   462209065   459854352   111000475032  
111000569340   111001414654   111000923603 111001847913   111000893597  
111000956867   111000502886   111001416038   111000597150   111000487563  
465038537   464991702   464937010   464385210   464326982   464270461  
463842252   462208604   459854253   111000487417   111001379227   111000905377  
111001374659 111000885756   111000846405   111000512124   111000554333  
111000266850   111000604968   111000964349   465038545   464991710   464937036  
464384965   464326800   464270487   463841569   462207754   459854295  
111000977118   111001340359   111000519840   111001761334 111000584561  
111000536366   111000515341   111000924985   111001836809   111001754808  
111000571770   465038552   464991751   464937051   464385004   464326818  
464270511   463841312   462207598   459854337   111000510425   111000923636  
111000270181   111000858486 111001757362   111000496080   111001398903  
111000888478   111001394202   111000505553   111000233269   465038578  
464991777   464936855   464385012   464326826   464270321   463840884  
462207424   459854071   111001882068   111000541520   111001373861  
111000928901 111001334644   111000974474   111001814344   111001403102  
111000944426   111001891822   111000453533   465038586   464991819   464936905  
464384817   464326834   464270370   463840827   462206384   459854097  
111000979367   111000883990   111001825605   111001728449 111001376707  
111001395764   111001728898   111001356435   111001412450   111001872168  
111000604115   465038602   464991827   464936707   464384833   464326859  
464270198   463840439   462205980   459853859   111000513057   111000585483  
111000985375   111000905591 111001739250   111001832119   111001370330  
111000935886   111001325116   111001377315   111000943379   465038628  
464991835   464936749   464384882   464326883   464270214   463840488  
462205758   459853867   111000935370   111000472365   111000586068  
111000919248 111001418175   111001421382   111000517950   111001829991  
111000458527   111001755090   111000566695   465038644   464991678   464936780  
464384908   464326719   464270222   463840009   462205790   459853719  
111001822163   111000275838   111000875665   111000479553 111001395584  
111001794431   111000592605   111000586293   111001826156   111000581513  
111000861255   465038453   464991686   464936814   464384916   464326727  
464270230   463839860   462205246   459853438   111000469596   111001306946  
111001824402   111000595260 111001891787   111000466964   111001394178  
111001362263   111000887422   111000560824   111001308803   465038461  
464991694   464936590   464384932   464326743   464270255   463839415  
462205048   459853313   111001843458   111000972483   111000486416  
111001809236 111001731500   111000541025   111000971493   111000572456  
111001826482   111000583177   111001321741   465038511   464990696   464936632  
464384700   464326750   464270271   463839019   462204942   459853131  
111001308814   111000482489   111000868173   111001351654 111000857812  
111000881842   111000513484   111001738293   111000916009   111000894442  
111000247769   465038305   464990548   464936657   464384734   464326768  
464270065   463838912   462204827   459852786   111001737360   111001802846  
111000260753   111001418085 111000458628   111000571792   111000465851  
111000935741   111000603440   111001890359   111000465952   465038321  
464990415   464936491   464384742   464326545   464270073   463838656  
462204777   459852646   111000897366   111000479362   111000536670  
111000918775 111001389802   111001878311   111001725356   111001767240  
111001419255   111000604384   111001362993   465038339   464990431   464936509  
464384759   464326610   464270081   463838441   462204124   459852000  
111001877916   111001768285   111000961504   111001861751 111001829182  
111001392592   111001309286   111001342957   111000874844   111001304337  
111001827258   465038354   464990449   464936517   464384767   464326636  
464270099   463838110   462203522   459852083   111001417310   111001330549  
111000553668   111000853559 111000524330   111000983889   111000575482  
111000920699   111001735267   111001387215   111000585607   465038388  
464990480   464936558   464384783   464326420   464270115   463838011  
462202987   459851408   111000883541   111000598308   111001298485  
111001358785 111001841300   111000969603   111001825379   111001803724  
111001348795   111001873215   111000540204   465038396   464990506   464936350  
464384635   464326461   464270123   463837773   462202763   459851150  
111001774518   111000986073   111001395652   111000570083 111001364715  
111001824457   111000460249   111001314901   111001810834   111001766913  
111001732501   465038198   464990522   464936392   464384643   464326479  
464270149   463837187   462201716   459850111   111000517680   111001807515  
111000271395   111000982068 111000862469   111001767251   111001380656  
111001812667   111001875026   111001417275   111000581502   465038255  
464990316   464936418   464384668   464326487   464270156   463836791  
462201013   459849931   111000536782   111001731555   111001293907  
111000498295 111001350495   111000897322   111001880325   111000881763  
111001874115   111001381477   111001417691   465038263   464990332   464936236  
464384676   464326495   464270172   463836353   462201005   459849451  
111000547470   111000924806   111000846371   111001406341 111000874035  
111000961122   111000543386   111000914872   111000966475   111000845437  
111000519457   465038099   464990209   464936269   464384486   464326339  
464269935   463836189   462199555   459849527   111000937686   111001871066  
111001730532   111001364816 111001780458   111000861918   111000909225  
111001896928   111001766799   111000924693   111000587373   465038131  
464990217   464936285   464384494   464326347   464269943   463835900  
462198748   459848669   111001370150   111000527827   111000871098  
111000975172 111001769118   111000874945   111001735751   111001783440  
111001847148   111000243800   111001308971   465038164   464990100   464936319  
464384411   464326388   464269968   463835470   462198540   459848594  
111000556504   111001391456   111000504776   111000868421 111000257771  
111001420774   111000507386   111001724096   111001876230   111000848575  
111000933525   465038180   464990142   464936210   464384429   464326396  
464269976   463834978   462198409   459847349   111001763437   111001391984  
111001362364   111000861514 111001849858   111001318286   111001413013  
111000565032   111000550340   111000955721   111000581030   465037984  
464989979   464936038   464384437   464326404   464269984   463834747  
462198144   459847174   111001794363   111000276974   111000544477  
111000520088 111000459821   111000879984   111001811464   111000890493  
111001313078   111000944189   111001764438   465038008   464990019   464936053  
464384445   464326412   464270008   463834713   462197682   459847059  
111001311740   111000900518   111001314529   111000534083 111001343510  
111001742276   111000880324   111000966600   111000969265   111001300793  
111001380881   465038016   464990068   464936061   464384452   464326198  
464270016   463834531   462197252   459846044   111001851682   111000845011  
111001340461   111000495944 111000572579   111001737438   111001754527  
111001777689   111000857250   111001748586   111000909887   465038032  
464989839   464935899   464384460   464326206   464270024   463834390  
462196874   459843702   111000882562   111000980178   111001758071  
111001326904 111001744931   111001847980   111000883978   111000952885  
111000980134   111001894173   111001800091   465038057   464989896   464935915  
464384270   464326214   464270057   463834408   462196007   459843645  
111001867612   111001810519   111000870266   111001779298 111000473142  
111001389284   111000845314   111000573233   111000966431   111000490590  
111000916201   465038065   464989953   464935949   464384296   464326222  
464269828   463834267   462195843   459843538   111000901485   111000966969  
111001415543   111001835639 111000855326   111000874574   111001381804  
111000952357   111000875520   111000259638   111001405878   465038073  
464989714   464935956   464384304   464326230   464269836   463834283  
462195744   459843231   111001390253   111000944055   111001773731  
111001795623 111001880875   111001372219   111001319748   111001319849  
111000597699   111000886117   111000592627   465037885   464989797   464935964  
464384320   464326297   464269877   463833632   462195157   459842274  
111000561498   111001296236   111000591480   111000483660 111000970908  
111001352059   111000556245   111001817921   111001336264   111001895714  
111000470251   465037927   464989813   464935980   464384379   464326305  
464269885   463833459   462195058   459841953   111001388306   111001874429  
111001338008   111000846584 111000454310   111001377900   111000543397  
111000453690   111000891427   111000924705   111001310840   465037943  
464989615   464935782   464384189   464326081   464269919   463833244  
462194663   459841441   111000570421   111000264410   111001835381  
111001411291 111001350158   111000903173   111001344847   111001417703  
111000978917   111001814805   111000879265   465037950   464989698   464935808  
464384205   464326123   464269703   463833251   462193178   459840856  
111000928428   111001290926   111001310514   111000271137 111000891180  
111000595934   111001827382   111001826651   111001840343   111001754707  
111000548549   465037968   464989482   464935816   464384221   464326131  
464269729   463832840   462193111   459840708   111000480252   111000938418  
111001324676   111000604407 111001403270   111000532801   111001773483  
111000860636   111001772202   111001722151   111000575088   465037760  
464989540   464935832   464384239   464326149   464269760   463832188  
462193046   459840591   111000960828   111001756541   111000845897  
111000479586 111000571309   111000572894   111000557448   111000950625  
111001372534   111000468416   111000489150   465037778   464989557   464935857  
464384262   464325968   464269778   463831859   462192188   459839908  
111000977859   111000504710   111001344263   111000954630 111001761008  
111000537525   111001885892   111001755337   111000883631   111001869513  
111000929328   465037786   464989565   464935667   464384056   464325976  
464269786   463831180   462192261   459839023   111000925896   111000455052  
111001299037   111001396710 111000587306   111000923412   111001858825  
111001746359   111000470992   111001724119   111001728753   465037802  
464989326   464935717   464384064   464325984   464269794   463831099  
462192006   459837548   111000982147   111000964798   111000976836  
111000901047 111001829788   111001809685   111001726403   111000508084  
111000571501   111001353106   111000889299   465037810   464989342   464935725  
464384072   464326032   464269802   463830943   462191230   459837316  
111001766474   111000934942   111001310929   111000464524 111000873685  
111000976803   111001771100   111001300018   111000970481   111001803443  
111001822466   465037828   464989359   464935733   464384122   464326040  
464269810   463830695   462191271   459837043   111000947542   111001382377  
111000530157   111000916447 111000853346   111001850377   111001862550  
111000911431   111000593077   111001364872   111001732477   465037653  
464989409   464935568   464384130   464326057   464269604   463830521  
462190943   459836912   111000875452   111000511954   111001374132  
111000933233 111001747439   111000945449   111000570296   111000911127  
111000493515   111001885117   111000882876   465037661   464989425   464935576  
464384148   464325828   464269646   463830422   462190794   459834347  
111000861233   111000951749   111001893262   111000896343 111000484391  
111001742322   111000906356   111001824749   111001770390   111001730600  
111001396990   465037679   464989250   464935592   464383900   464325869  
464269653   463830489   462189945   459834222   111001304742   111001776846  
111000600896   111001382883 111001753380   111000892192   111001735380  
111000545614   111001830319   111000274017   111001358099   465037687  
464989276   464935600   464383959   464325943   464269661   463830042  
462189598   459833844   111000930331   111001742333   111000985386  
111000484650 111000579059   111001783978   111001305462   111000983104  
111001886365   111001844257   111001725064   465037703   464989284   464935634  
464384015   464325703   464269687   463829895   462189143   459833323  
111000578058   111001385088   111001363501   111000926011 111001382232  
111000876497   111001893879   111001327174   111001894779   111001400761  
111000862346   465037711   464989318   464935469   464384023   464325760  
464269497   463829986   462189010   459831855   111000508635   111001720621  
111001746506   111000887321 111001327837   111000960503   111001355085  
111001738923   111000264397   111000871368   111001825324   465037729  
464989094   464935485   464383785   464325778   464269505   463829390  
462189051   459831335   111000918832   111001317791   111001741309  
111000539538 111001367134   111000595192   111001419110   111001298272  
111000602236   111001343060   111000559013   465037737   464989136   464935527  
464383819   464325596   464269521   463828897   462188780   459831251  
111001323978   111000853032   111000505665   111000590344 111000956586  
111001323237   111000920251   111001381321   111001379980   111001406374  
111000885284   465037521   464989144   464935279   464383827   464325604  
464269539   463828467   462188814   459830816   111000943054   111000878747  
111001333979   111001416476 111000848395   111000954179   111000951086  
111001352071   111001301299   111000541205   111001296865   465037539  
464989169   464935295   464383843   464325646   464269547   463828327  
462188558   459829545   111001732455   111001328377   111001332259  
111001850120 111000883709   111000879287   111000513798   111000565223  
111000846483   111000545210   111001290184   465037562   464989201   464935352  
464383868   464325455   464269570   463828228   462188277   459829388  
111001296056   111000949645   111000967375   111000547234 111001745561  
111000889211   111001826358   111000576012   111000541261   111001415183  
111000572489   465037570   464989029   464935147   464383892   464325489  
464269349   463828095   462188152   459829230   111001786825   111000848519  
111001805535   111000960198 111001375234   111001831792   111001799256  
111001336354   111001866385   111001735818   111001810159   465037604  
464989037   464935154   464383652   464325497   464269372   463828020  
462188004   459827804   111000500468   111000234226   111000852671  
111001359584 111000595271   111001732185   111000481365   111000956643  
111000935235   111000524161   111000507421   465037620   464988856   464935220  
464383660   464325521   464269398   463827899   462187451   459826947  
111001800912   111001372196   111000488306   111001837181 111001379520  
111001308410   111001395595   111001869311   111000598241   111000518478  
111000456761   465037430   464988864   464935246   464383686   464325331  
464269414   463827576   462187345   459826798   111001869636   111000530124  
111001829597   111000277032 111000509603   111001896445   111000584741  
111001402336   111000879962   111000563715   111001795072   465037448  
464988880   464935253   464383710   464325349   464269430   463827667  
462187055   459803342   111001728539   111001300737   111000498004  
111000903566 111001326656   111001331449   111000599815   111001831040  
111001343037   111000952100   111000566134   465037455   464988906   464935071  
464383769   464325356   464269448   463827113   462186636   459778692  
111000961087   111000857115   111001355119   111001294469 111001326971  
111000848452   111001309095   111000540091   111000849048   111001320324  
111001300580   465037471   464988914   464935121   464383520   464325364  
464269455   463827162   462186644   459720678   111001415251   111001850333  
111001826437   111001419615 111001330268   111001830094   111001789817  
111001817426   111000506116   111001392626   111000549483   465037513  
464988930   464935139   464383538   464325406   464269463   463827022  
462186495   459703500   111000886285   111000604014   111000558900  
111000900383 111000256916   111000565593   111000954449   111001894870  
111000924615   111000596317   111000599130   465037315   464988724   464934983  
464383553   464325414   464269174   463826636   462185869   459688032  
111001764607   111000583896   111000900417   111001393166 111001860884  
111001770952   111000492198   111001329154   111001347312   111001853831  
111001860402   465037331   464988740   464935006   464383561   464325216  
464269208   463826503   462183724   459670014   111000469451   111000916739  
111001328568   111001875183 111001402213   111000903331   111000879085  
111001326926   111000943852   111001351867   111000462061   465037356  
464988757   464934843   464383579   464325224   464269232   463826230  
462183450   459647194   111001872337   111000878387   111001326229  
111001355535 111001854247   111001376796   111000872099   111001421517  
111001406891   111001730846   111000600537   465037406   464988773   464934900  
464383603   464325232   464269240   463825836   462183302   459611588  
111001371825   111001763820   111000548639   111001417758 111001326476  
111000872820   111001335241   111000908842   111001393649   111000569733  
111001311728   465037414   464988807   464934678   464383611   464325281  
464269257   463825588   462183054   459609707   111001307363   111001882765  
111000516016   111001375357 111001379395   111001332833   111000575077  
111000585360   111001413934   111001811420   111001348391   465037182  
464988625   464934686   464383397   464325299   464269265   463825505  
462183088   459607875   111001338244   111001742300   111000880302  
111000571646 111001788737   111001809102   111000875700   111000969153  
111000597857   111001800888   111001290364   465037208   464988658   464934702  
464383454   464325067   464269034   463825273   462182825   459607719  
111001801081   111001352611   111000257726   111000573165 111001831264  
111000889682   111001750084   111000468269   111001853369   111001722476  
111000590546   465037224   464988666   464934751   464383462   464325091  
464269059   463825182   462182023   459605481   111001858735   111001291264  
111001882743   111000459562 111000907728   111000270192   111000539628  
111000492671   111001324799   111000590614   111000526949   465037265  
464988708   464934769   464383488   464325117   464269075   463825083  
462181785   459604351   111001807087   111001784777   111000921971  
111000483738 111001369721   111001307880   111000927393   111000907313  
111000888715   111001294515   111001891675   465037075   464988518   464934587  
464383272   464325125   464269083   463824904   462181405   459603007  
111000580837   111001378125   111001409333   111000565021

 

SCH-A-23



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000548796   111000491287   111001293985   111000945438   111000889592  
111001395999   111000595259   465037091   464988534   464934611   464383330  
464325133   464269117   463824581   462181223   459601605   111000461330  
111000958027   111000875687   111001399207 111001317825   111000465503  
111001727965   111001329402   111000230974   111001809449   111000908853  
465037174   464988542   464934629   464383371   464325141   464269125  
463824375   462181207   459600771   111001871897   111001858779   111000959040  
111000943526 111001872551   111001331179   111001356974   111000237881  
111000894790   111001378293   111001812915   465037000   464988559   464934637  
464383157   464325158   464268879   463824276   462180480   459600110  
111000565212   111000457447   111000864416   111000939598 111000955215  
111000466245   111001759476   111001310468   111001876768   111000504855  
111001358909   465037034   464988567   464934645   464383173   464324961  
464268903   463824292   462180308   459600052   111001332507   111000882663  
111001749172   111000522675 111000276299   111001785914   111001763404  
111001789929   111001851457   111000499982   111001730150   465037042  
464988575   464934439   464383181   464324979   464268952   463824136  
462180084   459596565   111001761301   111000552645   111001753694  
111001851176 111000516038   111000459898   111001760018   111001783013  
111001867308   111001377797   111000262496   465037059   464988583   464934462  
464383199   464324995   464268960   463824102   462179573   459596060  
111000562905   111001803498   111001861953   111000563557 111000572401  
111000584684   111000972696   111000529098   111001293019   111000965889  
111000539268   465036838   464988344   464934470   464383017   464325018  
464268994   463823948   462179227   459595146   111000908831   111000883226  
111001316015   111000456457 111001722173   111000971976   111001396686  
111000602258   111001887805   111000558843   111001830926   465036887  
464988351   464934496   464383033   464325026   464268747   463823724  
462179276   459594891   111000567854   111000864517   111001359337  
111001858061 111001405384   111000944617   111000923030   111000907515  
111001881775   111001751063   111001800901   465036929   464988393   464934504  
464383041   464325034   464268754   463820852   462177916   459594362  
111001826088   111001850793   111000967577   111001774563 111000571208  
111001805029   111000484807   111001802464   111000863246   111001314675  
111001376314   465036747   464988443   464934314   464383058   464325042  
464268804   463820621   462177676   459592705   111000533082   111000935707  
111001774495   111000547324 111001870357   111000884328   111001759993  
111001416836   111000548820   111000564198   111001757856   465036762  
464988237   464934330   464383108   464324862   464268838   463820423  
462177460   459592523   111001890966   111000561993   111000914221  
111000523744 111001787523   111001834559   111001881483   111000492053  
111000555222   111000551486   111000594135   465036770   464988245   464934389  
464383124   464324870   464268861   463820027   462176892   459592382  
111001850423   111001727763   111001747282   111001729293 111001290331  
111001332901   111001806288   111001813141   111000977769   111001386135  
111001831433   465036804   464988260   464934397   464383132   464324888  
464268648   463819847   462176256   459591863   111001885599   111001412461  
111000466559   111000897894 111000524554   111001731869   111000935842  
111000482625   111001895871   111000519525   111001782258   465036812  
464988278   464934413   464382902   464324920   464268663   463819730  
462176215   459591137   111001405339   111000575415   111001401650  
111000984723 111000459843   111001833222   111000470880   111001296168  
111001726650   111000985634   111001404664   465036820   464988302   464934421  
464382928   464324938   464268671   463819524   462176231   459589719  
111000930634   111001769826   111000957363   111000528255 111001354949  
111001808336   111000251450   111000549450   111000937260   111000955170  
111000959174   465036606   464988310   464934256   464382951   464324953  
464268697   463819037   462175688   459589511   111001724692   111000574672  
111001359360   111001796949 111000930207   111001328940   111001864787  
111000267637   111001786241   111000530944   111001361374   465036655  
464988336   464934280   464382969   464324771   464268705   463818815  
462175407   459589354   111001723893   111000536197   111000464243  
111000918359 111001302605   111000966914   111000510469   111001394763  
111001895275   111000500930   111000935932   465036671   464988112   464934108  
464383009   464324797   464268721   463818682   462175357   459589412  
111000569788   111000563603   111000567786   111001782900 111001372512  
111001833963   111001820521   111000937103   111001721813   111001358628  
111001412012   465036481   464988146   464934116   464382860   464324805  
464268580   463818062   462175001   459589115   111000248423   111000896859  
111001390736   111001309905 111000964743   111001838025   111000482164  
111001727550   111001408624   111000531204   111000980875   465036507  
464988153   464934124   464382688   464324847   464268606   463817841  
462175084   459588133   111000488890   111000939251   111000481512  
111000867622 111000871380   111000877881   111001385336   111000926044  
111001342845   111001352352   111000864663   465036515   464988179   464934033  
464382696   464324623   464268614   463817221   462174970   459587671  
111000540103   111000985498   111000593347   111000584730 111000905300  
111001859837   111000572186   111000919215   111000871212   111000881819  
111001408758   465036523   464988195   464933852   464382761   464324649  
464268622   463816470   462174855   459580403   111001413798   111001782540  
111000912319   111000917820 111001739913   111000459865   111001841344  
111000929261   111000863718   111000941883   111000520774   465036556  
464988203   464933928   464382563   464324680   464268366   463815399  
462174608   459580239   111000963821   111000261798   111000500941  
111001724849 111001897110   111000865563   111001317106   111000507634  
111000910362   111000469989   111001398677   465036598   464987973   464933936  
464382589   464324706   464268374   463815332   462174624   459576112  
111001800406   111001752301   111000959871   111001875802 111001378642  
111000577057   111001393256   111001329334   111000864360   111000605093  
111000954337   465036416   464987981   464933720   464382597   464324516  
464268390   463815159   462174657   459574760   111000580523   111000234989  
111001375515   111001863472 111001297901   111001787051   111001798110  
111000900811   111000902969   111000471375   465482339   465036457   464988021  
464933803   464382605   464324540   464268416   463814970   462174558  
459574216   111000551026   111000558382   111000888445   111001342812
111000571264   111000564592   111000882045   111001385459   111000585641  
111001373322   465445443   465036465   464988047   464933613   464382613  
464324557   464268424   463815068   462174418   459573804   111000898367  
111001797063   111000499511   111001788805 111000554669   111001382636  
111001420145   111001392547   111001348346   111000853829   465440477  
465036267   464988054   464933704   464382621   464324607   464268465  
463814343   462174384   459572574   111000983328   111000928394   111001893633  
111001305563 111001761727   111001344386   111000952964   111000491311  
111000542486   111000921094   465434124   465036291   464988070   464933449  
464382431   464324383   464268259   463814095   462173949   459572442  
111001385314   111000979356   111001807931   111000586495 111001785048  
111000540899   111000979334   111000878972   111001746922   111000528604  
465423309   465036309   464988088   464933282   464382456   464324391  
464268267   463814103   462173873   459571741   111000264836   111000902431  
111000591154   111000238219 111001889447   111001412089   111000573424  
111000583863   111001406576   111001769309   465423143   465036358   464988096  
464933316   464382498   464324433   464268275   463813790   462173808  
459571592   111001348571   111001316802   111000946888   111001392570
111000954292   111000246689   111000461992   111001386461   111000585719  
111000869411   465423002   465036374   464987874   464933183   464382530  
464324441   464268283   463813634   462173691   459568192   111000550834  
111001722083   111000593932   111001313843 111000881505   111001862516  
111000912881   111001869580   111000957813   111001859916   465422905  
465036150   464987890   464933191   464382548   464324466   464268309  
463813261   462173287   459566741   111000457762   111000574166   111000907245  
111000488845 111000519862   111001806356   111000598162   111000469091  
111001378664   111000888827   465422939   465036184   464987940   464933233  
464382555   464324490   464268317   463813337   462173105   459566568  
111000861312   111000983126   111000848991   111000952133 111001391939  
111001363387   111001830689   111000961324   111000898569   111000926695  
465422244   465036192   464987783   464933027   464382324   464324268  
464268325   463813204   462173162   459565875   111000851388   111000982732  
111000542408   111000471948 111001744830   111001300951   111001354758  
111001294166   111001827595   111000956508   465421667   465036051   464987809  
464933050   464382365   464324300   464268358   463812859   462173170  
459563599   111001790640   111001737449   111001884262   111001385426
111000850163   111001862897   111001800170   111001372118   111001307510  
111000963214   465421527   465036069   464987817   464933076   464382423  
464324326   464268168   463812354   462172990   459562724   111001352194  
111000573457   111001367875   111001778130 111001742603   111000932445  
111000504642   111000260832   111001409467   111001292401   465419158  
465036085   464987833   464933118   464382233   464324342   464268192  
463812370   462172891   459561734   111000974744   111000563591   111001867241  
111001895040 111000850848   111001306890   111001873776   111001741545  
111000894431   111001393346   465419166   465036101   464987841   464933134  
464382266   464324367   464268218   463812107   462171992   459560470  
111000484649   111001868107   111001783776   111000950333 111000574391  
111000518614   111001296179   111000887275   111001378877   111001732006  
465419182   465036127   464987866   464932904   464382290   464324128  
464268226   463811224   462172057   459559613   111001735188   111001357908  
111001356097   111001399252 111000880245   111001721183   111000911015  
111001418760   111001291859   111000505722   465412906   465036135   464987668  
464932912   464382050   464324136   464268028   463811034   462171869  
459557567   111000935662   111000465659   111001746663   111000846775
111000950018   111001356570   111001351317   111001778994   111001815615  
111000888467   465410017   465036143   464987718   464932920   464382068  
464324227   464268036   463811075   462170986   459535621   111001334486  
111000933727   111001355816   111001327916 111001337782   111000529751  
111000858060   111000906402   111000247365   111000475526   465410058  
465035996   464987734   464932938   464382100   464324235   464268044  
463810614   462170531   459528980   111001824097   111000884957   111000508062  
111000984341 111000267873   111000578957   111000546930   111000584493  
111001889313   111001857712   465409910   465036010   464987759   464932961  
464382134   464324003   464268051   463810440   462169558   459463022  
111001414081   111000569913   111001328175   111000859993 111001305327  
111000495843   111001384739   111001873147   111000458808   111000939206  
465409928   465036028   464987569   464932771   464382142   464324029  
464268069   463810218   462169251   459423810   111000487596   111000977725  
111001747394   111000902835 111000527793   111001824312   111000568080  
111001421359   111001358268   111001773393   465409951   465035798   464987593  
464932839   464382167   464324045   464268085   463809830   462169210  
459398756   111000902442   111001322988   111001881988   111001895679
111001801160   111001797209   111000488148   111001373131   111000957307  
111000937114   465409969   465035814   464987601   464932847   464381946  
464324052   464268101   463809699   462168931   459374245   111001360148  
111001323631   111000882269   111001340618 111001862000   111001784474  
111001394279   111001810878   111000968972   111001421102   465409977  
465035830   464987619   464932672   464381979   464324060   464268119  
463809582   462168329   459364576   111001897435   111000884823   111000845561  
111001751041 111001894746   111000550126   111001393650   111001846787  
111001414788   111000929823   465409985   465035863   464987411   464932680  
464381987   464324078   464268135   463809459   462168220   459360186  
111001345703   111000945326   111000866856   111000848867 111000968398  
111001302672   111001809292   111000536467   111000898750   111000600009  
465409845   465035673   464987429   464932714   464381995   464324110  
464267913   463809525   462166737   459360210   111000467729   111000939969  
111001727987   111001309501 111001748003   111001389217   111000887332  
111001325329   111000910980   111001311256   465409860   465035707   464987437  
464932730   464382001   464323872   464267939   463809285   462166679  
459360236   111001844718   111001840613   111000885969   111001878928
111000891214   111001302481   111000574245   111000847709   111001337018  
111000525454   465409878   465035715   464987452   464932763   464382019  
464323880   464267970   463809137   462166158   459360087   111000565199  
111000910610   111000532340   111001305675 111000900103   111001800260  
111000569373   111001318488   111001725031   111001731218   465409902  
465035723   464987478   464932573   464381839   464323914   464267996  
463808824   462166018   459360145   111000508680   111000872718   111001835459  
111000529414 111000979019   111001800844   111001343082   111000525779  
111000912713   111000930645   465409639   465035756   464987502   464932441  
464381847   464323930   464268010   463808709   462165317   459359964  
111000848306   111001302953   111001812959   111000604698 111001332574  
111000889200   111000562185   111001872371   111001293402   111000457919  
465409373   465035764   464987304   464932466   464381854   464323955  
464267764   463808766   462165192   459359824   111000969298   111001391580  
111001749464   111000476325 111001884644   111001774204   111000846663  
111000881549   111000488621   111001400244   465409241   465035541   464987312  
464932508   464381870   464323971   464267772   463808626   462164971  
459359873   111000848272   111000475751   111000928057   111001809517
111000863842   111001807324   111001309994   111001745112   111001792664  
111001851547   465409092   465035582   464987361   464932292   464381904  
464323989   464267806   463808527   462164591   459359741   111000233258  
111000480768   111001754831   111000873405 111000592942   111000971392  
111000869613   111000868993   111001797782   111001822938   465408961  
465035608   464987197   464932300   464381912   464323732   464267822  
463807685   462164252   459359766   111001324070   111001358527   111000862425  
111000455973 111000967230   111001755618   111000861121   111001338154  
111001848004   111000915974   465408979   465035616   464987254   464932326  
464381722   464323773   464267855   463807446   462163510   459359709  
111001747800   111000932085   111000545489   111001837383 111000568125  
111001725794   111000889390   111000534702   111000926774   111001374503  
465408995   465035624   464987270   464932359   464381730   464323815  
464267657   463807081   462163007   459359469   111001819675   111001330369  
111000971505   111000260731 111001746584   111001766137   111001412999  
111001396811   111000855900   111001886477   465409001   465035632   464987064  
464932375   464381755   464323641   464267673   463806810   462163056  
459359493   111001309017   111000953729   111000916762   111000894879
111001396631   111000848036   111001402820   111000586226   111000908123  
111001777094   465408888   465035640   464987072   464932383   464381797  
464323658   464267681   463806695   462162801   459359535   111000918539  
111001750646   111001309376   111000926842 111000959253   111001384492  
111000501526   111000580411   111000922220   111000920408   465408904  
465035426   464987098   464932235   464381805   464323690   464267707  
463806208   462162827   459359543   111000925526   111000508107   111001752334  
111000952122 111000899098   111000951772   111000938834   111001858128  
111001332787   111001316341   465408920   465035442   464987106   464932243  
464381813   464323708   464267731   463806216   462162553   459359568  
111000917134   111001784261   111001384403   111001854236 111000469642  
111000924132   111000574234   111000965856   111000912049   111001784160  
465408938   465035459   464986942   464932250   464381607   464323716  
464267749   463805945   462162462   459359352   111001370408   111000595800  
111001784351   111000522912 111001746483   111001417466   111001385448  
111001830320   111000898749   111001307666   465408755   465035467   464986991  
464932276   464381623   464323492   464267756   463805952   462162256  
459359360   111001355210   111001722005   111000945450   111000855225
111000536434   111000973327   111001766395   111001380128   111000984598  
111000494369   465408771   465035475   464987031   464932052   464381631  
464323518   464267541   463806034   462161662   459359436   111000514092  
111001882114   111001797108   111001786566 111001722634   111000518041  
111001804938   111001305798   111000890088   111001733771   465408821  
465035483   464987049   464932086   464381656   464323526   464267558  
463805614   462161605   459359444   111001317241   111001878670   111000848429  
111000846696 111001805467   111000856103   111000912331   111000268773  
111001304180   111001738507   465408631   465035491   464987056   464932136  
464381672   464323534   464267574   463805390   462161621   459359238  
111001333407   111000530225   111001373197   111001344577 111001292085  
111001408040   111001740926   111001750578   111001400592   111001322405  
465408649   465035509   464986827   464932144   464381680   464323542  
464267582   463804732   462161456   459359329   111000578856   111000529403  
111000845606   111000980460 111001363860   111000485101   111001753762  
111001383378   111000529100   111001723354   465408680   465035517   464986843  
464932169   464381706   464323567   464267590   463804526   462161373  
459359105   111000601347   111001774844   111000879546   111001778578
111000565234   111000864551   111001411932   111001374468   111000472332  
111000966138   465408557   465035319   464986876   464932177   464381516  
464323575   464267418   463804294   462161415   459359113   111001420538  
111000538885   111001732556   111001761570

 

SCH-A-24



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001728685   111001292669   111000573840   111000866272   111001368933  
111000457661   465408623   465035327   464986926   464931948   464381540  
464323591   464267483   463803742   462161266   459359121   111000570915  
111000569474   111000958308   111001407465 111001777151   111000969175  
111001831893   111000922668   111000922488   111001892025   465408441  
465035384   464986744   464931955   464381557   464323609   464267491  
463803577   462160946   459359196   111001868680   111000495001   111000976768  
111001385819 111000539752   111000850411   111001884655   111001814962  
111001855800   111000951907   465408466   465035418   464986751   464931963  
464381565   464323427   464267517   463803395   462160821   459359006  
111001307060   111001835437   111000895308   111001874575 111000922275  
111001874430   111000575044   111000955675   111000875384   111001373119  
465408508   465035210   464986769   464931807   464381573   464323435  
464267525   463803023   462160490   459359063   111001890551   111000858756  
111001783136   111000567203 111001381567   111000933648   111000963203  
111001370925   111001742142   111001414834   465408342   465035228   464986777  
464931831   464381581   464323443   464267293   463802728   462159948  
459359071   111001765653   111001367954   111000852345   111000966565
111001379272   111000465996   111001416184   111000524329   111001306227  
111000900002   465408367   465035236   464986785   464931666   464381433  
464323468   464267319   463802637   462160003   459358883   111000852750  
111000978131   111000977545   111000933503 111000507139   111000847529  
111000496271   111001368067   111000902453   111000957756   465408391  
465035251   464986801   464931674   464381441   464323476   464267343  
463802116   462159153   459358701   111000262722   111001317410   111000943245  
111001853268 111000494774   111000950917   111001811914   111000512540  
111000909876   111000950388   465408409   465035269   464986603   464931682  
464381458   464323245   464267350   463801613   462159062   459358735  
111000597497   111001802655   111001297552   111001845180 111000875429  
111000472398   111001320942   111000596890   111001378899   111000984172  
465408219   465035277   464986637   464931708   464381474   464323252  
464267368   463801332   462158155   459358743   111000532395   111000460991  
111001816335   111001325240 111000492615   111000458651   111000926167  
111000590423   111000964765   111001353432   465408227   465035293   464986645  
464931492   464381250   464323310   464267384   463799817   462157959  
459358750   111000455467   111001880392   111000496664   111001405317
111000572614   111001897525   111000863099   111001860008   111000964462  
111001885049   465408268   465035111   464986660   464931534   464381276  
464323328   464267392   463799080   462157991   459358768   111001421629  
111000591930   111000477696   111001734884 111001873822   111000953448  
111000248265   111001777139   111000472714   111001380331   465408276  
465035129   464986678   464931542   464381284   464323336   464267400  
463798942   462158023   459358776   111001341967   111000979176   111000878646  
111000472422 111001369552   111001814906   111001402910   111001358178  
111000886757   111000892349   465408094   465035178   464986686   464931559  
464381300   464323369   464267186   463798546   462157454   459358610  
111000589498   111000467549   111000557190   111001783080 111001786780  
111001321549   111001789389   111000926921   111001873877   111001319524  
465408136   465035186   464986694   464931641   464381318   464323120  
464267194   463798397   462157199   459358636   111001882237   111001857363  
111001342766   111001295437 111000864270   111000936843   111000490196  
111000234619   111001419277   111001886949   465408144   465034981   464986702  
464931344   464381326   464323138   464267210   463798207   462157140  
459358644   111001302188   111001295370   111001328850   111000895937
111000494729   111001373928   111000597611   111001873620   111000532407  
111001726267   465407997   465034999   464986462   464931369   464381110  
464323153   464267228   463798231   462156944   459358685   111000259683  
111000480139   111001793137   111001877400 111000498150   111000905546  
111001729709   111000939161   111000486270   111001894195   465407914  
465035012   464986520   464931377   464381128   464323161   464267236  
463797175   462156779   459358693   111000875373   111000514463   111000516353  
111000531259 111000565324   111000529470   111000560194   111001768241  
111001398622   111001835246   465407948   465035038   464986553   464931385  
464381136   464323203   464267251   463797043   462156688   459358511  
111001387338   111001819710   111000930173   111000461712 111001387529  
111001814018   111000898514   111001395326   111001291657   111000567214  
465407765   465035061   464986561   464931419   464381177   464323211  
464267277   463796458   462156373   459358552   111001810463   111001328962  
111001307228   111001885331 111000933211   111000270170   111001809304  
111000960097   111001311166   111000475144   465407500   465035079   464986579  
464931443   464381193   464323013   464267285   463795898   462156001  
459358560   111000912364   111000541542   111000477966   111001755315
111000261990   111001369934   111001301468   111000898996   111001292029  
111001892104   465407542   465034866   464986587   464931484   464381219  
464323054   464267061   463795641   462155383   459358586   111000521203  
111000495146   111000946338   111001798626 111001344184   111001839947  
111000545759   111000982530   111000460711   111000935336   465407567  
465034882   464986348   464931260   464381227   464323088   464267087  
463795476   462155227   459358248   111000869477   111000933345   111001353870  
111000580444 111001839453   111000847158   111001750231   111000542206  
111000982563   111000983890   465407583   465034908   464986355   464931286  
464381003   464323104   464267095   463795542   462155037   459358289  
111000877319   111001821386   111000263420   111000961380 111000972124  
111000861930   111001382704   111001328300   111000938227   111001735010  
465407419   465034916   464986363   464931302   464381037   464322866  
464267111   463795419   462154949   459358313   111000524813   111001856902  
111001342575   111000936775 111001857857   111001312213   111001341080  
111000847507   111000544107   111000595620   465407427   465034924   464986389  
464931096   464381052   464322908   464267129   463794743   462154741  
459358321   111001299420   111000886869   111001731892   111001886871
111000889615   111000564064   111001765664   111001736279   111000891348  
111001403113   465407443   465034775   464986397   464931120   464381060  
464322932   464266931   463793943   462154576   459358107   111001310907  
111001407320   111000524600   111000585865 111000942839   111000528974  
111001780470   111000555985   111001831714   111000589599   465407476  
465034783   464986447   464931138   464381078   464322940   464266964  
463792887   462154345   459358123   111000973901   111000519075   111000578553  
111000479698 111000501616   111001822545   111000592920   111000506767  
111001721396   111001341495   465407286   465034817   464986264   464931179  
464381086   464322999   464266972   463792226   462154097   459358164  
111000516881   111001318499   111000463185   111000894789 111000488676  
111001419626   111001812140   111001334442   111001896962   111000853638  
465407328   465034833   464986272   464931195   464381102   464322759  
464266998   463791699   462153966   459358198   111001867836   111001337546  
111001306407   111001368573 111000902846   111000557831   111001305899  
111000872538   111000954663   111001338783   465407336   465034858   464986280  
464930957   464380872   464322775   464267004   463791590   462153859  
459358206   111001848082   111001374312   111001733805   111000575639
111001812937   111001777533   111000491298   111001821982   111001342979  
111000519514   465407351   465034676   464986298   464930973   464380914  
464322817   464267012   463791616   462153818   459357992   111001798165  
111001375560   111000478271   111000922253 111000585539   111000262126  
111000575325   111001846945   111000553488   111001419671   465407385  
465034726   464986314   464931047   464380930   464322833   464267020  
463791509   462153842   459358008   111000485718   111001336006   111001301569  
111000502314 111001308634   111001336837   111000902037   111001760197  
111000548808   111000461228   465407229   465034551   464986322   464930841  
464380948   464322684   464267038   463791111   462153487   459358057  
111000884845   111001880291   111000955495   111000854583 111000934997  
111000533015   111001864923   111000506756   111000551970   111001401515  
465407245   465034577   464986132   464930858   464380989   464322692  
464267046   463790832   462152901   459357885   111000898783   111001733894  
111001866699   111001412764 111001756585   111000580916   111000512652  
111000925830   111000928912   111001410773   465407260   465034585   464986165  
464930890   464380740   464322718   464266832   463789909   462152570  
459357943   111001314271   111000522530   111001883744   111000476831
111000850073   111001375223   111001304708   111000549405   111001364513  
111000961436   465407039   465034593   464986173   464930940   464380757  
464322726   464266840   463789412   462152224   459357695   111001323057  
111000852772   111000549382   111000975767 111000983957   111000578902  
111001783934   111001753256   111001379148   111001301592   465407062  
465034619   464986199   464930767   464380765   464322551   464266865  
463789230   462151804   459357760   111000502246   111000893193   111000543702  
111001294863 111001766328   111000558090   111000272262   111000961021  
111001769961   111000462915   465406916   465034627   464986207   464930783  
464380781   464322569   464266675   463789040   462151564   459357851  
111000489868   111001358426   111001311290   111000980954 111001780256  
111000480948   111000243024   111001342485   111001792147   111000950658  
465406940   465034403   464986215   464930627   464380849   464322577  
464266683   463788604   462151465   459357570   111000257928   111001801845  
111000942547   111001309826 111001355456   111000916829   111001395876  
111000461835   111001791393   111000560622   465406957   465034411   464986223  
464930668   464380856   464322585   464266691   463788026   462151473  
459357661   111000556346   111000509467   111000889794   111000504439
111001400031   111001732949   111000544613   111001834582   111001405193  
111001307015   465406981   465034429   464986033   464930692   464380633  
464322593   464266717   463787408   462150640   459357679   111001825560  
111000898918   111001798941   111000916458 111000526208   111000901801  
111000877331   111001297732   111001856193   111001404237   465406999  
465034437   464986058   464930700   464380641   464322601   464266733  
463785261   462150137   459357448   111000860265   111001301211   111000507331  
111001760726 111000486135   111001359214   111001413158   111000495157  
111001868624   111000489060   465406775   465034452   464986082   464930718  
464380682   464322627   464266758   463784637   462149907   459357471  
111001725851   111000922196   111001865610   111000524622 111001819776  
111001875868   111001308331   111001356345   111000532070   111000546851  
465406841   465034494   464986090   464930510   464380716   464322635  
464266790   463784272   462146473   459357489   111000275894   111001362500  
111001400008   111001771346 111001420257   111001326713   111000480296  
111000852615   111000229321   111001805568   465406866   465034338   464986108  
464930536   464380724   464322429   464266543   463783985   462145749  
459357547   111000526477   111000521393   111001889368   111000890099
111000540822   111001418399   111001350013   111001879581   111000944392  
111001401560   465406676   465034346   464985894   464930619   464380732  
464322445   464266550   463783720   462145483   459357281   111001833457  
111001871279   111001312077   111000860603 111000489576   111001753571  
111000475010   111001414801   111001343835   111001401212   465406684  
465034353   464985902   464930403   464380500   464322452   464266600  
463783225   462145517   459357323   111000585023   111000567382   111000976904  
111001318107 111001835998   111000867262   111001394000   111000532676  
111000236071   111001781594   465406700   465034361   464985928   464930429  
464380518   464322460   464266618   463783167   462145285   459357380  
111000845325   111001301761   111001367156   111000579048 111000523812  
111001839475   111001877545   111000955439   111000238073   111000879232  
465406726   465034379   464985969   464930486   464380534   464322486  
464266626   463782912   462144627   459357398   111000868511   111001343521  
111000562792   111000953112 111001333171   111001416982   111001396596  
111001826291   111001413114   111001844134   465406767   465034395   464985977  
464930502   464380567   464322502   464266642   463782714   462144296  
459357182   111001350428   111000920026   111001876218   111001798479
111001734749   111001348166   111000567999   111000963629   111000535422  
111001808493   465406569   465034171   464985985   464930288   464380625  
464322510   464266667   463782474   462143801   459357216   111001792215  
111000527535   111000902510   111000985780 111001368955   111001361419  
111000854404   111001384852   111000463534   111000941816   465406650  
465034197   464985993   464930353   464380393   464322528   464266394  
463781864   462142977   459357265   111001396204   111000894868   111001810418  
111000496709 111001330752   111001810553   111000577035   111001747057  
111000881561   111000595855   465406452   465034205   464986009   464930361  
464380427   464322312   464266402   463781898   462140591   459357067  
111000477731   111000505520   111001399285   111001735582 111000877465  
111000546378   111000518568   111001778983   111001769174   111001736774  
465406304   465034221   464985779   464930379   464380443   464322338  
464266410   463781849   462140336   459357125   111001749408   111001865250  
111001334352   111001417365 111001343161   111000858879   111001856418  
111000534881   111000953965   111001887445   465406189   465034288   464985803  
464930171   464380278   464322353   464266444   463781674   462140237  
459357141   111000489992   111001748340   111000584268   111001370183
111000598229   111000921410   111001378833   111001789031   111000917910  
111001757665   465406221   465034064   464985811   464930205   464380302  
464322411   464266451   463781690   462139635   459356937   111001359191  
111000534982   111001403618   111000917044 111000573020   111000880830  
111000572928   111000862313   111001854157   111001356525   465406247  
465034080   464985829   464930239   464380328   464322205   464266527  
463781039   462137878   459356945   111000534094   111001804534   111001749857  
111001837057 111000575651   111000872707   111001764483   111000551060  
111001776431   111001890102   465406114   465034122   464985837   464930270  
464380336   464322213   464266246   463780569   462137944   459356986  
111001743121   111001838047   111000898110   111001324058 111001796343  
111001831488   111000959488   111000472859   111001379036   111000897647  
465405983   465034130   464985845   464930098   464380369   464322221  
464266253   463779686   462137787   459356804   111000584640   111001836641  
111001419064   111001311739 111001374491   111000249446   111000916290  
111000504877   111000929474   111000529256   465405991   465034148   464985852  
464930106   464380385   464322254   464266303   463779264   462136946  
459356895   111001728089   111001747080   111000486089   111000929193
111001868220   111000856068   111001339324   111000540653   111001871785  
111000263217   465406023   465034155   464985886   464930122   464380179  
464322262   464266311   463779306   462136177   459356911   111001852706  
111001839408   111001854652   111001807560 111001375863   111001789558  
111001765608   111000928710   111000557965   111000462690   465406031  
465033934   464985670   464929975   464380203   464322270   464266329  
463779330   462135690   459356770   111000952739   111000882584   111001362847  
111000470217 111000943111   111001391029   111001820622   111000860658  
111000850837   111001808099   465405850   465033975   464985688   464930015  
464380211   464322288   464266345   463779009   462134388   459356788  
111001746012   111001812229   111000511077   111001878423 111000890426  
111001765293   111000926459   111001879457   111000906211   111000571185  
465405892   465033983   464985712   464930031   464380039   464322296  
464266352   463779017   462134412   459356606   111001352622   111001866262  
111000565267   111001763370 111000966880   111000269549   111000932759  
111000561410   111001367246   111000865169   465405918   465033991   464985720  
464930056   464380054   464322072   464266360   463778670   462133695  
459356630   111000984194   111000533240   111001407421   111001797445
111000505643   111001730161   111000279540   111000550025   111000968185  
111001315496   465405959   465034007   464985738   464929884   464380096  
464322080   464266378   463778431   462133380   459356663   111000465985  
111000951604   111001882057   111001760153 111001413462   111000974632  
111000540147   111000271092   111000866586   111000942064   465405777  
465034023   464985746   464929926   464380104   464322122   464266162  
463777706   462132663   459356499   111000980189   111001362487   111001421124  
111000942716 111000872695   111000503359   111000867611   111000593000  
111001782090   111001380825   465405827   465034031   464985753   464929934  
464379908   464322148   464266170   463777581   462132283   459356515  
111001731106   111000910407   111001303741   111001340898 111000960794  
111001381220   111000562927   111001769220   111000883686   111000863044  
465405835   465033819   464985761   464929942   464379932   464322155  
464266220   463777599   462131822   459356556   111001413473   111000572254  
111001814456   111000865372 111000963999   111000266681   111001883700  
111000895005   111001889559   111001788603   465405629   465033868   464985563  
464929959   464379940   464321959   464265909   463777433   462131418  
459356564   111000521179   111001764629   111000892259   111000845819
111000856552   111000939150   111000528985   111001303774   111000548189  
111000853896   465405660   465033892   464985571   464929777   464379965  
464321967   464265982   463777201   462130964   459356366   111000935976  
111001863045   111001887759   111000895139 111000955080   111000914726  
111000913376   111001733995   111000932401   111000876172   465405694  
465033686   464985589   464929793   464379981   464321975   464266006  
463776880   462130105   459356374   111001837091   111000952335   111000595103  
111000924671

 

SCH-A-25



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001839701   111001794464   111001868938   111000583852   111001775081  
111001308599   465405504   465033728   464985597   464929843   464379775  
464322015   464266030   463776583   462129628   459356382   111000480094  
111001403483   111000960491   111001410896 111001358000   111000506655  
111001756888   111000859971   111000925458   111000463691   465405546  
465033736   464985613   464929694   464379809   464322031   464265826  
463776385   462129412   459356390   111001340753   111000867723   111000951132  
111001881977 111001818034   111000266063   111001358886   111001739351  
111001390916   111000508264   465405561   465033744   464985639   464929710  
464379825   464322049   464265859   463774828   462125519   459356408  
111000894486   111001856058   111000461284   111000951312 111001790572  
111000509850   111001381758   111000469057   111001391018   111000506789  
465405579   465033751   464985654   464929587   464379841   464321876  
464265875   463774836   462115213   459356424   111001341608   111000494381  
111000512854   111001334251 111000597318   111001757878   111001304652  
111000554917   111001806244   111000536243   465405587   465033785   464985407  
464929595   464379858   464321900   464265883   463774661   462096009  
459356259   111000543162   111001893396   111001847216   111000490657
111000904499   111000868555   111000981157   111001799166   111000484683  
111000869714   465405603   465033546   464985415   464929629   464379866  
464321918   464265891   463774257   462095415   459356267   111000453601  
111000859623   111001726661   111000602922 111000554434   111001404350  
111000587531   111000864180   111000861851   111001765697   465405439  
465033561   464985423   464929421   464379668   464321710   464265693  
463773903   462060476   459356275   111000940646   111000886319   111000886634  
111001322764 111001393627   111001888828   111001398396   111001344678  
111001769578   111000935426   465405462   465033579   464985431   464929439  
464379718   464321728   464265701   463773978   462043118   459356309  
111001835550   111001397070   111000481938   111001801968 111001343947  
111000873382   111001392615   111001746023   111000556223   111001776127  
465405496   465033629   464985456   464929462   464379726   464321744  
464265719   463773754   462037862   459356317   111001415587   111000468955  
111000884531   111001308432 111000570959   111000566392   111000526376  
111000256770   111001747664   111001853987   465405264   465033652   464985522  
464929470   464379536   464321751   464265727   463773655   462025776  
459356325   111001739812   111000865608   111001398688   111000854932
111000600885   111001381400   111001324519   111000478170   111000916650  
111001817370   465405348   465033678   464985530   464929488   464379544  
464321785   464265768   463773556   461986200   459356333   111000487473  
111001808404   111001356277   111001350732 111000603439   111001886950  
111000552397   111000982024   111001303370   111000480960   465405355  
465033447   464985290   464929496   464379551   464321801   464265776  
463773572   461705386   459356168   111000915042   111000898851   111000536995  
111001759162 111000924525   111000557213   111001785004   111001854720  
111001867072   111000919237   465405124   465033454   464985308   464929512  
464379577   464321819   464265578   463773622   461704967   459356184  
111001857622   111001420448   111000481860   111000273858 111000869961  
111000844762   111000261787   111000529021   111000910609   111001893059  
465405140   465033462   464985332   464929330   464379601   464321587  
464265586   463773473   461704637   459356192   111000952379   111001769523  
111000250527   111000499544 111001720878   111001739418   111000921993  
111000871234   111001886927   111000264331   465405207   465033470   464985340  
464929348   464379452   464321694   464265628   463773481   461704678  
459356218   111000965845   111000545388   111000978849   111000875081
111000937158   111000928091   111001868499   111001754134   111001870201  
111000458741   465405215   465033488   464985357   464929363   464379478  
464321462   464265636   463773523   461704579   459356002   111000856114  
111000920475   111000477630   111000866092 111001390725   111001385189  
111001414867   111000574313   111001722960   111001330572   465405223  
465033496   464985365   464929371   464379528   464321512   464265685  
463773366   461704439   459356036   111000489688   111000581849   111000545670  
111000863527 111001332620   111000857711   111000879355   111001339346  
111000866452   111001722139   465405017   465033512   464985373   464929405  
464379288   464321520   464265420   463773093   461704447   459356077  
111001349639   111000602180   111000962976   111000852165 111001399948  
111001799234   111000260797   111001305338   111000923063   111000964091  
465405025   465033520   464985381   464929181   464379304   464321538  
464265438   463772780   461704454   459356093   111001862404   111000945663  
111000914928   111001838452 111001855978   111000847079   111001350631  
111001868253   111001332899   111001893712   465405066   465033538   464985399  
464929231   464379361   464321546   464265446   463772616   461704306  
459355871   111000561757   111001398644   111001864204   111000857182
111000278954   111000876116   111000274534   111000469631   111000849419  
111000509355   465405090   465033421   464985191   464929249   464379395  
464321553   464265453   463771360   461704330   459355889   111000952188  
111000557202   111000936629   111001801395 111001393313   111001395551  
111000849071   111000851490   111000545850   111000260764   465405108  
465033199   464985225   464929272   464379403   464321363   464265495  
463771246   461704231   459355905   111001345017   111000868645   111001875127  
111001740173 111000958443   111001294201   111001867825   111000489093  
111000554861   111000533060   465404911   465033215   464985241   464929082  
464379130   464321397   464265503   463771014   461704249   459355921  
111001406789   111001825841   111001307082   111001737999 111001293705  
111001826347   111001311380   111000868409   111001725390   111001743277  
465404978   465033223   464985274   464929090   464379163   464321421  
464265529   463770941   461704272   459355954   111001373894   111001894184  
111001783563   111000949814 111001859040   111001361420   111001816920  
111000462049   111001326858   111000537514   465404994   465033256   464985068  
464929165   464379254   464321199   464265289   463770594   461704132  
459355731   111001421326   111001348829   111000938700   111000934379
111001783822   111000863448   111000924727   111000506936   111000591413  
111001744740   465405009   465033264   464985076   464928985   464379262  
464321207   464265297   463770230   461704173   459355806   111000910755  
111001330695   111001888682   111001375919 111000924514   111001835493  
111000246173   111000956519   111000248771   111000562062   465404788  
465033272   464985092   464928993   464379049   464321249   464265305  
463769752   461703985   459355855   111000487327   111000534184   111001816346  
111000940141 111000468810   111001880808   111000588666   111000492536  
111001869399   111000981214   465404671   465033280   464985118   464929017  
464379064   464321280   464265321   463769679   461704009   459355608  
111001750163   111000604351   111000930421   111000846270 111000532452  
111001743592   111000875014   111000503641   111000899717   111000864843  
465404689   465033074   464985134   464929033   464379098   464321082  
464265339   463769513   461703894   459355632   111001356288   111000933446  
111000576247   111000510694 111000470914   111000890943   111001311571  
111000884610   111001758981   111000893788   465404564   465033090   464985159  
464928845   464378900   464321108   464265347   463769216   461703902  
459355640   111000528952   111000564086   111001787916   111000532115
111000585742   111001380599   111000852862   111001411954   111000864584  
111000857160   465404614   465033157   464985167   464928902   464378918  
464321140   464265164   463769265   461703944   459355657   111000907403  
111000873135   111000981348   111000852761 111001394112   111000481028  
111000253632   111000497171   111000507779   111000892484   465404648  
465033165   464984913   464928910   464378942   464320993   464265180  
463769281   461703951   459355467   111000561432   111001368911   111000932748  
111001819697 111000586013   111000873247   111000537288   111001889605  
111000522631   111001324160   465404358   465033173   464984921   464928928  
464378991   464321017   464265214   463768697   461703761   459355475  
111000484920   111001380151   111001330303   111000542138 111000854808  
111000555918   111000920813   111000907548   111000980369   111000601279  
465404440   465032951   464984947   464928936   464378785   464321025  
464265222   463768564   461703779   459355533   111001300805   111000956137  
111001872089   111001389048 111000882832   111000850949   111000924266  
111000535602   111000457706   111000575943   465404259   465032969   464984970  
464928944   464378793   464321033   464265248   463767830   461703787  
459355558   111000575673   111001872360   111001819642   111000497362
111000943380   111000535792   111000892743   111000540686   111001866857  
111001728719   465404309   465033025   464984988   464928951   464378835  
464321074   464265057   463767384   461703811   459355566   111001302896  
111001778220   111000923715   111001348155 111000263633   111000277447  
111000861749   111000909090   111001855866   111001839363   465404341  
465033033   464984996   464928720   464378843   464320886   464265065  
463767459   461703829   459355574   111000490118   111001801733   111001849667  
111000889413 111000505171   111001760074   111001814164   111001298621  
111000551217   111000604766   465404168   465033041   464985027   464928795  
464378850   464320910   464265099   463767178   461703662   459355582  
111000862009   111000929980   111000868713   111000868229 111001780166  
111001373737   111001412832   111001755258   111001765956   111000244238  
465404176   465032852   464984772   464928803   464378892   464320951  
464265107   463766915   461703704   459355590   111001814478   111001867993  
111001872348   111001317713 111001373366   111001344498   111000857272  
111000906323   111000902824   111000604205   465404218   465032860   464984798  
464928613   464378660   464320704   464265123   463766675   461703712  
459355319   111000589195   111001401133   111001299127   111001321639
111001291815   111001756349   111001791663   111001797591   111000483840  
111001334284   465404234   465032878   464984806   464928647   464378686  
464320712   464264928   463766725   461703605   459355327   111000572478  
111000533958   111001828473   111000891551 111001352431   111000455917  
111001820475   111000911846   111000454893   111000964732   465403939  
465032902   464984855   464928662   464378694   464320720   464264951  
463766469   461703613   459355418   111000972371   111001390545   111001807133  
111001792013 111001412067   111001405182   111000523553   111001292939  
111000544691   111000571679   465403954   465032928   464984871   464928498  
464378702   464320753   464264969   463766535   461703639   459355129  
111001302177   111001831602   111000935921   111001388126 111000967005  
111001732613   111000937192   111000483682   111000983373   111001832311  
465404002   465032936   464984897   464928522   464378736   464320779  
464264985   463765941   461703472   459355194   111001322326   111000531945  
111001749206   111000559349 111001318792   111001342968   111001292995  
111000558168   111000881358   111001390646   465404010   465032761   464984665  
464928530   464378744   464320795   464264993   463765669   461703506  
459355210   111000957521   111000916289   111000916234   111001298182
111001774327   111000883899   111001727505   111001789424   111000474413  
111001875116   465403715   465032803   464984673   464928563   464378751  
464320803   464265008   463765487   461703357   459355251   111000925997  
111001350305   111001744289   111001862662 111000937484   111000901979  
111001792079   111000517523   111000562589   111001727325   465403723  
465032829   464984699   464928399   464378777   464320571   464265016  
463765321   461703241   459355004   111000946833   111000908987   111001883878  
111000542374 111001773269   111000940893   111001356402   111001762054  
111000924569   111001420943   465403749   465032399   464984715   464928407  
464378603   464320597   464264811   463765248   461703282   459355012  
111001860154   111001346366   111000881965   111000883013 111001402921  
111001300625   111001404158   111001790369   111001387978   111001402662  
465403756   465032449   464984731   464928423   464378652   464320605  
464264852   463764902   461703308   459355038   111001299723   111000599826  
111000481624   111000494291 111000896950   111000516106   111000274769  
111000865170   111000954102   111000518085   465403798   465032456   464984756  
464928431   464378421   464320613   464264860   463764456   461703324  
459355053   111001400907   111000518872   111001849296   111000963540
111000535668   111001741433   111000524385   111001725907   111001338402  
111001298171   465403491   465032316   464984764   464928480   464378439  
464320688   464264902   463764332   461703159   459355061   111000523968  
111000897827   111000462487   111001358695 111000541418   111000983171  
111000939295   111001373018   111001390949   111000909236   465403517  
465032167   464984517   464928266   464378454   464320456   464264910  
463758938   461703175   459355079   111000460070   111000902374   111001364490  
111000855090 111001370318   111000902745   111001773315   111001367910  
111001329648   111001742692   465403525   465032183   464984533   464928274  
464378470   464320498   464264688   463750083   461703043   459355087  
111000532744   111001750859   111000470284   111001864282 111000913174  
111000590502   111001862561   111000527894   111000235935   111000550777  
465403376   465032068   464984541   464928282   464378496   464320514  
464264746   463740795   461703092   459355095   111000587890   111001834841  
111001311762   111001795050 111001305440   111001383020   111001363916  
111000893306   111000493638   111000246184   465403418   465032084   464984566  
464928332   464378520   464320522   464264787   463734590   461702938  
459354841   111000604238   111001757126   111000899762   111001322708
111000523957   111000978692   111001321134   111001894274   111000943065  
111001306104   465403426   465032100   464984574   464928357   464378348  
464320548   464264795   463731596   461702946   459354858   111001806143  
111001334824   111001884004   111000937721 111000573008   111000861839  
111000852873   111000926730   111001757801   111000903511   465403459  
465032118   464984616   464928381   464378355   464320555   464264530  
463730325   461702961   459354882   111001869142   111000849510   111001787174  
111000453746 111000866878   111001844099   111000538256   111001764775  
111001303628   111001732174   465403467   465032126   464984640   464928126  
464378199   464320324   464264548   463720359   461702979   459354890  
111001886455   111001413147   111001736527   111001420066 111001883104  
111000563401   111001765428   111001405452   111000958634   111000860995  
465403277   465032134   464984400   464928134   464378231   464320357  
464264563   463711200   461702805   459354908   111001320638   111000523407  
111001354938   111000984374 111000909315   111001893835   111001828923  
111000575662   111000966497   111001415712   465403293   465031961   464984418  
464928183   464378256   464320431   464264613   463711085   461702847  
459354718   111000913365   111000940691   111001745842   111000881471
111000453342   111001805412   111000508589   111000981618   111000258323  
111000541283   465403343   465031979   464984434   464928233   464378264  
464320217   464264407   463690099   461702888   459354759   111000956553  
111000599714   111000239311   111000264386 111001833211   111001335500  
111001866734   111000983519   111001392075   111000543128   465403350  
465032027   464984442   464928019   464378298   464320308   464264423  
463685628   461702706   459354817   111000884632   111001751557   111000914906  
111000845426 111000925357   111000850129   111001301097   111000942604  
111000945045   111001827034   465403152   465031839   464984459   464928035  
464378306   464320092   464264431   463682336   461702730   459354585  
111001347132   111000546097   111001736583   111001329974 111001406048  
111001323563   111001867982   111000576810   111000880492   111001374198  
465403160   465031847   464984475   464928084   464378124   464320126  
464264449   463678011   461702763   459354601   111000571747   111001382760  
111001727741   111000935820 111000488867   111001785307   111000933682  
111000519086   111001823412   111001739126   465403210   465031862   464984269  
464928100   464378157   464320134   464264464   463668293   461702789  
459354643   111000560510   111000571028   111000901755   111001319872
111001774934   111000526309   111000938430   111001878388   111001884598  
111001329985   465403020   465031912   464984285   464927870   464378165  
464320191   464264498   463667907   461702573   459354668   111001347053  
111001850951   111000925021   111000985588 111000972607   111000916188  
111000884801   111001355524   111000495382   111000570375   465403038  
465031920   464984293   464927946   464377951   464320209   464264522  
463664573   461702599   459354684   111000856226   111001800046   111001859792  
111001866879 111000537233   111001421551   111001294436   111001825740  
111001308443   111000478732   465403079   465031938   464984319   464927979  
464377977   464319961   464264282   463664003   461702607   459354478  
111000475368   111001322562   111000953875   111001773359 111001860255  
111001767217   111000467011   111001408163   111001301660   111001294739  
465403103   465031714   464984327   464927771   464377985   464319987  
464264308   463658773   461702490   459354502   111001329042   111001734592  
111000583166   111000518311 111001806952   111000889738   111000482984  
111001415419   111001846620   111001397968   465402923   465031722   464984335  
464927664   464377993   464320001   464264316   463655639   461702524  
459354536   111000533026   111001887647   111000465233   111000572355
111000954236   111000872561   111000905355   111000496787   111001294481  
111001406600   465402956   465031748   464984368   464927706   464378033  
464320019   464264332   463641514   461702540   459354296   111001385921  
111000483952   111000902026   111000534229 111000469114   111000476268  
111000524307   111000863707   111001397003   111000921151   465403012  
465031805   464984178   464927730   464378058   464320027   464264340  
463631630   461702383   459354320   111000516397   111001877062   111001392738  
111000528570

 

SCH-A-26



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001877354   111001393199   111001790684   111001885140   111001781549  
111001291376   465402790   465031813   464984186   464927748   464377845  
464320043   464264357   463630178   461702458   459354338   111001823748  
111001808459   111001774631   111000862133 111001846608   111000898963  
111000865103   111000491546   111001358853   111000507397   465402808  
465031581   464984194   464927565   464377860   464320050   464264373  
463511287   461702250   459354148   111000856923   111000509658   111000918203  
111000465569 111001333182   111000459023   111001846822   111001722724  
111001368595   111000954696   465402816   465031607   464984202   464927599  
464377878   464319854   464264399   463443523   461702284   459354171  
111001336703   111001421618   111001333834   111000463387 111000884126  
111001300883   111001412269   111001379935   111001887029   111001392514  
465402899   465031615   464984210   464927607   464377910   464319888  
464264167   463313247   461702292   459354221   111000877151   111001789446  
111000921847   111000916324 111000553994   111000850589   111001804523  
111001753470   111001744133   111001862741   465402709   465031631   464984228  
464927615   464377944   464319714   464264183   463312835   461702342  
459354239   111000901878   111001332440   111001738147   111001419491
111000456806   111000532351   111000984330   111000470699   111000886915  
111001873305   465402543   465031649   464984046   464927623   464377688  
464319771   464264076   463312074   461702219   459354270   111001777038  
111001860783   111000271913   111001791113 111001301266   111001374334  
111000559372   111000466638   111000529830   111001303415   465402501  
465031664   464984079   464927631   464377704   464319789   464264134  
463311985   461702052   459354015   111001771436   111000595057   111000556335  
111000890325 111001870098   111000536580   111000485741   111000884913  
111001354051   111001399678   465402295   465031680   464984087   464927656  
464377779   464319797   464264159   463311563   461702060   459354056  
111000460823   111000604463   111000556447   111000911701 111001369945  
111000940815   111000941939   111001773281   111001774057   111000476583  
465402196   465031698   464984111   464927409   464377795   464319805  
464263961   463304543   461702094   459354072   111000968927   111001339436  
111001752941   111001391322 111000477641   111000573491   111001838698  
111000948699   111001894454   111001303369   465402204   465031524   464984129  
464927417   464377811   464319813   464263987   463287813   461702029  
459354080   111001326601   111000512506   111000855641   111001857419
111001813309   111001754224   111000604979   111001375649   111001756428  
111000856787   465402220   465031565   464984145   464927458   464377837  
464319607   464263995   463286732   461701831   459353850   111000847754  
111001367886   111001829092   111001846563 111001878849   111001856047  
111001888301   111001814209   111000525229   111001381354   465402279  
465031573   464983915   464927516   464377555   464319623   464264019  
463282897   461701849   459353876   111000477102   111001317274   111001856395  
111001836629 111001415240   111001837068   111001729136   111001355759  
111000600447   111001322360   465402121   465031300   464983949   464927292  
464377597   464319631   464264027   463281238   461701872   459353926  
111001810687   111001769455   111001722487   111000871458 111000557707  
111001377742   111001832401   111000575886   111000853818   111001861975  
465402139   465031326   464983972   464927326   464377605   464319649  
464264035   463279265   461701898   459353975   111001420044   111001812892  
111000246195   111001842604 111001393447   111001405250   111000968938  
111000984138   111000961986   111001810508   465401917   465031342   464983980  
464927342   464377613   464319656   464263813   463165241   461701914  
459353736   111001404057   111000518850   111000569878   111001396945
111001383413   111001767419   111000502493   111001328546   111000911453  
111000887860   465401800   465031375   464984004   464927367   464377621  
464319672   464263821   463128744   461701740   459353785   111000520099  
111001799740   111000548437   111001887243 111001770907   111001764247  
111001369237   111001775047   111001399094   111000464760   465401834  
465031383   464983782   464927375   464377639   464319698   464263912  
462962564   461701617   459353819   111001399230   111001788782   111000265084  
111001383828 111001310064   111000898154   111000257085   111000859937  
111001842424   111000845831   465401651   465031409   464983840   464927169  
464377654   464319508   464263664   462887803   461701641   459353843  
111000574919   111001739193   111001823175   111001850535 111001297394  
111000862380   111001395674   111001418287   111001350541   111000516285  
465401719   465031441   464983857   464927177   464377670   464319516  
464263672   462887738   461701690   459353611   111000916605   111001794723  
111000470273   111000575279 111001414115   111000512810   111000914827  
111001419581   111001844145   111000261372   465401727   465031185   464983865  
464927185   464377464   464319540   464263706   462887142   461701500  
459353645   111001292243   111001325352   111001326982   111000915402
111001810104   111001872584   111001858151   111000571714   111001734839  
111001799739   465401602   465031201   464983683   464927268   464377472  
464319573   464263730   462887225   461701518   459353652   111000488160  
111001824053   111001738136   111000873180 111001336152   111001773067  
111000903151   111001398420   111000946226   111001747349   465401610  
465031219   464983709   464927284   464377522   464319581   464263748  
462886995   461701526   459353538   111000965991   111000917202   111001356266  
111001290500 111001327589   111001864507   111000884362   111000517994  
111001358167   111000925201   465401453   465031243   464983733   464927060  
464377340   464319599   464263755   462887027   461701559   459353603  
111001895310   111001304090   111000464928   111001829957 111001781190  
111000513978   111001332417   111000546604   111001720665   111001318400  
465401461   465031268   464983741   464927078   464377365   464319383  
464263771   462886888   461701567   459353363   111001835426   111000951097  
111000845224   111000547807 111000494257   111000905535   111000929058  
111000926572   111001833929   111000503416   465401479   465031276   464983758  
464927110   464377407   464319391   464263540   462886706   461701294  
459353405   111000882281   111000978210   111001302166   111000488115
111001315115   111000520257   111000532957   111000880111   111000918821  
111001397643   465401487   465031284   464983568   464926971   464377423  
464319409   464263565   462886755   461701336   459353413   111001745088  
111001356198   111001408376   111001817752 111000582536   111001383110  
111001313595   111000861873   111000596878   111000887635   465401503  
465031003   464983576   464927003   464377431   464319441   464263573  
462886573   461701369   459353421   111001353757   111001330123   111001751276  
111000577822 111001803993   111001327051   111000960817   111001362948  
111000514676   111001382142   465401362   465031011   464983600   464927037  
464377449   464319474   464263581   462886664   461701377   459353439  
111001319603   111000960301   111000874338   111001892339 111000941063  
111001333812   111001751894   111001383165   111000554883   111001821803  
465401214   465031029   464983618   464926849   464377217   464319482  
464263417   462886441   461701393   459353454   111000486360   111001755630  
111001842806   111000937743 111000983834   111000272318   111001777870  
111000932692   111001847351   111000901621   465401248   465031052   464983642  
464926856   464377225   464319490   464263433   462885948   461701229  
459353280   111000952313   111000891900   111001855686   111000852064
111001890887   111000546705   111001317724   111000465075   111001885746  
111000865215   465401297   465031102   464983451   464926880   464377258  
464319300   464263441   462886029   461701237   459353306   111000584325  
111000855304   111001376987   111001809573 111001376370   111001337401  
111001339447   111000519491   111000980606   111001820341   465401313  
465031128   464983477   464926898   464377274   464319318   464263516  
462883794   461700981   459353322   111001831310   111001343396   111001348043  
111000877498 111000853403   111000971651   111001879110   111001387721  
111001383031   111001381141   465401081   465030880   464983485   464926906  
464377282   464319326   464263300   462883711   461700999   459353355  
111001320773   111000940185   111001356334   111001865913 111000929687  
111000917011   111000903577   111000867813   111001798312   111001762515  
465400935   465030898   464983493   464926922   464377290   464319334  
464263326   462883604   461701021   459353165   111001769231   111000879096  
111000570858   111000508602 111000559710   111000942750   111000882517  
111001400301   111001846552   111001872652   465400950   465030906   464983535  
464926690   464377068   464319342   464263367   462883331   461700882  
459353207   111000970920   111001839071   111000954999   111001332035
111000595349   111001783855   111000539785   111000504495   111000564255  
111000512146   465400976   465030930   464983543   464926724   464377092  
464319359   464263391   462882911   461700916   459353017   111001815570  
111001753650   111001896265   111001781336 111001331168   111000583469  
111001343880   111000947306   111000551116   111001722500   465400802  
465030955   464983352   464926757   464377134   464319367   464263151  
462882663   461700940   459353033   111001776318   111001355591   111001335656  
111000904174 111001386900   111000902981   111000504585   111001725211  
111001364579   111001347435   465400810   465030963   464983360   464926773  
464377142   464319185   464263177   462882572   461700676   459353066  
111000538841   111001348638   111000875474   111000595035 111001720069  
111000846720   111001787512   111000579857   111000938036   111001819563  
465400836   465030765   464983378   464926781   464377159   464319201  
464263185   462882515   461700619   459353116   111000456109   111001838485  
111000944943   111001339188 111001831242   111000594102   111000279236  
111000977512   111001407386   111000961841   465400844   465030781   464983386  
464926583   464377167   464319243   464263235   462882523   461700650  
459353140   111001765057   111001755900   111000863820   111001753177
111000581816   111000480241   111001730644   111001805243   111001740612  
111001738260   465400646   465030799   464983410   464926591   464377175  
464319268   464263276   462882176   461700494   459352936   111001784452  
111001377786   111001320403   111001389307 111000243170   111000891999  
111000580242   111000927663   111000977949   111001341192   465400745  
465030815   464983428   464926609   464377183   464319052   464263094  
462881863   461700536   459352944   111000476819   111000464300   111001344364  
111001772347 111000469990   111001759252   111000862065   111001839318  
111000916672   111001373636   465400554   465030849   464983436   464926617  
464377191   464319060   464262856   462881558   461700544   459353009  
111000978153   111000864562   111000516667   111000541148 111001392660  
111000899054   111001881731   111000597138   111000595293   111000969131  
465400562   465030864   464983444   464926641   464376979   464319078  
464262625   462881277   461700551   459352720   111000875902   111001298698  
111001736358   111000852435 111000514430   111000878332   111001310233  
111001386214   111000534746   111001389677   465400612   465030872   464983238  
464926666   464376987   464319094   464262443   462881343   461700379  
459352746   111000496361   111001849993   111001821566   111000533127
111000857126   111001296067   111001368786   111001747709   111000539033  
111000548482   465400364   465030633   464983246   464926450   464376995  
464319110   464262476   462881046   461700437   459352795   111000540136  
111001368056   111000983395   111001314664 111000869769   111001783024  
111001363826   111001377696   111000597453   111001376358   465400372  
465030641   464983253   464926476   464377027   464319151   464262302  
462880956   461700445   459352803   111001803645   111000943133   111000545119  
111000522967 111001327477   111000259650   111001759421   111000481488  
111000516140   111001891406   465400380   465030666   464983261   464926500  
464377035   464318922   464262120   462880667   461700296   459352605  
111000902396   111000576180   111000947980   111000538234 111001871842  
111000587867   111000979648   111001802318   111000463950   111001825997  
465400398   465030674   464983279   464926534   464377050   464318831  
464262161   462880519   461700338   459352621   111001317971   111000602393  
111001780526   111000525195 111000479126   111001874496   111000513844  
111000527580   111001748250   111001755001   465400414   465030690   464983287  
464926559   464376847   464318849   464261395   462879966   461700197  
459352662   111001322630   111001309680   111000560745   111000909786
111001794015   111000534713   111000936720   111000953369   111000950883  
111001375975   465400257   465030708   464983295   464926369   464376862  
464318864   464261015   462879354   461700205   459352688   111000879120  
111001765620   111001293097   111001405171 111000928013   111001858083  
111000905366   111000484874   111001749239   111000485763   465400273  
465030732   464983303   464926385   464376870   464318872   464260892  
462879008   461700221   459352696   111000915839   111001819798   111001397193  
111001817572 111000944280   111000893115   111000600302   111001896131  
111001343093   111000463455   465400307   465030757   464983337   464926393  
464376888   464318906   464260728   462878802   461700247   459352712  
111001806109   111001294380   111000526488   111000583223 111000891528  
111000463208   111000930320   111001783417   111001295257   111001776936  
465400315   465030500   464983105   464926401   464376904   464318690  
464260389   462878885   461700049   459352506   111001379216   111000869152  
111000908033   111000847721 111000560330   111001769400   111001412348  
111000238062   111000964035   111001306474   465400141   465030518   464983113  
464926419   464376946   464318708   464260132   462878299   461700064  
459352522   111000532205   111001744874   111000602371   111001888491
111000573266   111000859634   111001320087   111000981427   111001884734  
111000880469   465400166   465030526   464983121   464926187   464376730  
464318716   464260009   462877762   461700122   459352357   111000573929  
111000981315   111001749767   111001292861 111000548954   111001385325  
111000457649   111001760591   111000588329   111001893745   465400059  
465030534   464983162   464926195   464376748   464318732   464259852  
462877663   461699936   459352365   111000501650   111001726245   111001769545  
111001363736 111001845427   111000850725   111000564929   111000905074  
111000595844   111001397250   465400067   465030542   464983170   464926229  
464376789   464318740   464259860   462877705   461699951   459352373  
111000571624   111000525184   111000958814   111001798716 111001328096  
111001839936   111001398734   111001764506   111001882204   111000979828  
465399913   465030559   464983188   464926278   464376797   464318757  
464259829   462877333   461700007   459352415   111000597587   111001393425  
111001736662   111000541586 111000929902   111001403517   111000586372  
111001367235   111000924828   111001758082   465399996   465030567   464983196  
464926054   464376821   464318773   464259274   462877135   461699837  
459352233   111000555783   111001836898   111000969311   111000492075
111001402314   111001778253   111001384942   111001841984   111000591604  
111000956744   465399756   465030583   464983212   464926112   464376607  
464318799   464258417   462877150   461699852   459352266   111000881628  
111001748519   111001728102   111001385932 111001803982   111000507184  
111001881494   111001308106   111000259076   111001893903   465399806  
465030617   464982990   464926146   464376631   464318807   464258318  
462877002   461699910   459352316   111000263453   111001895028   111001739610  
111000523597 111001799896   111000488193   111000600324   111001771694  
111000897445   111000980594   465399533   465030336   464983030   464926179  
464376649   464318583   464258052   462876715   461699696   459352332  
111000590715   111001393728   111001737696   111000482063 111000479834  
111000893160   111000540552   111001321707   111001352048   111001319243  
465399541   465030344   464983048   464925957   464376656   464318591  
464257344   462876426   461699720   459352183   111000876037   111000880267  
111001331450   111000544589 111000561836   111001331180   111000529717  
111001363657   111001294706   111001358550   465399558   465030385   464983097  
464925965   464376664   464318625   464257153   462876186   461699738  
459352191   111001401098   111000472703   111000585810   111000540608
111000572816   111001810205   111000845303   111000944358   111001333632  
111000943368   465399574   465030393   464982859   464925999   464376672  
464318633   464256809   462876046   461699746   459352209   111001399296  
111001369990   111001402730   111000867521 111000895274   111001850883  
111000900507   111001843212   111000560352   111001880785   465399590  
465030427   464982875   464926013   464376680   464318682   464256866  
462875931   461699753   459352019   111000592357   111001742096   111000464647  
111000598588 111000921870   111001384964   111000890741   111001775171  
111001327433   111001310356   465399418   465030468   464982883   464926021  
464376706   464318443   464256684   462875824   461699761   459352076  
111000853526   111001377562   111000877779   111001864406 111000496372  
111000983496   111001363747   111001412663   111001416926   111000955350  
465399467   465030476   464982891   464926039   464376524   464318450  
464256759   462875832   461699795   459352100   111000591075   111000548640  
111000905265   111000893889 111000268717   111001313764   111001844842  
111001821106   111001415701   111001379542   465399475   465030237   464982909  
464925841   464376540   464318476   464256536   462875089   461699605  
459351938   111000851030   111001784542   111000920600   111000936742
111000873696   111001336174   111001795038   111001754763   111000557752  
111000952762   465399483   465030245   464982974   464925890   464376599  
464318500   464256544   462875105   461699613   459351946   111001350473  
111000568035   111000872886   111001759678 111001771021   111001846529  
111000533396   111000542510   111000238770   111001313472   465399491  
465030252   464982768   464925916   464376375   464318351   464256452  
462874876   461699464   459351961   111000917291   111000969388   111000871863  
111001867634

 

SCH-A-27



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001316307   111000526422   111001840051   111000951200   111000272194  
111001328243   465399327   465030278   464982776   464925742   464376383  
464318369   464256304   462874595   461699472   459351987   111000571107  
111000256365   111000915682   111001316925 111001739047   111000488799  
111001301053   111001765754   111001385707   111001341440   465399335  
465030286   464982784   464925767   464376391   464318385   464256205  
462874025   461699498   459351797   111001313618   111000931882   111000483828  
111000856473 111000981090   111000561780   111000502404   111001406329  
111000550474   111001835471   465399343   465030294   464982792   464925825  
464376417   464318401   464255926   462873910   461699514   459351813  
111001327972   111000880593   111001390398   111000943717 111001320964  
111001395977   111001803791   111000491513   111001862426   111000593976  
465399368   465030302   464982818   464925668   464376474   464318427  
464255835   462873597   461699530   459351862   111001292153   111001394369  
111001889346   111000934267 111001343442   111000896411   111001841164  
111000571905   111001392390   111000881314   465399392   465030328   464982834  
464925676   464376276   464318278   464255660   462873142   461699332  
459351870   111000593493   111001744795   111000880650   111001367909
111000958397   111000545771   111001761558   111000850512   111001399656  
111000909292   465399202   465030112   464982578   464925692   464376292  
464318286   464255785   462873118   461699357   459351888   111000481499  
111001854416   111001857138   111000247512 111000899436   111001383367  
111000459090   111001741769   111000849453   111001392772   465399236  
465030120   464982586   464925528   464376318   464318302   464255199  
462872987   461699399   459351649   111000603710   111001389330   111001323013  
111001407577 111000899885   111000557628   111001858678   111000957835  
111001330101   111000558236   465399020   465030138   464982610   464925551  
464376326   464318120   464254846   462872854   461699415   459351656  
111001838890   111000545085   111001405632   111000493313 111000514902  
111001383525   111000915929   111000528457   111000511909   111000931107  
465399046   465030146   464982669   464925601   464376342   464318153  
464254366   462872524   461699423   459351664   111001754213   111001758576  
111001332024   111000929643 111000956924   111000940253   111001884745  
111000875508   111000472837   111000943571   465399061   465030153   464982693  
464925619   464376359   464318161   464254002   462871807   461699290  
459351680   111001833772   111000932805   111001385549   111001720711
111001305530   111000936809   111000556391   111000914883   111001758273  
111001374840   465398923   465030179   464982701   464925452   464376367  
464318195   464254028   462871526   461699316   459351714   111001851716  
111001872607   111000536502   111000899009 111001407971   111001406914  
111000917639   111000941030   111000457818   111000866047   465398931  
465030187   464982446   464925478   464376144   464318013   464253806  
462871534   461699324   459351722   111001350529   111000853470   111000604159  
111000585900 111001799021   111001421001   111000946181   111001373906  
111001413192   111001374828   465398980   465030211   464982461   464925486  
464376151   464318039   464253871   462871385   461699209   459351730  
111000536175   111000565458   111000975307   111000565313 111000845112  
111001729765   111001897503   111000923614   111001863720   111001743110  
465398998   465030005   464982495   464925502   464376177   464318054  
464253657   462869686   461699225   459351755   111001883979   111001874441  
111000584213   111000916436 111000565469   111000865439   111000963191  
111001728832   111000577518   111000895858   465399004   465030013   464982511  
464925296   464376243   464318088   464253418   462869330   461699019  
459351532   111001885948   111001344005   111000859319   111000569058
111000278077   111000933626   111001783686   111001369035   111000508578  
111000565256   465398824   465030021   464982537   464925338   464376037  
464318096   464253111   462868308   461699027   459351573   111001364467  
111001369215   111001310042   111000878613 111000852053   111001812252  
111000942985   111000457896   111001721172   111001776453   465398832  
465030039   464982545   464925346   464376052   464318104   464252907  
462868225   461699043   459351599   111000861558   111000910979   111001835066  
111000958364 111001352903   111000586271   111001866587   111001344207  
111000904051   111000485943   465398840   465030054   464982560   464925379  
464376094   464318112   464252642   462868092   461699092   459351631  
111000593921   111000898895   111000479700   111001884790 111001826055  
111001369002   111000937013   111000856495   111000542071   111001868927  
465398857   465030070   464982347   464925411   464376110   464317916  
464252105   462867326   461699100   459351383   111000863932   111001813152  
111001352004   111001814085 111000555738   111001327769   111001368821  
111001831006   111000933873   111001889560   465398865   465030088   464982354  
464925221   464376128   464317924   464251776   462867383   461699118  
459351391   111001806053   111000488250   111000986231   111001298609
111000944527   111001369518   111000974395   111001789581   111000899245  
111000852132   465398683   465030096   464982362   464925262   464376136  
464317932   464251529   462867102   461698920   459351508   111000889312  
111001412562   111001768678   111001317577 111001866633   111000489071  
111000849802   111001403685   111001841311   111000967151   465398709  
465030104   464982370   464925270   464375914   464317940   464250927  
462867136   461698938   459351326   111001794004   111001731409   111000516364  
111000545513 111001335881   111001856249   111000468618   111001374053  
111000465288   111000476426   465398717   465029908   464982388   464925072  
464375955   464317957   464250620   462867185   461698953   459351342  
111001375481   111000870020   111001896074   111001376831 111000971561  
111001409052   111001841131   111001778679   111000526804   111000460418  
465398741   465029916   464982396   464925148   464375963   464317973  
464250240   462866914   461698961   459351367   111000878433   111001419895  
111001787949   111000861367 111001364704   111001753593   111001329121  
111000589364   111001365097   111000931725   465398758   465029932   464982404  
464925155   464375997   464317999   464249044   462866963   461698987  
459351136   111001351294   111000980741   111000549517   111001318725
111000891562   111001817303   111001406015   111001725053   111001408129  
111001384346   465398626   465029940   464982412   464925171   464376003  
464318005   464249143   462866831   461698995   459351144   111000909045  
111001782865   111001754741   111000529199 111001340292   111001811532  
111001742928   111001721701   111000845213   111000871920   465398634  
465029957   464982420   464924935   464376029   464317908   464248962  
462866567   461699001   459351151   111001721464   111001778107   111001389868  
111000886375 111001890832   111000463804   111000524521   111000496877  
111001305259   111001329660   465398485   465029965   464982438   464924968  
464375773   464317700   464248897   462866336   461698821   459351177  
111000545333   111001381376   111001878940   111000532834 111000453645  
111000535051   111001351373   111000914647   111001402022   111001752491  
465398402   465029973   464982230   464924976   464375781   464317718  
464248731   462865908   461698896   459351235   111000873595   111001314226  
111001318736   111001794767 111001868084   111000469215   111000491401  
111000977657   111000857137   111000902802   465398444   465029981   464982255  
464925007   464375807   464317726   464248285   462865916   461698698  
459350997   111000266737   111000588419   111000253249   111001333159
111000513710   111000900899   111001816267   111001756080   111000485842  
111001407915   465398261   465029999   464982289   464925023   464375849  
464317742   464248004   462865619   461698714   459351011   111001735470  
111001818056   111000572164   111001345747 111000529458   111000598274  
111001293211   111000537389   111001836854   111000866227   465398279  
465029791   464982297   464924851   464375856   464317775   464247964  
462864869   461698755   459351037   111001874902   111000467404   111001800833  
111000958005 111001854775   111000977107   111000593695   111001404811  
111000874125   111000930117   465398337   465029817   464982321   464924885  
464375872   464317619   464247519   462864695   461698573   459351102  
111001328399   111001383738   111000556740   111001347345 111001382805  
111000926505   111001361723   111000982765   111001335915   111000515958  
465398162   465029825   464982149   464924893   464375880   464317627  
464246669   462864448   461698599   459351110   111001767925   111000907223  
111000457223   111000875878 111001393773   111000892002   111000850107  
111001321943   111001877332   111001884082   465398188   465029841   464982156  
464924695   464375906   464317635   464246230   462864240   461698649  
459350922   111000904815   111000965801   111001345792   111001808280
111001395629   111001735133   111001790156   111001417769   111000462072  
111001296247   465398055   465029866   464982164   464924703   464375682  
464317650   464245380   462863820   461698664   459350971   111001308364  
111001367415   111001733692   111001866611 111001810542   111001328591  
111000901913   111001798828   111000874169   111001416511   465398063  
465029874   464982198   464924729   464375740   464317478   464244664  
462863333   461698672   459350757   111001847193   111001338536   111000876240  
111001370880 111001336961   111000920295   111001879806   111000481433  
111001770198   111001421179   465397925   465029882   464982206   464924737  
464375534   464317494   464244649   462862616   461698516   459350799  
111001373478   111000563524   111000859746   111001721431 111001412023  
111000922040   111001806378   111001373287   111001311346   111001821184  
465397941   465029890   464982214   464924745   464375542   464317528  
464244474   462862632   461698524   459350807   111000984767   111000889660  
111001788186   111000855809 111001320021   111001780010   111001736617  
111000542633   111001791382   111000854718   465397966   465029668   464982032  
464924778   464375559   464317379   464244508   462862335   461698532  
459350856   111001378844   111001893600   111001408916   111000480544
111001893521   111000530786   111000593808   111001854517   111000847013  
111001357559   465398006   465029676   464982057   464924786   464375575  
464317387   464244383   462862194   461698540   459350641   111001754145  
111000536142   111001294492   111000861020 111000939813   111001312549  
111001391793   111001889032   111000906772   111000457582   465397818  
465029684   464982065   464924562   464375609   464317445   464244094  
462861790   461698565   459350658   111000559114   111001743895   111001733748  
111000497115 111000544152   111001858421   111001771818   111001735425  
111000548145   111001421438   465397859   465029692   464982073   464924646  
464375617   464317460   464243690   462861584   461698359   459350708  
111000892046   111000956250   111000923467   111001297697 111001890821  
111000904871   111001795746   111001780559   111001790651   111000943863  
465397776   465029700   464982107   464924489   464375427   464317254  
464243740   462861196   461698383   459350724   111001832760   111001738282  
111000928798   111001868882 111000543577   111001887108   111000517220  
111000909449   111001744537   111001337333   465397651   465029726   464981927  
464924497   464375435   464317262   464243278   462860586   461698318  
459350526   111000244946   111000942299   111001318354   111001336905
111000456851   111000926819   111001408501   111000880896   111001807919  
111000969579   465397669   465029734   464981950   464924505   464375443  
464317288   464242916   462860115   461698342   459350583   111001879660  
111000862526   111001889144   111001723444 111000530551   111000861705  
111000246926   111000875991   111000497160   111001791438   465397552  
465029759   464981976   464924521   464375450   464317320   464242585  
462859752   461698078   459350591   111000522316   111001842020   111001414946  
111001413901 111001856339   111000454983   111000521168   111000957565  
111001312101   111000924783   465397370   465029544   464981984   464924547  
464375476   464317353   464242072   462858986   461697989   459350609  
111001377337   111000874798   111001815907   111001829542 111000960277  
111001314765   111001404866   111000247635   111000885004   111000555165  
465397396   465029569   464982008   464924554   464375484   464317361  
464241702   462858853   461698003   459350401   111001364625   111000530821  
111001721666   111001303381 111001875644   111001800462   111001814917  
111001806592   111000549944   111000940196   465397420   465029585   464981794  
464924364   464375492   464317114   464241074   462858432   461697823  
459350435   111001892485   111001385741   111000927371   111001371881
111001790011   111001849511   111000535006   111000258907   111001720430  
111001381679   465397263   465029593   464981802   464924380   464375500  
464317122   464241066   462858200   461697849   459350443   111001376976  
111000952054   111001417882   111000962673 111001758992   111001294852  
111001369743   111001359988   111000876509   111001367224   465397271  
465029619   464981869   464924430   464375526   464317155   464240878  
462858051   461697633   459350484   111001890517   111001375751   111000951974  
111000927270 111001380140   111001362443   111001298496   111000594034  
111001370699   111000925425   465397289   465029627   464981877   464924232  
464375328   464317197   464240803   462857673   461697583   459350286  
111000490758   111000456222   111000935257   111001743097 111000956351  
111000523441   111000940725   111001307307   111000894723   111000963247  
465397297   465029643   464981679   464924240   464375336   464316991  
464240605   462857145   461697591   459350336   111001339784   111000916492  
111000863077   111000968196 111000885127   111001293109   111000902307  
111001817099   111001401278   111000938317   465397339   465029395   464981703  
464924273   464375344   464317007   464240688   462856931   461697492  
459350351   111000871650   111001850838   111001381422   111000589566
111000934728   111000858936   111000543106   111001761851   111001760298  
111001335960   465397347   465029403   464981745   464924281   464375369  
464317031   464240407   462855867   461666869   459350369   111000944077  
111000480173   111000582312   111000849138 111000862481   111001385392  
111001880527   111001873754   111001870694   111000860489   465397172  
465029429   464981760   464924117   464375377   464317098   464240233  
462855784   461546996   459350112   111001344061   111000929935   111000903588  
111001341811 111000525791   111001320289   111000458729   111000471959  
111000568754   111001306340   465397099   465029445   464981521   464924125  
464375393   464316918   464240266   462855420   461547028   459350179  
111000938586   111000869310   111000512056   111001327624 111001414205  
111000925223   111001780537   111001859376   111001812847   111001368977  
465396976   465029460   464981570   464924141   464375401   464316942  
464240282   462855446   461547044   459350187   111000920745   111000925346  
111001332664   111001731791 111001806008   111001869939   111000847046  
111001393481   111000573198   111000604777   465396992   465029478   464981588  
464924158   464375203   464316959   464240191   462855495   461547077  
459350021   111001412584   111001389655   111000261765   111001405531
111000513147   111001723309   111000522574   111001879884   111001329323  
111001343969   465397008   465029536   464981604   464924174   464375229  
464316967   464240027   462855362   461546897   459350062   111001364197  
111001724074   111000853245   111000938070 111001382197   111000513787  
111001395618   111000503539   111000930061   111001826741   465397016  
465029304   464981638   464924034   464375252   464316975   464239599  
462855388   461546905   459350088   111000587148   111001392479   111000532935  
111001811330 111001743345   111000953088   111001339100   111000255487  
111000594348   111001843010   465396802   465029312   464981646   464924083  
464375260   464316728   464239185   462854068   461546913   459349858  
111001397890   111001828721   111001758127   111001414610 111000542161  
111000564761   111000551587   111000592054   111001754998   111000919732  
465396703   465029320   464981653   464924091   464375278   464316736  
464239151   462852740   461546947   459349874   111001815042   111000846292  
111001371645   111001330213 111001369811   111001363679   111001313225  
111001747293   111001330066   111001756473   465396729   465029338   464981414  
464923895   464375294   464316751   464238567   462852393   461546954  
459349924   111000921892   111000559608   111000867879   111001352802
111000480421   111000910698   111000928349   111000955338   111001873710  
111000456200   465396778   465029346   464981448   464923911   464375070  
464316801   464238542   462851858   461546384   459349734   111001313416  
111001361734   111000462634   111000515183 111000475043   111000884890  
111000928899   111000595686   111001864541   111000917987   465396620  
465029353   464981455   464923937   464375088   464316827   464237841  
462851288   461545956   459349759   111000246702   111001748496   111000251753  
111000920127 111000914940   111000565672   111000532889   111000560846  
111000853212   111000600728   465396653   465029379   464981471   464923721  
464375096   464316843   464236587   462850983   461545618   459349775  
111001296045   111001296731   111001731498   111001884543 111001857644  
111001406598   111000861783   111000927607   111000578924   111000935134  
465396471   465029387   464981489   464923788   464375112   464316850  
464236504   462851007   461545493   459349791   111000856754   111000473366  
111000866014   111000474794 111000902150   111000518434   111000962561  
111001377067   111001799728   111000952469   465396513   465029163   464981497  
464923796   464375120   464316611   464236207   462850819   461545212  
459349809   111000278303   111000577765   111001861616   111001787589
111001381848   111001311605   111000533835   111000524790   111001822028  
111000572692   465396539   465029205   464981307   464923846   464375161  
464316645   464236009   462850694   461545022   459349841   111000489925  
111000923827   111000544185   111000267615 111001347839   111000496978  
111001313719   111001355063   111000603215   111001739283   465396562  
465029213   464981323   464923622   464375179   464316660   464235225  
462849803   461544876   459349627   111000577967   111001295640   111000576900  
111001294649

 

SCH-A-28



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000900552   111001353544   111000870132   111000955473   111001746270  
111000569823   465396372   465029221   464981349   464923648   464374974  
464316686   464235142   462849811   461544686   459349643   111001727213  
111001783361   111001415969   111000510706 111000498341   111000978300  
111001341248   111000465626   111001368146   111000557516   465396406  
465029247   464981364   464923697   464374982   464316710   464234889  
462849696   461544702   459349668   111000930375   111000598319   111001400963  
111001350372 111000941524   111000599635   111001722678   111000965744  
111000235946   111000277436   465396455   465029254   464981372   464923705  
464375021   464316546   464234566   462849530   461544603   459349676  
111000933615   111000505980   111000256725   111000548718 111001372613  
111000468977   111001879749   111001334217   111000600043   111000522901  
465396463   465029262   464981380   464923473   464375039   464316553  
464234467   462849357   461544397   459349452   111000966420   111001848914  
111000518658   111000513394 111000861446   111001749992   111001784957  
111000262306   111001723770   111001314316   465396273   465029270   464981398  
464923556   464375047   464316579   464234319   462849381   461544256  
459349460   111001858780   111001745415   111000848980   111000500907
111000553400   111000554827   111000850220   111001829283   111001413822  
111001857981   465396281   465029288   464981406   464923580   464375054  
464316587   464234020   462848771   461544298   459349510   111001866464  
111000576461   111001393559   111001341024 111000892989   111001419176  
111000898547   111000924109   111001878557   111001810003   465396307  
465029049   464981182   464923374   464375062   464316603   464233618  
462848144   461544330   459349569   111001852751   111001897312   111001331674  
111001326409 111000865619   111000520943   111000532104   111000483727  
111001723972   111001856272   465396323   465029064   464981190   464923416  
464374818   464316355   464233451   462847989   461544348   459349361  
111001356176   111000509401   111001373243   111001362881 111000880818  
111001780447   111001293716   111001855406   111001348896   111001413709  
465396364   465029072   464981208   464923424   464374834   464316363  
464233196   462847278   461544140   459349445   111000522215   111001774608  
111000565087   111001418658 111001802071   111000846911   111001875925  
111000951952   111000984453   111001335027   465396174   465029098   464981224  
464923440   464374883   464316397   464232974   462847112   461544215  
459349221   111001760568   111000526343   111001747620   111000585977
111000499308   111000907324   111000591716   111001381927   111001766968  
111001317151   465396075   465029114   464981240   464923333   464374917  
464316405   464232842   462846676   461544017   459349239   111001724872  
111001748766   111000528479   111000280755 111000578474   111001876229  
111001863360   111001394932   111000589858   111001381185   465396125  
465029148   464981257   464923341   464374941   464316439   464232511  
462845835   461543944   459349288   111000511606   111001757508   111001345725  
111000937057 111001773911   111000870200   111001386089   111000569676  
111000871111   111001350899   465395978   465029155   464981265   464923135  
464374958   464316470   464232396   462845421   461543811   459349304  
111000584189   111000534803   111000555974   111001761165 111000891089  
111000886195   111000466908   111001750411   111000985016   111000492288  
465396000   465028918   464981281   464923150   464374677   464316488  
464231513   462844333   461543860   459349171   111001421663   111001800800  
111001744986   111001860233 111000533194   111000935505   111000962695  
111000979244   111000473412   111000583920   465396018   465028926   464981067  
464923168   464374685   464316223   464231448   462844093   461543803  
459349189   111000576854   111000856383   111001353274   111000970223
111001377641   111001860536   111000848058   111001298025   111000563287  
111001849218   465395812   465028934   464981083   464923176   464374693  
464316231   464230952   462843970   461543522   459349197   111001301165  
111000912139   111000936090   111001817651 111001411246   111001867768  
111000573255   111001775632   111000467572   111001759959   465395820  
465028942   464981109   464923192   464374701   464316249   464230606  
462843665   461543381   459348942   111000964147   111000572568   111000496844  
111000263767 111001383334   111001408343   111000587991   111000525320  
111001418580   111000530674   465395861   465028959   464981133   464923226  
464374727   464316256   464230432   462843624   461543464   459349015  
111001817066   111000983216   111000879917   111000261822 111001389925  
111001313001   111001730565   111000853324   111001808819   111000865776  
465395887   465029015   464981158   464923010   464374735   464316264  
464230515   462843152   461543308   459348801   111000596834   111000949656  
111000921948   111001320807 111000587485   111001390006   111000589634  
111000480577   111000473849   111000243877   465395895   465029023   464981166  
464923077   464374743   464316280   464229731   462842717   461543365  
459348868   111000893913   111001340652   111000871728   111001352576
111001794183   111000855562   111001890584   111000890471   111001895635  
111001827517   465395721   465029031   464980952   464923101   464374800  
464316298   464229483   462842568   461543167   459348892   111001771537  
111001816458   111000969614   111001887052 111000962796   111000583414  
111001753997   111000527928   111000454949   111001813219   465395739  
465028751   464980960   464922913   464374644   464316306   464229277  
462842345   461543191   459348900   111001357515   111001414957   111000969142  
111000470048 111001390321   111000870929   111001325239   111001305383  
111000475728   111001768151   465395762   465028801   464980978   464922939  
464374669   464316314   464229178   462841479   461543225   459348629  
111000940129   111000907717   111000864742   111000965890 111000959972  
111001810294   111000877713   111001829890   111001365121   111001891170  
465395622   465028850   464981034   464922954   464374438   464316108  
464229046   462840133   461543233   459348637   111000266096   111000907054  
111001882697   111000520392 111001295392   111000920644   111000603158  
111000892686   111001295808   111001297967   465395655   465028868   464981042  
464922962   464374495   464316116   464229103   462839861   461542938  
459348652   111001367392   111000896837   111001355580   111000585955
111000526040   111000597037   111001870267   111001324867   111001883812  
111000508770   465395689   465028876   464981059   464923002   464374529  
464316132   464228915   462839176   461542961   459348678   111001721138  
111000848092   111000875722   111001371184 111000898121   111000963483  
111001378158   111000903230   111000870075   111000981236   465395572  
465028884   464980853   464922814   464374297   464316173   464228394  
462838962   461543001   459348694   111001793902   111001845764   111000589296  
111001375672 111000966891   111000509962   111001883801   111001805894  
111001827461   111000477911   465395432   465028629   464980861   464922830  
464374347   464316199   464228287   462838970   461543027   459348546  
111001302087   111001325879   111001736853   111001420606 111000954090  
111001766980   111001827933   111001766261   111001721318   111000555750  
465395317   465028637   464980879   464922848   464374354   464316207  
464228188   462838871   461542854   459348561   111000981203   111000498565  
111000590850   111000964114 111001799188   111000232718   111001333249  
111000899324   111001871314   111001344555   465395358   465028645   464980887  
464922863   464374362   464316215   464227834   462838566   461542805  
459348579   111001369798   111000603899   111001875330   111000477023
111000982305   111001743233   111000482726   111000565380   111001394921  
111000924367   465395390   465028652   464980929   464922871   464374396  
464315936   464227503   462838517   461542623   459348587   111000951121  
111001872887   111001362094   111001766340 111001765530   111000550913  
111000563030   111001778624   111000872426   111001728821   465395168  
465028660   464980705   464922905   464374156   464315969   464227180  
462838293   461542649   459348595   111001831354   111001414395   111001350406  
111000504619 111000596733   111001875857   111001727178   111000949364  
111000894396   111000246487   465395192   465028694   464980747   464922699  
464374164   464315985   464227073   462838004   461542532   459348603  
111001862448   111001864675   111001754897   111000471162 111001354961  
111001378765   111001300276   111000250774   111000984082   111001814096  
465395218   465028702   464980796   464922715   464374172   464315811  
464226935   462837584   461542540   459348405   111001384997   111000934661  
111001300108   111000536614 111001400198   111000588194   111001417983  
111001828787   111000926404   111001382658   465395242   465028710   464980564  
464922723   464374206   464315829   464226646   462837477   461542599  
459348447   111001873282   111000948958   111001321088   111000529739
111001383929   111000568978   111000263903   111000865327   111000601257  
111001751311   465395267   465028728   464980572   464922731   464374248  
464315845   464226547   462837022   461542409   459348462   111001331012  
111000964877   111001325699   111001323530 111001381095   111001725097  
111000950377   111000456884   111001741770   111000585764   465395127  
465028736   464980580   464922756   464374057   464315852   464226455  
462836586   461542367   459348504   111000487046   111000526387   111000556278  
111000568710 111000525690   111001866330   111001303426   111001833299  
111001733186   111001355423   465395135   465028512   464980598   464922624  
464374065   464315860   464225952   462836644   461542391   459348306  
111000455535   111001843504   111001887131   111000484559 111000518838  
111000506880   111001722588   111000571567   111001737573   111001782911  
465395143   465028538   464980622   464922632   464374073   464315878  
464225804   462836438   461542201   459348314   111001832726   111000479171  
111000527681   111001865227 111001755898   111000493447   111000927405  
111000598061   111001828068   111001811565   465395150   465028546   464980671  
464922434   464374081   464315886   464225630   462835992   461542268  
459348389   111001383895   111001391681   111000975194   111001407106
111000259874   111000910418   111000900675   111001797344   111001355760  
111001867005   465394740   465028553   464980689   464922327   464374115  
464315696   464225259   462835422   461542169   459348199   111000514216  
111000588273   111000912061   111001832973 111000531776   111001418579  
111001861885   111001316431   111000878725   111001836382   465394690  
465028579   464980432   464922335   464374123   464315704   464225267  
462835448   461542185   459348249   111001848879   111000593594   111000254385  
111001392086 111000935279   111000922365   111000904860   111000595899  
111000572377   111001356110   465394724   465028595   464980465   464922343  
464374149   464315712   464224849   462835083   461542193   459348074  
111000528581   111001774305   111001748531   111001815143 111001845449  
111000869196   111001299835   111000922398   111001856081   111001869782  
465394583   465028603   464980499   464922384   464373919   464315738  
464224773   462834441   461541997   459348090   111000582952   111001724423  
111000599321   111001300906 111000871908   111000535837   111000920947  
111000960480   111000512012   111001416342   465394344   465028611   464980515  
464922186   464373992   464315555   464224500   462834177   461542011  
459348116   111000474031   111001317454   111001350035   111000486348
111001383716   111000871896   111000482793   111001296887   111000953224  
111000897524   465394351   465028371   464980531   464922202   464374016  
464315563   464224492   462833948   461542078   459348165   111001382579  
111001826976   111000866216   111001840017 111001735784   111001348717  
111000855438   111000923456   111000902633   111000523823   465394401  
465028389   464980549   464922210   464374024   464315589   464224260  
462833831   461541989   459347993   111001342632   111001816975   111000898682  
111000944088 111001383176   111001887041   111000253227   111000548033  
111001353690   111000901823   465394252   465028413   464980325   464922251  
464373794   464315613   464224088   462833849   461541799   459348017  
111000238725   111000969647   111001321976   111001733827 111000557291  
111000278640   111001849421   111001851817   111000935291   111001882686  
465394278   465028439   464980390   464922269   464373844   464315639  
464223940   462832809   461541674   459347829   111000497801   111000864067  
111001373096   111000589960 111001751951   111001880033   111000873900  
111001313977   111000501076   111001328603   465394310   465028454   464980408  
464922095   464373869   464315654   464223957   462831744   461541716  
459347936   111000862403   111000582109   111000851513   111001775788
111000914029   111001297316   111001376651   111001397395   111000480689  
111000583199   465394328   465028462   464980424   464922103   464373893  
464315670   464223486   462831637   461541740   459347704   111000472040  
111001863236   111000457931   111000870301 111001333564   111000938003  
111001398521   111001760759   111000237038   111000508433   465394120  
465028470   464980192   464922129   464373661   464315464   464223262  
462831538   461541583   459347712   111000940309   111000912016   111000914030  
111001775687 111000884542   111001822916   111000474558   111001293165  
111000572502   111001875565   465394153   465028488   464980200   464922137  
464373679   464315480   464223270   462831470   461541641   459347746  
111000933110   111000500558   111000457694   111000494718 111000533486  
111000986039   111001836922   111000555637   111001307116   111001721914  
465394161   465028249   464980259   464922145   464373703   464315522  
464223130   462830704   461541666   459347555   111000539639   111000569957  
111001887399   111000953303 111000547908   111001787073   111001338862  
111001742715   111000466302   111000500637   465393908   465028264   464980267  
464921998   464373778   464315324   464223205   462830670   461541492  
459347563   111001859950   111000265556   111001319085   111001382715
111001290735   111001854797   111001776048   111001412528   111000568798  
111000505698   465393981   465028272   464980275   464922004   464373554  
464315340   464222991   462829847   461541526   459347571   111001298968  
111001740421   111001757407   111000975138 111001391311   111001343936  
111000459584   111001331685   111000532766   111001411257   465393866  
465028298   464980077   464922038   464373570   464315373   464222629  
462829896   461541450   459347613   111001768218   111000474299   111001846989  
111001392682 111001874845   111000947553   111001338615   111000565920  
111001889706   111000913792   465393718   465028306   464980085   464922061  
464373596   464315415   464222504   462829326   461541328   459347647  
111000529234   111000960749   111000911699   111000888265 111001777049  
111000877768   111000938575   111001347086   111001340685   111000585708  
465393734   465028330   464980093   464921816   464373604   464315209  
464222306   462827197   461541229   459347423   111001328669   111000536490  
111000892541   111000561151 111000893564   111001351991   111001762706  
111000851355   111000571398   111001302638   465393759   465028348   464980101  
464921857   464373612   464315274   464222124   462826405   461541245  
459347472   111001741905   111001737652   111001292445   111001411303
111001825526   111001883261   111000506891   111000898671   111000571938  
111000924042   465393601   465028132   464980127   464921873   464373653  
464315308   464221829   462825548   461540932   459347290   111001390400  
111001825885   111000532328   111001863742 111000539965   111000475391  
111001353926   111001822499   111001831185   111001747147   465393627  
465028140   464980135   464921881   464373448   464315076   464221894  
462825613   461540965   459347373   111000939060   111000518883   111001838496  
111001345994 111001782045   111000910148   111001364210   111001758004  
111000919888   111000985791   465393676   465028157   464980143   464921923  
464373489   464315092   464221530   462825019   461540924   459347399  
111000508657   111000902947   111000590300   111000885307 111000538278  
111000550496   111000950467   111001421371   111001365390   111000877689  
465393510   465028165   464980150   464921733   464373497   464315126  
464221423   462824723   461540767   459347407   111000959950   111000850152  
111001398756   111001752581 111001749330   111001749509   111001826460  
111001890067   111000574469   111000861750   465393528   465028173   464980168  
464921758   464373513   464315167   464221308   462824780   461540775  
459347415   111001394482   111001735346   111000524598   111001752626
111001759566   111001355018   111000893609   111000885802   111001314653  
111001408826   465393544   465028181   464979962   464921568   464373521  
464315175   464221373   462824285   461540627   459347175   111000986152  
111001396462   111000968512   111000851276 111000583773   111001879075  
111001872483   111000928888   111001797333   111000907290   465393338  
465028199   464979970   464921576   464373356   464314988   464220631  
462824368   461540668   459347183   111001371702   111000954988   111001417646  
111000946293 111000584583   111001316149   111000578676   111000539022  
111001401289   111000527052   465393353   465028215   464979988   464921584  
464373364   464314996   464220391   462824376   461540700   459347258  
111001768140   111000586158   111001326184   111001328388 111000956249  
111001723624   111001318680   111001382210   111000464164   111001398172  
465393387   465028231   464980028   464921618   464373380   464315027  
464220409   462824004   461540536   459347266   111000899953   111001417376  
111000461004   111000579251 111000947676   111000522237   111001368225  
111000978940   111001386472   111000869163   465393072   465028025   464980036  
464921634   464373398   464315035   464220334   462822966   461540544  
459347068   111000542329   111000573042   111001340641   111001879750
111001760333   111000845617   111000522765   111001758059   111000917415  
111000268751   465393080   465028033   464980069   464921667   464373414  
464314871   464219948   462822685   461540460   459347100   111001326555  
111000960143   111000588048   111000557077 111000844964   111001737090  
111000518377   111000459595   111000539156   111000578430   465393098  
465028041   464979848   464921428   464373422   464314889   464219823  
462822768   461540304   459346961   111000604104   111000964260   111000596823  
111001781987

 

SCH-A-29



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000513990   111000930689   111000899335   111000457391   111000881640  
111000595181   465393106   465028066   464979855   464921444   464373224  
464314897   464219054   462822131   461540189   459346987   111000892923  
111000873630   111000924963   111000264522 111000559653   111000909911  
111000955237   111000572973   111001869883   111001884059   465392975  
465028074   464979863   464921477   464373240   464314921   464218809  
462821950   461540288   459347019   111001827056   111001378349   111000847800  
111000575358 111001341709   111000967241   111000967960   111001829430  
111000848834   111000978467   465393056   465028082   464979889   464921485  
464373257   464314939   464218627   462821638   461540080   459347035  
111001863102   111000934313   111001315979   111000887118 111001308555  
111001807773   111000551532   111001797467   111000896512   111001879996  
465392827   465028090   464979897   464921253   464373281   464314954  
464218452   462821513   461539975   459346847   111000852378   111001878041  
111001721835   111001790190 111001350798   111001769613   111000576315  
111000954494   111001418366   111001312459   465392660   465028116   464979939  
464921261   464373117   464314962   464218429   462821562   461539983  
459346862   111000458493   111000548572   111000876554   111001342249
111000596238   111000535343   111000945843   111001882899   111001389194  
111001775216   465392686   465028124   464979954   464921279   464373125  
464314772   464217801   462821158   461539900   459346888   111000481062  
111001894858   111000876059   111000557415 111001883575   111000596193  
111001740768   111000550575   111000972001   111000573604   465392710  
465027878   464979681   464921303   464373133   464314780   464217488  
462820895   461539934   459346896   111000488182   111001335768   111000849150  
111000858622 111001341697   111000484627   111000984554   111001301187  
111000538436   111000893283   465392728   465027894   464979723   464921329  
464373158   464314798   464217454   462820663   461539801   459346904  
111000980583   111000917000   111001415723   111000891832 111001881179  
111000564750   111000456828   111000484582   111000597307   111000501155  
465392538   465027902   464979731   464921337   464373174   464314822  
464217173   462820705   461539660   459346912   111001297989   111001832670  
111001840994   111000528839 111000468821   111001394774   111001300210  
111000456435   111000956665   111001413495   465392579   465027910   464979756  
464921378   464373182   464314855   464217017   462820283   461539736  
459346664   111000562354   111001839206   111001390084   111001296001
111000910508   111001870739   111001307217   111000266872   111000955417  
111001817976   465392496   465027985   464979772   464921386   464373190  
464314863   464216258   462820127   461539546   459346672   111000485033  
111001341451   111001343385   111000955945 111000976173   111000938687  
111000456772   111000577754   111001421449   111000535545   465392389  
465027993   464979798   464921089   464373216   464314657   464216316  
462820135   461539611   459346755   111000937080   111001797568   111001889021  
111000489284 111000964024   111001726795   111001783147   111001311931  
111000473973   111001837136   465392413   465028009   464979806   464921097  
464373026   464314673   464216340   462820184   461539637   459346763  
111000860579   111000897377   111001862022   111000590377 111001872674  
111000984486   111000485460   111000860793   111001882440   111001293525  
465392215   465027787   464979566   464921188   464373034   464314707  
464216100   462819509   461539454   459346789   111000858666   111000513811  
111000497025   111001836168 111001808112   111001409951   111000913871  
111000518333   111001775913   111001870256   465392223   465027795   464979590  
464921204   464373059   464314731   464216118   462819566   461539496  
459346797   111001383019   111001880549   111001367123   111000480667
111001861986   111000455906   111001383121   111000868746   111001352633  
111000512113   465392108   465027803   464979624   464921220   464373067  
464314749   464215466   462819343   461539355   459346607   111001754752  
111000491467   111000515150   111000852187 111001762683   111000901115  
111000558269   111000858992   111001350260   111000941041   465392116  
465027811   464979640   464920974   464373075   464314525   464215532  
462819350   461539322   459346631   111000880289   111000927494   111000922163  
111000598094 111000524015   111000899773   111000847204   111000898873  
111000585843   111000869130   465392173   465027829   464979665   464921006  
464372911   464314582   464215235   462819244   461539132   459346458  
111001337232   111001724221   111001361532   111000910687 111000487305  
111001894049   111000922017   111001347244   111000933884   111001783114  
465392181   465027837   464979673   464921014   464372952   464314434  
464214758   462819061   461539157   459346318   111000859892   111000849363  
111000525926   111000959792 111000943166   111001350350   111000466290  
111001394235   111000956070   111001825571   465392033   465027845   464979442  
464921022   464372960   464314475   464214253   462818006   461539041  
459346326   111001769264   111001798255   111001318039   111001351249
111001316756   111001864147   111000262744   111001725222   111000238905  
111000937776   465391902   465027852   464979467   464921048   464372986  
464314509   464214246   462817792   461539058   459346383   111000957611  
111001376246   111001749903   111001777678 111000939824   111001358673  
111000850242   111001384504   111001337748   111000902767   465391936  
465027860   464979483   464921063   464372994   464314517   464213867  
462816745   461539108   459346391   111000941456   111000275883   111001383581  
111000916683 111001355096   111000877858   111001805401   111000457605  
111000881246   111000536625   465391951   465027654   464979509   464920842  
464372820   464314327   464213883   462816430   461539116   459346144  
111000587261   111001832940   111001885038   111000883349 111000895263  
111001750455   111000508398   111000554513   111000539820   111001835673  
465391852   465027688   464979533   464920859   464372846   464314392  
464212323   462816323   461538951   459346052   111001419929   111001735728  
111000884070   111000849251 111000912971   111000510098   111000585821  
111001883115   111001403034   111001826011   465391894   465027696   464979558  
464920933   464372853   464314178   464211911   462814955   461538977  
459346078   111000538481   111000873933   111001805771   111000983621
111001291994   111000939059   111000469305   111000467875   111000970436  
111001742030   465391704   465027704   464979335   464920941   464372861  
464314186   464211556   462814799   461538985   459346110   111001329794  
111000849778   111000871942   111001808235 111000920587   111001323215  
111001860592   111001868703   111000900046   111000495865   465391738  
465027712   464979343   464920727   464372879   464314210   464210624  
462814260   461539017   459345880   111000924299   111001413541   111001312044  
111001341574 111000275603   111000478181   111000539864   111001352442  
111000925032   111000884081   465391779   465027720   464979350   464920826  
464372887   464314228   464209956   462814302   461538803   459345906  
111001743075   111001308948   111000523104   111000849903 111000926213  
111001415778   111000589421   111000578889   111001420459   111001793979  
465391795   465027753   464979392   464920685   464372895   464314244  
464210004   462814237   461538639   459345989   111000464029   111001323282  
111001863371   111001350462 111001736943   111000930319   111001834054  
111001384931   111000849824   111000538379   465391597   465027514   464979418  
464920453   464372903   464314269   464209725   462812926   461538647  
459346003   111000462038   111001787747   111000542048   111000521056
111001318972   111001368922   111001774541   111001829553   111000970380  
111000547740   465391605   465027548   464979434   464920198   464372663  
464314087   464209733   462812405   461538589   459345740   111001854753  
111000931736   111000887602   111000919484 111000919620   111000984183  
111000857788   111001398554   111000236701   111000454826   465391480  
465027571   464979210   464920024   464372739   464314103   464209717  
462811613   461538431   459345799   111000487440   111000573075   111001757317  
111001842592 111000592885   111000915547   111001821724   111001810733  
111001836292   111001357526   465391498   465027589   464979269   464919885  
464372770   464314152   464209550   462811266   461538175   459345849  
111001343611   111000487530   111000562725   111000936168 111000543634  
111001760029   111000275850   111001813725   111001798435   111001341743  
465391530   465027597   464979277   464919802   464372556   464314160  
464208446   462811274   461538233   459345641   111001371432   111000544736  
111000560419   111000903195 111001822242   111001721284   111001873361  
111000562220   111000263059   111000924659   465391563   465027605   464979285  
464919299   464372564   464313972   464208503   462811159   461538266  
459345716   111000573468   111001369776   111000598735   111000244654
111000938902   111001865597   111000961335   111000523250   111001805276  
111000597015   465391373   465027621   464979293   464919349   464372580  
464313980   464208347   462811142   461538100   459345500   111001343813  
111001733670   111001857251   111001885735 111001752187   111000517028  
111001413800   111000929227   111000546907   111001315722   465391381  
465027647   464979319   464919380   464372614   464313998   464207471  
462811019   461538142   459345344   111000957071   111000887400   111000520897  
111001802622 111001806299   111001397159   111000465558   111001314787  
111001832085   111001816414   465391282   465027381   464979095   464919281  
464372622   464313840   464207331   462810920   461537987   459345369  
111001814489   111000889424   111001840679   111001761569 111000945371  
111000965935   111001745910   111001293941   111001382681   111000588071  
465391324   465027399   464979129   464919125   464372630   464313873  
464207000   462810540   461537995   459345385   111000580422   111001799436  
111001729147   111001866778 111001817055   111000862098   111000925953  
111000880874   111001821465   111001803915   465391191   465027407   464979145  
464918523   464372408   464313881   464206770   462810565   461538068  
459345211   111000856035   111000914816   111000976252   111001893981
111001414474   111001356479   111000922499   111001769657   111000590074  
111001370116   465391233   465027431   464979152   464918374   464372416  
464313931   464205780   462810235   461537888   459345245   111000459078  
111000849037   111001779254   111001752862 111000590041   111001782146  
111000919394   111001331359   111001791685   111001314417   465391019  
465027449   464979178   464918234   464372432   464313725   464205855  
462810078   461537896   459345260   111001777443   111001327905   111001774833  
111001810801 111001374974   111001387417   111001378057   111000531473  
111000949713   111001303651   465391027   465027456   464978972   464918184  
464372440   464313766   464205657   462809930   461537904   459345294  
111000953347   111000464591   111001413888   111000457920 111000919563  
111001802329   111000542318   111000858655   111001317465   111000548303  
465391076   465027464   464979038   464917798   464372465   464313782  
464205137   462809781   461537912   459345302   111000922680   111000482771  
111001782731   111000852143 111001365075   111000927865   111000884621  
111000984699   111001332439   111000881190   465390896   465027480   464979046  
464917616   464372283   464313816   464204072   462809823   461537938  
459345153   111001877578   111000541115   111000971730   111001375706
111000949869   111000493739   111000904275   111000488104   111000591817  
111000548493   465390920   465027498   464978832   464917681   464372291  
464313824   464204031   462809690   461537755   459345161   111001792765  
111001303550   111000958791   111000925773 111001363567   111001363725  
111000882067   111000857216   111000557156   111001323574   465390953  
465027506   464978840   464917541   464372309   464313600   464203926  
462808437   461537763   459345179   111001390376   111001786870   111001352969  
111001817022 111001357212   111001834942   111001305271   111001751344  
111001394549   111001368427   465390979   465027258   464978857   464916931  
464372317   464313618   464203017   462808031   461537805   459345187  
111001890629   111000862504   111001728865   111001743299 111000891236  
111000549641   111001839374   111000559383   111001340427   111001310615  
465390763   465027274   464978865   464916857   464372366   464313634  
464202886   462807918   461537623   459345005   111001416577   111001756822  
111001850502   111001409939 111001863304   111000940152   111001375537  
111000951020   111000604801   111001412865   465390797   465027324   464978881  
464916808   464372150   464313667   464202472   462807660   461537649  
459345013   111000569924   111001723051   111001801025   111000845381
111001294043   111000557932   111001831398   111001723107   111001363938  
111000540798   465390805   465027332   464978923   464916501   464372168  
464313675   464202357   462807488   461537680   459345062   111000573558  
111000501672   111000947687   111000938801 111001739160   111001417567  
111001336624   111001369642   111001403236   111001738417   465390862  
465027340   464978931   464916287   464372176   464313683   464202126  
462807389   461537524   459344875   111001822264   111000527995   111001829216  
111001737821 111000914524   111001755214   111001330279   111000863189  
111001891608   111000495629   465390656   465027357   464978949   464916105  
464372184   464313493   464201078   462807439   461537532   459344917  
111001782719   111001879233   111000555200   111001886376 111000462476  
111001758633   111001312651   111000864023   111000458998   111001866082  
465390698   465027365   464978717   464915750   464372192   464313501  
464201102   462807330   461537417   459344958   111000930342   111001875138  
111000598881   111000850578 111001313214   111000898233   111000234978  
111000547638   111001747417   111000479351   465390722   465027373   464978725  
464915503   464372267   464313527   464200799   462807371   461537490  
459344735   111000883473   111000886128   111001832175   111000588778
111001347873   111000919349   111000233595   111000872325   111000573941  
111001826684   465390748   465027159   464978741   464915305   464372036  
464313550   464200450   462807082   461537318   459344826   111000962482  
111001826910   111000519952   111001845326 111000852592   111000522855  
111000914399   111000469675   111000470295   111001328760   465390516  
465027167   464978758   464915339   464372044   464313592   464200252  
462807116   461537326   459344842   111001306654   111000889008   111000559350  
111001779243 111001378675   111001375874   111001772392   111000453296  
111000982170   111001890180   465390524   465027175   464978766   464915032  
464372051   464313394   464199371   462806902   461537342   459344594  
111000911857   111000276930   111001857767   111000483244 111000484762  
111001806907   111001417680   111000595372   111001419749   111001290511  
465390623   465027191   464978782   464914555   464372069   464313402  
464199256   462806795   461537227   459344628   111000498082   111000913196  
111000487350   111000575246 111000864315   111001330921   111000869972  
111000505216   111000872549   111001397991   465390383   465027209   464978808  
464913888   464372077   464313436   464199108   462806365   461537243  
459344644   111001348874   111001770457   111001337366   111000908336
111001419637   111001321965   111000849082   111000274286   111001894689  
111001363196   465390391   465027217   464978816   464913706   464372101  
464313451   464199116   462806308   461537292   459344669   111000542431  
111001829328   111000853627   111000454095 111001414036   111000471577  
111000507263   111001390220   111000547122   111001766104   465390425  
465027225   464978568   464913722   464372119   464313469   464198068  
462805680   461537177   459344719   111000256635   111000846225   111000974272  
111000929070 111000585326   111001357728   111000593617   111001763325  
111000910115   111000906895   465390433   465027233   464978576   464912674  
464372135   464313477   464197789   462805649   461537003   459344446  
111001845269   111000578429   111001345949   111001395360 111000910586  
111000863178   111000871919   111000534139   111000982518   111000512034  
465390276   465027241   464978618   464912427   464371889   464313485  
464197797   462805094   461537037   459344487   111000565098   111000951985  
111001369574   111001833042 111000889693   111001391490   111000501751  
111000551228   111001797715   111000512528   465390334   465027027   464978642  
464912385   464371996   464313279   464197714   462804725   461537052  
459344511   111000985667   111000851456   111001295549   111000555749
111000896602   111001800631   111000938069   111001837316   111000921184  
111000488137   465390359   465027035   464978659   464912211   464372002  
464313303   464197516   462804063   461537060   459344529   111000570229  
111000855528   111000883956   111001806738 111001356772   111001722645  
111000900181   111000858925   111000595158   111000270518   465390375  
465027050   464978675   464912245   464372010   464313311   464197078  
462803834   461537078   459344305   111001406307   111001824491   111001897761  
111000576887 111001325970   111001417321   111001740814   111000899997  
111000560509   111001368102   465390185   465027068   464978683   464911775  
464371749   464313352   464196716   462803651   461536914   459344420  
111001298441   111000953730   111001826572   111001321583 111001774877  
111001825942   111001896221   111000848047   111000525005   111001317803  
465390193   465027076   464978410   464911668   464371764   464313360  
464196211   462803529   461536997   459344206   111000937765   111000460755  
111001767341   111001751603 111001413204   111001316060   111000525959  
111001827090   111001749981   111000585584   465390227   465027084   464978428  
464911676   464371871   464313378   464195981   462803388   461536898  
459344214   111001416959   111001804736   111000269763   111000899548
111001339795   111000548505   111000984880   111001887478   111000918685  
111000943043   465390052   465027092   464978444   464911494   464371632  
464313162   464195924   462802745   461536708   459344222   111000470082  
111000983306   111000960862   111000846562 111000494167   111001415475  
111001301884   111001347457   111000463297   111000967397   465390136  
465027100   464978519   464911296   464371665   464313204   464195528  
462802596   461536716   459344289   111001800822   111001888064   111000549045  
111000255476

 

SCH-A-30



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001320425   111001859084   111000852097   111001336231   111000528536  
111001844190   465390144   465027126   464978345   464911106   464371673  
464313212   464195486   462802042   461536781   459344057   111000926303  
111001398510   111000478541   111000512562 111001729934   111000854336  
111001844178   111001751377   111000531080   111000858745   465389922  
465026888   464978352   464911114   464371699   464313253   464194844  
462801879   461536658   459344115   111001414991   111000554546   111001873833  
111001726199 111001336602   111000921342   111000844795   111000891898  
111001419558   111001765631   465389955   465026904   464978360   464911015  
464371707   464313063   464194208   462801788   461536492   459343927  
111000957701   111000526725   111001880347   111001803296 111000547885  
111000521898   111001794857   111001838711   111000578294   111000856574  
465389971   465026912   464978378   464911049   464371731   464313071  
464194026   462801515   461536575   459343935   111000597284   111000975497  
111000948105   111001787613 111001367460   111000886858   111000864539  
111000593033   111001813039   111001380162   465389807   465026920   464978394  
464910546   464371525   464313089   464194034   462801523   461536427  
459343950   111001330167   111000876396   111001314237   111000564266
111000972449   111001335252   111001301738   111000926145   111001420640  
111001417028   465389856   465026946   464978170   464910579   464371566  
464313105   464192566   462801440   461536443   459344040   111000555187  
111000545579   111000270473   111001813040 111001383907   111001333362  
111001397171   111000237544   111001361431   111000583098   465389864  
465026953   464978188   464910306   464371590   464313154   464192459  
462800822   461536278   459343828   111001418917   111000455995   111001850861  
111001876140 111001376482   111001314451   111001408095   111001365323  
111001851491   111001782753   465389872   465026987   464978196   464910157  
464371392   464312933   464192350   462800848   461536294   459343844  
111000905119   111001362678   111000931185   111000519783 111001795702  
111000536489   111001306508   111000520527   111000604249   111001747923  
465389880   465026995   464978212   464910165   464371418   464312941  
464192129   462800566   461536310   459343869   111000871986   111000900754  
111001293299   111001404114 111000853414   111001789086   111001335139  
111001845876   111001759049   111000578946   465389906   465026763   464978238  
464909555   464371467   464312982   464189612   462800459   461536336  
459343901   111000852569   111001371656   111001809438   111001815266
111001420055   111000935325   111001381332   111000859803   111001348582  
111000554063   465389765   465026771   464978253   464909175   464371475  
464313014   464189422   462800244   461536351   459343661   111000883495  
111000873753   111001758598   111001330729 111001799414   111001801687  
111001311188   111001891811   111000861592   111000543690   465389591  
465026789   464978055   464909027   464371483   464312826   464189398  
462800137   461536203   459343711   111001361363   111001786308   111001764731  
111001414272 111000579701   111001299464   111001355513   111001797119  
111001734525   111001364827   465389690   465026797   464978063   464909092  
464371509   464312867   464189224   462800145   461536104   459343752  
111001397092   111001367819   111001382850   111000266715 111001380533  
111000857621   111001308656   111001420831   111001821847   111001344229  
465389500   465026805   464978071   464909118   464371293   464312701  
464189257   462799958   461536112   459343562   111001876331   111000878477  
111001790055   111000879399 111000589151   111000858857   111001754448  
111001859747   111000589601   111001313450   465389534   465026821   464978089  
464908938   464371319   464312727   464189281   462799602   461536153  
459343638   111001881146   111000497205   111000945854   111000922905
111000922994   111000859331   111001324126   111001845540   111000878602  
111001749093   465389427   465026847   464978097   464908953   464371335  
464312735   464188739   462799636   461535932   459343448   111000894318  
111000513743   111000984307   111000505283 111001868433   111000534768  
111001862583   111001784283   111000246713   111000983148   465389450  
465026854   464978113   464908672   464371368   464312768   464188473  
462799172   461536039   459343471   111001290386   111001295639   111000881437  
111000568721 111001298520   111000474356   111000599691   111000938924  
111001334846   111000479249   465389252   465026862   464978121   464908540  
464371376   464312784   464187756   462799180   461535890   459343513  
111000471106   111001363646   111000966105   111000982710 111000872572  
111001756518   111000471937   111001880099   111000862245   111000870761  
465389302   465026870   464978162   464908417   464371384   464312552  
464187541   462799081   461535726   459343521   111001876803   111000897456  
111000892529   111001877848 111001413686   111001396484   111001329941  
111001321516   111000258277   111001875341   465389328   465026656   464977941  
464908532   464371095   464312578   464187343   462798539   461535767  
459343307   111001292524   111000557617   111000542958   111001831961
111000238578   111000894497   111001806693   111001351283   111000553567  
111001723994   465389344   465026664   464977958   464908391   464371103  
464312602   464187285   462798315   461535619   459343315   111001362702  
111001372602   111001812870   111000527669 111001784935   111000852446  
111001872067   111000603754   111001376493   111001856519   465389161  
465026672   464977982   464908110   464371137   464312628   464186790  
462797283   461535635   459343323   111001326689   111001802228   111001372938  
111000498183 111001384166   111000512797   111001863865   111000553983  
111000580275   111000852503   465389179   465026680   464978006   464907906  
464371186   464312636   464186741   462797291   461535429   459343356  
111000905401   111000948374   111000848777   111000587935 111000592122  
111000597789   111001329604   111000271407   111000538627   111000244834  
465389054   465026698   464978014   464907930   464371228   464312669  
464186444   462797192   461535437   459343208   111001311818   111001751591  
111001769646   111000463433 111001723398   111001764821   111001838160  
111000522800   111001390578   111000551048   465389120   465026706   464978030  
464907765   464370956   464312693   464186477   462796616   461535288  
459343216   111000890820   111001356581   111000532193   111000923816
111000927078   111001720014   111001822376   111000944325   111001896287  
111000900327   465388916   465026730   464978048   464907781   464370964  
464312461   464186345   462796467   461535312   459343265   111000953066  
111001384593   111000889109   111001339739 111001844381   111000268166  
111000899649   111000875553   111001763369   111001886185   465388932  
465026748   464977826   464907823   464371004   464312487   464185388  
462796368   461535171   459343075   111001321550   111001886040   111001732646  
111000875610 111000243686   111000495911   111000921027   111000930858  
111001386584   111000974733   465388817   465026755   464977834   464907864  
464371061   464312354   464184001   462795345   461535221   459343133  
111000550531   111001817358   111000571859   111001314967 111001754505  
111001774024   111001835842   111000603394   111000461778   111001310727  
465388825   465026516   464977842   464907625   464371079   464312404  
464183847   462795378   461535262   459343158   111001336668   111001327297  
111001736932   111001339830 111001816469   111000964428   111001748104  
111000867756   111000933660   111000572939   465388841   465026524   464977859  
464907351   464370840   464312248   464183912   462795196   461535056  
459343166   111001735874   111001369732   111001314350   111001758172
111001421089   111001737775   111000958555   111001751614   111001360081  
111001339065   465388676   465026540   464977917   464906940   464370857  
464312289   464183276   462795014   461535148   459342952   111001379902  
111000980156   111001396855   111001894027 111000886038   111001787961  
111001338424   111000265512   111000903432   111001380847   465388684  
465026557   464977727   464906734   464370881   464312297   464183144  
462794629   461534968   459342978   111001352925   111001357188   111001304247  
111001751940 111000953842   111001296225   111001378192   111001766407  
111000941625   111000970515   465388775   465026565   464977743   464906668  
464370907   464312305   464183151   462794504   461534984   459342986  
111001769422   111000248816   111000492716   111000265703 111001808505  
111001859411   111001893318   111000525375   111000248805   111000558876  
465388569   465026573   464977818   464906510   464370915   464312321  
464182963   462794397   461534828   459342861   111001312550   111000495180  
111000936179   111001749037 111001813220   111001825830   111001836225  
111001770996   111000596856   111000603776   465388577   465026581   464977602  
464906536   464370931   464312339   464183011   462794231   461534901  
459342879   111001398138   111000566314   111000580804   111000977905
111001298430   111001862213   111000941502   111000902789   111000551598  
111000532665   465388585   465026631   464977636   464906221   464370733  
464312107   464182856   462794074   461534919   459342705   111001358471  
111001778714   111000903061   111000528435 111000513945   111000549607  
111000933918   111001302818   111000545939   111001344904   465388627  
465026409   464977651   464906338   464370741   464312123   464182617  
462794090   461534935   459342739   111001823861   111001413866   111001751849  
111001804815 111001789536   111000556009   111001753144   111000546121  
111001733838   111000478518   465388643   465026425   464977669   464906106  
464370758   464312131   464182427   462794058   461534737   459342796  
111000482108   111001351441   111000957206   111000944246 111000542093  
111000513721   111000900822   111000537682   111000906839   111001351272  
465388452   465026433   464977511   464905702   464370766   464312149  
464182344   462793878   461534760   459342580   111001320795   111001734301  
111000935167   111001818270 111001319209   111001338198   111000553499  
111000861615   111000849352   111000577686   465388171   465026458   464977560  
464905736   464370790   464312172   464182138   462793928   461534778  
459342622   111000903229   111000855359   111001419233   111000854493
111000967702   111001396507   111000901856   111000576236   111001359371  
111000572322   465388197   465026466   464977578   464905546   464370808  
464312198   464181379   462793654   461534620   459342630   111000594315  
111000575459   111000873124   111001877691 111000577798   111000530696  
111001381411   111000865822   111001814760   111000476842   465388270  
465026474   464977362   464905298   464370824   464312206   464180793  
462793571   461534638   459342663   111000485864   111001308959   111001403911  
111001420437 111000909180   111000918135   111000968826   111001849544  
111001866644   111000465817   465388064   465026490   464977404   464905348  
464370568   464312214   464180249   462793605   461534679   459342689  
111001373030   111001290410   111001871774   111000939857 111001760793  
111000540620   111000548932   111001313674   111001789200   111000954067  
465388098   465026508   464977412   464905066   464370600   464311992  
464179589   462793613   461534513   459342697   111001407858   111000958342  
111001780740   111000523531 111001750208   111000921599   111001300063  
111000594405   111000942660   111000942570   465388106   465026284   464977420  
464905108   464370618   464312016   464179274   462793316   461534562  
459342457   111000586282   111000454253   111001371982   111001306216
111000578890   111000525915   111001350079   111000262171   111001791135  
111001744335   465388114   465026292   464977438   464904721   464370642  
464312024   464179001   462793035   461534604   459342465   111000962808  
111000456479   111000904321   111000893373 111000511718   111001793283  
111001314079   111000926482   111000485370   111001322012   465387934  
465026300   464977453   464904762   464370659   464312065   464179043  
462792912   461534612   459342507   111001721734   111000855854   111000984206  
111001788704 111000469024   111001349156   111001750747   111001815705  
111001759511   111001301817   465387959   465026318   464977172   464904507  
464370675   464311927   464178847   462792961   461534448   459342358  
111001373063   111001368089   111000537222   111000963775 111001403001  
111000848340   111001748373   111001876274   111001347828   111000976375  
465387967   465026326   464977198   464904515   464370683   464311760  
464178862   462792672   461534315   459342366   111000571062   111000926965  
111001420987   111000270507 111000530988   111001369204   111000878534  
111001752413   111001752075   111001875510   465387843   465026334   464977206  
464904358   464370691   464311778   464178706   462792524   461534372  
459342390   111001787646   111000258121   111000964181   111001720610
111000917785   111000984396   111000857238   111000525151   111001852762  
111001728528   465387868   465026342   464977222   464903798   464370709  
464311786   464178482   462791534   461534216   459342408   111001333340  
111000469293   111001398936   111000599152 111001377360   111000508174  
111000539123   111001892687   111001406071   111001372556   465387900  
465026359   464977230   464903681   464370444   464311802   464178334  
462791542   461534109   459342192   111001722656   111001418771   111001313045  
111000921386 111001812397   111001359911   111000854572   111001779995  
111001840332   111000931017   465387918   465026367   464977263   464903293  
464370469   464311828   464178151   462791377   461533929   459342200  
111000979109   111000868083   111000957925   111000876981 111000859117  
111000496732   111001887603   111000894307   111001870717   111001861177  
465387769   465026375   464977297   464903103   464370485   464311836  
464178110   462790999   461533978   459342242   111001765181   111000894521  
111000927258   111001410548 111000911532   111001370868   111000481118  
111001881124   111001354028   111001353195   465387777   465026128   464977313  
464903038   464370493   464311653   464177658   462790833   461533572  
459342275   111000561229   111000595978   111001759094   111000541340
111000940826   111000457986   111000260337   111001895624   111000944583  
111001330932   465387793   465026144   464977057   464902881   464370543  
464311679   464177419   462790841   461533663   459342077   111001750264  
111001328771   111000958656   111000858419 111001394123   111001342553  
111000548325   111001764191   111000488014   111000567270   465387801  
465026151   464977065   464902907   464370352   464311711   464177237  
462790346   461533473   459342176   111001753009   111000587025   111000480735  
111001789930 111000480386   111000941793   111001320953   111000589038  
111000885846   111001293121   465387603   465026177   464977081   464902360  
464370378   464311570   464176908   462790106   461533507   459342028  
111001807201   111000923445   111000883732   111001889740 111001747046  
111001842031   111001876151   111000925087   111000923333   111000591323  
465387637   465026201   464977099   464902121   464370428   464311588  
464176916   462789652   461533549   459342044   111001815772   111001757081  
111000908213   111000874619 111001327488   111001369406   111000868364  
111000570892   111000976050   111000959837   465387488   465026227   464977123  
464902030   464370154   464311430   464176783   462789694   461533341  
459342051   111000899267   111001354253   111000597914   111000519097
111000860557   111000531743   111001372499   111001392468   111001406284  
111001404619   465387496   465026235   464977131   464901891   464370162  
464311448   464176692   462789033   461533374   459341822   111001738350  
111000457289   111000965878   111001781011 111001369057   111001750321  
111000877409   111000571051   111001732433   111001367167   465387512  
465026243   464977149   464901701   464370170   464311455   464176726  
462788845   461533382   459341939   111000480678   111000982631   111001787545  
111000867699 111001746865   111000958410   111001824772   111000589443  
111000505889   111000946192   465387546   465026268   464976950   464901735  
464370196   464311497   464176437   462788522   461533424   459341707  
111001890562   111000955811   111000470150   111001742591 111001861560  
111000853650   111001732668   111000890448   111001742221   111000501289  
465387397   465026003   464976984   464901545   464370220   464311513  
464176114   462788209   461533457   459341608   111001761211   111000272600  
111000856248   111001398712 111000926594   111001318679   111001291118  
111000945012   111000962044   111000877487   465387454   465026011   464977016  
464901560   464370253   464311539   464175769   462787250   461533135  
459341616   111001743862   111001754853   111000968747   111001314158
111001400378   111001730712   111000524981   111000946237   111001332079  
111000942873   465387314   465026029   464977024   464901511   464370063  
464311299   464175603   462787276   461533143   459341632   111001377056  
111000909012   111001761626   111001820587 111001336523   111001730206  
111000898446   111001786364   111001414418   111000582862   465387322  
465026037   464977032   464901313   464370071   464311307   464175652  
462786591   461533218   459341541   111001720463   111000565009   111001722780  
111000582176 111001892610   111001406396   111000966183   111001306889  
111000560060   111000883844   465387348   465026045   464976802   464901230  
464370105   464311315   464175421   462786187   461533044   459341392  
111001348548   111001293648   111000973888   111001382782 111001736471  
111001849083   111000584943   111000871852   111001364276   111001825403  
465387355   465026060   464976828   464901123   464370113   464311331  
464175322   462786203   461532871   459341285   111000251742   111000526758  
111000571196   111000517354 111001773371   111000926279   111001331034  
111001740533   111001742210   111001380892   465387116   465026086   464976844  
464901180   464370139   464311372   464175066   462785866   461532897  
459341293   111001802240   111001873552   111001735537   111000554670
111001807357   111000571668   111000938508   111000545669   111000855797  
111000939475   465386977   465026102   464976869   464900851   464370147  
464311398   464174960   462785650   461532715   459341319   111000898299  
111001354714   111001394347   111000861794 111000948206   111001371410  
111000265095   111000867420   111000944842   111001766621   465386985  
465026110   464976885   464900471   464369917   464311414   464174762  
462785718   461532723   459341335   111001852841   111001790594   111000917347  
111000880436

 

SCH-A-31



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111001744223   111001877433   111000857058   111000978445   111001816199  
111000482478   465387041   465025864   464976901   464900224   464369933  
464311422   464174796   462785528   461532731   459341111   111001328333  
111000474121   111000580646   111000933097 111000584459   111000866362  
111001771177   111000457560   111001334521   111001810193   465387058  
465025872   464976927   464900232   464369941   464311166   464174838  
462785288   461532806   459341145   111000542082   111001748744   111000585034  
111001303459 111000496417   111001340832   111001298711   111000857205  
111000955552   111001828316   465386852   465025880   464976703   464900083  
464369966   464311216   464174473   462785114   461532590   459341160  
111001391423   111000864674   111000251933   111000910227 111000531169  
111001408286   111001803702   111000480397   111000456941   111001309860  
465386878   465025906   464976729   464900067   464369974   464311224  
464174499   462785130   461532608   459341178   111000852884   111001307778  
111000459191   111001355254 111000564930   111000526893   111001884048  
111001742849   111000878736   111000873540   465386902   465025914   464976737  
464899590   464369982   464311265   464174515   462785148   461532699  
459341202   111000551138   111000563197   111000473793   111001732916
111001297169   111001743176   111001725503   111001889166   111001789907  
111000592807   465386704   465025922   464976745   464899343   464369990  
464311034   464174168   462785023   461532517   459341210   111000906806  
111000887219   111001893093   111000460834 111001420976   111000892406  
111001300164   111000875407   111000516533   111000506970   465386761  
465025930   464976778   464899384   464370006   464311075   464173897  
462785080   461532475   459341020   111001290285   111000951895   111000866812  
111001837620 111000533330   111001291871   111000546053   111000927708  
111000886409   111001316262   465386605   465025948   464976786   464898568  
464370022   464311091   464173764   462784828   461532269   459341053  
111001331887   111000950209   111000974698   111000524644 111001745808  
111000902936   111000880773   111000893137   111001736594   111000562882  
465386662   465025955   464976794   464898378   464369883   464311117  
464173657   462784349   461532285   459341061   111000897063   111001400974  
111001871853   111000454950 111000261383   111000953358   111001801823  
111000558483   111001850119   111001386810   465386696   465025989   464976638  
464898410   464369701   464311125   464173186   462784216   461532335  
459340873   111000597183   111001748216   111000905423   111000867835
111000497979   111000545715   111001747495   111001310480   111000861468  
111000890572   465386498   465025740   464976646   464898113   464369768  
464311133   464172808   462784166   461532376   459340923   111001352385  
111001387967   111000274028   111001324137 111000584673   111001319142  
111000893036   111001841018   111000556863   111000970357   465386514  
465025757   464976679   464898154   464369776   464310929   464172709  
462784018   461532111   459340949   111000555424   111000570465   111001366694  
111001810520 111000254745   111001375818   111000467033   111001807144  
111001889267   111000960884   465386365   465025765   464976687   464897982  
464369792   464310986   464171776   462783945   461532129   459340956  
111001377405   111000492750   111000264140   111001318017 111001319401  
111001362971   111000563186   111000527906   111001421494   111000980415  
465386373   465025781   464976471   464897370   464369560   464311000  
464171644   462783705   461531998   459341004   111001790954   111001328759  
111000472062   111001799245 111001399511   111001814210   111000598757  
111001381871   111001767105   111000458662   465386381   465025799   464976489  
464896844   464369578   464311026   464171479   462783275   461532020  
459340741   111001407263   111000895971   111001876364   111000599084
111000516375   111000546840   111001778488   111000559866   111001811925  
111001726582   465386274   465025807   464976513   464896927   464369636  
464310754   464171263   462783358   461531808   459340790   111001885487  
111000877656   111000980011   111000854561 111000896747   111000904916  
111000848924   111001836045   111000573132   111001760120   465386324  
465025815   464976588   464896612   464369685   464310788   464170521  
462783127   461531915   459340618   111001379553   111001889098   111001369169  
111001730970 111001296876   111001868297   111001410212   111000935000  
111000600076   111000880256   465386175   465025831   464976372   464896653  
464369420   464310796   464170539   462782954   461531725   459340634  
111000856563   111000963281   111000482096   111000594113 111001802868  
111000921117   111001854540   111001407869   111001372725   111001408220  
465386225   465025849   464976406   464896505   464369438   464310812  
464170323   462782905   461531774   459340642   111000924941   111000589094  
111000922589   111000860153 111000561443   111001885779   111000968703  
111000893799   111001386955   111001849566   465386241   465025856   464976463  
464896521   464369461   464310895   464170091   462782368   461531626  
459340659   111001407397   111000880379   111000847899   111001395427
111000519738   111000264353   111001401706   111000512629   111000513350  
111001801799   465386035   465025641   464976240   464896372   464369479  
464310630   464170166   462781923   461531634   459340675   111001723950  
111000879940   111001320683   111001354477 111000476875   111000480207  
111000947508   111000846180   111000575965   111001371151   465386068  
465025658   464976257   464896406   464369487   464310648   464169770  
462781816   461531642   459340683   111001728360   111000905388   111000871403  
111001835662 111000904332   111000929238   111000890134   111000913848  
111000491759   111001864608   465385938   465025666   464976299   464896109  
464369537   464310655   464169804   462781873   461531535   459340691  
111001790099   111000469473   111001769444   111001355399 111000598285  
111001350091   111000972102   111000455108   111001389431   111000277379  
465385946   465025674   464976349   464895911   464369545   464310663  
464169275   462781725   461531568   459340725   111000975093   111000260269  
111001352251   111000571736 111000929014   111000898345   111000527210  
111000975565   111001858982   111000845246   465385961   465025682   464976356  
464895606   464369552   464310671   464169192   462781592   461531410  
459340477   111000569799   111000498891   111000851939   111000526398
111001797737   111000935864   111000888490   111001338222   111001791001  
111001880279   465385847   465025690   464976364   464895523   464369297  
464310705   464169044   462781675   461531444   459340493   111001799852  
111001359876   111001373265   111001862257 111000526736   111000856541  
111000481679   111000495933   111001308319   111000539527   465385854  
465025708   464976133   464895374   464369305   464310713   464167808  
462781485   461531477   459340568   111000936416   111000955293   111000965610  
111001781505 111001797614   111001339818   111000918696   111001767273  
111001320458   111001795117   465385920   465025716   464976166   464895085  
464369321   464310499   464167816   462781576   461531303   459340584  
111000278044   111000983687   111000852367   111000571376 111000526523  
111000884193   111000589612   111000488542   111000986174   111001290601  
465385714   465025724   464976174   464895093   464369339   464310531  
464167352   462781295   461531212   459340600   111000555806   111000972708  
111001825650   111000893924 111000469530   111001382816   111001292164  
111000466694   111001736752   111001764786   465385748   465025732   464976182  
464895077   464369347   464310556   464167378   462781196   461531097  
459340394   111001319962   111001733928   111001798660   111001301671
111000889187   111000849868   111000578261   111000511099   111001884789  
111000982215   465385656   465025492   464976190   464894591   464369362  
464310614   464167261   462781154   461531162   459340402   111001798457  
111000526141   111001877714   111000476617 111000520123   111000865833  
111001871202   111000889907   111001892902   111000969557   465385680  
465025526   464976208   464894666   464369172   464310440   464167295  
462780925   461530982   459340212   111001305260   111000899177   111000517668  
111000579958 111001760603   111000863875   111000537390   111000254565  
111001312370   111001333766   465385698   465025534   464976224   464894427  
464369180   464310457   464166313   462780693   461530891   459340220  
111001301198   111000601842   111001400806   111000578047 111001418164  
111001832883   111001290229   111001720856   111000534926   111000845583  
465385508   465025542   464976232   464894260   464369214   464310481  
464166156   462780552   461530909   459340238   111000953695   111000870783  
111000553422   111001345039 111001776554   111000929418   111001310716  
111001879367   111001778871   111000866193   465385532   465025575   464976026  
464893650   464369222   464310267   464166164   462780578   461530776  
459340311   111001309961   111000490961   111000538526   111000934032
111000847686   111000955642   111001806323   111001825087   111001342171  
111000857722   465385383   465025583   464976034   464893148   464369263  
464310291   464166198   462780149   461530859   459340105   111000587384  
111001393706   111000860591   111000944897 111001760209   111000907863  
111001858049   111001397902   111000483008   111001851244   465385391  
465025609   464976075   464892934   464369123   464310309   464166115  
462780024   461530669   459340139   111000859500   111000574997   111000973899  
111000952065 111000899807   111001758318   111000984857   111001377551  
111000586349   111001856553   465385417   465025617   464976083   464892959  
464369164   464310358   464165729   462779976   461530735   459340162  
111000573536   111000587272   111000516139   111000915299 111001314754  
111000470453   111000496912   111001796006   111001306025   111000260786  
465385425   465025625   464976109   464892801   464368976   464310366  
464164920   462779588   461530743   459339933   111001325048   111001787578  
111000926325   111001841760 111000876060   111001807739   111000488700  
111001773258   111000977039   111000546176   465385292   465025633   464976117  
464892603   464368984   464310374   464164953   462779562   461529448  
459339966   111001820880   111000851759   111001804512   111001735098
111000983935   111001745000   111000969669   111001407881   111000913185  
111000937293   465385367   465025385   464976125   464892496   464369008  
464310382   464164979   462778903   461528804   459339974   111001727572  
111000857328   111001391827   111001856575 111001420730   111001380544  
111001363624   111000893890   111001294188   111000531901   465385185  
465025393   464975887   464892504   464369016   464310150   464164763  
462778325   461528861   459340006   111000593426   111000914467   111001786386  
111000867464 111000979299   111001743761   111000479261   111000578968  
111001399645   111000908617   465385201   465025419   464975895   464892249  
464369024   464310168   464164318   462778374   461528754   459340014  
111000467088   111000245149   111000873494   111001351924 111001364445  
111000545782   111000846247   111000852480   111000475021   111000586350  
465385219   465025427   464975929   464892090   464369057   464310226  
464164102   462778085   461528788   459340055   111000983991   111000963449  
111001354343   111000490444 111001351687   111000983711   111000924750  
111000260720   111001403247   111000542026   465385227   465025435   464975937  
464891878   464368836   464310242   464163278   462776469   461528382  
459339818   111001881898   111000569845   111001343318   111001806637
111000523586   111000919664   111001323686   111000865642   111001849342  
111001869085   465385243   465025450   464975952   464891662   464368869  
464310259   464163138   462776329   461528291   459339867   111000965520  
111000551789   111001404024   111001353948 111001411965   111000510751  
111001403742   111000873977   111001834740   111001813916   465385250  
465025476   464975960   464891233   464368885   464310010   464162403  
462776386   461528051   459339727   111001750477   111000474244   111001397553  
111001364186 111001377843   111001777959   111000854819   111001374727  
111000489880   111000531934   465385094   465025484   464975978   464890839  
464368893   464310036   464161843   462776030   461528069   459339735  
111000466605   111000588677   111000482535   111000888074 111000590298  
111000522686   111001849397   111000942075   111000539550   111001392895  
465385128   465025278   464975986   464890797   464368901   464310051  
464161934   462775404   461528127   459339743   111001330099   111001875251  
111000974812   111001798301 111000905861   111000909618   111001774440  
111001327703   111000921229   111000952997   465384964   465025286   464975754  
464890599   464368919   464310069   464161231   462775362   461528036  
459339768   111001346973   111001761187   111001720924   111000877128
111001768117   111001829047   111001390387   111000465907   111000601190  
111001812476   465384808   465025294   464975770   464890474   464368927  
464310077   464161249   462774308   461527889   459339784   111000271621  
111001346984   111000266669   111000974160 111001292557   111001834357  
111001290487   111000533059   111000474064   111001338367   465384824  
465025302   464975804   464890250   464368943   464310085   464160779  
462774357   461527897   459339792   111000893069   111001825098   111000492996  
111000471241 111001340225   111000878950   111000565065   111000893733  
111001841108   111000879793   465384865   465025310   464975812   464890060  
464368745   464310093   464160795   462773979   461527715   459339594  
111001720058   111001366324   111000476358   111001826246 111000940534  
111001404282   111000921724   111001353892   111000977837   111000489026  
465384873   465025328   464975838   464889716   464368752   464310127  
464160423   462773722   461527749   459339677   111000905322   111001788849  
111001332158   111001829025 111001347547   111001377146   111000905827  
111000250101   111001887434   111000587902   465384899   465025336   464975853  
464889419   464368760   464309954   464160183   462773821   461527780  
459339685   111000852806   111000471263   111000866531   111000535387
111001364557   111000528176   111000519064   111000459056   111001327231  
111001872900   465384709   465025344   464975861   464889245   464368778  
464309962   464160092   462773441   461527798   459339487   111000599758  
111001308690   111000460654   111001334015 111000509298   111001413394  
111001803577   111001782191   111001861717   111000475335   465384717  
465025351   464975671   464888551   464368786   464309996   464159698  
462773474   461527657   459339511   111000575718   111001319546   111001311638  
111001400019 111001393920   111000588655   111001370554   111001412102  
111000905748   111000952830   465384758   465025146   464975697   464887546  
464368810   464309723   464159078   462773284   461527368   459339545  
111001870492   111001775968   111001790628   111001302807 111000911565  
111001867432   111001393188   111000963933   111001811431   111001837237  
465384782   465025153   464975713   464887553   464368620   464309756  
464158963   462773128   461527376   459339560   111000250796   111000467538  
111001729989   111000923535 111000894374   111001339379   111000507117  
111000600010   111001869300   111000525038   465384626   465025161   464975739  
464887439   464368638   464309764   464158591   462773011   461527046  
459339370   111001408815   111000929069   111000593279   111000850084
111000906424   111001835910   111000581041   111001808606   111001311874  
111000563412   465384659   465025187   464975747   464887306   464368646  
464309608   464158211   462772880   461526345   459339420   111000868016  
111000280137   111000599297   111000490343 111000600920   111000490624  
111000930814   111000526242   111001852740   111000944415   465384691  
465025203   464975549   464887348   464368653   464309657   464158005  
462772161   461526139   459339248   111000276996   111000499410   111000911071  
111000588510 111001297585   111000460610   111000248434   111000499386  
111000980707   111000547223   465384469   465025211   464975556   464887389  
464368661   464309665   464157916   462771718   461526089   459339263  
111001825717   111000505159   111001826000   111000599129 111001341653  
111000483525   111001326825   111000574504   111000914164   111000522259  
465384568   465025237   464975572   464887173   464368703   464309681  
464157767   462771353   461525909   459339271   111001839385   111000480869  
111001745763   111001363545 111001419143   111000539415   111000935011  
111000957880   111000522956   111000538166   465384352   465025039   464975580  
464886829   464368471   464309699   464157395   462771106   461525826  
459339321   111001866936   111001754583   111000896893   111000901834
111000564941   111000486281   111001408545   111001744751   111000895218  
111001349976   465384394   465025054   464975598   464886431   464368489  
464309707   464157403   462771130   461525842   459339164   111000483570  
111000851782   111001757777   111001790370 111000508275   111001364221  
111000982349   111001301839   111000965687   111000506015   465384410  
465025070   464975606   464886365   464368505   464309483   464157221  
462770983   461525883   459339172   111001835628   111000855887   111001766991  
111001328322 111001876993   111001324643   111001389576   111000860030  
111001785611   111001332967   465384253   465025088   464975614   464885995  
464368539   464309517   464156801   462771015   461525735   459339206  
111001305305   111000905568   111001290308   111000485639 111000977387  
111001800282   111001414968   111000956676   111001372859   111000589780  
465384261   465025096   464975424   464886019   464368547   464309525  
464156546   462770611   461525768   459339214   111000848890   111001330628  
111001334543   111001389712 111000586440   111001356929   111000928439  
111001414609   111000855023   111001851503   465384295   465025104   464975440  
464885920   464368554   464309533   464156231   462770041   461525594  
459339230   111000857047   111000492008   111001793070   111000929036
111001404204   111001806424   111000928800   111000910564   111001392457  
111001765811   465384303   465025112   464975507   464885631   464368570  
464309541   464156124   462770074   461525636   459339032   111001721868  
111000944044   111001811723   111001873271 111001294267   111000942895  
111000587205   111000953000   111000520875   111000918326   465384345  
465025120   464975523   464885318   464368596   464309566   464155795  
462770124   461525677   459339057   111001333384   111001376460   111000488227  
111000961975

 

SCH-A-32



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000850994   111001329918   111000572423   111001887153   111001775340  
111001309499   465384147   465024891   464975531   464884501   464368604  
464309376   464155555   462769449   461525388   459339115   111000493403  
111001397362   111001336062   111000868094 111000927898   111001876892  
111001806996   111001809360   111001291219   111001314518   465384154  
465024917   464975317   464883974   464368349   464309392   464155407  
462769258   461525362   459338885   111001316172   111001365132   111000953651  
111000944145 111000865721   111001736369   111000473276   111000516937  
111000520202   111000543566   465384196   465024925   464975325   464883487  
464368398   464309400   464154889   462769050   461525073   459338976  
111001793845   111001828563   111000862021   111001362522 111001371724  
111000490332   111001315025   111001320032   111000861716   111000457380  
465384246   465024941   464975333   464883248   464368406   464309418  
464154913   462768847   461525123   459338778   111000467628   111000963180  
111001415194   111001826538 111000574289   111001415789   111000528390  
111001363310   111001846811   111001293233   465384055   465024966   464975341  
464882828   464368422   464309426   464154533   462768326   461525131  
459338786   111000479799   111001814726   111001420965   111000512225
111001719977   111001306294   111001296933   111000566796   111000902699  
111000908572   465384097   465024982   464975358   464882232   464368463  
464309434   464154343   462768029   461524928   459338810   111001325846  
111001879648   111000968882   111000544118 111000527636   111000931545  
111000864977   111001419794   111000849442   111001421775   465384121  
465024990   464975374   464882216   464368257   464309194   464153980  
462767872   461524936   459338687   111001798840   111000602720   111000876745  
111000541036 111000889503   111001737595   111001838610   111001301244  
111000851210   111001342205   465383917   465025005   464975382   464882026  
464368281   464309251   464153733   462767898   461524944   459338737  
111000871795   111000892800   111001290971   111000574560 111000264858  
111000877386   111000905399   111001857969   111001398374   111000469440  
465383925   465025013   464975200   464882083   464368299   464309269  
464153774   462767708   461524753   459338513   111001843593   111000486922  
111001875756   111001847621 111001755247   111000500019   111001316576  
111001813365   111001862066   111001349550   465383933   465025021   464975226  
464881903   464368307   464309335   464153642   462767617   461524647  
459338646   111001804871   111000476369   111000585731   111001894038
111001315856   111000586248   111000875698   111001848374   111000960334  
111001416432   465383990   465024784   464975234   464881911   464368331  
464309079   464153139   462767138   461524738   459338265   111001724984  
111001317904   111000459135   111000491355 111000540631   111000929485  
111001383424   111001755078   111000981450   111001857217   465383800  
465024792   464975283   464881796   464368182   464309111   464152842  
462767054   461524605   459338307   111001802723   111001409085   111001303921  
111001836573 111000943986   111001894588   111000529357   111000908628  
111000862076   111000930195   465383826   465024800   464975069   464881820  
464368190   464309137   464152248   462766874   461524449   459338315  
111001807818   111000533756   111000898266   111000951660 111001871460  
111001865171   111000908224   111001834661   111000908640   111000882416  
465383859   465024818   464975085   464881671   464368216   464309160  
464152255   462766700   461524522   459338331   111001323349   111001875071  
111001304449   111000884092 111001321998   111001337984   111001811947  
111001352947   111001772505   111000851669   465383883   465024826   464975101  
464881606   464367986   464309178   464152149   462766718   461524324  
459338356   111000574548   111001421876   111001798389   111000280733
111000461408   111000474929   111000868971   111000882090   111000917426  
111001329851   465383743   465024834   464975127   464881473   464368018  
464309186   464152198   462766155   461524340   459338109   111000531541  
111001408837   111000252002   111001341305 111000957149   111001823917  
111001769556   111000603888   111001830151   111001827427   465383594  
465024867   464975135   464881176   464368042   464308972   464151992  
462766163   461524381   459338125   111000847125   111000921779   111001293851  
111001894735 111000885150   111001403955   111001758251   111001403630  
111001820879   111000601101   465383503   465024883   464975150   464880954  
464368067   464308980   464152040   462765959   461524233   459338166  
111001853336   111001415329   111001422057   111000913253 111000582996  
111001420336   111001864350   111001414553   111000984587   111000941232  
465383578   465024636   464975184   464881010   464367861   464308998  
464151174   462765900   461524118   459338208   111000504743   111001752907  
111000553466   111000529863 111000889918   111000587610   111001822792  
111000926853   111001415767   111001823704   465383438   465024644   464974955  
464881028   464367879   464309004   464150705   462764184   461524142  
459337978   111000525780   111000457942   111001815626   111001867498
111000543319   111000956711   111000939442   111000477225   111001846664  
111000953190   465383271   465024651   464974989   464880608   464367887  
464309012   464150556   462763236   461524183   459338000   111001807380  
111001723062   111000972540   111000979491 111001841085   111001738158  
111000881538   111001379452   111001343633   111000485707   465383362  
465024669   464975002   464880509   464367895   464309038   464150572  
462762857   461524050   459338026   111000250000   111001320863   111001805546  
111001787488 111001779760   111000475111   111001787286   111001867948  
111000872044   111000854000   465383180   465024677   464975010   464880574  
464367903   464309046   464150481   462761982   461524100   459338042  
111000574065   111000958926   111001379834   111000864629 111001897895  
111001369619   111000521685   111001811419   111000503865   111000853380  
465383222   465024685   464975036   464880384   464367937   464309053  
464149772   462724717   461523813   459338059   111000898200   111001875150  
111001391265   111001822354 111000948408   111001404013   111000592582  
111001379069   111001798413   111001300568   465383230   465024693   464974856  
464879816   464367705   464308857   464149699   462628314   461523839  
459337861   111001781066   111000981663   111000458505   111001372095
111000854437   111000585922   111000591424   111000869006   111000912184  
111001892968   465383040   465024701   464974864   464879170   464367739  
464308881   464149590   462628207   461523862   459337879   111001740218  
111001784373   111001345871   111001331089 111001369091   111001890124  
111001769501   111000541474   111001413855   111000571477   465383008  
465024743   464974872   464878693   464367762   464308899   464149343  
462628256   461523888   459337895   111001354242   111000856530   111000598791  
111000453522 111000883529   111000269752   111001301020   111001819507  
111001754943   111001802475   465383016   465024750   464974906   464878446  
464367788   464308956   464149368   462628017   461523482   459337945  
111000523889   111001738349   111000507656   111001344690 111001377933  
111000492570   111000944864   111001328311   111001800484   111001830869  
465383032   465024529   464974914   464878479   464367804   464308733  
464149186   462626284   461523490   459337713   111000490613   111001765462  
111001750905   111000574885 111001355478   111000928765   111000905513  
111000478316   111001882596   111001743109   465382802   465024537   464974922  
464878487   464367838   464308741   464149095   462625823   461523516  
459337721   111001720081   111000527243   111000254734   111000943616
111001817897   111000561577   111000549584   111001783260   111000845369  
111000981551   465382810   465024545   464974716   464878107   464367564  
464308808   464149111   462625831   461523375   459337754   111000556087  
111001345152   111000497968   111000564963 111001871741   111000578003  
111001845102   111000912959   111000857283   111001769062   465382620  
465024552   464974757   464877869   464367598   464308832   464149004  
462625716   461523391   459337788   111001362959   111001318332   111000917325  
111001322720 111000952436   111001830016   111000505744   111001792529  
111001878513   111000932355   465382695   465024560   464974765   464877901  
464367622   464308626   464148295   462625161   461523417   459337820  
111001293727   111000920611   111000507005   111001801272 111001787657  
111001296832   111001818607   111000902464   111000947801   111001373647  
465382703   465024578   464974773   464877778   464367630   464308642  
464148121   462624727   461523177   459337598   111000558247   111001896850  
111001736820   111000958960 111001414429   111001355849   111001419659  
111001885476   111000533431   111000531990   465382570   465024586   464974781  
464877794   464367655   464308667   464147685   462623455   461523185  
459337648   111000270776   111000261811   111000566516   111001794161
111000896567   111000876701   111001817594   111000953022   111000603765  
111001770716   465382596   465024594   464974799   464877844   464367432  
464308675   464147610   462623034   461523219   459337697   111000547650  
111000845752   111000919541   111000873898 111001335342   111001420246  
111000977286   111000530023   111001845056   111001334295   465382612  
465024602   464974807   464877380   464367457   464308550   464147032  
462622671   461523144   459337457   111001805827   111001344296   111000919383  
111000918674 111000888861   111001774192   111000857856   111000894756  
111001887973   111000872516   465382430   465024610   464974625   464877273  
464367465   464308568   464146794   462620469   461523003   459337515  
111001298362   111001308993   111001297899   111000873528 111001791090  
111001892069   111000506217   111001766777   111001728034   111001761503  
465382455   465024396   464974633   464877026   464367499   464308576  
464146604   462620436   461523029   459337531   111001780885   111000909865  
111001862189   111001292838 111000872189   111001374761   111001832636  
111000561814   111000880706   111000931680   465382505   465024404   464974690  
464876895   464367531   464308428   464146406   462620337   461523037  
459337549   111001838889   111000890662   111001748081   111001875914
111001867106   111000518816   111000529616   111000462027   111001879974  
111001376730   465382513   465024412   464974492   464876481   464367317  
464308436   464146307   462620220   461522765   459337580   111000950557  
111000968624   111000263879   111000526444 111000506071   111000248186  
111001334307   111000899403   111001293828   111000857643   465382349  
465024453   464974518   464876465   464367325   464308451   464146083  
462619537   461522773   459337374   111001392266   111000871953   111000580365  
111001384469 111000890280   111001741882   111001790426   111001768049  
111001327714   111000853357   465382356   465024479   464974526   464876101  
464367333   464308469   464146166   462619453   461522781   459337408  
111001725176   111001307611   111000930904   111001811789 111001807616  
111001302245   111001320199   111001344566   111000950030   111000557336  
465382398   465024487   464974559   464875962   464367358   464308485  
464146034   462619271   461522807   459337424   111000577552   111000882551  
111001306452   111000591277 111000494910   111000937989   111000583234  
111000496923   111000869624   111001862965   465382208   465024495   464974567  
464875863   464367382   464308501   464145721   462619305   461522435  
459337168   111001389891   111001890663   111000943470   111000573277
111001885230   111000559125   111001355355   111000473872   111000925054  
111001326397   465382232   465024503   464974575   464875616   464367424  
464308303   464145663   462617929   461522500   459337200   111000584392  
111000916223   111001830050   111000947788 111001737977   111000471027  
111000587801   111000505676   111000922859   111001842086   465382257  
465024511   464974583   464875483   464367200   464308311   464145242  
462617424   461522377   459337275   111000264791   111001871886   111001367730  
111000535310 111001861795   111001367213   111001324812   111000485987  
111001840141   111001381826   465382265   465024214   464974369   464875368  
464367218   464308329   464144872   462617432   461522237   459337317  
111000276097   111000862784   111000570364   111000886993 111000598960  
111001882507   111001377630   111001412045   111000587553   111000867565  
465382281   465024255   464974377   464875376   464367226   464308204  
464144666   462613498   461522245   459337051   111000845640   111000919439  
111001851974   111001742939 111001766845   111001774170   111000977433  
111000583425   111001820352   111001299431   465382133   465024263   464974419  
464874957   464367234   464308212   464143189   462612904   461522252  
459337150   111000888287   111001313113   111000488698   111000916425
111001880796   111000598937   111000249211   111000515385   111001838003  
111001799717   465382158   465024305   464974435   464874817   464367259  
464308220   464142884   462612748   461522294   459336889   111000868656  
111001748339   111000489352   111001302683 111001320582   111001877107  
111001297204   111000906132   111001351744   111000506240   465382166  
465024339   464974443   464874692   464367085   464308238   464142926  
462612797   461522096   459336913   111000234215   111001359821   111001793913  
111000943829 111001873091   111001881438   111000258941   111000928732  
111001318028   111001316734   465381960   465024347   464974237   464874619  
464367093   464308253   464142405   462612235   461522138   459336921  
111001767767   111001862763   111001333801   111000493504 111000957015  
111001773292   111000582389   111001784733   111000945517   111000476639  
465382059   465024354   464974245   464874627   464367127   464308261  
464142298   462611880   461522005   459336947   111000954135   111001353713  
111001848497   111001754189 111000539796   111000267086   111000585427  
111000938148   111000914894   111000908235   465382075   465024362   464974260  
464874460   464367168   464308279   464141886   462611260   461522039  
459336962   111000855179   111000876127   111000559888   111001740599
111001777252   111001808752   111001392110   111001895758   111000516386  
111000256769   465381861   465024370   464974302   464874387   464367176  
464308287   464141811   462610577   461522070   459336996   111000529380  
111001733861   111000489835   111000274275 111000586103   111001419705  
111001785329   111000571848   111000956373   111001845089   465381911  
465024388   464974328   464874122   464366962   464308295   464141837  
462610593   461522088   459337002   111000593583   111001835011   111000949836  
111000886263 111000597644   111001324159   111000889817   111001379092  
111000849879   111001844123   465381937   465024073   464974344   464873777  
464366970   464308089   464141381   462610098   461521916   459336756  
111001406127   111000858015   111001813860   111001398891 111000887668  
111000569092   111001382928   111001377674   111001346300   111001749778  
465381770   465024081   464974146   464873819   464366988   464308105  
464141225   462609785   461521965   459336764   111000278965   111001415666  
111000960288   111001859107 111001859938   111001407049   111000532799  
111000499443   111000264667   111000604069   465381788   465024099   464974153  
464873827   464367028   464308113   464141266   462608449   461521791  
459336806   111001753728   111001385482   111001843582   111000575741
111001884699   111000532238   111000268201   111000593965   111001768825  
111001384357   465381846   465024131   464974161   464873629   464367036  
464308121   464141316   462608233   461521882   459336822   111000920150  
111001310604   111001329367   111000956957 111001891462   111001789974  
111000862470   111001384908   111001420088   111000485044   465381663  
465024149   464974179   464873512   464366855   464308139   464141126  
462608282   461521593   459336830   111000912173   111000595518   111001380263  
111000466649 111000903342   111000598038   111001290544   111000512236  
111001347008   111001304551   465381713   465024164   464974187   464873538  
464366871   464308147   464141050   462607805   461521619   459336848  
111000865844   111000854987   111001837721   111001865845 111001750196  
111001791832   111000900631   111000511123   111000868218   111001805366  
465381747   465024172   464974195   464873553   464366889   464308154  
464140862   462607318   461521650   459336855   111000574144   111000498914  
111000944932   111000497148 111001871808   111000584976   111001730554  
111000934403   111000891607   111001773449   465381564   465024198   464974229  
464872928   464366921   464307966   464140623   462607235   461521676  
459336863   111001390231   111001346377   111001409300   111000542150
111000539831   111000903814   111000936258   111000497283   111001863517  
111001418298   465381481   465023943   464974013   464872944   464366939  
464307974   464140466   462607268   461521684   459336616   111000848227  
111001890382   111001309578   111001399904 111001401458   111000948239  
111001725839   111000566448   111000509388   111001379722   465381507  
465023950   464974021   464872639   464366947   464307982   464140334  
462606781   461521569   459336632   111001302908   111000898435   111000868599  
111001852302 111000860760   111001765518   111001721307   111001824233  
111001293154   111000531620   465381325   465023968   464974039   464872688  
464366731   464307990   464140144   462606807   461521460   459336657  
111001867667   111000476730   111001297990   111001826606 111001324586  
111001805490   111000476213   111000560127   111000573402   111001412001  
465381184   465023976   464974054   464872241   464366764   464308006  
464140177   462606419   461521320   459336665   111000269022   111001874249  
111000852312   111000909326 111001734109   111000243608   111000568811  
111000548134   111001404383   111001374222   465381259   465023984   464974062  
464872076   464366772   464308048   464139856   462604794   461521114  
459336731   111000594966   111001350136   111000940602   111000515453
111000940949   111001390804   111000519479   111000486494   111001377494  
111001811161   465381275   465023992   464974070   464871870   464366780  
464307842   464139609   462604547   461521023   459336749   111000598296  
111000469002   111001359843   111001390073 111000938610   111001369226  
111001810339   111000594416   111001887748   111001882776   465381044  
465024016   464974088   464871789   464366806   464307859   464139435  
462603648   461520918   459336301   111000939082   111000946642   111000526411  
111001353342

 

SCH-A-33



--------------------------------------------------------------------------------

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

 

Receivables

111000482175   111001407634   111001327163   111001760287   111001292276  
111000890505   465380905   465024024   464973916   464871615   464366830  
464307867   464139161   462603523   461520777   459336368   111001833569  
111001782977   111001895703   111000848171 111001368944   111000943010  
111000904961   111000550283   111000911891   111000871526   465381028  
465024057   464973940   464871326   464366848   464307875   464138973  
462603465   461520660   459336392   111001372635   111001806479   111000853986  
111000924862 111000592188   111001302751   111001791573   111000575932  
111000480184   111000971369   465380822   465023828   464973965   464871391  
464366616   464307883   464138460   462602814   461520603   459336434  
111001344476   111001368584   111001809281   111000593729 111001412775  
111001294379   111000887297   111001305631   111000543724   111000921926  
465380863   465023836   464973973   464871193   464366624   464307917  
464138437   462602699   461520637   459336442   111001306991   111001421090  
111001856294   111000982136   111000956610   111001367280   111000582288  
111000940871   111000953516   465380715   465023851   464973999   464870963  
464366681   464307925   464138007   462602749   461520520   459336459  
111001823625   111001747316   111000553703   111001396529   111001386663  
111001383109   111000911060   111001332305   111000263284   465380723  
465023877   464973817   464870880   464366459   464307693   464138023  
462602491   461520348   459336210   111001884778   111000873360   111000573503  
111001820183   111001836472   111000936663   111000489767   111001415655  
111001894342   465380624   465023893   464973833   464870799   464366467  
464307719   464137553   462602509   461520371   459336228   111001888413  
111001374660   111000936304   111001830780   111001856621   111000869264  
111000274242   111001870751   111000577653   465380640   465023901   464973841  
464870450   464366475   464307727   464137421   462602434   461520405  
459336251   111000878882   111000859465   111000580769   111001876500  
111001885397   111000922691   111001896254   111001744166   111001766946  
465380681   465023919   464973858   464870286   464366517   464307818  
464137264   462602442   461520207   459336285   111001812544   111000910182  
111001360182   111001914390   111000849532   111000463747   111001387800  
111000602494   111000852491   465380566   465023927   464973676   464869890  
464366566   464307826   464137173   462602202   461520090   459336079  
111001301457   111000519963   111000931578   111000938609   111001852526  
111000922567   111001775508   111001859444   111001349718   465380376  
465023935   464973684   464869692   464366582   464307644   464137199  
462602236   461520116   459336137   111000256668   111000524116   111001328254  
111001306665   111001302425   111001839329   111001338738   111001311267  
111000545490   465380392   465023711   464973700   464869213   464366327  
464307669   464137116   462602038   461519944   459336145   111001785767  
111000574841   111001319760   111000865406   111000849161   111001725659  
111000552836   111001301446   111000969401   465380327   465023729   464973718  
464869130   464366335   464307404   464136936   462601311   461519951  
459336152   111001721330   111000475717   111001750512   111000518131  
111000844751   111001894656   111000587003   111001778376   111000576191  
465380194   465023737   464973726   464869015   464366343   464307263  
464136563   462600883   461520017   459336194   111000598263   111001865441  
111000959804   111001367471   111000914557   111001316509   111001750365  
111000597879   111001748991   465380202   465023745   464973734   464869049  
464366368   464307271   464136589   462600636   461519837   459335972  
111000571444   111000889750   111001826392   111001331270   111000971921  
111001760816   111001341686   111001385033   111000864809   465380228  
465023760   464973759   464868868   464366384   464307289   464136688  
462600339   461519852   459335808   111001769365   111001895781   111000470330  
111000491737   111000881976   111000511628   111001357650   111000889345  
111001402808   465380095   465023778   464973551   464868769   464366418  
464307297   464136522   462600347   461519704   459335824   111000968253  
111000528682   111001725525   111001842615   111001826673   111000935909  
111001799683   111001783710   111000870716   465380129   465023786   464973585  
464868587   464366442   464307305   464136407   462600370   461519720  
459335857   111001763358   111000897603   111000504350   111000939532  
111000576001   111001893778   111000498789   111001320290   111001772123  
465379972   465023794   464973619   464868082   464366244   464307321  
464136316   462600248   461519753   459335915   111000975903   111000526680  
111000576449   111000482580   111001829137   111001320054   111001736426  
111001877387   111000960996   465379980   465023810   464973627   464867654  
464366269   464307131   464136167   462600255   461519803   459335683  
111000927247   111001894982   111000886892   111001410683   111000909832  
111000518535   111001342407   111000264498   111000453410   465379998  
465023596   464973650   464867746   464366293   464307156   464135748  
462600149   461519613   459335691   111001728618   111000466571   111001765169  
111001331247   111000482850   111001302267   111000969928   111001305406  
111001764348   465379774   465023604   464973429   464867316   464366319  
464307172   464135763   462600206   461519621   459335725   111001352307  
111001371971   111000577619   111000597723   111000907346   111001819686  
111000912904   111000906727   111000922725   465379782   465023612   464973445  
464867209   464366087   464307180   464135433   462600040   461519662  
459335758   111001321482   111001335050   111000915604   111001794521  
111000487192   111000549023   111000491434   111001756664   111000894015  
465379816   465023620   464973460   464867068   464366095   464307214  
464135177   462600081   461519514   459335535   111000854785   111001853471  
111000505441   111001748115   111001748575   111001783888   111000935033  
111000933312   111001816537   465379857   465023638   464973478   464866953  
464366111   464307230   464135292   462599911   461519407   459335568  
111001763235   111001827663   111000584774   111001377922   111001385000  
111000951503   111000576685   111001339997   111001798761   465379881  
465023653   464973494   464866862   464366129   464307008   464135078  
462599960   461519456   459335576   111000979772   111000953921   111001815682  
111000539459   111001397047   111001291275   111001730284   111000575796  
111000941726   465379725   465023661   464973502   464866672   464366152  
464307057   464135086   462599986   461519308   459335600   111000855001  
111000519637   111001764258   111001769185   111001742478   111000601381  
111001798143   111000972652   111001324182   465379733   465023679   464973528  
464866516   464365972   464307107   464134568   462599895   461519381  
459335618   111001785318   111001896052   111001363185   111001338277  
111001343509   111001789019   111000558089   111000538852   111001343217  
465379576   465023695   464973536   464866326   464366004   464307115  
464134337   462599713   461519274   459335402   111001876926   111000865417  
111000865978  

 

SCH-A-34



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by GM
Financial or (ii) by a Dealer and purchased by GM Financial from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with GM
Financial and was validly assigned by such Dealer to GM Financial pursuant to a
Dealer Assignment, (B) was originated by GM Financial or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of GM Financial’s or
the Dealer’s business, in each case (i) was originated in accordance with GM
Financial’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) GM Financial and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where GM Financial or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

 

SCH-B-1-2



--------------------------------------------------------------------------------

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by the Seller, the Purchaser shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. The Seller has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements or Dealer
Assignments or to payments due under such Receivables. No Dealer has a
participation in, or other right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by GM Financial or
a Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

19. Fixed Payments, Simple Interest. Each Receivable provides for fixed level
monthly payments (provided that the first and last payments may be minimally
different from the level payment amount) that fully amortize the Amount Financed
over the original terms, and amortizes using the Simple Interest Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

21. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
20 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1